         Case 6:15-cv-01517-AA          Document 381-18               Filed 10/15/18      Page 1 of 153

Biennial science and technology report to the Congress.
United States.
[Washington, D.C.] : Office of Science and Technology Policy : [1985]

http://hdl.handle.net/2027/uiug.30112101052089




                              Public Domain, Google-digitized
                              http://www.hathitrust.org/access_use#pd-google

                              We have determined this work to be in the public domain,
                              meaning that it is not subject to copyright. Users are
                              free to copy, use, and redistribute the work in part or
                              in whole. It is possible that current copyright holders,
                              heirs or the estate of the authors of individual portions
                              of the work, such as illustrations or photographs, assert
                              copyrights over these portions. Depending on the nature
                              of subsequent use that is made, additional rights may
                              need to be obtained independently of anything we can
                              address. The digital images and OCR of this work were
                              produced by Google, Inc. (indicated by a watermark
                              on each page in the PageTurner). Google requests that
                              the images and OCR not be re-hosted, redistributed
                              or used commercially. The images are provided for
                              educational, scholarly, non-commercial purposes.




                                                                                             P00000124127
Case 6:15-cv-01517-AA   Document 381-18    Filed 10/15/18     Page 2 of 153




                          Bienniol
                          Science ond
                          Technology




                                                            ...
                                                              .
                          Report




                                            to
                                    the
                          Congress,
                           1983–1984.




                          Office of Science
                          ond Technology Policy
                               Cooperotion with the
                          in




                          NOfiond|Science FoundCition




                                                                  P00000124128
   Case 6:15-cv-01517-AA                    Document 381-18                 Filed 10/15/18             Page 3 of 153




COVER PHOTO: These         computer-generated       images were produced using a technique known as ray
tracing. It produces high-quality, realistic-looking   imagery. Lighting phenomena such as reflectance,
refractence, and shadowing are accurately simulated. Image-generation       techniques such as ray tracing
are used in a wide variety of applications, from computer-aided design and manufacturing         to adver
tising and entertainment.  These inages are an example of the research taking place at the Center for
Interactive   Computer Graphics at Rensselaer   Polytechnic Institute.




                                                                                                             P00000124129
 Case 6:15-cv-01517-AA   Document 381-18    Filed 10/15/18   Page 4 of 153




   Biennial Science and Technology
Report to the Congress: 1983–1984




                                                  ºrge,
                                                  Af
                                                       Tº:
                                                   'AU627     985
                                                             |UL




                                          Office of Science and Technology Policy
                             in cooperation with the National Science Foundation




                                                                   P00000124130
Case 6:15-cv-01517-AA      Document 381-18                    Filed 10/15/18             Page 5 of 153




                 For saleby theSuperintendentof Documents,U.S.GovernmentPrintingOffice
                               Washington,D.C. 20402-Price$7.00 per copy
                                     Stock Number 038-000-00567-7


                                                                                            P00000124131
     Case 6:15-cv-01517-AA                                Document 381-18                           Filed 10/15/18                    Page 6 of 153




                                                                                                                                            Contents

                                                                                                                                                                          Page
Letter of Transmittal to the President              . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      V



CHAPTER I: DECISIONS AND ACTIONS IN SCIENCE
           AND TECHNOLOGY . . . . . . . . . . . . . . . . . . . .                                           . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      1

      Introduction      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      3
      Looking Back . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      4
      U.S. Science and Technology Policy . . . . . . . . . . . . . . . . . . . . . . . .                    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      4
      Implementation of U.S. Science and Technology Policy: 1983–1984                                         . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      6
      Looking Ahead . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .           . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     13


CHAPTER II: OUTLOOK INSELECTED AREAS OF SCIENCE
            AND ENGINEERING . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                           . . . . . . . . . . . . . . . . . . . .     17

      The   Biochemical Basis of Immunology                     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     19
      The   Biology of Parasitism . . . . . . . . . .           . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     21
      The   Biology of Oncogenes . . . . . . . . .              . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     22
      The   Biology of Atherosclerosis . . . . . .              . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     23
      Selected Opportunities in Chemistry . . . . . . . . . . . . . . .                   . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     24
      Chemical and Process Engineering for Biotechnology . .                              . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     26
      Advanced Polymeric Composites . . . . . . . . . . . . . . . . .                     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     27
      Selected Opportunities in Physics . . . . . . . . . . . . . . . . .                 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     28
      Solar-Terrestrial      Plasma Physics . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               29
      Solid Earth Sciences. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .               31
      Cognitive Science and Artificial Intelligence . . . . . .                   . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     32
      Supercomputer Architectures . . . . . . . . . . . . . . . .                 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     34
      Information Technology in Precollege Education . .                          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     36
      Computers in Design and Manufacturing.        . . . . . . .                 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     38


CHAPTER III: FEDERAL RESEARCH AND
             DEVELOPMENT PROGRAMS                                                         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     41

     National Security . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .              43
     Space . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          55
     Health . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         65
     Energy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         75
     Natural Resources . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                89
     Environment          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .     98
     Transportation         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    108
     Agriculture      . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .    115


CHAPTER IV: INTERNATIONAL COOPERATION IN SCIENCE
            AND TECHNOLOGY . . . . . . . . . . . . . . . . . . . . . . . . . . .                                             . . . . . . . . . . . . . . . . . . . . . . . 123

     Overview       . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .   125
     Bilateral Cooperative Activities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 127
     Multilateral Cooperative Activities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  136
                                                                                                                                                                            iii




                                                                                                                                              P00000124132
Case 6:15-cv-01517-AA   Document 381-18   Filed 10/15/18   Page 7 of 153




                                                              P00000124133
Case 6:15-cv-01517-AA     Document 381-18            Filed 10/15/18   Page 8 of 153




                 EXECUTIVE OFFICE OF THE PRESIDENT
                 OFFICE OF SCIENCE AND TECHNOLOGY POLICY
                            WASHINGTON, D.C. 20506


                            October    24,    1985




 Dear Mr.    President:
 I am pleased to transmit to you, and through you to the
 Congress, the Biennial Science and Technology Report for 1983
 and 1984.  This report is required by the National Science
 and Technology Policy, Organization, and Priorities Act of
 l976    as amended   .


 The  Report provides a comprehensive statement of our science
 and  technology policy and priorities.   It also highlights
 future opportunities in selected areas of research. Finally,
 it provides a summary of Federal agency achievements in
 science and technology during the years l983 and 1984.
 The    Report is in tended to provide a basis for continued
  informed   action in both the Executive Branch and the Congress.
                                             Respectfully,


                                             Jº
                                             G.   A. Keyworth
                                             Director


 The President
 The White House




                                                                         P00000124134
Case 6:15-cv-01517-AA   Document 381-18   Filed 10/15/18   Page 9 of 153




                                                              P00000124135
Case 6:15-cv-01517-AA   Document 381-18   Filed 10/15/18      Page 10 of 153




                                                                               Chapter I

                            Decisions and Actions in
                             Science and Technology




                                                   National Aeronautics and Space Administration




                                                                     P00000124136
     Case 6:15-cv-01517-AA                   Document 381-18              Filed 10/15/18       Page 11 of 153




   This chapter presents the overall guidelines of the Reagan Administration's national science
   and technology policy. Major decisions and actions taken within those guidelines are
   described, and highlights of the research and development components of the Presidents
   fiscal year 1986 budget are noted. The chapter is divided into five parts:
      • Introduction

      •   Looking Back
      •   U.S. Science and Technology Policy
      •   Implementation of U.S. Science and Technology Policy: 1983-1984
      •   Looking Ahead




Shuttle astronaut   using Manned Maneuvering Unit backpack in the Shuttle's   aft cargo bay.




                                                                                                   P00000124137
Case 6:15-cv-01517-AA         Document 381-18                            Filed 10/15/18              Page 12 of 153




                                        Introduction                                    were awarded Nobel Prizes                          chemis




                                                                                                                                      in
                                                                                        try,   physiology/medicine,                  economics,
                                                                                        and physics.
                 The importance of science and technology
                                                                                        The Space Station program was initi
                 to Our national purpose has been recog
                                                                                        ated,    compliance with President




                                                                                                 in
                 nized since the era of Franklin                  and   Jeffer
                                                                                        Reagan's January 1984 directive de




                                                                                                                                               to
                 son. Yet today, more than ever before, our
                                                                                        velop         permanently               manned         space
                 economic competitiveness, our national se




                                                                                                 a
                                                                                        station            cooperation               with other




                                                                                                      in
                 curity in   broadest sense, and our ability


                               its
                                                                                        friendly nations.
                     provide better health and quality
                 to




                                                                         of
                                                         life
                                                                                        Pioneer-10 departed from the solar
                      all

                 for     our citizens depend on the strength
                                                                                        system,  marking the first time any
                 and vitality   our Science and technology
                                     of
                                                                                        human-made              object has escaped from
                 enterprise. The Reagan Administration has
                 accepted from the outset     responsibility                            the system.




                                                          its
                                                                                        The second       two proteins that are




                                                                                                            of
                 not only   provide adequate support
                              to




                                                                         to
                                                          the
                                                                                        absent or defective  the blood of indi




                                                                                                                          in
                 Nation's research infrastructure, particularly
                                                                                        viduals suffering from common forms
                   U.S. colleges and universities, but also




                                                                               its to
                 in




                                                                                           leukemia was successfully cloned,




                                                                                        of
                 encourage the private Sector     discharge  to
                                                                                        opening   up the possibility for even
                 Own appropriate roles and responsibilities
                                                                                        tually producing  safe, genetically en




                                                                                                                  a
                 more effectively. During 1983 and 1984,
                                                                                        gineered product for treating the
                 the Administration continued implementa
                                                                                        disease.
                           Science and technology policies
                       of
                             its




                 tion
                                                                                        Development    and testing were com
                 and took actions    address significant sci
                                            to




                                                                                        pleted on    prototype computer pro




                                                                                                       a
                                                                        as




                 ence- and technology-related issues    they
                                                                                        gram capable     answering natural lan




                                                                                                                of
                 emerged.
                                                                                        guage questions about the use




                                                                                                                                               of
                                                                                                                            the
                    The U.S. science and technology enter
                                                                                        Computing system itself.
                 prise still leads the world. Scientists resident
                    this country have won         shared 46 No
                                                                                        Several very high speed integrated                       cir
                                                        or
                 in




                                                            phys                        cuits (VHSIC) were fabricated and                       suc
                 bel Prizes during the past 10 years
                                                                    in




                                                                                        cessfully tested, and vigorous                     design
                 ics, chemistry,physiology/medicine, and
                                                                                                                                    incorporate



                                                                                                                               to
                 economics. Total U.S. expenditures for re
                                                                                        efforts conducted
                 search and development (R&D)
                                                                                        VHSIC        technology
                                                                                                          into   wide variety



                                                                                                                                a
                                                     1983
                                                                    in




                                                                                                  weapons      transportation
                                                                                        of




                                          have been $86.6                                 defense          and
                                                    to




                 and 1984 are estimated
                                                                                        Systems.
                 billion and $95.9 billion, respectively, with
                                                                                        An experimental free-electron laser
                 U.S. industry contributing slightly more
                                                                                        was operated                  an amplifier         mode,
                                                                                                                in




                 than 50 percent during both years.
                                                                    In




                                                      1983
                                                                                        demonstrating that the device
                                                                                                                                                is
                                                                                                                                                a
                 the United States spent $50.0 billion on
                                                                                        promising candidate for numerous ap
                 R&D (measured    constant 1975 dollars),
                                           in




                                                                                        plications, including extremely power
                 compared    45.2 billion by the United
                                     to




                 Kingdom, Japan, Germany, and France                                    ful particle accelerators.
                                                                                        Sophisticated control chemistry has
                 combined.     1982 (the latest year for
                                     In




                                                                                        been used     the fabrication of solar
                                                                                                           in




                 which comparative              data are available) the
                                                                                        cells with conversion              efficiencies             ex
                                                                                                                                               in




                 U.S. pool
                                     of




                                          scientific talent included
                                                                                                     20 percent.
                                                                                                of




                 723,000                                                                cess
                              Scientists and engineers engaged
                                                                                        Advances  were made    air pollution
                                                                                                                               in




                      R&D on        full-time equivalent basis,
                 in




                                     a




                 compared     an estimated 330,000 for                        Ja        control technologies, which should
                                   to




                                                                                                     significant reductions                facility
                                                                                                to




                                                                                        lead
                                                                                                                                       in in




                 pan, and 317,200 for the United Kingdom,
                 Germany, and France combined. (The U.K.                                size and improvements                                  cost
                                                                                        efficiencies.
                 figure  for 1981.)
                        is




                                                                                                      comprehensive, long
                                                                                                           of




                                                                                        Formulation
                                                                                                                a




                    Notable U.S. accomplishments science                                range program     assess and utilize
                                                                   in




                                                                                                                     to




                 and technology during 1983 and 1984 in                                 U.S. ocean mineral resources within
                 cluded the following:                                                  the Nation's newly established Ex
                      Scientists working                 U.S. institutions              clusive Economic Zone was initiated.
                                                   in
                  •




                                                                                                                P00000124138
         Case 6:15-cv-01517-AA                       Document 381-18                             Filed 10/15/18                           Page 13 of 153




     •    The Working Group on Technology,                mercial market for technology has                                         ex
          Growth, and Employment, established




                                                                                                                                    or
                                                          panded tremendously     the past decade




                                                                                                     in
          as a result of the 1982 Economic Sum            SO. Non-Federal spending for research and
          mitin Versailles, met three times during        development reached that




                                                                                                                of
                                                                                         the Federal
          1984 to reassess progress on 18 inter           Government                     1978 and has been rising




                                                                                    in
          national collaborative projects initiated       ever Since.
          during the past 2 years.                                   Federal research and develop
                                                                  Today,
                                                          ment spending       about 46 percent




                                                                                                                               of
                                                                                                   the
          The Agreement on Cooperation in Sci




                                                                                        It is
     •
                                                          national total.       industry, not Govern




                                                                                        is
          ence and Technology between the
                                                          ment, that       pushing hardest       tech




                                                                                                                          at
                                                                                   is
          United States and the People's Re
                                                          nological frontiers   many areas. For exam




                                                                                            in
          public of China, which now involves
                                                          ple, Government relies heavily on industry
          more than two dozen Federal agencies
                                                             provide
                                                          of to
                                                                       with state-of-the-art electronics
          and protocols, was extended for an



                                                                              it
                                                             every kind. Similarly, the proliferation




                                                                                                                                     of
          other 5 years.
                                                          Commercial firms trying                                              posi




                                                                                                          to
                                                                                                               stake out
                                                          tions the biotechnology     market     trans
                                                                     in




                                                                                                                          is
                                                          forming                     by Government
                                                                              field dominated
                  Looking Back
                                                                          a



                                                          and universities into one with strong indus
                                                          trial leadership.
The start of a new Administration and a new
Congress is an appropriate time to take
Stock and chart a course for coming years.
                                                               U.S. Science and Technology
Four years ago, the Reagan Administration,
                                                                          Policy
as part of a broad reevaluation of the rela
tionship between Government and society,
took a fresh look at the rationale and im                 The challenge facing the Reagan Admin
pacts of the Federal Government's large                                           develop
                                                                                                     to




                                                          istration  1981 was              science
                                                                           in




                                                                                                                      a




programs in Support of research and de                    and technology policy that would support
velopment. That reevaluation was prompt                   national objectives and also adjust the
ed not only by the pervasiveness of science               Federal role to the circumstances and needs
and technology in the modern world, but                     the 1980s. The policy that was adopted
                                                          of




                                                          has been described  detail   the 1981 and
                                                                                              in



                                                                                                               in




also by the rise of technology-based         foreign
industrial competition. A quarter            century                         this report. Briefly,
                                                                                         of




                                                          1982 editions
                                                                                                                                    it




ago, U.S. industry had few worries about                  stresses the need to:
competition. The United States dominated                            Maximize the return on national                                 re
                                                               •




                        industrial technologies and
                  all




essentially                                                         search and development investments,
had always been able     develop and intro                          Ensure long-term vitality   the U.S.
                               to




                                                                                                                     of
                                                               •




                 own pace. Today we must                            Science and technology base, and
                        its
                 at




duce them
use our technological resources much more                           Ensure that U.S. scientific leadership
                                                               •




aggressively.                                                       results in economic and defense
                                              II,




      the decades after World War                                   leadership.
     In




                                        the
United States built the world's largest re                                           excellence, rele
                                                                                                      of




                                                            establishes the criteria
                                                          It




search and development capability,                  pri   vance, and appropriateness for Federal
marily through investment                                 funding   research and development and
                                        of




                                                                          of




                               Federal
                                                                                                                                    it




money. Major Federal laboratories were                    emphasizes the requirement for greater co
created, and research universities were             ex    Operation among universities, industry, and
panded. Spinoffs from Federal research                    Federal laboratories.
and development—particularly       de                       For the past   years, the Administration
                                             in




                                                                                        4




fense—helped    lay the foundation for some               has required that federally supported re
   today's most successful industries, includ             search be the best that could be identified,
of




ing computers and commercial jetliners. In
                                                                                                                or




                                                          even     meant cutting back     eliminating
                                                                    it
                                                                    if




dustry was strongly stimulated by and          ben        ongoing projects      meet budget con
                                                                                                to




efited from this Federal role. But the         com        straints. Funding has also been concen




                                                                                                                                              P00000124139
Case 6:15-cv-01517-AA     Document 381-18                               Filed 10/15/18               Page 14 of 153




                 trated in areas most likely to benefit Society                     major responsibilities is to support basic re
                 and where there is the greatest potential for                      search as an essential investment in the Na
                 Scientific advancement. The strong empha                           tion's future well-being.
                 sis by the National Science Foundation on                            There are three reasons for emphasizing
                 engineering    projects      and interdisciplinary                 Government support of basic research.
                 research centers         reflects that goal. Pro                   First, research grants to universities, where
                 grams in Supercomputers, mathematics,                              the majority of the basic research is done,
                 and materials research have also been ex                           permit the training of tens of thousands of
                 panded. Topics of pure scientific excitement                       graduate students under some of the most
                 that may benefit society include many areas                        demanding and stimulating research condi
                 of biology, particle physics, and Space Sci                        tions. This new talent will be responsible for
                 ence. At the same time, support has been                           maintaining American technological lead
                 cut back in areas where research does not                          ership in coming years. Second, strong Sup
                 offer enough intellectual excitement or                  in        port for basic research permits U.S. scien
                 dustrial potential.                                                tists and engineers to challenge intellectual
                   Federal funding for research and de                              frontiers in the most important fields of sci
                 velopment  Over the past 4 years also has                          ence and technology. That provides the
                 been directed toward those activities in                           new knowledge that drives our economic
                 which the Government    has an appropriate                         growth, improves           our quality of life, and
                 role. The Federal Government is solely re                          underlies our national defense. And third,
                 sponsible for supporting defense research                          well-chosen basic research    projects can
                 and development because the Government                             Stimulate productive partnerships between
                                                                                                                            So




                                                                                                                         all
                 is the principal consumer of defense tech                          Scientists and engineers in




                                                                                                                                  of
                                                                                                                  sectors
                 nology. On the other hand, in the non                              ciety—partnerships       that are increasingly vi
                 defense arena, one of the Government's                                        the development     new technologies




                                                                                                                   of
                                                                                    tal
                                                                                          to




                        Figure                 FEDERAL R&D OBLIGATIONS (NON-DEFENSE)
                                     1.




                    MILLIONS                                (CONSTANT          1983   DOLLARS)
                   OF DOLLARS
                        9,000

                                  DEVELOPMENT

                                                       ^

                        7,000                                 `s ^
                                |-




                                |---- ------
                                                        .......... --
                                               **********




                                        Z
                                                       -




                        6,000
                                H




                                  BASIC RESEARCH
                        5,000
                                –




                        4,000
                                H.




                        3,000                                                  1–                        N-    --- - - --T-
                                                 |




                                                                 |




                                                                                               |




                             1978               1979            1980       1981            1982         1983         1984      1985

                                                                           FISCAL YEAR                              (EST.)     (EST.)




                                                                                                              P00000124140
            Case 6:15-cv-01517-AA                           Document 381-18                        Filed 10/15/18        Page 15 of 153




that will keep American industry competi                        constant dollars since 1978. All five agen
tive with improving foreign industries and                      cies—the National Institutes of Health
will speed the application of new knowledge                     (NIH), National Science Foundation (NSF),
to our increasingly technological defense                       Department of Energy (DOE), Department
needs.                                                          of Defense (DOD), and National Aero
   While support of basic research is appro                     nautics and Space Administration
priate for the Federal Government, support                      (NASA)—show strong and consistent
of nondefense demonstration, develop                            growth in basic research obligations.
ment, and applied research is more appro                          Figure 3 illustrates how the increases in
priate for the private sector. Translation of                   basic research funding affect colleges and
this policy into action is shown clearly in                     universities. About two-thirds of funding for
Figure 1. Among the three categories of                         research in our institutions of higher learn
Federal funding—basic research, applied                         ing comes from the Federal Government.
research, and development—there                   has
been a marked shift in priorities over a rela
tively short period of time. Basic research                         Implementation of U.S.
has gone from the smallest fraction of non
                                                                Science and Technology Policy:
defense research and development to the
largest, with a jump in share from 27 to 38
                                                                          1983-1984
percent.  At the same time, development
funding    has dropped from                   percent                            impact on the budget, the
                                                                                   its




                                      a 42                      In addition to
share to 27 percent.                                            Reagan Administration's science and tech
  Figure 2 shows how Federal support for                        nology policy provided the motivation for


                                                                                                                     a
basic research for the five largest research                    number of other activities. Initiatives under
and development          agencies     has grown                 taken by the Office                        and Tech
                                                                                            of




                                                   in                                            Science




                     Figure           BASIC RESEARCH OBLIGATIONS
                                 2.




    BILLIONS                          (CONSTANT         1983      DOLLARS)
  OF DOLLARS
           3.0

           2.8                                                                                              ...”
                 –




           2.4                                                                           __----'
                 –




                                                                    NIH      ---
                                                                                   **
                                                                 4.
                                                                  -
                                                                      -
                                                                      -
                                                                      -




           20              ----------------------"
                 H




                 !---"
           1.6
                 –




                                                                /
                 ::::::::::::::::::==~~rºi.
                 *--                  ------------                                 P95...~"
                                                            *




                                                                          -
                                                                          -
                                                                          --




                                                                                             NASA
           0.4
                                                        |




                                                                                                   |
                                                                       |
                           I




                                        I




             1978         1979         1980         1981              1982         1983           1984       1985

                                                    FISCAL YEAR                                             (EST.)




                                                                                                                             P00000124141
Case 6:15-cv-01517-AA          Document 381-18                           Filed 10/15/18                    Page 16 of 153




                                        Figure 3. BASIC RESEARCH OBLIGATIONS
                                              TO UNIVERSITIES & COLLEGES
                    BILLIONS
                  OF DOLLARS
                                                             (CONSTANT           1983      DOLLARS)
                             4.0


                             3.8 –


                             3.6


                             3.4


                             3.2


                             3.0


                             2.8


                             2.6
                                               l                  l                             l               I              I
                             2.5
                               1978       1979                  1980          1981            1982          1983              1984                1985
                                                                              FISCAL YEAR                                                     (EST.)




                nology Policy (OSTP) are described                       here.                Materials
                                                                                        •




                Others are covered in Chapter
                                                                  III.




                                                                                              Ocean Pollution
                                                                                        •




                                                                                              Radiation Policy
                                                                                        • •




                Federal Coordinating Council on                                               Solar-Terrestrial Research
                Science, Engineering, and                                                     Supercomputers
                                                                                        •




                Technology
                                                                                     Review of Federal Laboratories
                The Federal Coordinating Council on Sci
                ence, Engineering, and Technology                                    At the request    Dr. George     Keyworth,
                                                                                                             of




                                                                                                                                        A.




                                           1976 by Pub
                                                                                     II,




                (FCCSET) was established                                                Science Advisor
                                                                                                                         to




                                                                                                              the President and
                                                           in




                lic Law 94-282 to deal with science and                                         the Office of Science and Tech
                                                                                                     of




                                                                                     Director
                technology policy issues affecting more                              nology Policy,  panel   the White House
                                                                                                                          of
                                                                                                            a
                                                                         by




                than one Federal agency.       chaired  the                          Science Council conducted   review of the
                                                                                                                                   a
                                                         is
                                                         It




                Director of the Office Of Science and Tech                           Federal laboratories to determine                            the      Na
                                                                                                                                             if




                nology Policy. Most                      coordinating    func                      getting adequate return on                       invest
                                                   its




                                                                                                                                              its
                                          of




                                                                                     tion
                                                                                              is




                                         on through                                                                                               identify
                                                                                                                                             to




                tions are carried                               committees           ment            those laboratories            and
                                                                                                in




                                                                                                                                                           per
                                                                         At




                              address topical areas.
                                   to




                                                                                                      to




                chartered                             the                            obstacles            the laboratories successful
                        1984, the active committees were:                                                 The panel presented                              rec
                                                                                                                                                  in its
                        of




                end                                                                  formance.
                     Atmosphere and Oceans                                           ommendations      Dr. Keyworth     May
                                                                                                                    to
                  • •




                        Federal Laboratories                                         1983, and Mr. David Packard, the panel
                        Food, Agriculture, and Forestry                              chairman, presented them      President
                                                                                                                                        to
                  •




                        Research                                                     Reagan and the Cabinet    July 1983.
                                                                                                                               in




                                                                                                                                                            A




                        Human Subjects                                               Presidential memorandum issued    August
                                                                                                                                             in
                  •




                        Intellectual Property
                                                                                                                                   of




                                                                                     1983 directed the Office    Science and
                  •




                                                                                                                     P00000124142
                Case 6:15-cv-01517-AA                                         Document 381-18                              Filed 10/15/18                 Page 17 of 153




Technology  Policy and the Office of Man                                                       perform research and




                                                                                          to




                                                                                                                                      to
                                                                               minds                                   teach




                                                                                                                                                    in
agement   and Budget (OMB) to lead an                                          science,        engineering, and medicine. AC
interagency effort to respond to the rec                                       cordingly, the study panel   examining the




                                                                                                                           is
ommendations. The memorandum also re                                           principles underlying the relationships be
quired OSTP and OMB to report progress                                         tween the Federal Government                       and the       uni
to the President by July 1, 1984.                                              versities that affect university research. The
  A committee of the Federal Coordinating                                      panel will provide        policy statement




                                                                                                                                                    in
                                                                                                                  a
                                                                                                         as
Council on Science, Engineering, and                                                                 guide




                                                                                       to




                                                                                                                           to
                                                                               1985      serve                 Federal actions




                                                                                                         a
                                                                               with respect               universities and colleges.




                                                                                                     to
Technology   was established to carry out
                                     Its




this assignment.     report, completed
                                                                         in


June 1984, notes that, general, the agen
                                            in




cies have been very responsive                                   imple         Cabinet Council Working Group on
                                                            in




menting the White House Science                                  Coun          Biotechnology
cil's recommendations,  especially when the
          the agency has been directly in                                        Cabinet Council Working Group on Bio
           of




head
                                                                               A




volved. Perhaps the most pervasive impact                                      technology was established




                                                                                                                                                    all
                                                                                                                                 to
                                                                                                             review
   the Science Council's report has been                                       Federal rules and procedures relating




                                                                                                                                               to
of




                                                                                                                        the
                                                                         a




heightened               on the part      top                                                biotechnology and




                                                                                                                                      to
                                                                 of of




                                                                                                    of



                       awareness                                               broad field                         define




                                                                                                                                                    a
management        Federal agencies                                             mechanism whereby institutions and firms
                            in




                                          the
        focus on laboratories, both on their                                   can interface coherently
         to




need                                                                                                                       with the Govern
output and on their institutional needs. The                                   ment on regulatory issues. The working
appropriate management attention has                                           group's first tasks were identify the specif
                                                                                                                      to




brought about, and will continue                                    bring                 the regulatory milieu and examine
                                                               to




                                                                                     of




                                                                               ics
about,   variety    improvements.                                                           potential Overlapping jurisdiction,
                                     of




                                   The
                                                                                          of




                                                                               areas
            a




FCCSET committee also drafted proposed                                               develop an approach    jurisdiction
                                                                                     to




                                                                                                                                 to




                                                                               and
legislation                                     separate personnel                   new territory   being explored.
                      to




                           establish                                           when
                                                                                                                                                    A
                                                                                                                   is
                                           a




system for Federal scientists and engineers                                    mechanism was defined whereby jurisdic
as




   recommended by the Packard panel.                                           tional Overlaps and uncertainties about the
                                                                               regulatory environment can be resolved
Health of Universities                                                         rapidly on an individual basis. The next
                                                                               major task     the working group was
                                                                                                                                                    to
                                                                                                    of
At




   the request    Dr. Keyworth and under                                       explore the continued role  the Recombi
                                of




                                                                                                                            of




the cochairmanship                                                             nant DNA Advisory Committee (RAC)
                                           of




                        Mr. David Packard
                                                                                                                                                    in




and Dr. Allan Bromley, the White House                                         providing scientific advice and risk assess
Science Council undertook         study exam                                   ment for new biotechnology                       products. The
                                                    a




ining the health                                                               working group also addressed                          ways
                                                                                                                                                    in
                                     of




                       the Nation's research
universities. The Nation's ability    compete                                  which Federal actions could affect commer
                                                          to




successfully                    the industrial           and military          cialization          and the national competitive
                           in




arenas depends on the continued creation                                       position             U.S. firms.
                                                                                               of




                           adequate Sup
                                                  an




  new knowledge and on
of




ply
      of




           the best scientific and technical talent.
The support                basic research and the pro                          Radiation            Research and Policy
                           of




                      such talent have been major Ob
              of of




duction
jectives              the Reagan Administration's Sci                          With the expiration      early 1984
                                                                                                                                           of




                                                                                                                      the
                                                                                                                   in




ence and technology policy. Because                                                      three interagency committees On
                                                                                               of




                                                                               charters
                                                                         a




substantial portion                                                            various radiation programs, the Office
                                           of




                                                                                                                                                    of




                       basic research and
        the education of that talent are Con                                   Science and Technology Policy determined
         of




most
ducted within the university setting, the                                      that there was continuing need for single
                                                                                                         a




                                                                                                                                           a




continuing health   our Nation's univer                                        interagency committee      address Con
                                                                                                                           to
                                      of




                     this policy. The con                                      gressionally mandated and agency-insti
                                           to




sities fundamental
       is




tinued strength and growth                                                     gated issues related
                                                    of




                                                                                                                      to




                               Our Scientific                                                           radiation research
enterprise depends upon the ability                                            and policy. Accordingly,    FCCSET Com
                                                                    of




                                         the
                                                                                                                           a




universities to attract and retain the best                                    mittee consisting                  15 Federal agencies was
                                                                                                             of




                                                                                                                                                              P00000124143
Case 6:15-cv-01517-AA     Document 381-18                       Filed 10/15/18                      Page 18 of 153




                 formed for interagency radiation research                 Formaldehyde                       Consensus Report
                 and policy coordination. The new commit
                 tee acts as a coordinator, clearinghouse,                   October 1983, the Office




                                                                                                                             of
                                                                                                                                   Science and




                                                                           In
                 and evaluator of the Federal research efforts             Technology Policy sponsored
                                                                                                     Consensus




                                                                                                                               a
                 on designated radiation research projects. It             Workshop on Formaldehyde. The work
                 also coordinates radiation policy between                 shop format brought together more than 70
                 agencies. The Committee for Interagency                   internationally recognized scientists from
                 Radiation Research and Policy Coordina                    Government, academia, industry, and pub
                 tion (CIRRPC) has completed a compila                        interest groups and gave them the task




                                                                           lic




                                                                                                                                                  of
                 tion and assessment of the major radiation                reaching    consensus on critical issues Con




                                                                                            a
                 issues facing various agencies of the Federal             cerning health effects      formaldehyde.




                                                                                                                        of
                 Government. In addition, a talent pool of                 When completed                           early May 1984, the




                                                                                                               in
                 more than 700 scientists has been formed                           the workshop's deliberations were




                                                                                        of
                                                                           results
                 to address properly those critical radiation              provided    the Federal agencies faced with




                                                                                             to
                 issues. The Science Panel of CIRRPC Com                   addressing regulations pertaining




                                                                                                                                     to
                                                                                                               the use
                 pleted a review of a proposed Veterans'                      formaldehyde.     report on the workshop




                                                                           of




                                                                                                              A
                 Administration health assessment of vet                   also was submitted to Environmental
                 erans exposed to ionizing radiation during                Health Perspectives,     scientific journal




                                                                                                                                                  of
                                                                                                                    a
                 military service in Japan or during nuclear               the National Toxicology Program,                           and was
                 weapons tests. CIRRPC has also conducted                  printed    Volume 59, December                                1984.




                                                                                            in
                 an indepth review of the final draft of the
                 Radioepidemiologic  Tables. In accordance                 Acid Rain
                 with Public Law 97-414, the Orphan Drug
                 Act, the Radioepidemiologic Tables are to                 An independent     Scientific panel appointed
                 form the foundation “necessary to deter                                 review the scientific aspects




                                                                                                                                                  of
                                                                                             to
                                                                              1982
                                                                           in


                 mine the probability of causation of any                  acid rain for the President's Science Advisor
                 individual who has or has had radiation                   completed        work and delivered
                                                                                                   its
                                                                                                                     final




                                                                                                                                          a
                 related cancer and has received any given                 report. That report will be useful    identify




                                                                                                                                    in
                 dose.”                                                    ing ways      reduce the Scientific uncertain
                                                                                             to



                                                                           ties regarding acid rain. The report has been
                                                                                  the Environmental Protection Agen
                                                                                   to




                                                                           sent
                                                                           cy




                 Carcinogen                                                                              Scientific re

                                                                                                                             its
                                 Document                                     for use     formulating
                                                                                                  in




                                                                           Search program.
                 The Office of Science and Technology                Pol
                                                                           Model Policy for the Protection

                                                                                                                                             of
                             the preparation of a docu
                 icy sponsored
                 ment to be used as a framework for                        Human Subjects
                 regulatory agencies in assessing cancer risks
                 from chemicals. The document, Chemical                         first biennial report, published De
                                                                                 its
                                                                           In




                                                                                                                                           in


                 Carcinogens:   A Review of the Science and                cember 1983, the President's Commission
                                                                           for the Study
                 Its




                    Associated Principles, was prepared by                                 Ethical Problems Medi
                                                                                                         of




                                                                                                                                      in




                 an interagency staff group                                cine     Biomedical and Behavioral Re
                                                                                       in




                                               more than 20
                                                 of




                 Scientists and was submitted for review                                                                                          in
                                                                      to




                                                                           Search made several recommendations
                 more than 90 scientists from all sectors of               tending       improve the uniformity
                                                                                             to




                                                                                                                                                  of




                 the Scientific community. After incorporat                Federal rules and policies pertaining
                                                                                                                                             to




                                                                                                                    the
                 ing the scientists' comments, OSTP pub                    protection     human subjects. As
                                                                                                 of of




                                                                                                                 direct
                                                                                                                                         a




                 lished the document     the Federal Register              Outgrowth                     the commission's report, the
                                            in




                 for public comment before issuing      final                                                 and Technology Policy
                                                                                        of
                                                                in




                                                                           Office            Science
                                                           it




                                      1984. The document                                           FCCSET     policy committee
                                           1,




                 form on November
                                                                                                                                                  to




                                                                           chartered
                                                                                             a




                                                          de
                                                                or




                 does not attempt   formulate policy                                              policy  implementation   for the
                                      to




                                                                           coordinate
                 velop standardized methods                                protection                 human subjects. This ad hoc
                                                      of




                                                                                                 of




                                                 risk assess
                 ment. Rather,    defines principles based on              Committee comprises representatives from
                                 it




                 current Scientific information to serve as                17 departments and agencies involved
                                                                                                                                                  in




                 guidelines when considering          carcinogens.         any way    research on human subjects.
                                                                                             in




                                                                                                                                                  9




                                                                                                               P00000124144
              Case 6:15-cv-01517-AA                                               Document 381-18                          Filed 10/15/18                Page 19 of 153




The committee has drafted a policy that                                            agencies; and the acquisition new Super




                                                                                                                               of
should serve as a model for all Federal                                            computers by DOD, DOE, NASA, NSF and
departments and agencies that conduct,                                                                                                     OSTP




                                                                                                                     of
                                                                                   the National          Bureau           Standards.
support, or regulate research on human                                             has established   subcommittee of the




                                                                                                               a
subjects. The policy reflects the different                                        White House Science Council to examine
statutes, policies, and practices of the vari                                      trends         advanced high-performance com




                                                                                             in
ous agencies involved. In      present form                                        puting,         determine research needs, and
                                              its




                                                                                             to




                                                                                                                                                    to
                                                                            it
     an excellent model for use by each                                            recommend Federal research and develop
is




agency.                                                                            ment support priorities. That subcommittee
                                                                                   has made             major contribution                the      de




                                                                                                                                     in
                                                                                                   a
Earthquake Engineering                                                             velopment




                                                                                                    of
                                                                                                      coherent Federal advanced
Experimental Facilities                                                            computing        R&D programs.

The Office    Science and Technology Pol                                           Materials
                   of




icy requested the National Academy   Sci
                                                                  of




ences to review recent studies of U.S.                                             The Office    Science and Technology Pol
                                                                                                    of


earthquake            engineering                                                  icy has continued     lead the Interagency
                                                                                                                to
                                             research facilities
                                           particular, the study                   Committee on Materials (COMAT). The 20
                                      In




and instrumentation.
group was asked                                                                    agency COMAT                                   June
                                 to




                     examine the relative                                                                      was established




                                                                                                                                          in
                                                                                                                President Reagan's Na
                                                                                             as




need for national experimental facility (for
                                                                                                               of



                                                                                   1982            result
             a




                                                                                             a




example,   very large “shake table”)                                   light       tional Materials and Minerals Program Plan
                                                                  in
              a




   recent developments      computer                                   sim            April 1982. COMAT working groups
                                                                                   of
of




                                            in




ulation. The group reported back                                      June         have focused on Federal materials research
                                                                 in
                                 of




1984 with             series          recommendations.                      Its    programs             improve interagency coordina
                                                                                                   to
                  a




principal recommendation was      improve                                          tion and relevance           to national needs. Of
                                                            to




existing university earthquake engineering                                         specific note  the progress                        COMAT’s
                                                                                                                                of
                                                                                                         is




research and education capabilities.   pro                                         Welding Technology Group                         establishing
                                                                                                                               in
                                                                 A




gram    define options for potential facility                                      the American Welding Technology Applica
        to




                                             a




capable            testing full-scale structures and                               tions Center, which   privately supported
              of




                                                                                                                    is




structural components and                                    plan for                                  focal point for cooper
                                                                                                             as
                                                       to




                                                                                   and will serve
                                                                                                             a




developing such                        facility was also                           ative welding research efforts.
                                  a




recommended.
                                                                                   Space Policy Formulation Process
Supercomputers
                                                                                   The Office    Science and Technology Pol
                                                                                                    of




Continued U.S. preeminence                                  Supercom               icy has played   key role
                                                    of in




                                                                                                              the formulation
                                                                                                                          in
                                                                                                         a




puters has been the objective three inter                                             the National Space Strategy     accord
                                                                                   of




                                                                                                                                     in




agency working groups set up by the Office                                         ance with the National Space Policy. The
   Science and Technology Policy under                                             strategy identifies high-priority efforts and
of




FCCSET. These groups have examined the                                             responsibilities and provides implementa
              the development    super
                                                             of




Federal role                                                                       tion plans for major space policy objectives.
                       in




computers for the Government's various                                             Top priorities were the establishment
                                                                                                                                                   of
                                                                                                                                                   a




                                                                  wide             National Commission on Space, the de
             as



                            as




needs,    well      the need for more
spread availability    Supercomputers                                              velopment                 space Science,
                                                                                                        of




                                                                           Sci                                                      studies on
                                                                      to
                                 of




entific and engineering researchers. Presi                                         Shuttle launch pricing, and the encourage
dent Reagan's fiscal year 1985 budget re                                                    commercial expendable launch ve
                                                                                          of




                                                                                   ment
flected the responses      NSF DOE, DOD,                                           hicle activities.
                                       of




and NASA
                   to




               the initial recommendations
  the working groups. The fiscal year 1986                                         Space Commission. Through the Senior
of




budget proposed by the Administration will                                         Interagency Group (SIG), OSTP was ma
                                                                                                                                           a




continue    support expanded user net                                              jor participant                   Na
                  to




                                                                                                                                          of




                                                                                                   the establishment
                                                                                                          in




                                                                                                                                               a




works  DOD, DOE, and NSF, increased                                                tional Commission on Space which will
         in




computer-related research    the same                                              identify goals, opportunities,              and policy          op
                                                    in




10

                                                                                                                                                             P00000124145
Case 6:15-cv-01517-AA      Document 381-18              Filed 10/15/18        Page 20 of 153




                                          sawatteº
                                        supratasºutta
                                           cºntgg




                                                                                               T
                                                                                     National Science Foundation

                 This CRAY 64 MB supercomputer is located at the San Diego Supercomputer Center—one of five
                                 by the National Science Foundation.
                 centers established



                 tions for U.S. civilian space activity for the   President's National Space Strategy, OSTP
                 next 20 years. OSTP was instrumental in          and other interested agencies have drafted
                 establishing the framework within which          a report on the roles and missions of the
                 the Commission would work and played a           various Federal agencies involved in earth
                 central role in identifying nominees for the     Sciences research in the civil space program.
                 Commission. OSTP was selected as the Ex          That review will define the goals and mis
                 ecutive Branch liaison to the Commission.        Sions of agencies involved in Space-based
                                                                  earth sciences research, and provide their
                 Space science. The advent of space tech
                                                                  recommendations to meet national needs.
                 nology and use of large-scale computers for
                                                                  A report on that effort will be completed in
                 global modeling are providing the basis for
                                                                  1985.
                 explosive growth in the capabilities and Sci
                 entific impact of research in the earth sci      Shuttle pricing. OSTP continues       to work
                 ences. There has been concomitant growth         on the vital issue of Shuttle pricing, which
                 in the participation of various Federal agen     concerns the future flight costs for commer
                 cies in earth sciences research. Con             cial and foreign payloads, the commer
                 sequently, in response to a directive in the     cialization of expendable launch vehicles,


                                                                                                              11


                                                                                     P00000124146
            Case 6:15-cv-01517-AA                 Document 381-18                          Filed 10/15/18                    Page 21 of 153




and, more generally, the ability to maintain       Studies of air vehicle concepts and resultant
the preeminence of the Shuttle as a national       technology requirements for the year 2000.
asset in both the commercial and the na                     1984 report        OSTP the Aero




                                                         its




                                                                                    to
                                                      In
tional security arenas. OSTP made signifi          nautical Policy Review Committee recom
cant policy and technical contributions            mended that       long-range strategy be




                                                                      a
while participating in an OMB-led study to         adopted by the Federal Government




                                                                                                               to
                                                                                                                    set
evaluate    the cost of U.S.
                          and offshore             national goals for attaining specific                       aero
launches and also in a Cabinet Council             nautical capabilities. As     result,




                                                                                                                     of
                                                                                           set




                                                                                         a




                                                                                                          a
Working Group on Commerce and Trade,               goals has been established:         subsonics




                                                                                                   a
which did complementary analysis. The re           goal,                firm U.S. foundation for



                                                        to
                                                           establish




                                                                       a
Sulting recommendations were inputs to the        technically   superior                               carry U.S.




                                                                                                to
                                                                                  aircraft
Presidential decision process for the Shuttle     aeronautical leadership into the next cen
launch price.                                     tury;  SuperSonics goal,     develop tech




                                                                                           to
                                                        a

                                                  nology for any future effort  efficient,




                                                                                                    in
Commercialization       of expendable             long-distance SuperSonic cruise; and




                                                                                                                     a
launch vehicles. OSTP was a leading                                                                            grow
                                                  transatmospherics goal,                  exploit the




                                                                                      to
proponent of the commercialization of ex
                                                  ing Convergence        aeronautics and space
                                                                          of
pendable launch vehicles (ELVs) and con
                                                  technology.     Collectively, these goals will
tributed significantly to the policy develop
                                                  focus national      energies and creativity on
ment process that led to Executive Order
                                                  new frontiers and opportunities         aero


                                                                                                          in
12465, which gave the Department of
                                                  nautics that are vital for the future success
Transportation   (DOT) responsibility for pro
                                                  and leadership
                                                                      of




                                                                             America.
moting both competitive opportunities for
commercial ELV operations and the mini
                                                  Strategic Defense Initiative
mization of Government regulation of such
activities. Consequently, a separate Office
                                                   The Strategic Defense Initiative (SDI) the
                                                                                                               is



of Space Transportation was established            operational embodiment
                                                                                                  of




                                                                                     President
within DOT. OSTP works closely with that           Reagan's March 23, 1983, call for search
                                                                                                         a




office to ensure that the President's goals are
                                                   “for ways     reduce the danger
                                                                to




                                                                                                         of




                                                                                        nuclear
being met.
                                                   war” with the ultimate goal                     rendering the
                                                                                              of




                                                   intercontinental ballistic missile (ICBM)
Aeronautics Policy                                 “impotent and obsolete”
                                                                                                as




                                                                                     strategic
                                                                                                a




                                                   weapon. The SDI     thus    research effort
                                                                             is


                                                                                         a




The National Aeronautics Policy was de             into the tools needed              for          fundamental
                                                                                              a




veloped during 1982 in an interagency                               the strategic environment
                                                                      of




                                                   transformation
process chaired by OSTP This approved              from an offensive to    defensive force re
                                                                                  a




national policy establishes the importance         gime. Recent advances                technology have
                                                                                      in




of aeronautical systems for America's na                             ICBM           once both extremely
                                                                               at




                                                   rendered the
tional security and commercial competi             accurate and very vulnerable and therefore
tiveness.  The policy also reasserts the           increasingly destabilizing even while  has
                                                                                                               it




Federal Government's role in supporting                                        heavier strategic
                                                                 to




                                                   been made     shoulder
                                                                                      a




aeronautical research and technology.              burden.  Meanwhile,   the arms control proc
  In a report published in November 1983,          ess since SALT      has not made gains
                                                                                                                     to
                                                                      of I




the OSTP-sponsored  Aeronautical Policy            parallel those    technology; indeed, the
Review Committee concluded that al                 world has witnessed    dramatic increase
                                                                                                                     in
                                                                               a




though Government-sponsored research               the quality and quantity   arms possessed
                                                                                         of




focuses on appropriate areas in aero               by the Soviet Union and the United States.
nautics, the pace and breadth                re    Time, technology, and the imperfections
                                                                                                                     to of




                                    of the
Search programs do not reflect the vision          human nature are thus coalescing
                                                                                                          to




                                                                                     test
required to maintain preeminence to the            the limits the current strategy
                                                                                                       of




                                                                                    nuclear
end of the century. As a result, the National      deterrence based on Mutual Assured De
Aeronautics and Space Administration and           struction (MAD). Against this backdrop, the
the Department of Defense have conducted                                        away from nu
                                                                                         us




                                                   SDI seeks ways
                                                                       to




                                                                      move


12


                                                                                                                                 P00000124147
Case 6:15-cv-01517-AA      Document 381-18              Filed 10/15/18               Page 22 of 153




                 clear deterrence through MAD toward a            war, commonly referred   to as the hypo
                 non-nuclear defensive deterrent that is eth      thetical phenomenon of “Nuclear Winter.”
                 ically superior, militarily more credible, and   During the summer of 1984, an informal
                 more conducive to true arms reductions           interagency policy group was formed for
                 than is the geo-strategic Status quo.            Nuclear  Winter with representatives from
                   To see that the President's vision finds       the National Security Council (NSC), the
                 expression, the Office of Science and Tech       Office of Science and Technology Policy,
                 nology Policy worked closely with the Office     the State Department, the Department of
                 of the Secretary of Defense in developing        Defense, the Department of Energy, the
                 the Overall program for the President's Stra     Department of Commerce (including
                 tegic Defense Initiative. A policy was estab     NOAA and NCPO), and the Arms Control
                 lished providing for the centralized SDI au      and Disarmament Agency.
                 thority reporting directly to the Secretary of      With the cooperation of the informal pol
                 Defense, for the streamlined procurement         icy group, OSTP took the lead in establish
                 authority directed by the President, and for     ing an interagency research program for the
                 the simplified five-element program man          Nuclear Winter phenomenon. The purpose
                 agement planthrough which the President's        is to answer the Scientific questions Sur
                 SDI program is now executed.                     rounding this phenomenon and to reduce
                   OSTP is continuing to work on long-term        the uncertainties in the atmospheric param
                 policy formulation for effective achieve         eters.A coordinating committee to Oversee
                 ment of the President's goals.                   the research program is chaired by OSTP
                                                                                      NSF DOE, NSC,
                                                                  with representatives from
                 Telecommunications Policy                        OMB, DOD, and DOC. The research pro
                                                                  gram is scheduled         to begin in fiscal year
                 On April 3, 1984, President Reagan signed        1986.
                 Executive Order 12472, Assignment of Na
                 tional Security and Emergency Prepared
                 ness Telecommunications    Functions. That
                                                                                   Looking Ahead
                 order provides for the consolidation of as
                 signment and responsibility for improved         In the next 4 years, the Reagan Administra
                 execution of national Security and emer          tion will continue to emphasize:
                 gency preparedness functions. The Order             • Strong growth for basic research, es
                 establishes the Director of the Office of Sci         pecially at universities;
                 ence and Technology Policy as the official          • Programs   to ensure more and better
                 who will exercise the war powers telecom              trained technical talent;
                 munications functions for the President   un        • Better cooperation among universities,
                 der the Communications    Act of 1934. Addi           industry, and Federal laboratories;
                 tionally, it establishes the Director of OSTP       • Strong growth in defense research and
                 as the Chairman of the Joint Telecom                  development; and
                 munications Resources Board (JTRB), with            •     Clear delineation of responsibilities for
                 authority to allocate telecommunications                  research and development between
                 resources under certain emergency                         the Federal Government and the       pri
                 conditions.                                               Vate   SectOr.

                                                                  In spite of changes already made, there are
                                                                  five major concerns regarding Federal re
                 Nuclear Winter                                   search and development programs.
                                                                    First, the Government must help colleges
                 In February 1984, the President's Science        and universities attract and retain faculty of
                 Advisor asked the National Climate Pro           the highest quality. In simple terms, that
                 gram Office     (NCPO) in the National           means improving the campus climate SO
                 Oceanic   and Atmospheric Administration         that the most talented scientists and engi
                 (NOAA) to prepare an interagency research        neers will not feel compelled to take jobs in
                 plan to study the climatic effects of nuclear    industry if they want to do challenging and


                                                                                                                 13


                                                                                            P00000124148
                Case 6:15-cv-01517-AA                       Document 381-18                                  Filed 10/15/18                Page 23 of 153




innovative research.             An academic brain           Soviet Union—comes from the quality




                                                                                                                                      of
drain is ultimately devastating for univer                   the technology available apply      de




                                                                                                             to




                                                                                                                                to
sities and industry alike, because univer                    fense systems. The Department




                                                                                                                      of
                                                                                                Defense
sities will not have enough faculty to teach                 needs both, the technically trained people
students, particularlyin the fastest moving                                                              knowledge




                                                                                                    to
                                                             and the broad access                                               about
areas of science and engineering. Without                    Science and technology  that emerge from
newly trained talent, new industrial tech                    basic research. The best means to assure
nology will never take root.                                the availability




                                                                                                   to
                                                                                       of
                                                                                            both             fund research




                                                                                                                                      in
                                                                                                   is
  It should be noted that Overall Federal                   universities.
support for university research has in                        At the same time, the United States
creased almost 30 percent in real terms                     places high priority on maintaining the
since 1981. The Federal Government has                      open communication




                                                                                                        of
                                                                                    scientific results
taken important steps in this regard to re                  that has made our university system the
juvenate funding for campus instrumenta                     world leader. During the past     years, there




                                                                                                                  2
tion, to improve access of university re                    has been concern    the scientific communi


                                                                                            in
                                                             ty




searchers to supercomputers, and to estab                      over few incidents    which the Govern



                                                                                                   in
                                                                        a




lish the Presidential Young Investigator                    ment imposed restrictions on Scientific pa
program to attract and retain new faculty in                pers originating
                                                                                            in
                                                                                 unclassified research
                                                            projects.  response     those concerns, the
                                                                             In




critical disciplines.
                                                                                                   to

     Second,         the Government must support            Reagan Administration         the final stages
                                                                                                    in
                                                                                                    is


the generation of basic knowledge,                     es      preparing guidelines and regulations that
                                                             of




                                                            restate and protect the basic policies

                                                                                                                                of
pecially in areas of particular importance
                                         to                                                            free
industrial competitiveness and national de                  Communication.
fense. The newly emerging biotechnology                         Third, there must be greater emphasis
                                                                                                        a




industries exist today because of decades of                 on Federal support for broadly based inter
Federal support for basic research in mo                     disciplinary research. The Government has
lecular biology. We must make sure that the                  traditionally supported university research
Nation is investing in comparable              kinds of     on    narrow, project-by-project basis. That
                                                                  a




frontier research to fuel tomorrow's new                    method, while very successful for progress
technologies. For example, the Department                   within narrow disciplinary boundaries,   se
                                                                                                                                 is
                                                                                             its




of Agriculture has expanded and redirected                  verely limited                        broad
                                                                                                                           to




                                                                                   usefulness
                                                                                       in




    biotechnology research. The new pro                              industrially important topics.
 its




                                                                        of




                                                            areas
gram should attract highly qualified Scien                       that regard, the new program
                                                                  In




                                                                                                   the
                                                                                                                                in
                                                                                                                      to




tists   who might not otherwise be interested               National Science Foundation      establish
       agricultural problems.                               cross-disciplinary centers for engineering
in




   Good progress has also been made                                      particularly exciting.
                                                       in




                                                            research
                                                                                                                           In




                                                                                                  those
                                                                                 is




restoring support for basic research within                 centers, faculty from many different depart
the Department                 Defense,   especially        ments can work together on industrial prob
                          of




                                                       at




universities. At one time, DOD supported                    lems that none could solve on their own.
           the best university basic research.              The centers will enable students to receive
           of




much
DOD funds were largely responsible for the                             practical problem-solving expe
                                                                             of




                                                            the kind
strength             today's major research                                not generally available    uni
                          of




                                                                                                                                at
                of




             some                                           rience that
                                                                                  is




universities; among them, the California In                 versities today; they also will allow industry
          Technology and the Massachusetts                     help determine which advances can most
                                                             to
           of




stitute
           Technology. That productive re                   likely be applied
                                                                                            to
                of




Institute                                                                         commerce.
lationship has never really recovered from                        Fourth,
                                                                       the Government has        respon
                                                                                                                       a




the Mansfield Amendment of the late                         sibility  find better ways
                                                                            to




                                                                                                             to




                                                                                           stimulate the
1960s, which prevented DOD from sup                                ideas, expertise, and people among
                                                                       of




                                                            flow
porting research unless   could be directly                 Federal laboratories, universities, and in
                                    it
         to




tied    the defense mission.                                dustry. One-sixth
                                                                                             of




                                                                                 the Nation's scientists
 The United States    now rebuilding the                    and engineers are employed     Federal lab
                                                                                                              in
                               is




DOD-university relationship because the                     oratories, which have    combined annual
                                                                                                   a




strength           the Nation—its leverage over the         budget               some $18 billion. These superb
              of




                                                                            of




14


                                                                                                                                               P00000124149
Case 6:15-cv-01517-AA       Document 381-18               Filed 10/15/18                  Page 24 of 153




                             are often underutilized. Ways                       necessary            facilitate development




                                                                                                 to
                resources                                           which




                                                                            is
                should be found to reap Substantial indus                industrial products, includes develop




                                                                    of
                trial benefit from a Federal investment of                   thermodynamic data and principles




                                                                            of
                                                                    ment
                that magnitude.                                        biosensing for process and quality con




                                                                    of
                    In 1983, the White House Science Coun           trol. There    real danger that other coun




                                                                                   is
                                                                                   a
                cil recommended that the Government take            tries may assume the industrial lead                      prof




                                                                                                                         in
                better advantage of the talent in the labora                            technology that Amer




                                                                                                of
                                                                    itable new fields
                tories and bring the laboratories' missions         ican Scientists have done most to estab
                more in line with national needs. In accord         lish—and that American taxpayers                          have
                ance with those recommendations, labora             underwritten.
                tory directors are now given more discretion          Progress over the past years has shown




                                                                                                          4
                in using research funds. Laboratory mis             that the United States can harness basic
                Sions also are being updated and revised,                      achieve Societal goals. However,




                                                                                 to
                                                                    research
                and the laboratories are increasing their co                  continuing need     assure an ap




                                                                                                              to
                                                                    there




                                                                            is
                                                                             a
                operation with universities and industry.           propriate balance    Federal R&D spending




                                                                                                in
                   Fifth, the Government must be more re            between   essential mission requirements
                Sponsive to opportunities to Support emerg          and the strong, broadly based, fundamen
                                                                                                        Sup




                                                                    tal
                ing technologies. For example, the same                Science and technology needed




                                                                                                                         to
                Federal research programs that made possi           port American technological leadership.
                ble the birth of today's biotechnology indus        The Science community, the universities,
                try have since underemphasized generic              the Administration, and Congress can make
                applied research underlying the vital field of      great progress     strengthening Science and




                                                                                           in
                bioprocess engineering.” That research,             technology     coming years. Perhaps more




                                                                                      in
                                                                    than    any time     the recent past, the




                                                                                                 in
                                                                            at
                                                                    Nation has  firm sense of its needs and of


                                                                                      a
                                                                    the actions required                           base for long




                                                                                                     to
                *See Chemical and Process Engineering         Bio                        build




                                                                                                              a
                                                        for
                technology, Chapter                                 term growth and prosperity.
                                  II.




                                                                                                                                15


                                                                                                 P00000124150
Case 6:15-cv-01517-AA   Document 381-18   Filed 10/15/18   Page 25 of 153




                                                               P00000124151
Case 6:15-cv-01517-AA    Document 381-18   Filed 10/15/18   Page 26 of 153




                                                                       Chapter       II
                        Outlook in Selected Areas of
                            Science and Engineering




                                                               Department of Agriculture




                                                                P00000124152
     Case 6:15-cv-01517-AA                        Document 381-18                 Filed 10/15/18        Page 27 of 153




   Support for basic research as an investment in the Nation's future continues to be a central
   element in the Reagan Administration's science and technology policy. This chapter high
   lights significant opportunities and needs in 14 selected areas of science and engineering
   research, particularly as they relate to the achievement of the policy goals articulated in
   Chapter I. It is based on two series of research briefings prepared for the President's Science
   Advisorin autumn 1983 and autumn 1984 by the Committee on Science, Engineering, and
   Public Policy of the National Academy of Sciences, the National Academy of Engineering,
    and the Institute of Medicine.
       The 14 areas highlighted in the chapter               with the year of the corresponding   research
    briefing indicated in parentheses, are:
      •   The Biochemical Basis of Immunology                (1983)
      • The   Biology of Parasitism (1984)
      •   The Biology of Oncogenes (1984)
      •   The Biology of Atherosclerosis (1984)
      • Selected    Opportunities         in Chemistry    (1983)
      •   Chemical and Process Engineering               for Biotechnology   (1984)
      • Advanced      Polymeric     Composites      (1984)
      • Selected    Opportunities    in Physics (1984)
      • Solar-Terrestrial     Plasma Physics (1984)
      •   Solid Earth Sciences (1983)
      • Cognitive    Science and Artificial Intelligence (1983)
      •   Supercomputer Architectures (1984)
      • Information     Technology        in Precollege    Education    (1984)
      •   Computers in Design and Manufacturing                (1983)




Agricultural Research Service plant geneticists determine the structure of a soybean DNA segment.
They use a photographic negative exposed by radioactively labeled nucleotides that were chro
matographically   separated   in a gel.




                                                                                                             P00000124153
Case 6:15-cv-01517-AA       Document 381-18             Filed 10/15/18           Page 28 of 153




                    The Biochemical Basis of                     has been in the identification of   T cell   types
                          Immunology                             and elucidation of their biological functions.
                                                                 Other research applications cross a broad
                 In the past two decades,      immunologists     spectrum of biological   areas.
                have gained substantial understanding               Characterization  of the antigen-specific
                about the biochemical structure of the anti      receptors on T cells has been elusive. There
                body molecule and the processes that      en     are two major reasons for the difficulty: (1)
                able the genetic system to generate such a       T cells, unlike B cells, do not secrete soluble
                great diversity of antibodies. They have         receptor materials, and (2) the receptors on
                learned of two major cell types—B cells and      T cells bind only to antigen when it is associ
                T cells—and have inquired into the regula        ated with proteins on the cell surface mem
                tion of functions of the B cell. Recent   ad     brane, not to free antigen. This second phe
                vances in basic knowledge and Some pow           nomenon, identified by pioneering work in
                erful new technologies have created major        the mid-1970s,   has been termed “restricted
                new scientific opportunities  to identify the    recognition.”
                role of the T cells involved in regulation of      Gene cloning should enable immu
                immune responses and to understand the           nologists to study in detail the function of
                surface molecules (receptors) and secreted       genes expressed selectively in particular
                molecules (lymphocyte hormones) that             cells of the immune system. Included would
                mediate necessary interactions.                  be antigen receptors located on the surface
                  This new knowledge is leading toward an        of T cells, other receptor systems that
                understanding of the workings of the im          govern interactions between lymphocytes
                mune system that is sufficiently clear and       and other cells, and the hormones that reg
                detailed to allow it to be manipulated to        ulate the growth and differentiation of the
                ward quite precise experimental and clinical     immune system's cells. The determination
                goals. We can study the molecular mecha          of the amino acid sequence of a single pro
                nisms not only of the immune response but        tein chain can now be done overnight or in
                also of other basic biological processes, par    a period of days with automated instrumen
                ticularly those entailing cell interactions me   tation. Technologies that enable rapid and
                diated by surface molecules or by minute         accurate analysis of the amino acid Se
                amounts of protein signals.                      quence of proteins and the chemical Syn
                  One of the great research successes of the     thesis of peptides offer opportunities to
                past two decades has been the answer to          probe the basis for antigenicity. In more
                the question: How does the immune system         applied terms, these technologies also offer
                construct unique antibodies against a            Opportunities to produce exceedingly safe
                Seemingly  infinite array of foreign sub         new vaccines that lack any infectious agent.
                stances? The determination of the amino            Two of these new techniques have con
                acid Sequences of the protein chains in anti     tributed to the recent isolation of   T   cell   re
                bodies and parallel genetic studies have re      ceptors for antigen-plus-MHC (major histo
                vealed that part of the immune cell's DNA is     compatibility complex) by several laborato
                rearranged in order to provide the requisite     ries. One technique depends on B cell
                antibody diversity. In other words, genetic      hybridomas; the other employs cloned T
                endowment     is not rigid, and the precise      cell hybridomas with receptors of a single
                Structure for each antibody molecule is not      Specificity for antigen-plus-MHC. Several
                inherited. Gene parts are provided, but they     laboratories  have shown that mice immu
                are sorted and resorted to form many new         nized with cloned T cell lines or hybridomas
                combinations.                                    produce antibodies that either block or
                   The discovery of hybridomas and mono          mimic recognition of antigen-plus-MHC by
                clonal antibodies has launched a new era in      these T cell lines. In every case published to
                immunologic     research and in the applica      date, the antibodies are specific for the im
                tion of   immunologic   assays to basic and      munizing clone and do not interfere with
                clinical problems. One research application      antigen-plus-MHC recognition        by other     T



                                                                                                                  19


                                                                                     P00000124154
       Case 6:15-cv-01517-AA                     Document 381-18                             Filed 10/15/18                    Page 29 of 153




cell clones, even those with similar specifici           that control these responses.      likely that




                                                                                                        It
                                                                                                              is
ties. Apparently  it is the variable portion of          monoclonal     antibodies will be generated
the T cell receptor that is being recognized                                      many organ systems




                                                                                           of
                                                         that react with cells
                                                                                          those organ




                                                                                              of
by the relevantantibodies. The discovery of              and even with subsets     cells




                                                                                                        in
the T cell receptor for antigen-plus-MHC is              systems. The monoclonal antibodies




                                                                                                                          to
so recent—and so much remains to be                      various cell-surface                antigens     would con
             it is difficult to predict exactly                           library  molecules that distinguish




                                                                                     of
done—that                                                stitute




                                                                   in a
what advances will be realized. Certainly                cells             precise way that was hitherto im




                                                                     a
that discovery will lead to the isolation and            possible.  Experts expect that the surface
understanding  of the genes encoding these               antigens will help identify different phases
products and to knowledge of the structure                  function, different stages     maturation,


                                                         or of




                                                                                                        of
of the antigen-plus-MHC product that the T                  different lineages    differentiation. That




                                                                                             of
cell receptor recognizes.                                identification will help elucidate the steps
                                                                                                               biological




                                                                                             of
     Over the next decade there will be a rapid          involved                  control        diverse


                                                                              in
accumulation of antibodies reactive with                 processes.
many cell types and cell products. Already
there are monoclonal antibodies that dis                   The potential diagnostic, therapeutic,
tinguish the two major classes of lympho                 and preventive applications




                                                                                                              of
                                                                                         this new
cytes in the immune system, T cells and B                knowledge                  immunology      are enormous.
                                                                               in



cells, and that recognize subsets of those               New approaches                   are apparent for cancer,
cells specialized to perform      different   func       genetic defects     the blood-forming Sys
                                                                                      in




                                                                                                 ju



                                                                                                                     as
tions. Antibodies will be developed to react             tem, and autoimmune diseases such
with the new lymphocyte hormones and                     venile-onset (insulin-dependent)  diabetes
their receptors on the target cells. The abil            mellitus, for example. Management        in
                                                                                                                     of
 ity




       distinguish the multiple cell types and           fectious diseases, especially via vaccines,
to




cell products participating      immune re               and virtually any disorder necessitating
                                 in




sponses will help          elucidate the systems         organ transplantation also will benefit.
                      to




                                                                                                      A.
                                                                                      National Science Foundation

Professor and students examine         biological specimen       under        JEOL    scanning     electron    microscope.
                                   a




                                                                          a




20


                                                                                                                                   P00000124155
Case 6:15-cv-01517-AA         Document 381-18               Filed 10/15/18                 Page 30 of 153




                         The Biology of Parasitism                   tablishing cultures of the organisms in vitro,
                                                                     developing suitable animal models, and es
                There are two major reasons for current              tablishing           appropriate life cycles in the
                interest in the study of parasites:                  laboratory.
                   • First, the studies will have a large im            A constant theme in parasitology is ex
                     pact on our understanding of basic bio          ploration of the unique traits of parasites.
                         logic processes, such as those involved     For example, the usual response to most
                         in cell growth and differentiation.         infections is the appearance of antibodies
                    • Second,      application   of the knowledge    that can react with the surface antigens of
                         obtained in basic investigations prom       the infecting agent. However, one type of
                                                                     parasite can change    surface coating hun




                                                                                                         its
                         ises to have a major influence on world




                                                                                                                               so
                                                                               times during an infection,




                                                                                of
                         health.                                     dreds                                   that
                    Of the six diseases singled out for        re    the antibodies invariably attack the wrong
                 search emphasis by the Special Program for          antigen. Research on such antigen struc
                 Research and Training in Tropical Diseases          tures has already influenced research on
                 (sponsored by the World Bank, the United            gene expression, and may be important




                                                                                                                                      in
                 Nations Development Program, and the                learning how genes are regulated. Con
                                                                     tinuing studies                   parasitic evasions            im




                                                                                                  of




                                                                                                                                of
                 World Health Organization),       five are caused
                 by parasites.      Worldwide, approximately         munological              defenses may clarify the
                                                                     nature of such defenses                        other diseases—




                                                                                                               in
                300 million people suffer from malaria, 200
                million have schistosomiasis, and 300 mil            or the reasons for their absence.
                lion have filariasis. In the United States, the           Some of the technical advances that have
                parasite, giardia lamblia, is a common cause                                      the study          parasites are the




                                                                                          of to




                                                                                                                of
                                                                     been crucial
                of epidemic diarrhea. Immigration, in                production                   monoclonal antibodies,
                                                                                                                the
                 creased international travel, and the station                   specific genes, and the culturing


                                                                                     of
                                                                     isolation
                 ing of U.S. military and civilian personnel in      and growth               these organisms




                                                                                                          of
                                                                                           of
                                                                                     some




                                                                                                                                     of in
                 countries where parasitic diseases are com          the laboratory. Increased understanding
                 mon are increasing the incidence                    the basic biology      parasitism should



                                                                                                         of
                                                          of these
                 diseases among Americans.                           provide opportunities for combating the
                     Confounding an effective attack on para         diseases they cause. This    especially im



                                                                                                                    is
                 sitic diseases are the very complex life cy         portant now that traditional public health
                 cles of parasites, which make them ex               measures that had helped
                                                                                                                     to
                                                                                                     control some
                 tremely difficult to control without harming        parasitic diseases are no longer sufficient by
                 the host. In addition, parasites have evolved       themselves. For example, malaria resistant
                 novel mechanisms for eluding the usualim                 present drugs has become an alarming
                                                                     to




                 munological and other defenses. However,            problem.    The disease has again reached
                 those same traits—adaptability     and com          Serious epidemic proportions     parts
                                                                                                                                     of
                                                                                                                          in



                 plex life cycles—make parasites attractive          Asia and South America and continues un
                 for the investigation of such basic biological      abated    Africa, where  was never con
                                                                                 in




                                                                                                                it




                 events as cell growth and differentiation.          trolled due to the behavior of the local
                 Work on parasitic diseases has exploited            mosquitoes.
                 advances in molecular biology, immu                    The belief that parasitic diseases disap
                 nology, membrane and cellular biology,              pear with modernization and industrializa
                 biochemistry, and pharmacology. Para                tion   not always correct. For instance, the
                                                                           is




                 sitology has, in turn, stimulated advances in       prevalence                        has grown
                                                                                           of




                                                                                      Schistosomiasis
                 those basic research fields.                        where dams required for hydroelectric and
                    Most of the productive research employ           irrigation projects have created large lakes.
                 ing the new biotechnologies    has thus far         The thousands of miles of new waterfronts
                 focused on two parasites, the malaria para          have increased contacts between people
                 site,   P   falciparum, and the African try         and the infected snails that transmit the
                 panoSome of cattle, T. brucei. It is important      parasite.
                 to take advantage of new technologies to              Molecular biology providing several
                                                                                                           is




                 Study other parasites. This will require es         new methods for generating antigens


                                                                                                                                     21


                                                                                                       P00000124156
       Case 6:15-cv-01517-AA                    Document 381-18               Filed 10/15/18            Page 31 of 153




needed to form the basis of vaccines for             precise terms—down to the last molecule—
parasitic diseases. The problem is no longer         the kinds of changes that occur within a
how to produce antigens by recombinant               normal cell to propel it to become a malig
techniques,    but rather which antigens to          nant tumor cell. They are now able to con
produce     and how to present them effec            ceptualize, in detailed terms, approaches to
tively to the immune system in clinically            answering such questions as: How is a nor
acceptable formulations.                             mal cell transformed into a cancer cell?
   Molecular biologic techniques also have           How can diverse agents, from chemicals
improved diagnostic techniques. For in               to radiation to viruses, cause that trans
stance, it is now possible to determine in 24        formation?
hours instead of 3 months whether a                    The chasm between formulating the
leishmania infection involves a benign or            questions and demonstrating a route to
virulent species. Similar techniques should          Seeking answers has been bridged by ad
be applicable to other parasitic diseases.           vances in cellular and molecular biology.
The production of species-specific mono              Recent advances,         both conceptual and
clonal antibodies against major diseases is          technical, have led to the discovery of cel
leading to the development of greatly im             lular oncogenes and some of the molecular
proved diagnostic reagents and the identi            mechanisms     of carcinogenesis.   Modern
fication of relevantantigens for the develop         DNA technology,      developed in research
ment of vaccines.                                    seemingly    unrelated    to cancer, has been
  Basic immunologic studies of parasites             mustered to isolate specific DNA            se
should be expanded to cover several areas            quences, analyze them in great detail, and
beyond development     of vaccines and diag          begin to relate their properties to the proc
nostic reagents. For instance,  the study of         ess of carcinogenesis.
the mechanisms of immune evasion should                Oncogenes were first discovered through
lead to new methods of overcoming the                studies of animal cells infected by viruses.
parasites, and those methods should then             Later, human oncogenes were discovered
be adaptable to such other types of Organ            by inserting DNA segments from human
isms as bacteria, viruses, and fungi.                cancer cells into normal cells in culture. The
     Studies of the biology of insects that carry    specific   DNA sequences responsible for
and transmit parasites should be expanded            transforming  the recipient cells into can
to include the application of molecular biol         cerous cells—human          oncogenes—are
ogy. Alternative methods of insect control,          closely related both to normal human genes
including the genetic modification of insect         and to viral oncogenes.
populations   in nature, should result. Inves          Knowledge      of the structures of       on
tigations in this area should not only help          cogenes, their relation to chromosomalab
control certain parasitic diseases but also          normalities seen in malignancies, the pro
should be applicable to problems         in   agri   teins they encode, and the intriguing
culture and animal husbandry.                        relation of some oncogenes        to growth fac
                                                     tors observed in hormonal      tissue repair has
                                                     expanded enormously          in recent years.
      The Biology of Oncogenes                       However,   exactly how oncogenes act, the
                                                     functions of the proteins they encode, and
Over the last 10 years, new ideas have been          the nature of their activation by chemical
formulated and better technologies de                carcinogens, viruses, radiation, and Other
veloped to address the problem of under              agents are still unclear.
standing the causes of cancer. Possibly the             Cancers are diverse. They have neither a
most important result has been the recent            single cause nor a single cure. Further, the
discovery of cellular oncogenes, or cancer           transformation  of normal cells into malig
genes. Cancer no longer appears as a                 nant ones includes many steps. Among
vaguely defined collection of phenomena              them, the activation of oncogenes is an im
with no central mechanistic basis. Rather,           portant, perhaps necessary step. But it is not
researchers are now beginning to define in           the only one. While efforts to prevent     can

22

                                                                                                            P00000124157
Case 6:15-cv-01517-AA      Document 381-18                            Filed 10/15/18                     Page 32 of 153




                cers can be directed against any of these                               hardening      the arteries), which




                                                                                         of




                                                                                                                     of
                                                                               form
                critical stages, the discovery of Some 20                      range from heart attacks and strokes     pe




                                                                                                                                                 to
                human oncogenes has expanded                            pos    ripheral vascular insufficiency and kidney
                sibilities for the treatment and prevention of                 disease. These complications are relatively
                cancers. There could be drugs to block the                     common, account for an extraordinary toll
                action of oncogene proteins; or immu                              chronic impairment and early deaths,




                                                                               of
                nologic agents, including antibodies, that                     and result   staggering economic costs.




                                                                                                    in
                would recognize and destroy cells carrying                            now evident that atherogenesis, the




                                                                                 is
                                                                                 It
                oncogene proteins on their surfaces; or                        disease process that culminates    athero




                                                                                                                                          in
                agents to block cellular receptors that                  en    sclerosis, entails complex interplay be




                                                                                                               a
                hance the growth of malignant cells.                           tween the blood and the vessel walls that
                     As methods for discovering new                      on




                                                                                                                                                       as
                                                                               contain     Atherogenesis     recognized




                                                                                              it.




                                                                                                                               is
                cogenes are improved, it is the opinion of                     just one example (albeit one      overriding




                                                                                                                                     of
                                                                                                         the disease proc




                                                             all
                informed experts that eventually                               practical importance)




                                                                                                                          of
                                                    human
                tumors will be found     carry cellular on                     esses that occur when there      breakdown




                                                                                                                                is
                                             to




                                                                                                                                a
                                                                                    normal interactions between blood                             con




                                                                               of
                cogenes. Because oncogenes are important
                               cellular phenotype, the ex                      stituents and the vessel walls. Studies                                of
                                of




                determinants
                perts expect that oncogene diagnosis will                      such interactions also pull together informa
                provide important prognostic indicators for                    tion about normal and abnormal functions
                the clinician dealing with specific tumors.                       the human circulatory System—including




                                                                               of
                Oncogene     diagnosis also may permit better                  the lungs and the heart. These studies have
                delineation     among cancer types and                         the potential    provide useful information




                                                                                                         to
                provide better clues             external triggering               understanding     wide variety




                                                                                                                                          of
                                            to




                                                                               for                                  human




                                                                                                                a
                agentS.                                                        ills, including           blood-clotting             disorders.
                  The diagnosis    cancers also may be                            Although the architecture and basic
                                     of




                improved by identifying oncogenes acti                                     the circulatory system have

                                                                                                    of
                                                                               structures
                vated by an environmental     other agent.                                                           long time, the detailed
                                                       or




                                                                               been known                for


                                                                                                               a
                Several reagents soon will be available                                                                   by which the sys
                                                                          to




                                                                               molecular            mechanisms
                detect oncogenes and distinguish their                         tem carries out  functions are only now
                                                                                                               its
                products from those     normal counterpart                     being unraveled. Structures, molecular
                                           of




                genes. These reagents may allow earlier                        mechanisms, and controls involved      the




                                                                                                                                                 in
                identification and greater specificity de                      various interactions between blood vessels
                                                                    in




                tecting tumors than currently possible.                        and the blood they carry have been identi
                   Research on oncogenes during the past                       fied through the use       modern biologic
                                                                                                                          of
                                                                         5




                years provides the foundation for     com                      techniques. For example, the inner lining



                                                                                                                                                      of
                                                                  a




                plete understanding                                                               single layer   cells, the
                                          of




                                                                               blood vessels
                                                                                                                                       of

                                        the molecular basis
                                                                                                         is
                                                                                                         a




                   cancer within the coming decades. Prog                      endothelium. Research has transformed
                of




                ress has been possible because                                 our view of the endothelium—it   not
                                                                                                                                            is
                                                            of




                                                  the basic                                                                                           a
                biologic research that led the discovery                       simple material with simple tasks, but one
                                                  to




                                                                          of




                oncogenes. Continued study                                     capable   performing an impressive array
                                                                                              of




                                                such fields
                                                        in




                                                                                    complex functions, among them the reg
                 as




                   membrane biology, signal transduction,
                                                                               of




                cellular differentiation,                        genetics,                  blood pressure, blood clotting,
                                                                                            of




                                                molecular                      ulation
                and cellular immunology will come                              and the growth                   new capillaries. The struc
                                                                   to




                                                                                                           of




                                                       bear
                on the problems                                                                                        has been probed,
                                     of




                                                                                       of




                                   cellular transformation                     ture         the endothelium
                                                                                 have the mechanisms by which materials
                                                                               as




                and tumorigenesis. Conversely, the lessons
                learned from oncogene research will have                              when moving from blood
                                                                                                                                            to




                                                                               cross                                tissue.
                                                                                       it




                important implications       for many      the un                At the same time, the structure and func
                                                             of




                solved problems           basic cellular biology.                      the blood components that interact
                                     of




                                                                                       of




                                                                               tions
                                                                               with the endothelium have been investi

                 The Biology                                                   gated. These include platelets (essential
                                                                                                                                                      to
                                     of




                                            Atherosclerosis
                                                                                                                                or




                                                                               blood clotting); leukocytes,   white blood
                Medical research has long been concerned                       cells (which help   defend the body against
                                                                                                               to




                with the complications                                         infectious agents); and plasma lipoproteins,
                                                                          (a
                                               of




                                         atherosclerosis


                                                                                                                                                      23


                                                                                                                     P00000124158
       Case 6:15-cv-01517-AA                  Document 381-18                         Filed 10/15/18                        Page 33 of 153




from which the cholesterol in athero                application to the important biomedical
sclerotic plaques is derived.                       problem of the interactions between blood
   Molecular interactions between the        con    vessels and the blood that flows through
stituents of blood and the endothelium op           them. To date, the major focus has been on
erate continuously to permit normal growth          the individual components involved in this
and development and to sustain the meta             interplay. The time is now ripe for a con
bolic activities of daily life. Elaborate control   certed interdisciplinary effort to understand
mechanisms also operate continuously to             the control mechanisms that regulate the
monitor and restore dynamic equilibria be           interplay in health and also in the derange
tween the circulatory system and the vari           ments arising from perturbations in the
ous other systems within the body with              System.
which it interacts. Malfunctions    in the   con
trol mechanisms can lead to severe medical
disorders.                                                Selected Opportunities in
     For example, the tendency for blood to
                                                                  Chemistry
clot when    a blood vessel is severed is a
safeguard against bleeding to death. In liv         This is a time of special opportunity for
ing systems, this tendency is counter               intellectual advance in chemistry. That op
balanced by mechanisms to ensure blood              portunity derives from our developing abil
fluidity. Thus, inappropriate or excess clot
                                                      ity




                                                          probe and understand the elemental
                                                     to




ting may lead to serious clinical Syndromes.        steps    chemical change and,


                                                                                                      at
                                                            to of




                                                                                      the same
The complex sets of reactions involved in           time,    deal with extreme molecular com
clot formation   and removal have been        ex    plexity. Powerful instrumental techniques
amined experimentally for years, and more                                                prog
                                                                                                               of
                                                    account for the recent acceleration
pieces of the puzzle continue to be found.          ress that gives chemistry research unusual
Improved understanding of interactions in           promise for high return.
volving  endothelium and blood constitu                  Three areas likely                yield unusually large
                                                                                      to




ents holds the prospect of better therapeutic       dividends from incremental activity         are
and prophylactic interventions.                                 chemical reactivity, chemical ca
                                                                of




                                                    studies
     Understanding   the initiating mechanisms      talysis, and the chemistry      life processes.
                                                                                               of




of atherosclerosis    (which affects large ar
teries, such as those of the coronary and           Understanding chemical reactivity.
cerebral circulations) is key to the institution    Special opportunities       apply the full
                                                                                                to




                                                                         exist
of preventive measures. Two hypotheses              power     modern instrumental techniques
                                                              of




concerning the origins of atherosclerosis—          (including lasers, molecular beams, and
both dealing with the deposition of fat, es         computers) and chemical theory        the clar
                                                                                                          to




pecially cholesterol, upon inner arterial           ification of factors that control the rates
                                                                                                                      of




layers—have stimulated a wide range of re           reaction and the development   new path
                                                                                                     of




search. New approaches to slowing the               ways for chemical change. The techniques
onset of atherosclerosis, coupling modified         can be exploited
                                                                                  to




                                                                        elucidate the entire
diets with medication, are being pursued.           course of chemical reactions at the mo
New instrumentation for sorting and isolat          lecular level, including the complete chain
ing cells now makes it possible to obtain              unstable atomic arrangements that inter
                                                    of




sufficient numbers of individual blood cells        vene between initial reactants and final                         re
for study. Finally, receptors and channels,         action products.             Similarly, chemistry               has
the modes by which materials pass in and            now progressed       the stage where
                                                                                 to




                                                                                                                    in is
                                                                                                                       it




out of cells and cellular organelles, can be        possible   devise new reaction pathways
                                                                    to




examined using advanced techniques of               synthetic chemistry. This presents   high
                                                                                                               a




cellular and molecular biology.                     leverage opportunity,                  since herein lies the
   In summary,     the concepts and tech                           developments     new prod
                                                                         of




                                                                                                     of




                                                    foundation
niques of cell biology that deal with struc                  processes.
                                                                                                                      of




                                                    ucts and            Fundamental studies
ture, function, and control mechanisms at           chemical pathways will, for example, make
the molecular    level are now available for             possible             synthesize specialized                com
                                                                         to
                                                    it




24


                                                                                                                                P00000124159
Case 6:15-cv-01517-AA        Document 381-18                        Filed 10/15/18               Page 34 of 153




                pounds, including novel solids with special                       Immunochemistry,                         learn the chemi




                                                                                                                      to
                                                                            •
                             conducting properties, organic                                   the immune and allergenic




                                                                                                 of
                electrical                                                        cal basis
                molecules whose properties depend crit                            response and      understand the use,




                                                                                                            to
                ically on the amount of light they absorb,                        function, and modification     mono




                                                                                                                                       of
                and metalorganic compounds that tran                              clonal antibodies and the synthesis




                                                                                                                                                      of
                scend the traditional demarcation line be                         antigens and adjuvants;
                tween inorganic            and organic chemistry.                 Chemical endocrinology,                             synthesize




                                                                                                                                 to
                                                                            •
                                                                                  hormones               analogs and
                                                                                                   and hormone
                Chemical        catalysis. Special oppor
                                                                                     understand hormone agonist and




                                                                                  to
                tunities also exist to apply the techniques of
                                                                                  antagonist mechanisms;
                chemistry to obtain a molecular-level un
                                                                                  Neurochemistry,                                                 mo




                                                                                                                 to
                                                                                                                      determine the




                                                                            •
                derstanding of catalysts. Ultimately,   new
                                                                                                    nerve transmission,




                                                                                                            of
                                                                                  lecular basis
                catalyst systems will lay the foundation for
                                                                                  neurotransmitters, agonist and antag
                the development of new chemical tech
                nologies. Research in four areas should be
                                                                                  onist chemistry,                    and membrane
                                                                                  polarization;
                emphasized:
                                                                                  Membrane chemistry and vectorial




                                                                            •
                  • Heterogeneous       catalysis, to apply the
                                                                                  chemistry,   clarify active and passive




                                                                                                   to
                      powerful new instrumental techniques
                                                                                  transport mechanisms; and
                      of surface science to the study of chem
                                                                                  Biological model studies,       under




                                                                                                                                       to
                                                                            •
                      istry on the surfaces of solids;
                                                                                  stand host/guest chemistry, semi
                  •   Homogeneous catalysis, to take                 ad           synthetic enzymes, properties aque




                                                                                                                                           of
                      vantage of recent developments in syn
                                                                                  Oussolutions,         and active site modeling.
                      thetic chemistry that show promise of
                      new soluble catalysts;
                  • Photocatalysis  and electrocatalysis,     to
                                                                                principal objective       research pro




                                                                                                                      of
                                                                            A




                                                                                                                           a
                      investigate the rich possibilities of solu
                                                                          gram focused on chemical reactivity, chem
                      tion chemistry catalytically assisted by
                                                                          ical catalysis, and the chemistry    life proc




                                                                                                                                      of
                    electrode processes, with and without
                                                                          esses would be to accelerate the conversion
                    absorption of light; and
                                                                                qualitative       biological information into
                                                                           of




                  • Artificial-enzyme catalysis, to bring to
                                                                          techniques   and substances useful  bio




                                                                                                                                             in
                    gether chemists' ability to synthesize
                                                                          technologies,     human and animal medi
                                                                                                  in



                      molecules of predesigned topography
                                                                          cine, and     agriculture.
                                                                                            in




                      with the biochemists' emerging under
                                                                            Chemistry        central science that
                                                                                                  is




                      standing of natural catalysts, the en
                                                                                                  a




                                                                          provides the fundamental understanding
                      zymes. It should be possible to gener
                                                                                   deal with many societal needs:
                                                                                       to




                                                                                                                                                      to
                                                                          needed
                      ate a new class of artificial enzymelike
                                                                          feed the world's population,     tap new
                                                                                                                                  to

                      catalysts tailored to specific needs.
                                                                                    energy,   clothe and house hu
                                                                                                            to
                                                                                       of




                                                                          Sources
                Chemistry of life processes. A     focused                mankind,    provide renewable substitutes
                                                                                            to




                effort to develop and apply the techniques                for dwindling     scarce materials,                                        im
                                                                                                   or




                                                                                                                                                to




                of chemistry to the solution of molecular                 prove health and conquer disease,
                                                                                                                                           to


                                                                                                                                                      to


                                                                                                                                                add
                level problems in life processes would be                 our national Security, and
                                                                                                                            to




                                                                                                        monitor and
                highly productive. Research at this border                protect our environment. Further, there can
                between chemistry and biology requires in
                                                                                                                                       its




                                                                          be no doubt that chemistry, with    current
                dividuals broadly competent in both areas,                $12 billion positive balance     trade,
                                                                                                                                 of




                                                                                                                                                     is
                                                                                                                                                     a




                and a special effort must be made to de                   crucial element     the Nation's economic
                                                                                                       in




                velop such individuals. The molecular as                  well-being.
                                                                                             In




                                                                                          the next two decades there
                pects of six areas shoud be emphasized:                   will be dramatic changes    our basic under
                                                                                                                      in




                  • Enzymology,       to understand the mo                standing    chemical change and our ability
                                                                                       of




                      lecular interactions responsible for nat               marshal that understanding
                                                                           to




                                                                                                                                 to




                                                                                                            deliberate
                      ural enzymatic activity and       inhibi            purpose. Exploitation     the opportunities
                                                              its




                                                                                                                 of




                                    produce natural enzymes               highlighted here would define    leadership
                                   as to




                      tion and
                                                                                                                                 a




                      for use               catalysts        chemical     role for the United States as advances are
                                                        in




                      synthesis;                                          WOI).



                                                                                                                                                      25


                                                                                                            P00000124160
       Case 6:15-cv-01517-AA                                    Document 381-18                            Filed 10/15/18                   Page 35 of 153




     Chemical and Process                                                   amino acids) from the dilute and                         im
 Engineering for Biotechnology                                              pure solutions that are the initial                  prod
                                                                                    biosynthesis.




                                                                                      of
                                                                            ucts
                                                                                                                    modern biology




                                                                                                               of
                                                                       Commercialization
The phenomenal     progress in molecular bi                          entails the design     suitable bioreactors for




                                                                                                     of
ology, genetics, and biochemistry over the                           the large-scale culturing     plant and animal




                                                                                                                of
past two decades makes possible the pro                              cells, the separation and purification     reac




                                                                                                                                of
gramming         of living cells of virtually every                                    obtain products




                                                                                                                           of
                                                                                            to
                                                                     tion mixtures                         sufficient
type—microbial, plant, and animal—to                                 purity  competitive costs, and the im




                                                                                 at
generate products ranging from simple                                provement  bioprocess instrumentation




                                                                                           of
molecules to complex proteins. Potential                                                     these areas requires




                                                                                                      of
                                                                     and control. Each
opportunities for applying biochemical                               blending scientific with engineering knowl
technologies are diverse and provocative. In                         edge. Bioreactor research, for example, in
animal health care, for example, a new fam                           volves the merger                         such biological       Sci




                                                                                                          of
      products based on genetically engi
ily




                                                                               molecular and cellular biology,
                                                                                 as
      of




                                                                     ences
neered proteins may emerge that can detect                           microbiology, and cell physiology with engi
quickly and accurately viral and bacterial                           neering skills, chemical kinetics, ther
diseases, susceptibility autoimmune dis                              modynamics, fluid dynamics, heat and
                                  to




eases,      genetic    defects,        and neoplasms.                mass transport, and precise process control.
Other proteins being tested include those                            Progress    Separation and purification sci
                                                                                  in




inhibiting the growth                                                ences necessitates,      part, adapting
                                 of




                                                                                                                                      to
                           tumors and those
                                                                                                           in

that dissolve blood clots.    agriculture, the                       large-scale           processes            such powerful re
                                      In




                                                                                                          as




new technologies  may yield fungicides and                           search techniques                         electrophoretic and
herbicides that are highly potent, specific,                         affinity separations.                 The control               bio
                                                                                                                                of
and environmentally safe. Other prospects                            processes poses special demands;                           among
      environmental protection, where bio
lie




                                                                              the online monitoring    complex
                                                                                                                           of


                                                                     them
in




                                                                             is




chemical engineering may provide meth                                products for which no sensors are available
        destroying   removing toxic prod                             yet. Solutions     these problems may re
       of




                            or




                                                                                                to




ods
ucts, and             natural resources, for                         quire the use   enzymes, monoclonal anti
                            of




             the use
                in




                                                                                            of




                                                                                                                as




instance, the improved            recovery                           bodies, and living cells  components
                                                   of




                                                                                                                                      of



                                                        metals
from low-grade ores.                                                 electrochemical and optical detectors.
     These and other opportunities                                       the United States     capitalize on the
                                                                                                           in to




                             cannot be
                                                                                                              is
                                                                       If




realized without adequate knowledge                                  revolutionary advances     biology,
                                                                of




                                                                                                            must
                                                                                                                                it




fundamental engineering principles en                                develop    fundamental knowledge base
                                                                                                                                      in
                                                                                  a




tailed Scaling up bioprocesses from the                              chemical and process engineering for bio
           in




laboratory           the commercial plant level.                     technology and              trained person
                  to




                                                                                                                 of




                                                                                        cadre
                                                                                                 a




                            knowledge base                                                     can translate fun
                                                                            so




What            needed                                                      that U.S. industry
                                                                in




                                                                     nel
           is




                        is
                        a




process engineering that combines the skills                         damental research results into commercial
   the biologist and the chemical engineer.                          products. Critical short-term needs include:
of




     The technology                             capitalize on            Establishing the fundamental knowl
                                           to




                            needed
                                                                       •




                                           biology                       edge base      support the design, Scale
                                                                                                to




the discoveries             modern                      falls
                       in




                                                                in




two areaS:                                                                  up, and optimal control
                                                                                                                      of




                                                                                                       reactors and
       Increasing      our biochemical             engineer                 processes for the large-scale growth
                                                                                                                                       of
  •




       ing expertise     the design, Scale-up,                              microbial, plant, and animal cells re
                            in




       and optimal control    large-scale proc                              quired for full exploitation
                                                                                                                           of
                                      of




                                                                                                         the new
                               bacterial, plant,                            biology;
                                      of




       esses and the culture
       and animal cells; and                                                Developing the fundamental knowl
                                                                       •




       Expanding our knowledge base                                         edge base for the large-scale separa
                                                         So




                                        that
  •




       we can achieve the large-scale recov                                 tion and purification processes                          re
       ery and purification  complex, unsta                                 quired    produce the spectrum
                                                                                                                                      of
                                      of




                                                                                           to




       ble biological                                                       potential biochemical products, from
                                                                of




                            macromolecules              and
       simple biologically derived organic                                  Simple organic molecules     complex
                                                                                                                           to




       compounds (for example, ethanol,                                     proteins;


26


                                                                                                                                                P00000124161
Case 6:15-cv-01517-AA       Document 381-18               Filed 10/15/18              Page 36 of 153




                  • Training the next generation of        bio    thermal expansion provide good dimen
                    chemical engineers in a research        en    sional stability over a wide range of tem
                      vironment that provides cross-disci         peratures. The composites are used as
                      plinary exchange of knowledge, indus        structural components   in many military and
                      trial collaboration, availability of the    civilian aircraft and will make up a larger
                      most advanced facilities and equip          fraction of the structural members in the
                      ment, and support levels that will as       coming generation of aircraft. Range,
                      sure research productivity;                 payload, fuel consumption, tooling costs for
                      Encouraging academic units to ac




                                                                                                       all
                  •                                               parts, and radar profile                   enter into design
                      quire, operate, and maintain the spe        considerations, and the payoff can be
                      cial types of equipment needed for          enCIIIſlOUIS.

                      biochemical engineering research; and                            composites




                                                                                            of
                                                                    The wider use                   the auto




                                                                                                                   in
                  • Stimulating      the development    of coop   mobile industry will depend on attaining an
                      erative, cross-disciplinary      research   acceptable balance between processing
                      groups led by investigators from both       speed and product      quality,    useful tech




                                                                                                               a
                      the life sciences and biochemical           nology for joining and repairing com
                      engineering.                                posites, and their long-term dimensional
                                                                  stability. The resultant benefits may be con
                                                                                               tooling for com




                                                                                                      of
                                                                  siderable. The costs
                         Advanced Polymeric                       posites are much lower than for steel, allow
                             Composites                           ing for greater manufacturing flexibility,
                                                                  quicker design turnover, and less capital in
                We are on the threshold of realizing the vast     vestment. Composites are less likely     cor




                                                                                                                        to
                potential of advanced, high-performance,          rode than metals, and lower vehicle weights
                polymeric composites,    which promise to         will save fuel.
                play a major role in the U.S. economy and                number of other industries that are vital
                                                                    A


                defense. These materials are formed from             the national economy use advanced
                                                                  to




                exceptionally   strong, highly Oriented, long     composites. Among them are manufac
                fibers (graphite, aramid, glass, etc.) placed              industrial machinery, heavy con
                                                                            of



                                                                  turers
                in a desired orientation and bound together       struction machinery, and robotics. Use




                                                                                                                             of
                by a polymer matrix. The strengths and            composites    these industries will undues
                                                                                  in




                moduli thus achieved are on a par with            tionably expand with anticipated improve
                those of the strongest available structural       ments      cost,   manufacturing speed and
                                                                            in



                                                                                       in




                metals, but are substantially higher on an        consistency, and      basic understanding




                                                                                                                             of
                                                                                            in




                equal-weight    basis.                            the critical properties that must be meas
                  The utility of advanced composites is                  ensure optimum design and predic
                                                                         of to




                                                                  ured
                based on the opportunity they offer to build                                structural parts.
                                                                                                  of




                                                                  tion   the useful life
                light-weight, high-strength, high-modulus           The rapid  technological   development                   of
                structural parts that can be tailored to meet     advanced composites      the last decade has
                                                                                                  in




                specific loading conditions. Because com          outpaced the underlying                      science. For
                posites can be made with superior strength        example:
                and modulus in one or two directions, struc              New fiber compositions, polymer ma
                                                                    •




                tural parts can be designed specifically to              trices, and fabrication methods are
                accommodate the anticipated direction of                            broaden applications and
                                                                                    to




                                                                                                                             to




                                                                         needed
                loading, in contrast to isotropic metallic               reduce costs.
                parts. Advanced composites are currently                 Understanding                composite structure/
                                                                                                 of
                                                                    •




                expensive, reflecting costs of fibers and                property      relationships         lacking. The
                                                                                                              is




                manufacturing processes;   both cost ele                 fiber/matrix interphase region has not
                ments are decreasing and should continue                 been well characterized, although
                                                                                                                          is
                                                                                                                          it




                to do so.                                                           composite performance.
                                                                                  to




                                                                         critical
                   High-performance     composites are wide              Knowledge               failure mechanism
                                                                                            of




                                                                                                                             is
                                                                    •




                ly used in space vehicles because they lower             primitive.Flaw identification, growth,
                launch weight, and their low coefficients of             and elimination need study. Response


                                                                                                                             27


                                                                                                 P00000124162
         Case 6:15-cv-01517-AA                     Document 381-18                 Filed 10/15/18           Page 37 of 153




         to differing load conditions and         en     vanced composites. The objective should
         vironmental      factors has not been     de    be to develop the scientific underpinning
         scribed in fundamental     terms.   Life pre    essential to advance our national position in
         diction, reliability, and testing are           advanced composites and to develop a
         critical matters that await characteriza        pool of trained scientists and engineers for
         tion and understanding at the           mo      future needs in research, development, and
         lecular level.                                  teaching in this high-technology  area. In
  •      A science of composite design and               dustrial involvement, in the form of intellec
         processing needs to be developed and            tual presence and research cooperation in
         must involve extensive computer                 the campus centers, will be essential.
         based modeling for design, engineer
         ing, and manufacture. Joining and re
         pair processes must also be developed               Selected Opportunities in
         on a fundamental basis. The toxicity,                        Physics
         environmental effects, and eventual
         disposal of composites must be exam             Progress  in physics continues to be re
         ined for their consequences on fabrica          markable. Puzzles that seemed to present
         tion and use of these materials.                insuperable challenges at the beginning of
  • Reinforcement           of a polymer matrix at       the 1970s have yielded to powerful and
         the molecular     level, with stiff, rodlike    elegant theoretical and experimental tech
         polymer molecules,  has been demon              niques. The new insights and accomplish
         strated and should be studied to learn          ments have not only brought greater unity
         how to develop optimum properties in            to the various branches of physics but have
         such composites.                                also strengthened the ties of physics to other
     Research on advanced         composites     calls   areas of science and opened an array of
for communication              and collaboration         new opportunities. Cosmology and astro
among several disciplines, including chem                physics, for example, are now closely inter
istry, physics, chemical engineering, me                 twined with the subnuclear physics of ele
chanical engineering, and materials sci                  mentary particles. New discoveries in quan
ence. In U.S. universities, the field is em              tum mechanics have changed our knowl
bryonic and frequently includes only one of              edge of atoms and molecules dramatically
the several science and engineering disci                and have revolutionized our understanding
plines needed to advance the subject. A                  of solids.
realignment of the traditional academic                     Several examples convey the contempo
structure appears necessary if the needed                rary influences of physics. One is the delib
interdisciplinary research is to be effective.           erate structural design of materials through
Fewer than 30 U.S. universities              conduct     the arrangement  of atoms in one or two
research on composite materials, involving               dimensions. The resulting layered materials
about 40 equivalent full-time faculty. Multi             have remarkable properties quite different
disciplinary organizations devoted to com                from those of natural materials, thus pre
posites exist at only two of these univer                senting scientific puzzles and technological
sities. Moreover, a substantial fraction of this         opportunities. Their physics is fundamen
university research is devoted to product                tally interesting,     and their properties are
design and to lower performance                short     technologically      important to the computer
fiber composites.                                        and energy industries. The contributions of
     considerable improvement would fol
     A                                                   physics to the development of advanced
low the establishment of a modest number                 polymeric composite materials         have   al
of university interdisciplinaryresearch cen              ready been highlighted.
ters devoted to basic research on advanced                 Physics also continues    to contribute     to
composites.    In addition, existing academic            the illumination of biological problems,     in
interdisciplinary centers devoted to mate                cluding recent work on transmembrane         sig
rials Science should encourage more re                   maling—the transmission of information        in
Search specifically concerned with ad                    brain, nerve, and muscle tissue. The         mo

28


                                                                                                                P00000124163
Case 6:15-cv-01517-AA      Document 381-18               Filed 10/15/18                  Page 38 of 153




                lecular basis of such signaling is now ac        ple. There is no other way such information
                cessible, and the joining of the perspectives    on the high-density equation of state and
                of physicists and biologists is aiding ex        other properties of matter vital for con
                panded   research upon an array of ques          densed-matter   astrophysics can be ob
                tions, such as how nerves conduct informa        tained in the laboratory. These data will
                tion and execute commands.                       facilitate the interpretation of observations
                  The laser continues to have a revolution       from future orbiting x-ray telescopes (the
                ary impact in atomic physics. Opportunities      AXAF, for example) and will help to unravel
                at the laser-atomic frontier include research    questions about the birth and evolution of

                with trapped particles; femtosecond (10 *        neutron StarS.

                Second) spectroscopy and other new forms              Fascination with the origin and fate of the
                of spectroscopy; the study of previously in      universe is deeply imbedded in the human
                accessible atomic, molecular, and ionic spe      intellect, and speculations about these ulti
                cies; and the development of novel light         mate questions have stimulated some of the
                sources. In addition to high scientific inter    most profound thinking in modern Science.




                                                                         all
                est, many of these topics are likely to yield    As in   other scientific disciplines, the basis
                                                                   cosmology lies      experimental observa




                                                                 of
                important technological




                                                                                             in
                                          advances.
                  Plasma physics, which studies the inter        tions. Accurate measurements of the                         abun
                                                                               light elements, for example,




                                                                                                                             fit
                                                                             of
                actions of charged particles with each other     dance                                         the
                and with electric and magnetic fields, con       specific      predictions        “hot big-bang.”




                                                                                                   of
                                                                                                   a
                tinues to be central to our emerging under       model for our universe. Light nuclei were
                standing of the Solar-terrestrial system, as     formed when the universe was    few min




                                                                                                                   a
                                                                                                 temperature




                                                                                                                    of
                discussed in more detail in the next section.    utes old and had                                            billion




                                                                                             a




                                                                                                                         a
                                                                 degrees—a   fantastic extrapolation




                                                                                                                                   of
                Recently a new and exciting area of plasma
                physics has emerged—that of relativistic         known physics. Although uniquely suc
                plasma waves in which the electrons or both      cessful     in   explaining this and several other
                electrons and ions travel virtually at the       fundamental observations,    the hot big
                speed of light. Exploration of relativistic      bang model                  explain others.




                                                                                                         to
                                                                              insufficient
                                                                                       is
                plasma waves is expected to elucidate      re    However, recent results from particle phys
                cently discoverd exotic astrophysical     ob     ics may change that situation.
                jects and the acceleration of particles             These few examples    advances and op
                                                                                                    of
                                                            to                                     as


                                                                                                              as
                create cosmic rays. An understanding             portunities  physics,            contribu


                                                                                                                   its
                                                                                         well
                                                                                   in




                                                          of
                relativistic collective electromagnetic phe               other advances highlighted
                                                                         to




                                                                 tions                                      this




                                                                                                                             in
                nomena may also lead to novel particle           chapter, exhibit the principal characteristics
                accelerators and radiation generators.              the discipline—enormous      diversity, the
                                                                 of




                   With the acceleration of heavy nuclei to      Search for fundamental laws, strong con
                relativistic energies, an important new di                   many other sciences, and tech
                                                                                  to




                                                                 nections
                mension has been added to these studies,         nological and industrial applications.
                namely, the ability to deliver unprece
                dented amounts of energy and momentum
                                                                         Solar-Terrestrial Plasma
                into the volume of the colliding nuclei, a
                volume larger than that of a proton or neu
                                                                                 Physics
                tron. With this tool, a new era for studying
                nuclear matter opens up; for the first time      Plasma physics studies the interactions
                                                                                                                                   of




                we can test the response of such matter to       charged particles with each other and with
                extreme Conditions of energy density and         electric and magnetic fields. The initiation
                                                                                                                                   of




                compression.    Research on central high                                         harnessing        the energy
                                                                                            at




                                                                 research aimed
                energy nucleus-nucleus collisions links nu       Source of the stars—thermonuclear                                 fu
                clear physics to other fields, including parti   Sion—and              the first launch       of an artificial
                cle physics and astrophysics. Data from the      earth Satellite catalyzed the development
                                                                                                                                   of




                regime of maximum compression are re             the technology needed         study hot plas
                                                                                                        to




                quired to understand the state of matter in      mas     the  laboratory  and natural plasmas
                                                                        in




                the deep interior of neutron stars, for exam       Space. Recent events have reaffirmed the
                                                                 in




                                                                                                                                   29


                                                                                                 P00000124164
        Case 6:15-cv-01517-AA                                             Document 381-18                           Filed 10/15/18                       Page 39 of 153




                                                                             storms and auroras? What roles do magnet
                                                                                fields play  stars and galaxies? The in




                                                                                                     in
                                                                             ic
                                                                             creasing precision                     measurements,                  nu




                                                                                                               of
                                                                             merical modeling, and theory applied




                                                                                                                                                    to
                                                                             problems                         revolu




                                                                                                                                    to
                                                                                        the field amounts




                                                                                               in




                                                                                                                                    a
                                                                                          technique relative                   10 years ago.




                                                                                                                          to
                                                                             tion




                                                                                     in
                                                                             The experimental diagnosis and theoretical
                                                                             interpretations               many space plasma                     proc




                                                                                                      of
                                                                                                   precision the best




                                                                                                                                                    of
                                                                             esses now match




                                                                                                               in
                                                                             current laboratory practice. As result, the




                                                                                                                                   a
                                                                             study           space plasmas has become one




                                                                                                                                                    of
                                                                                        of
                                                                                                                               basic plasma




                                                                                                                          of
                                                                             the most active areas
                                                                             research.
                                                                               Because plasma phenomena         the Solar




                                                                                                                                    in
                                                                             system are mirrored      other stars,    the




                                                                                                                    in




                                                                                                                                              in
                                                                             neighborhoods


                                                                                                          of
                                                                                               neutron stars and black
                                                                             holes, and  galaxies, the Sun and the Solar
                                                                                                in

                                                                             system have now become,      effect,                                labo




                                                                                                                              in



                                                                                                                                             a
                                                                             ratory   which astrophysical plasma                                 proc
                                                                                          in




                                                                              esses can be studied  situ and with
                                                                                                                in                               preci




                                                                                                                                             a
                                                                              sion attainable nowhere else.
                                                                                 For example, super-energetic plasmas
                                                                              occur throughout the universe. Quasars
                                                                              and active galactic nuclei convert pro
                                                                              digious amounts     energy into the rela
                                                                                                           of




                             National Science Foundation
                                                                              tivistic plasmas that form the galactic-Scale
Two views of Halley's Comet showing                                   ex
                                                                 of its




                                                                              radio jets. Trillion-volt electric potentials de
tended coma. Expanded view   close-up                      the
                                            is
                                            a




                                                                              velop near the magnetic polar regions
                                                                                                                                                    of
circled    area            the more     distant   view. Photos
                      in




                                                                              pulsars. Radiation from the particles accel
             the National Optical Astronomical
                  at




were taken
                                                                                        these potentials  thought     trig
                                                                                                                                              to




Observatory/Kitt Peak on September 25, 1984.                                  erated
                                                                                          in




                                                                                                                          is




                                                                              ger       pair-production
                                                                                                    cascade that fills the
                                                                                    a




                                                                              surrounding   magnetosphere with an elec
essential unity   laboratory, Solar system,                                   tron-positron plasma and powers      highly
                            of




                                                                                                                                          a




and astrophysical plasma physics perceived                                                         Our galaxy, Supernova
                                                                                                          In




                                                                              relativistic wind.
by the pioneers    the subject 50 years ago.                                  shocks accelerate the cosmic rays up
                                                                                                                                                   to
                             of




                                                                                                                                                   a




As result, new field        space and astro                                   total energy density that  comparable with
                                        is of




                                                                                                                         is
     a



                      a




physical plasma physics       developing that                                 the thermal and magnetic energy densities
                                                                                 the interstellar medium. The plasma
                                                                              of
          as




            starting point the great advances
                its




takes
all




              these branches during the past                                  processes responsible for particle accelera
                  of




      three
in




25 years.                                                                     tion have long been studied         the Solar
                                                                                                                                   in




  The two principal applications     contem                                   terrestrial context—in planetary magneto
                                                       of




porary plasma physics are          fusion re                                  spheres,     planetary bow shocks and inter
                                                  to




                                                                                               at




search and to solar-terrestrial research. The                                 planetary shocks, and      Solar flares.
                                                                                                                     in




                                         these highlights,                        Plasma physics was   pioneer                                     suc
                                        of




latter, which               the focus                                                                                                        the
                                                                                                                                        in
                       is




                                                                                                                    a




                                    processes that starts                                           large-scalecomputa
                                                                                                               of
                                  of




studies the chain                                                             cessful utilization
with the generation                   the Sun's magnetic                                fluid, magnetohydrodynamic,
                                   of




                                                                              tions for
field          the solar interior and links                      to   ac      hybrid, and kinetic models. Many problems
          in




                                                            it




tivity          the Sun's visible surface and,                        ul                 contemporary solar system and
                                                                                           to
          at




                                                                              central
timately,              the Earth's ionosphere and                             astrophysical plasma research are ready for
                  to




atmosphere.                                                                   advanced numerical modeling. The success
   Fundamental questions continue                                               numerical computations applied   labo
                                                                                                                                             to
                                                            to




                                                                              of




                                      drive
solar-terrestrial physics. Why does the ap
                                                                                                                                   us




                                                                              ratory plasma problems gives                              confidence
pearance         Sunspots presage magnetic                                                concerted computational program
                      of




                                                                              that
                                                                                     a




30


                                                                                                                                                             P00000124165
Case 6:15-cv-01517-AA              Document 381-18                                  Filed 10/15/18                Page 40 of 153




                 would significantly advance space and as                                     tions. Development




                                                                                                                             of




                                                                                                                                                                      to
                                                                                                                                  the model has led
                 trophysical plasma research. Solar-ter                                       successful         explanations for the develop
                 restrial research would be the principal ini                                               the oceanic lithosphere




                                                                                                                                                              of
                                                                                                       of
                                                                                              ment                                                    and           the
                                                                                              Oceans' major topographic features.




                                                                              of,
                 tial contributor to, and beneficiary  such




                                                                                         a
                 program. Solar-terrestrial models that meet                                  However, we are less certain




                                                                                                                                             of




                                                                                                                                                                      of
                                                                                                                           the nature
                 the test of detailed measurements of both                                    the driving forces that move the tectonic
                 large- and Small-scale processes would sub                                   plates, and we are only beginning   under




                                                                                                                                                       to
                                                                                              stand the manner      which the continents




                                                                                                                            in
                 stantially increase our confidence  models




                                                                          in
                    more distant astrophysical systems.                                       have been generated and assembled
                 of

                                                                                                                                                                over
                   An increasingly clear perception                                                    billion years.




                                                                                    of
                                                          the                                 the last




                                                                                                           4
                 functions of the links the solar-terrestrial




                                                         in
                                                                                                 The next great frontier     be explored




                                                                                                                                            to
                                                  design for                                            be the great body




                                                               to




                                                                                                           to




                                                                                                                                                 of
                 interaction chain has led                                                    seems                            rocks that




                                                               a




                                                                                         a
                 unified study    the solar-terrestrial system                                form the continental crust and mantle. As
                                         of




                                                                                                                                                                      a
                 as




                     whole—the proposed multispacecraft                                                     the conceptual progress                        the past




                                                                                                       of




                                                                                                                                                      of
                                                                                              result
                 a




                International Solar-Terrestrial Physics                                       20 years and the concomitant development
                (ISTP) program. Together with the Solar                                          Sophisticated instrumentation and facili




                                                                                              of
                Optical Telescope, this program would be                                      ties, there now exist new opportunities that
                the fundamental underpinning       solar                                      promise   rapid advances        exploring this
                                                                           of




                                                                                                                                        in
                terrestrial plasma research for the next 10                                   frontier. Particularly fruitful opportunities
                years. By studying the system                                                 are the following:
                                                                      as


                                                     whole,
                                                                      a


                 ISTP will initiate and test                       series of        com
                                                               a




                                                                                              Seismic investigations                              the conti




                                                                                                                                             of of
                prehensive models. The goal             un
                                                                                    to


                                                first
                                                                    is




                                                                                              nental crust.               great deal               our knowl




                                                                                                                    A
                derstand, and then     predict, the highly
                                                         to




                                                                                              edge


                                                                                                       of
                                                                                                            the Earth's interior                 derives       from
                variable plasma environment        the Sun,
                                                                     of




                                                                                                                 the way          propagates seismic

                                                                                                            of
                                                                                              studies




                                                                                                                             it
                Solar wind, and Earth.
                                                                                              vibrations. Seismic refraction and imaging
                                                                                              investigations can use natural (i.e., earth
                              Solid Earth Sciences
                                                                                                           or
                                                                                              quake)      artificial (i.e., explosive) sources
                                                                                                 probe the continental                  lithosphere.            Cur
                                                                                              to




                                                                                              rent research, however,                       equipment               lim

                                                                                                                                       is
                  the last few hundred years, the two-di
                 In




                                                                                              ited. Closely spaced arrays    up                              1,000



                                                                                                                                            of

                                                                                                                                                       to
                mensional surface of the Earth has been
                                                                                              Seismic instruments are required                             sample




                                                                                                                                                      to
                explored both geographically and geo




                                                                                                                                                                its
                                                                                              the lithosphere on scale comparable




                                                                                                                                                                to
                                                                                                                         a




                logically.   this century, the third dimen
                                   In




                                                                                              geological heterogeneity. The transition
                Sion, depth, has been probed intensively
                                                                                         in




                                                                                                                                       particular im
                                                                                                                    to




                                                                                                                                            of

                                                                                              from continent              Ocean
                                                                                                                                       is




                Selected areas, particularly the oceans and
                                                                                              portance since             represents the fundamen
                                                                                                                    it




                sedimentary   basins. However, until two
                                                                                              tal discontinuity            the lithosphere. Applica
                                                                                                                       in




                decades ago, earth scientists lacked    sin
                                                                                    a




                                                                                                            existing      technology promise
                                                                                                       of




                gle, unifying concept  global structure and
                                                                                              tions                                                                  to
                                                         of




                                                                                              delineate the unknown details     the deeper
                                                                                                                                                 of




                composition. Demonstration                  the cor
                                                                      of




                                                                                                                     processes          al
                                                                                                                                                               to



                                                                                              structure and tectonic             and
                                   the seafloor spreading hypothe
                                 of




                rectness
                                                                                                         reconstruct their structural, tec
                                                                                                      us
                                                                                                           to




                                                                                              low
                 to sis




                          altered that situation dramatically.   led
                                                                                    It




                                                                                              tonic, and thermal history.
                          general acceptance       the concept
                                                          of




                                                                                        of
                                                                                         a




                                                                                              Deployment                     global digital seis
                                                                                                                    of




                dynamic Earth and    plate tectonics model
                                                                                                                         a
                                                     a




                  which the rigid outer shell    the Earth,                                   mic array. The seismographic array
                                                                    of




                                                                                                                                  the
                in




                                                                                                                                                              is




                the lithosphere,     broken into                                limited       antenna by which geophysicists receive
                                                  is




                                                                         in a




                           large plates that move                                             seismic signals propagated by the Earth.
                                  of




                number                                                          relation
                                                                                                                                                                     A




                to one another.                                                               global system     analogue instruments has
                                                                                                                   of




                                                    the geo                                                             data for such Seis
                                                                                                                                  of




                   The importance     this model                                              been the main source
                                                                         to
                                                    of




                logical sciences can hardly be overstressed.                                  mological studies. However, the small
                Not only did provide the long-desired uni                                               digital installations now
                                                                                                            of




                                                                                              number                              use
                                                                                                                                                            of in
                                        it




                fying concept,            offered     fresh context                           has confirmed the enormous                      power             digi
                                                                                         in
                                             it




                                                              a




                                   view Earth's history and    frame                          tal data for solving important problems.
                              to




                which
                                                                          a




                work                              set detailed local investiga                Emplacement              broadband seis
                                             to




                                                                                                                    of



                                                                                                                                   of




                                 which
                            in




                                                                                                                  set
                                                                                                                    a




                                                                                                                                                                     31

                                                                                                                            P00000124166
      Case 6:15-cv-01517-AA                                     Document 381-18                         Filed 10/15/18                             Page 41 of 153




mographic instruments around the surface                                Focused, incremental activity      the areas




                                                                                                                           in
of the globe would allow systematic deter                             mentioned would be especially timely.




                                                                                                                                          In
mination of the anelasticity, anisotropy, and                         Several, the requisite technology has be
stress state through the entire Earth and                             come available;     others, significant prog




                                                                                                 in
would eventually permit mapping of                                                       new approach. Such pro




                                                                its
                                                                      ress demands




                                                                                             a




                                                                                                                 or
                                                                                 as
composition         and the convection                  currents      grams     scientific drilling establishment
within            An essential element                   such
                                                   in
                                                                         global digital seismic arrays would be




                                                                      of
            it.




                                                                a
system would be transmission                                          costly and would require considerable in
                                                  of
                                                     the data
from about 100 seismographic                      stations by         vestigator collaboration and coordination.
satellite telemetry                 properly        equipped          But they offer the promise      major in
                               to




                                                                                                                       of
                               a




data center.                                                                      our knowledge   the Earth,




                                                                                                                 of




                                                                                                                                          its of
                                                                      creases




                                                                                 in
                                                                      how     works and has worked, and




                                                                                                                                     of
                                                                            it
                                                                      internal resources.
Continental scientific drilling.                              con
                                                        A




                                                                        The knowledge gained from the study




                                                                                                                                          of
certed continental scientific drilling program
would provide     necessary complement                                the solid Earth and the processes that oper
                                                                to
                      a




                                                                                    will be significant not only




                                                                                                                                          to
                                                                      ate within
the knowledge     the lithosphere already
                                                                                       it
                         of




                                                                      basic science but also   Society. The avail




                                                                                                           to
obtained through drilling     the ocean floor.
                                      in




                                                                      ability   modern instrumentation and tech
                                                                               of




Four major problem areas would be illumi
                                                                      niques will contribute   the training
                                                                                                           to




                                                                                                                                    of
nated by means       drilling into the conti                                                                  the
                               of




                                                                      next generation                  scientific leadership
                                                                                                 of




                                                                                                                                          in
                                    its




mental lithosphere:        (1)    thermal regimes;
                                                                                                   the person

                                                                                                                      of
(2) ore-forming         processes; (3) the origin                     the solid earth Sciences and
                                                                of




                                                                      nel sought by government and industry




                                                                                                                                          to
earthquakes; and (4) the composition,
structure, and time and space relationships                           assess hazards and resources.

of the rocks of the continental crust. Several
regional consortia have been established                                       Cognitive Science and
                                                                to




plan and implement efforts   this direction.
                                                                               Artificial Intelligence
                                           in




Physics and chemistry        geological
                                           of




                                                                      Cognitive science and artificial intelligence
materials. Observations, under controlled                             stand together      taking information proc
                                                                                             in




laboratory conditions,     physical and
                                          of




                                                                                 as




                                                                      essing      the central activity involved
                                                                                                                                          in




chemical properties under the extreme con                             intelligent behavior and    taking the frame
                                                                                                            in




ditions found    the Earth's interior are re
                     in




                                                                                                                                    as




                                                                      work          modern computer science
                                                                               of




                                                                                                                 the
quired   understand the composition and
            to




                                                                      foundation      for understanding information
      the mantle, the origin and evolution
       of




flow                                                                  processing systems. Cognitive Science—
   magmas, and the evolution and circula
of




                                                                      being an offshoot       cognitive psychology,
                                                                                                      of




       hydrothermal systems. Similarly, the
      of




tion                                                                  linguistics, and philosophy—reflects     con
                                                                                                                                    a




precise measurement      isotopic ratios
                                    of




                                                                of




                                                                      cern with how humans process information.
many elements               trace the Secu
                                          to




                 needed
                     A of is




                                                                      Artificial intelligence—being    part   com
                                                                                                                                of
                                                                                                                  a




lar evolution             geological           processes      and     puter science—reflects      concern with how
                                                                                                           a




igneous rocks.            systematic survey                  major
                                                        of




                                                                      computers process information and how
global rock isotope and geochemistry sys
                                                                      close they come         human capabilities.
                                                                                                  to




tems would provide fundamental Solutions                                                                       recog
                                                                         Artificial intelligence has been
                                                                                                                                a




     many major geological                problems.
to




                                                                                       study for only  little over 25
                                                                                        of




                                                                      nized field
                                                                                                                  a




                                                                                       theoretical substrate was the de
                                                                                 Its




                                                                      years.
Satellite geodesy. The     new Global Posi                            velopment            ideas regarding mathematical
                                                                                        of




tioning Satellite system promises                                     logic and computation during the 1930s
                                                    to




                                    resolve
positions on the Earth's surface   the cen                            and 1940s. The rapid development  digi
                                                   to




                                                                                                                                    of




timeter leveland thus offers the capability                           tal computers beginning
                                                                of




                                                                                                   the 1950s
                                                                                                                  in




measuring actual plate motion and defor                               provided  challenge  get these machines
                                                                                                           to
                                                                                    a




mations     real time. Its use will, therefore,                            accomplish tasks that had previously
              in




                                                                      to




revolutionize both conventional and tec                               been the sole province
                                                                                                                           of




                                                                                                                                human
tonic (i.e., time dependent)                   geodesy.               intelligence.


32

                                                                                                                                                       P00000124167
Case 6:15-cv-01517-AA             Document 381-18                                    Filed 10/15/18                      Page 42 of 153




                   Cognitive science emerged into public                                                       specific task. But structural




                                                                                                                   of
                                                                                                demands




                                                                                                                        a
                view in the late 1970s as an interdisciplinary                                  constraints—those aspects      the cognitive




                                                                                                                                                   of
                                                                                                architecture that determine which intel




                                              all
                field to cover     the sciences adopting an
                information-processing approach. How                                                                                                                        per




                                                                                                                                               or
                                                                                                ligent functions are easy




                                                                                                                                                                    to
                                                                                                                            difficult
                ever,                      thin air. Seventy                                    form—are clearly     major importance.                                      We




                                                         of




                                                                                                                                of
                        did not come out




                       it
                     years    work by experimental   psychol                                    know the human brain has many specific




                                  of
                five
                                                                                                                                 con




                                                                                                                                                                   in its
                ogists brought  human cognition into the                                        functions. Resolving the nature




                                                                                                                                                              of
                laboratory and developed models sufficient                                                   prime task                                                     cog




                                                                                                                                              of
                                                                                                straints                                           research




                                                                                                              is
                                                                                                              a
                   enable meaningful measures                                                   nitive Science.




                                                                                 of
                                                the
                 to



                speed     mental operations and the
                             of                                                                      artificial intelligence, the computer




                                                                                                     In




                                                                                                                                                                             is
                                                                              memory                      take on intelligent function by pro
                                 a of




                                                                                                             to
                amounts                  information stored




                                                                         in
                                                                                                made
                following                learning experience.                                   gramming       within the framework provided




                                                                                                                   it
                                artificial intelligence and cog                                 by the architecture. The endless diversity




                                                                                                                                                                              of of
                   Research
                                         in



                nitive science    strongly theory driven. In                                    intelligent behavior stems from the ability
                                              is



                creasingly, empirically oriented research                                       an intelligent system     program itself—to




                                                                                                                                         to
                                                                                           is




                                                                                                                                                                   its
                          finding evidence relative      general                                create symbolic structures               guide    own




                                                                                                                                                   to
                            at




                                                                          to
                aimed
                                                                                                                                Programmability per




                                                                                                                                                                             se
                theories rather than accumulating empirical                                     future behavior.
                                                      prin                                      does not make evident how the intelligence

                                                                                or
                facts and attempting
                                                    to




                                        induce laws
                ciples.            artificial intelligence,              system           de       attained, even given    suitable architec
                            In




                                                                                                is




                                                                                                                                          a
                sign refers  the relation between the way                                       ture. What sort      programming leads




                                                                                                                                                                             to
                                                                                                                               of
                                     to




                computers are constructed and the kinds                                         intelligent action? This now clear    out




                                                                                                                                                                    in
                                                                                           of




                                                                                                                                          is
                programs they can implement. The key                                            line. The two basic ingredients are search
                concept                  the architecture,          which                 the   and knowledge:
                                 of is




                                                                                   is




                          the machine that permits                                                       Search arises by defining                               space
                                                                                to




                structure                                                                 be




                                                                                                                                                                              of
                                                                                it




                                                                                                                                                             a
                                                                                                     •
                programmed. Any particular part                                         Sys              possibilities large enough
                                                                              of




                                                                                                                                       contain




                                                                                                                                                              to
                                                                                 a




                tem can be implemented       either hardware                                             the sought-for solution and then
                                                         in




                   software, with the choice     be made on                                              searching for the solution by generat
                 or




                                                               to




                                         trade-offs involving cost, speed                                ing the states               the space, and
                                 of




                                                                                                                                    of
                the basis
                      execution, frequency                               use,      func                  Knowledge                  necessary    guide the
                of




                                                               of




                                                                                                                                                         to
                                                                                                                               is
                                                                                                     •




                tionality, and flexibility. critical question                                            search through the space—to avoid
                                                     A




                                                                                           is




                what mechanism must be included              the
                                                                                   in




                                                                                                         having    find the proverbial needle
                                                                                                                        to




                                                                                                                                                                             in
                hardware for the system        manifest intel                                              haystack.
                                                          to




                                                                                                         a




                ligent capabilities. What mechanisms,     not                                            prominent component    artificial intel    of
                                                                                                     A
                                                                                     if




                built into the architecture, would make such                                    ligence systems     the way their memories
                                                                                                                               is




                                                                                                are organized, not only
                                                               as




                basic intelligent capabilities                      learning and                                            store knowledge
                                                                                                                                              to
                                                                    or




                problem solving too difficult                                                               permit finding the right piece
                                                                                           to




                                                                                                                  to




                                                                                                                                                                              of
                                                                         too slow               but also
                be feasible?                                                                    knowledge      the right time. Beyond mat
                                                                                                                       at




                                               computeris                                                     organization      the question                            con
                                                              of




                                                                                                                                                                   of
                                                                                                         of




                   Whereas the architecture                                                     ters
                                                                                                                                    is
                                                                    a




                            by the designer, the architec                                                 For         computer system                                  prob
                                                                                                                                                        to




                determined                                                                      tent.                                    solve
                                                                                                                  a




                       the human cognitive system   given                                       lems about cars, must know about cars—
                       of




                ture
                                                                                is




                                                                                                                               it




                by nature, and discovering     properties                                       and not just specific facts about Fords and
                                                              its




                                                                                        it is
                                                                                        is a




                                                                                                                the concepts that make up
                                                                                                                         all




                major scientific challenge. For instance,                                       Chevies but
                evident that     human does not carry out                                       the domain, including Steering, carburetors,
                                          a




                actions the way current computers do, by                                        the fact that motors heat up, what                               motoris,
                                                                                           a




                                                                                                                                                             a
                                                                                                                       is,




                simple interpretive cycle fetching the next                                     what heat      and so on. Artificial intel
                                                         of




                instruction and then executing      Rather,                                     ligence systems differ from more standard
                                                                          it.




                the human     much more recognition driv                                        computer applications precisely    that the
                                                                                                                                                              in
                                         is




                en, with the current situation (including                                       knowledge   involved                          the system                    not
                                                                                                                                         in




                                                                                                                                                                      is




                goals and momentarily active memory) di                                         highly circumscribed.    By the same token,
                rectly determining the next action                                              current artificial intelligence systems, de
                                                                                     to




                                                     be
                taken. The human cognitive system seems                                         spite much progress, are still woefully lim
                   be highly general purpose, taking on                                                their knowledge compared
                to




                                                                                                                                                                   to




                                                                                                ited                                    what
                                                                                                         in
                                                                                           a




                particular shape only
                                                         as




                                            adapts                                              general intelligence requires. Obtaining the
                                                                                   to




                                                      the
                                                         it




                                                                                                                                                                             33

                                                                                                                                    P00000124168
         Case 6:15-cv-01517-AA                   Document 381-18              Filed 10/15/18        Page 43 of 153




knowledge to incorporate in Systems is itself     ing. Nonetheless, returns for investment in
a major scientific task.                          research are sharply on the upswing.
  Most of our knowledge of the external              Broadly viewed, research in both cog
world comes to us through either our eyes         mitive science and artificial intelligence is
or ears. Hence, understanding the workings        showing that the acquisition and organiza
of those systems is a prime scientific prob       tion of information are basic aspects of intel
lem. It is also critical for technological rea    ligence in both humans and machines. A
sons. Vision is necessary for autonomous          salient and pervasive characteristic of
robots or similar devices that could simulate     human beings, distinguishing them sharply
human performance in industrial Settings or       from lower organisms and special-purpose
in the exploration of space. Speech is neces      computers, is a tendency to acquire infor
sary to provide the ultimate natural means        mation that goes far beyond current task
of communication between humans and               demands and to organize the accumulating
machines.                                         knowledge so that it can be accessed and
   The understanding of natural language          used in unforeseeable future situations.
has come to be one of the central problems        Building this feature effectively into com
of cognitive science. One reason is the im        puter systems can be seen as the next major
portant role of language in human thought         advance in the power of intelligence sys
and communication.     Another is that ma         tems. Cultivating it during human cognitive
chine comprehension and generation of             development may be a key to materially
language would permit easy and effective          increasing human problem solving abilities.
communication of humans with computers.
Intelligence is shaped to an important ex
                                                   Supercomputer Architectures
tent by the properties of the languages and
representations that it employs. Human in
telligence is intimately involved with natural    Rapidly   developing   very large Scale    inte
language (e.g., English), and in this respect     grated (VLSI)   circuit technology   has    cre
it contrasts with the programming-language        ated the basis for major advances in
representations available in computers. The       Superspeed computer performance. Max
extent of the resulting constraints on human      imum attainable computation rates, which
thinking and the degree to which they can         are approaching 1,000 millions of instruc
be incorporated in computers are not yet          tions per second (MIPS) for the largest vec
fully understood.                                 tor supercomputers, will rise over the next
  Theoretical work in the structure of di         decade through 20,000 MIPS and possibly
alogs, such as speech-act theory, dialog          to 100,000 MIPS and more. Such extreme
focus, and belief spaces, has paralleled the      speeds will derive from the rapidly develop
implementation of working-language      inter     ing technology for raising the densities—
preters. Moreover,  recent advances in lin        and hence the speed—of integrated circuit
guistics, such as Lexical Functional Gram         chips. Their attainment will also depend on
mar, are unifying previous purely Syntactic       the effective use of parallelism, i.e., on the
approaches with semantic interpretation           development of computers that can execute
methods. These parallel theoretical de            many hundreds, thousands, or tens of thou
velopments,     together with recent advances     sands of instructions simultaneously and
in generating language from conceptual            Software that can orchestrate many simul
structures, promise to yield a new genera         taneous streams of computation. This pos
tion of more flexible and powerful language       sibility has been opened up by the amazing
understanding systems. Such systems are           reductions in circuit costs attained during
starting to be prototyped as unified practical    the past decade.
language interfaces to expert Systems and           During the next 5 years, new types of
other computational facilities. Neither the       machines based on large-scale parallelism
artificial systems nor the models of human        and having the ability to perform thousands
comprehension yet come close to a satisfac        or even tens of thousands of arithmetic     op
tory treatment of full language understand        erations simultaneously   will begin to appear


34

                                                                                                        P00000124169
Case 6:15-cv-01517-AA            Document 381-18                          Filed 10/15/18                          Page 44 of 153




                 alongside high-speed sequential and vector                                ticular applications. Such devices might be
                 computers that dominate today's high-end                                  made possible by hypothetical future ad
                 computer market. Three types of machines                                  vances         compiling technologythat will al




                                                                                                     in
                 are under development:                                                    low automatic generation       whatever Com




                                                                                                                                          of
                          High-speed single-thread machines                                puting device    best Suited for any specified




                                                                                                                   is
                      •
                          that keep programming relatively                                 application.  Although this       far beyond




                                                                                                                                               is
                          Straightforward by behaving externally                           present     capabilities,                    manually designed
                          as if they execute instructions serially,                        special-purpose               computing             systems are




                                                                                                                                                                       in as of
                          even though internally a small number                            growing significance such defense uses




                                                                                                                                   in
                          of operations (5-20) are being handled                           signal processing and image analysis,
                          simultaneously.                                                  data acquisition and reduction for high                                    en
                      • Vector supercomputers              that can be             re      ergy physics, and     Other areas.




                                                                                                                              in
                          garded   as simple parallel machines                               Major software                   research         and develop
                          Specialized for the handling of com                              ment efforts will be required                            make effec




                                                                                                                                               to
                          putations characterized by particularly                                     the new generation                                SuperCom




                                                                                                     of




                                                                                                                                                   of
                                                                                           tive use
                          regular patterns of data motion. Such                            puters. For example, the usability    large




                                                                                                                                                              of
                          regularities typify certain important nu                         parallel machines will be bound up with the
                          merical      scientific codes; hence fast                        development      complex programming lan




                                                                                                                   of
                          vector machines are generally                                    guages that facilitate the expression   par




                                                                                                                                                               of
                          designed as “scientific number                                   allelism. Also needed will be sophisticated
                        crunchers” equipped with the highest                               optimizing compilers that improve the ex
                        Speed floating-point operation units.                              ecution efficiency      such languages and




                                                                                                                                  of
                      • New parallel supercomputer    designs,                             find implicit parallelism where                                     not    ex




                                                                                                                                                    is
                                                                                                                                                    it
                        many of which are still highly experi                              plicitly expressed. Solutions      these and




                                                                                                                                                   of
                          mental. These designs are at once the                            other challenging software problems cannot
                          focus of much current research and                               proceed far       purely “paper mode.” For


                                                                                                                  in
                                                                                                                  a
                          also constitute the one area (of design,                                  flourish, real and relatively large
                                                                                                  to
                                                                                           them
                          as distinct from technology) in which                            scale experiments    with functioning hard
                          Sudden Surprising advances might oc                              ware are essential. Thus,      accelerate Soft




                                                                                                                                          to
                              Many of the designs promise large                            ware research,                     provide in




                                                                                                                                                   to
                          cur.                                                                                  essential
                                                                                                                       is
                                                                                                                       it

                          increases in computational power                                 vestigators with remote access          experi




                                                                                                                                                         to
                          without significant redesign of compo

                                                                                                                                              as




                                                                                                                                                               as
                                                                                           mental parallel machines                                Soon              they
                          nents; that    they are “scalable.” With
                                            is,




                                                                                           become available.
                                               may be possible                               Supercomputer developments now
                                                                                   of to




                          Such architectures
                                                     it




                                                                                                                                                                       in
                          increase machine speeds by factors                               progress will undoubtedly advance artificial
                                                  100 by increasing the
                                 or




                          10          even                                                 intelligence research by putting new tech
                                      parallelism          used,
                                       of




                          amount                                       without                              disposal. An initially mod
                                                                                                                       its
                                                                                                                  at




                                                                                           nical means
                          major redesign but                   proportional
                                                          at




                                                                                                   growing degree     specialization
                                                                                                                                         of




                                                                                           est but                                                                     in in
                                                          a




                          increase in COSt.                                                computer architectures can be expected
                                                                               -
                    Extremely high computation rates can                                   response    the requirements
                                                                                                                                                    of
                                                                                                          it to




                                                                                                                           this field.
                         attained efficiently by tailoring elec                                                           derive any
                          be




                                                                                           However,
                                                                                                                                                   to




                 also                                                                                 remains difficult
                                     algorithms   special im                               specific supercomputer               designs from the re
                                                               of
                                             to




                 tronic hardware
                                                      specif
                                  or




                 portance,       the requirements                                          quirements              artificial intelligence research,
                                       to




                                                                    of




                                                                                                              of
                                                                    a




                    computer-intensive problem. Devices                                                                      Supercom
                                                                                   of




                                                                                                                                                   of




                                                                                           and     this sense the division
                                                                                                in
                 ic




                                 particular importance  di                                 puters into two distinct genuses
                                                                                                                                                    of
                                                                           to
                                       of




                 this sort are                                                                                                “scientific
                 verse cutting-edge research efforts. They                                 machines” and “artificial intelligence ma
                 are also important where dedicated equip                                               forced. Perhaps                                              say
                                                                                                                                                                to




                                                                                           chines”                                                      best
                                                                                                     is




                                                                                                                                             is
                                                                                                                                          a it




                 ment          essential but dedicated use of multi                                                   young field
                                                                                                                                          as




                                                                                           that artificial intelligence,
                          is




                                                                                                                                                                       in




                 million dollar general-purpose  computers                                 which approaches are still evolving, re
                 (e.g.,  large vector Supercomputer) would                                 quires computers that can deal with rapidly
                          a




                 be prohibitively expensive.               These special                   shifting patterns  computation and Com
                                                                                                                             of




                 purpose Computers point                                   com
                                                                       to of




                                                                                           munication with great flexibility and                                    very
                                                          to




                                                                                                                                                               at




                                                               class
                                                          a




                 puting devices              highly optimized               par            high speed.


                                                                                                                                                                      35

                                                                                                                              P00000124170
                Case 6:15-cv-01517-AA                              Document 381-18                          Filed 10/15/18            Page 45 of 153




 The U.S. national interest in the rapidly                          ing the potential                                    tech




                                                                                                      of
                                                                                           information
moving area of computer architecture                                nologies for improving education.


                                          all
should be (1) to ensure that  designs likely                          The development       more effective re




                                                                                                       of
               any major way are explored                           search methodologies for the study
to




   succeed
                    in




                                                                                                                              in of
actively   guard against technological Sur                          human learning and recent advances
               to




                                            or
prise; (2)    get successful,    potentially                        hardware capabilities are opening up the
                    to




successful, designs into the hands    large            of           possibility            using powerful        new informa




                                                                                      of
user and software development groups                                tion technologies




                                                                                                 to
                                                                                        aid individual learners
quickly    accelerate the development                         of            help solve pervasive educational
               to




                                                                    and



                                                                            to
    necessary software; and (3)   acceler
                                                 to




the                                                                 problems. Parallel work      artificial intel




                                                                                                            in
                   successful designs into
                          of




ate the transition                                                  ligence and the cognitive Sciences has set
commercial production, preferably by in                             the stage for qualitatively new applications
volving strong industrial groups                      their   de
                                                 in




                                                                        technology     education. The cognitive



                                                                                            to
                                                                     of



velopment from the start.                                           sciences have contributed substantially




                                                                                                                              to
                                                                    problem solving, hearing, and the Organiza
                                                                           semantic memory. Similarly, expert
                                                                           of




                                                                    tion
     Information Technology
                                                        in




                                                                    systems have provided both an Original
        Precollege Education
                                                                    method for organizing the knowledge




                                                                                                                              of
                                                                                                                              a
                                                                    human expert and window into the nature
                                                                                                 a



Numerous reports have cited problems                                  human knowledge, skilled problem Solv
                                                                     of
                                                              in




the schools, declines   student perfor                              ing, and reasoning.
                                     in




mance on standardized           weak
                                 tests, and the                           Required now                 increased   activity




                                                                                                                              in
                                                                                                  is
       of




ness  American mathematics and Science                              basic interdisciplinary research focused on
education compared                   other indus                    the development        advanced learning Sys
                                to




                                                                                                 of




                             that
                                           in




                                          Society                   tems employing the methodologies and
                                                  of




trialized countries. Diverse sectors
                                                                                                         high
                                                                                                                      as



have begun                                                          equipment   artificial intelligence,
                                                                                       of
                     to




                 call for increased educational
effectiveness and,        particular, for explor                    lighted           an earlier section. While success
                                                                                 in
                           in




                                                                                               National Science Foundation

Secondary students         use improved instructional              equipment
                                                                                                                               of




                                                                                                 about the characteristics
                                                                                  to




                                                                                       learn
electricity.



36


                                                                                                                                          P00000124171
Case 6:15-cv-01517-AA         Document 381-18                                Filed 10/15/18                       Page 46 of 153




                                    all
                 will not solve   educational problems,    will                             the deeply held beliefs and conceptions that




                                                                              it
                 provide      new scientific basis for instruc                              students have when they begin instruction.




                              a
                                                                                            However, characterizations




                                                                                                                                               of
                 tional and systems design, teacher training,                                                                                        students'
                 and curriculum restructuring.                             also will        naive conceptions are not enough




                                                                                                                                                         to
                                                                                                                              enable




                                                                     It
                 create valuable new resources                           the form of




                                                                    in
                                                                                            remediation.    more adequate understand




                                                                                                                  A
                 model electronic              learning environments,                       ing    how change     the organization and




                                                                                                   of




                                                                                                                             in
                 while attracting new cadre    professionals                                representation    knowledge occurs during




                                                                                                                       of
                                                           of
                                        a
                 to the fields of education and educational                                 learning    needed.




                                                                                                          is
                 research.                                                                     Further,           major reexamination




                                                                                                                                                         of
                                                                                                                                                              curric




                                                                                                             a
                   Until 1960, learning research was con                                                                      new oppor




                                                                                                                           as




                                                                                                                                              of
                                                                                            ula     called for       result




                                                                                                   is




                                                                                                                           a
                 cerned primarily with discovering the exter                                tunities for integrating the content  educa




                                                                                                                                                     of
                 nal conditions that influence readily observ                               tion both within and between various
                 able behavior.                     useful in
                                          While providing                                   disciplines. For example, the capabilities ex




                                                                                            ist
                                             human cognitive                                   for creating educational data bases that
                               of




                                                     of
                 dications    the limits
                 capacities and   scientific basis for instruc                              can manifest connections between parts




                                                                                                                                                                    of
                                     a




                 tional design, behavioral                          psychology              the curriculum.                 Cross-referenced                   data
                 yielded little insight into the underlying cog                             bases also would aid teachers who could
                 mitive events that mediate behavior, includ                                              generate examples     concepts




                                                                                                             to




                                                                                                                                                    of
                                                                                            use them
                 ing learning.                                                              that relate to other areas of their students'
                      During the last 25 years, researchers have                            work.
                 gained      new language and                                                                  cognitive factors, intrinsic




                                                                                                                      to
                                                                                    of
                                                      new set




                                                                                                  In
                                                                                                  addition
                          a




                                                                a




                 tools for expressing and validating learning                                              important      successful learn




                                                                                                                                    to
                                                                                            motivation




                                                                                                               is
                 theories that focus specifically on internal                               ing. While motivation theory has tradi
                 cognitive processes and their relation                                     tionally been                     scientific in




                                                                                                                                              of
                                                                              to




                                                        the                                                  difficult area




                                                                                                                    of a
                 growth      knowledge and mental opera                                     quiry, the use             electroniclearning                environ
                              of




                 tions   humans. For example, symbolic                                      ments       as   motivational laboratories already
                         in




                 computing languages used by the artificial                                 has had          significant influence on research.
                                                                                                         a

                 intelligencecommunity have provided                                          Research            is   also needed            to assess the
                                                                                    a




                                                                                            implications                   what appear




                                                                                                                                                    to
                 new notational system that both scien                                                                of                                  be the
                                                               is




                                                                                                                                                                   me




                                                                                                                                                         as
                 tifically precise and sufficiently flexible                                motivating effects                   the computer
                                                                                    In to




                                                                                                                            of




                                                                                                                                                         a
                 represent complex learning processes.                                      dium, independent           instructional content,
                                                                                                                             of
                                                                                                        determine its effect on the transfer
                                                                                                   to




                                                                                                                                                                    of
                 addition, computer technology has brought                                  and
                 important changes     educational research                                 motivation      and learning                 to
                                                                                                                             nonelectronic
                                                in
                                   as




                 by acting        finely tuned “cognitive lab”                              Settings.    For example, the popularity   fast


                                                                                                                                                              of
                                   a




                 for testing hypotheses and manipulating the                                action video games and their possible con
                 large number        variables affecting human                              Sequences for the cognitive development
                                     of




                                                                                                                                                                    of
                 cognition. Finally, owing  the rapid growth                                American youth necessitate    better under
                                                      to




                                                                                                                                          a




                    the information technology industry,                                    standing   how the slower, more difficult
                                                                                                          of of
                 of




                                                                                    a




                 new generation    college and graduate stu                                 mastery   cognitive skills can be made re
                                          of




                          becoming well versed      the com                                 warding for               broad range
                                                                                                                                          of




                 dents                                                                                                                         students.
                                                                     in
                         is




                                                                                                                  a




                 puter Sciences. The result        larger pool                                 By developing new learning environ
                                                                                    of
                                                          is
                                                          a




                 scientifically trained individuals from which,                             ments and evaluating their pedagogical
                 given adequate incentives,         now possible                            effectiveness, gains will be made    under
                                                                                                                                                     in
                                                               is
                                                          it




                      draw talent capable                  conducting                       standing the mechanisms         experiential
                                                                                                                                          of
                 to




                                                      of




                                                                                   the
                 combined educational and technological                                     learning, the integration                                          infor
                                                                                                                                    of




                                                                                                                                         formal and
                 research needed to address new educa                                       mal knowledge, the integration       con
                                                                                                                                                          of




                 tional objectives.                                                         ceptual knowledge and procedural skill
                                                                                                                                                                   in
                                                                                                                                                                   a




                   Current educational practice appears                                     domain, and the integration   knowledge
                                                                                    to




                                                                                                                                               of




                 be remarkably unsuccessful     connecting                                  across disciplines. The technological and
                                                                at




                 School knowledge with experiential knowl                                   theoretical products   this work will provide
                                                                                                                             of




                 edge.    major research task       redesign                                             learning systems that can in
                                                                                                         of




                                                                                            models
                                                                     to
                                                                is
                         A




                 educational materials, taking into account                                 crease the number                    of American             students




                                                                                                                                                                   37


                                                                                                                            P00000124172
           Case 6:15-cv-01517-AA                    Document 381-18                Filed 10/15/18      Page 47 of 153




who successfully    acquire the knowledge           application of loads and material properties.
and cognitive skills necessary for effective        Performing these analyses automatically re
work and citizenship.                               quires two steps. First, we need an automat
                                                    ic procedure that will provide some type of
     Computers in Design and                        approximate form of the initial geometric
         Manufacturing                              object. Second, we need a way of ensuring
                                                    beforehand     that the numerical results of the
America's future growth in industrial pro           analysis will be within a prescribed level of
ductivity depends vitally on the health of
                                                    accuracy.
the Nation's research in computers for       de
sign and manufacturing. In spite of          im     Human-computer interface. The
pressive apparent growth, the central     prob      human-computer    interface in CAD is the
lem in this field is a pervasive lack of Scien      link between a design engineer and the
tific knowledge. The first priority is to build a   CAD system. A user-friendly interface is
genuine classical research community                needed to guide the designer through com
through                                             plex design tasks in a direct and effective
        increased basic research in Such
key areas as modeling, human-computer               manner. This is especially important in the
interface for design and manufacturing,             early design decisions       that have a major
knowledge-based or expert technology, in            influence on the total design-production
formation management, and manufactur                process. The development of such an inter
ing and computer devices. The Second pri            face requires an understanding of the Cre
ority is to build our university educational        ative process. Ideally, the system will act as a
programs in an effort to strengthen Amer            natural extension of the designer. Friendly
ica's technical excellence for the long term.       interfaces are especially important in CAM,

Modeling. The                                       where typical users may not be familiar with
                  ultimate goal of geometry
                                                    computing      techniques.
research is to develop a complete and un
ambiguous three-dimensional geometric               Expert systems.       Expert Systems consist of
representation for part and process model           a body of knowledge and a mechanism for
ing. This representation   should include           interpreting the knowledge. Their objective
free-form (sculpted) surfaces, allow crea           is to capture the knowledge of an expertin a
tion of geometry in a natural manner (be            particular area, represent it in a modular,
user friendly), and permit automatic analy          expandable structure, and transfer it to
sis and process planning. Geometric mod             other users.
els embody the description of a product                Expert systems development, confined
design.   Consequently, they represent a            during the past decade to academic labora
basic link between Computer-Aided Design            tories, is now becoming commercially feasi
(CAD) and Computer-Aided Manufactur                 ble—due partly to the development of well
ing (CAM). Most existing CAD systems         de     understood methods for knowledge-based
scribe product geometry by means of          po     programming    and partly to advances in mi
tentially ambiguous    “wireframe”    represen      croelectronics. Current examples of expert
tations, a collection of points and lines. With     systems include MOLGEN, which interac
wireframe representations there is no way           tively aids molecular geneticists in planning
to determine automatically whether a point          DNA-manipulation experiments; VM (ven
is “inside” or “outside” the object. It is not      tilator management), which gives real-time
possible to calculate mass properties (i.e.,        advice for the management of patients un
volume, inertia) in any automatic way.              dergoing mechanical ventilation in an inten
Therefore, automated analysis (and model            sive care unit; PROSPECTOR,      which ad
driven CAM) will require a complete and             vises when and where to drill for ore; and
unambiguous    three-dimensional represen           DELTA, a production rule-based system for
tation of the geometry.                             diesel electriclocomotive repair. The oppor
   Design development also requires many            tunities and needs exist to apply experi
analyses that involve the creation of an ap         ences with these systems to the solution of
proximate geometric model and then the              manufacturing problems.



38

                                                                                                           P00000124173
Case 6:15-cv-01517-AA       Document 381-18                Filed 10/15/18               Page 48 of 153




                 Information management.            Design and       the research issues here cut across Several
                 manufacturing  data need to be managed so           fields, collaboration will be essential, and
                 that users and systems can use the data             the ultimate precision and speed of man
                 easily and efficiently. A data base is an           ufacturing will depend on the inherent ca
                 organized collection of discrete data on a          pabilities of the new devices that are
                 given subject. Data base management sys             developed.
                 tems (DBMSs) are available commercially
                 for a wide range of applications. Current              In addressing research problems in               CAD/
                 research  is producing considerable ad              CAM, university and industry have played
                 vances in DBMS capabilities, including im           different, complementary     roles, and each
                 proved performance, modeling capabilities,          has limitations and strengths. In universities,
                 and user interfaces. However, there are     fea     research tends to be small scale, where spe
                 tures of the manufacturing environment              cific, well-formulated problems are studied
                 that render current data bases and DBMSs            in a formal manner. Universities have been
                 inadequate.Research on how to construct             reluctant to grapple with the larger prob
                 data base systems that efficiently handle           lems of integration, partly because of inade
                 manufacturing      requirements in a        dis     quate interdisciplinary knowledge and be
                 tributed environment     is needed.                 cause of an uncertainty about the Scientific
                                                                     issueS.

                                                                        Industrial companies have generally
                 Devices.      The basic technology
                                                of robot             solved design and manufacturing problems
                 sensors and actuators must be advanced              piecemeal, addressing short-term objec
                 significantly to achieve the needed order-of        tives. Broad gaps in basic knowledge are
                 magnitude improvement in precision,                 increasingly apparent as computers are ap
                 speed, and dexterity. Component modu                plied to factory problems that pose larger
                 larity involving new micromechanical, elec          and more difficult integration hurdles.
                 tronic substrate-based sensors and control            There are a few examples of university/
                 lers is required for the flexibility necessary to   industry collaboration at such schools as
                 create unique manufacturing systems. The            Rensselaer Polytechnic Institute, Carnegie
                 ability to integrate and coordinate com             Mellon University, and Stanford University.
                 prehensive strategies for sensing and con           Other universities are attempting to develop
                 trol is also important.                             similar collaborative         efforts.
                    These design objectives indicate the need          As important as the development of tech
                 for special-purpose computer architectures          nology is the transfer of that technology to
                 and very large scale integrated (VLSI) chip         an educated workforce, including engi
                 technology. VLSI chips will also be essential       neers, managers, and Operators. It is neces
                 for handling the growing computational              sary to find cost-effective ways of training
                 workload in automated CAD and CAM                   people at a significantly faster rate and to
                 modeling and analysis. Handling of spe              develop a means of transferring experience
                 cialized geometric constructions, inference         without the high cost of one-on-one instruc
                 interpretations, and analysis processor cal         tion. New approaches are needed for:
                                                  for spe
                 culations will dictate requirements                    • Transferring   prototype technology
                 cial-purpose microelectronic chips in the                    from R&D laboratories to industrial
                 near future.                                                 uSe,

                  Research is also needed to develop smart              • Educating     a new breed of engineers
                sensors, both visual and tactile. The inves
                                                                                                                   all




                                                                              who thoroughly understand  aspects
                tigation of modularity issues in Sensors and                       computer-integrated        manufacturing
                                                                              of




                actuators is important as well. Finally, the                  engineering                broadest sense,
                                                                                                   its
                                                                                              in




                development of requirements for special                       Integrating     modern computing tools
                                                                       •




                purpose processors to implement              ad               into the traditional program     engi
                                                                                                                     of




                vanced algorithms in analysis, geometry,                      neering education, and
                expert systems, network communications,                       Training    operators and technicians
                                                                                         of
                                                                       •




                and control strategies is needed. Because                          upgrade the existing workforce.
                                                                              to




                                                                                                                           39

                                                                                                P00000124174
Case 6:15-cv-01517-AA   Document 381-18   Filed 10/15/18   Page 49 of 153




                                                               P00000124175
Case 6:15-cv-01517-AA   Document 381-18   Filed 10/15/18   Page 50 of 153




                                                                    Chapter      III
                                Federal Research and
                               Development Programs




                                                                _`_
                                                                Department of Defense




                                                               P00000124176
            Case 6:15-cv-01517-AA                 Document 381-18                  Filed 10/15/18            Page 51 of 153




   This chapter summarizes the major science and technology accomplishments in 1983 and
   1984 in a broad range of Federal research and development programs. Although 21




                                                                                       all
   executive branch agencies contributed to the chapter, it does not cover  science and
   technology programs    the Federal Government nordoes discuss accomplishments
                                   of


                                                                                     the




                                                                                                     in
                                                                   it
   non-Federal sectors. Rather the chapter highlights significant results achieved                1983 and




                                                                                             in
            representative federally supported science and technology programs                  the agency




                                                                                           at
   1984
            in




   level and points      major developments likely                          years.
                              to




                                                        to
                                                       occur    the next




                                                                  in




                                                                              2
      The areas discussed      this section are:
                                    in




           National   Security
     •




           Space
     • •




           Health
           Energy
     • •




           Natural Resources
           Environment
     •




           Transportation
     •




           Agriculture
     •




Experimental interceptor rises from launch pad    Kwajalein Missile Range        part     the Army's
                                                                              as



                                                                                      of
                                                  at




Homing Overlay Experiment (HOE). HOE        exploring technology for optically homing nonnuclear
                                           is




                     launched from the ground
                         be




                                                 to




missiles that could                              intercept ballistic missiles above the atmosphere.




                                                                                                                 P00000124177
Case 6:15-cv-01517-AA       Document 381-18                  Filed 10/15/18         Page 52 of 153




                                                                                      National Security



                One of the principal objectives of the                    and mission effectiveness               of strategic
                Reagan Administration is to restore the Na                missiles.
                tion's defense capabilities, and Science and          •   The technological        capability       for mini
                technology are regarded as fundamental to                 mizing weather erosion effects on re
                that objective. There are two distinct func               entry vehicle nosetips was developed,
                tions served by national security-related re              thereby improving accuracy under                  ad
                search and development. The first is to                   verse conditions.
                maintain superior Science and technology,             • Development      and testing efforts were
                to provide options for future procurements                completed    on a prototype computer
                and to guard against technological Surprise.              program that can answer natural lan
                The second is to apply the technology more                guage questions in English about how
                effectively, which means phasing it into use              to use that particular                  computing
                more rapidly and efficiently. National Se                 System.
                curity research emphasizes the second                 • Significant    progress was made in the
                function, the application of technology. De               development     of a completely genet
                partment of Defense (DOD) annual funding                  ically engineered vaccine                to protect
                for the total Research, Development, Test,                against dysentery.
                and Evaluation program increased from                 The national security research and de
                $13.5 billion in fiscal year 1980 to $26.9          velopment programs are made up of hun
                billion in fiscal year 1984. Over the same          dreds of projects. Some Support long-range
                period, funding to maintain Superior Sci            research to provide technological progress
                ence and technology       increased from $2.9       on an evolutionary basis, while others have
                billion to over $4 billion. Funding to acceler      potential for revolutionary improvements in
                ate the application of technology in systems        future military capabilities. For example, in
                increased from $10.6 billion to nearly $20          the latter case, some projects will provide
                billion.                                            bases for identifying and advancing key
                  Significant progress was made during              technologies in response to President
                 1983 and 1984 in the science and tech              Reagan's call in March 1983 for a bold ini
                nology portion    of the national Security    re    tiative in strategic defense. The section that
                search and development programs. A                  follows highlights initiatives and recent               ac
                number of major accomplishments were                                                                        na
                                                                                             all
                                                                    complishments in




                                                                                                                       to
                                                                                            areas relevant
                reported:                                           tional Security.
                  •   Electron devices using gallium arse
                      mide semiconductor     material were   suc
                      cessfully developed
                                                                                      Computers
                                         for use in missile
                      seekers and in broadband electronic
                      COuntermeasureS.                              Current national Security requirements in
                      For the first time, several very high                                     compute accu
                                                                                                        to




                  •                                                 clude the varied abilities
                      speed integrated circuits (VHSIC) were        rately the mathematical models that arise
                                                                                                                             of to in

                      fabricated and tested successfully.           oceanographic and weather forecasting,
                  •   Vigorous design efforts were con              perform  three-dimensional  calculations
                      ducted to insert VHSIC technology             flows about aircraft and ships needed for
                    into a variety of defense transportation        optimal vehicle design, and   extract infor
                                                                                                             to




                    and weapon systems.                             mation from the growing data sets collected
                  • Advances in integrated electro-optics           by advanced sensors.     addition, applica
                                                                                                   In




                    technology led to the development of a          tions of the newer fields of artificial intel
                      signal sorting capability in an electronic    ligence and robotics for “smart weapons”
                      warfare environment.                          raise new challenges requiring interactive
                      A   nondestructive    test technique    was             the development    computer al
                                                                                                             of




                                                                    efforts
                                                                            in




                  •
                      developed to locate previously          un    gorithms, software,       and architecture (sys
                      detectable flaws in solid propellant mis      tem organization).        Noteworthy advances
                      sile motors, leading to improved safety       are being made           human-computer    inter
                                                                                        in




                                                                                                                            43

                                                                                             P00000124178
                  Case 6:15-cv-01517-AA                          Document 381-18                                    Filed 10/15/18           Page 53 of 153




actions and in multidimensional                        image     issued   all mission-critical systems that




                                                                            in
generation.                                                      would enter advanced development




                                                                                                                                        in
     Unfortunately, problems surrounding                                that would start full-scale engineer




                                                                           or
                                                                 1984
                 software are presenting Se                      ing development after July  1984. During




                                                                                                                    1,
mission-critical
rious limitations and portend severe con                         1984, the speed was increased and costs
sequences. The opportunities to influence                                     programming    Ada through




                                                                                     of
                                                                 decreased




                                                                                                                    as in
our defense posture as a result of improve                                           such techniques




                                                                                of
                                                                 the use                                                    Hierarchical
ments in software               are profound, but no             Development Methodology. Ada-based
breakthrough in any one area will provide                        data base management systems were also
                                                                 developed which included provisions for
all




   the opportunities available through Soft
         or



                        all




                              the problems.                      internetworking




                                                                                             of
ware          solve                                  coherent                     distributed data bases.
                                                A




                                necessary.                       The development        Ada support Software
      of




                                                                                                  of
set        advances
                          is




     Currently, the Department                       Defense     continued for military  standard computers.
                                                of




Software initiative has three components:                        The utility and compatibility     Ada were




                                                                                                                            of
     Ada—The DOD high-order program                              also evaluated for artificial intelligence
  •




        ming language;                                           applications.

        STARS–Software Technology for
  •




       Adaptable Reliable Systems,                     which     STARS
        focuses on tools, techniques, etc.,
                                                            to




        support the automated software facto                     Once the Ada programming                              language effort
                                                                 was under way, other areas
        ry




             concept;         and                                                             which there              in

       SEI-The           Software Engineering              In    were large gains     be made were ad
                                                                                                  of to
  •




                                                                 dressed. The first  these was    the de
                                                                                                                                 in
        stitute, which has been given the task
                                        emerg                    velopment     baseline Ada programming
                                                                                      of




            accelerating the transition
                                                 of
        of




        ing software technologies into    form                   Support environments. The intent was                                   to
                                                      a




           baseline environment directly usa                     provide              tools that would facili
        or




                                                                                                  of




                                                                          basic set
                                                                            a




                                                                 tate the development                        Ada programs and,
                                                                                                          of




        ble for the development and mainte
                                                                 Subsequently,                                      the language's
                                                                                           to




                  defense Systems.                                                                increase
                   of




        nance
These three components will provide  solid                       productivity.
                                                       a




foundation for progress     the important                           The Department
                                                                                                          to of




                                                                                                                  Defense worked
                                           in




        military computers and Software.                         jointly    with industrydevelop interface
        of




area
                                                                 Standards for Ada programming support
Ada                                                              Systems. Those standards are allowing the
                                                                 transport    software tools across Support
                                                                                 of




The first DOD initiativesoftware develop                         systems produced by different companies.
                                      in




ment began    1976 by attacking the aspect                       Currently, the standards are under public
                   in




that would realize the quickest, most as                         review, and              solid standard                    expected by
                                                                                                                       is
                                                                                     a




sured, and widespread gains—high-order                           early 1985.
languages. The ultimate objective was                               The Software Technology for Adaptable,
                                                            to




achieve   common high-order program                              Reliable Systems (STARS) program was ini
              a




ming language for DOD mission critical sys                                         fundamental objective
                                                                                            Its




                                                                 tiated   1982.
                                                                           in




                                                                                                                                        is




                                                                 to reduce the labor involved                                     Software
                                                                                                                             in




tems. Ada was the resulting language.
  Substantial progress has been made                             development and evolution, thereby en
                                                            in




the Ada program.      1983, Ada became                           abling DOD  serve an increasing user base
                                                                                      to
                                 In




        military standard and an American                        efficiently and
                                                                                           at




both                                                                                            an affordable                cost.
        a




National Standard, and work toward inter                            The STARS program plan has received
national standardization   now   progress.                       extensive review and has been endorsed by
                                                in
                                       is




There are more than 40 developments                              the National Academy      Sciences, the In
                                                            of




                                                                                                               of




Ada compilers and support Systems spon                                     Electrical and Electronics Engi
                                                                            of




                                                                 stitute
sored by governments,     industry, and aca                      neers (IEEE), the IEEE Computer Society,
demia      the free world. That widespread                       and the Electronics Industries Association,
             in




use will aid DOD acceleration efforts. Also                      among others. Indications from industry are
      1983, instructions on the use              Ada were        that the STARS program                                greatly needed
                                                of
in




                                                                                                                  is




44

                                                                                                                                                 P00000124179
Case 6:15-cv-01517-AA        Document 381-18                          Filed 10/15/18                      Page 54 of 153




                 for the commercial           sector as well as for                    against the threat




                                                                                                                  of
                                                                                                                       nuclear-armed               ballistic
                 national security. To facilitate rapid dis                            missiles.
                 Semination of information and implementa                                   The SDI             centrally managed program




                                                                                                         is
                                                                                                           a
                 tion of Ada, a wide variety of educational                            reporting     directlythe Secretary     De




                                                                                                                                                    of
                                                                                                                   to
                 and training materials were developed in                              fense and concentrating    five broad tech




                                                                                                                               in
                 1984.                                                                 nology areas. Each technical area includes




                                                                                                                                              as



                                                                                                                                                              as
                                                                                       basic technology development        well
                 SEI                                                                   demonstration experiments                             provide




                                                                                                                                        to
                                                                                                                                                             the
                                                                                       basis for informed decisions                      on full-scale
                 The third segment of the software initiative                          development              anticipated                the early




                                                                                                                                        in
                 is the Software         Engineering Institute (SEI).                  1990s. Between two and five percent




                                                                                                                                                        of
                                                                                                                             the
                 Software technology           has been advancing                      SDI budget will be reserved for basic sci
                 rapidly, and a broad technical foundation                             ence and innovative technology programs.
                 for Software engineering exists and will con                          The Department           seeking the




                                                                                                                  of
                                                                                                       Defense




                                                                                                                                        is
                 tinue to grow under the Ada and STARS                                 maximum involvement of the scientific
                 programs. However, new software tech                                                                        SDI programs, but




                                                                                                                all
                                                                                       community




                                                                                                                       its
                                                                                                                of
                                                                                                          in




                                                                                                                                                              it
                 nology is just now beginning to cross the                               particularly interested    academic com




                                                                                                                               in
                                                                                       is
                 bridge into practice. The function of the SEI                         munity participation      the basic Science




                                                                                                                         in
                                                                                       and innovative technology program. Spe



                                                                              of Its
                 is to facilitate this technology transition.
                 primary task                                                                                                                            aca




                                                                                                                              to
                                         to




                                 accelerate the transition                             cial efforts were made                       inform        the
                                    is




                 emerging Software technology for use on                               demic community             about the opportunities
                 defense systems, principally via an auto                              for contributing                this national security




                                                                                                                  to
                 mated Software factory                 be developed
                                                   to




                                                                                       need.
                                                                              in


                 part under the STARS program                              and           The basic SDI technology                        development
                 evolved and maintained under the auspices                             areas are described below.
                    the Institute. New ways   manage the
                                                         to
                 of




                                 generation                                            Sensor Development
                                                    of




                 automated                       software were
                 identified         1984 and will be evaluated
                               in




                 during the next few years.                                            The SDI sensors program                       includes           basic
                   The Software Engineering         Institute was                      technology         development              Several areas.



                                                                                                                                   in
                                      Carnegie-Mellon University,                                                                             im
                                at




                 established                                                           Techniques                            high-resolution
                                                                                                           to



                                                                                                         obtain
                          the top universities                                                 ballistic missiles, warheads, deploy
                       of




                                                                              of




                 one                             the field
                                                         in




                                                                                       ages
                                                                                               of




                 Computers and computer science,          De                           ment hardware, and decoys are necessary
                                                                     in




                 cember 1984 and became        new Federally                             discriminate accurately between war
                                                                                       to
                                                        a




                 Funded Research and Development                    Center             heads and other, nonthreat, objects de
                 (FFRDC)                                                               signed
                                                                                                to




                                                                                                confuse and exhaust the defense.
                                                                                       The SDI     investigating both active laser
                                                                                                     is




                                                                                       imaging and synthetic aperture radar Op
                              Strategic Defense
                                                                                                accomplish this function. New tech
                                                                                               to




                                                                                       tions
                                                                                       nologies     provide large, two-dimensional
                                                                                                     to




                                     the Nation on March 23,                           format, radiation-hardened     infrared detec
                                         to
                 In




                     his address
                 1983, President Reagan called upon scien                              tors are also receiving attention. Options for
                 tists “to search for ways     reduce the dan                          compact,           low-power,           Space-qualified
                                                    to




                                                                                                                                                    so




                 ger              war.” The Department                                 cryogenic   coolers will be pursued;
                       of




                                                                              of




                            nuclear                                                                                              will
                                              Strategic De
                                                                                                                                                              or




                 Defense has established                                               the intriguing possibilities that uncooled
                                                     a




                 fense Initiative (SDI)     investigate the                            less stringently cooled infrared detectors
                                                   to




                 promise new technologies hold      enhanc                             can be developed. On-detector data proc
                                                               in




                 ing deterrence through moves that are de                              essing                            transmit
                                                                                                to




                                                                                                                                             of




                                                                                                minimize the volume
                 fensive. The SDI program envisions about                              ted data will be pushed strongly. Research
                 $25 billion being spent during the                         re         on high-speed computing               also being con
                                                                                                                               is




                 mainder of the decade on                    research and                                facilitate efficient processing
                                                                                                    to




                                                                                                                                                              of




                                                                                       ducted
                                                         a




                 technology program                develop options for                 data acquired by sensors. The materials
                                              to




                 defending                                                             technology for mercury-cadmium-telluride
                                                                    its




                               the United       States and                allies


                                                                                                                                                             45

                                                                                                                   P00000124180
              Case 6:15-cv-01517-AA                Document 381-18                  Filed 10/15/18     Page 55 of 153




detectors and gallium-arsenide circuits ap          wavelength lasers envisions placing the
pears most promising for this purpose at the        laser on the ground and using active optics
present time.                                       to propagate a high-quality beam through
     Sensor   demonstration   experiments   are     the atmosphere to space-based relay mir
planned for an advanced, space-based,               rors that transmit and focus the laser light
boost-phase  detection and tracking System          onto the target.
and a space-based surveillance and track             A third area of directed energy develop
ing system that could discriminate between          ment is for space-based particle beams. Pri
warheads and monthreat objects. Additional          mary focus for this work is the Los Alamos
demonstrations for airborne Sensors and             WHITE HORSE neutral particle beam pro
ground-based     radars suitable for detection,     gram. In the WHITE HORSE experiment,
tracking, and discrimination in the later           which has already demonstrated several
phases of a ballistic missile's flight will also    million electron volts (MeV) particle ener
proceed.                                            gies at milliamp current levels, hydrogen
                                                    ions are accelerated in the linear accelerator
Directed Energy Weapons                             so that in the final stage of the system the
                                                    electrons are stripped to make a neutral
The SDI   is formulated to pursue four gener        particle beam. A fourth technology area is
al classes of directed energy weapons. The          the possibility that a nuclear device can be
Department of Energy (DOE) and the na               used to power an x-ray laser.
tional laboratories supported by that de
partment are heavily involved in this               Kinetic Energy Weapons
research.
  At this time, no technology is mature             The SDI technology development program
enough to allow large-scale ballistic missile       includes projects to construct extremely
defense feasibility demonstrations. How             small homing interceptors, perhaps as small
ever,there have been spectacular gains in           as a few kilograms, which can be directed at
all technology areas. Short-wavelength              their targets by a variety of means. These
laser options are receiving much attention          homing interceptors would destroy the tar
in the SDI. Free-electron lasers are electric       gets by physically    hitting them. Tech
lasers in which laser gain is provided              nologies to direct these projectiles include
through direct coupling of an electron accel        small ground-based or space-based chemi
erator beam to the laser beam.         Excimer      cal rockets as well as the intriguing pos
lasers, a hybrid of electric and chemical           sibility of achieving very high velocities (tens
laser technology, offer another option for          of kilometers per second) with hyper
short-wavelength operation. Both tech               velocity launchers such as electromagnetic
nologies have operated at the several kilo          rail guns.
joule level; however, multimegajoule opera
tion will ultimately be required for ballistic      Other       SDI    Technology   Areas
missile defense systems. Other short
wavelength     laser options include short          The SDI is also developing several enabling
wave    chemical lasers, such as Oxygen             and supporting technologies. Since an
iodine lasers. A second area of investigation       effective ballistic missile defense system
includes space-based chemical laser op              must be survivable against a concerted at
tions. These near-infrared, hydrogen                tempt to destroy it as a prelude to an attack,
fluoride-deuterium   fluoride (HF-DF) lasers        survivability of defensive components, par
have already been demonstrated at the               ticularly    space elements,is a critical de
multimegajoule   level.                             velopment    area. The classic military sur
   Both the space-based laser and short             vivability techniques of armoring, maneu
wavelength laser programs include efforts           vering, hiding and evasion, and self
                                                                 all




to develop pointing and tracking and large          defense    show considerable promise.
focusing optics (up to tens of meters diame           The deciding parameter for any SDI          in
ter) technologies.  One option for short            tercept and destruction mechanism,       be
                                                                                                  it
                                                                                                  a




46

                                                                                                           P00000124181
Case 6:15-cv-01517-AA      Document 381-18                    Filed 10/15/18                Page 56 of 153




                kinetic or a directed-energy weapon, will be          bility and statistics, artificial intelligence, and
                the ability to verifiably destroy attacking tar       software engineering received additional re
                gets. The physical interactions of rocket and         source allocations. These increases were
                warhead material with various directed          en    sustained  1984. During 1984, improve




                                                                                       in
                                                                      ments were made     the communication




                                                                                                     in
                ergy beams and hypervelocity            projectiles
                are not well known at this time. Therefore,           system used by the Department




                                                                                                                           of
                                                                                                                                Defense
                the SDI includes a comprehensive lethality            and other Federal departments.                            Specifi
                testing and analysis program.                         cally, the completion    the Adaptive Link




                                                                                                         of
                   Since many SDI concepts might include              Power Control will ensure the sustainability
                elements in space, either surveillance and              the satellite portion  the system during




                                                                                                          of
                                                                      of
                tracking systems or interceptor devices, the          periods    highly adverse weather. An anti




                                                                                     of
                options for the United States to emplace              jam control modem that provides electronic
                and maintain substantial mass in Space                countermeasure protection for Super high
                must be fully investigated. In concert with           frequency satellite terminals was tested                         dur
                that investigation are basic research efforts         ing 1984.
                on materials, with weight reduction as a                   The military research and development
                significant objective. One possibility is that a      program               communications               concentrates




                                                                                      in
                heavy-lift launch vehicle capable of placing          on achieving marked increases                            the avail




                                                                                                                          in
                100 metric tons or more in low Earth Orbit            ability   communications channels under




                                                                                 of
                will be required.     In a related area, many         the stresses imposed by increased weather
                possible space systems require multi                  margins and the rigors       combat. Ad




                                                                                                                   of
                megawatt space prime power. The SDI is                vanced signal processing                           techniques
                investigating chemical and nuclear space                          achieve jam-resistance and




                                                                                     to




                                                                                                                                         to
                                                                      needed
                power options. This latter effort includes the        reduce the probability    exploitation by




                                                                                                              of




                                                                                                                                         a
                joint National Aeronautics and Space Ad               potential enemy are being readied for intro
                ministration (NASA), DOE, and DOD                     duction into battlefield radio equipment.
                SP-100 space nuclear power project to de              Standardized   modules that allow for rapid
                velop a 100-kilowatt        class test unit by the    and cost-effective repair  damaged equip




                                                                                                              of
                early 1990s.                                                  support an integrated communica
                                                                                to




                                                                      ment
                                                                      tions network are under development. Net
                                                                      working concepts sufficiently dynamic




                                                                                                                                        to
                     Command, Control, and
                                                                      ensure connectivity under typical combat
                        Communications
                                                                      conditions are being defined, and much




                                                                                                                                         of
                                                                      the R&D     being devoted     network de
                                                                                                                    to
                                                                                      is




                The purpose of research in command, con               sign. To measure progress, the Department
                trol and communications (C’) is to develop                                          capability
                                                                      of




                                                                                                                                        to
                                                                         Defense has established
                                                                                                                    a




                advanced communications technology and                test Software more efficiently and         en
                                                                                                                                  to

                systems architectures to improve the Na               hance interoperability under full interacting
                                                                      loads          simulated battlefield environments.
                                                 its




                                                                                in




                tion's ability to control  fighting forces
                around the world.
                  Command and control functions               con
                cerning national Security are carried out by
                                                                                             Electronics
                commanders and their staffs through the
                                                       as




                       Such supporting systems       sensors,
                    of




                                                                           the past, the ability              win wars was based
                                                                                                         to




                use
                                                                      In




                computers, and communications networks.               on the motivation                the populace and                in
                                                                                                    of




                Thus,   wide range     research and de                                                                                 sci
                                            of




                                                                      dustry's ability             respond. Advances
                                                                                                                                  in
                                                                                              to
                       a




                velopment are necessary enhance com                   ence and technology     have drastically re
                                                 to




                mand and control systems performance.                                                     respond
                                                                                                                           to




                                                                      duced the time that nations have
                During 1983, the basic research program                          war. Victory now depends on
                                                                      to
                                                                 in




                                                                                     of




                                                                         acts
                mathematical and information sciences was             technological          preparedness.
                redirected toward topics more germane                      Under modern tactical warfare condi
                                                                 to




                command and control systems. More spe                 tions, the time allocated   making decisions
                                                                                                              to




                cifically, research        control theory,   proba    will decrease    rapidly. That means even
                                      in




                                                                                                                                        47


                                                                                                    P00000124182
     Case 6:15-cv-01517-AA                 Document 381-18             Filed 10/15/18            Page 57 of 153




greater needs for the accumulation of accu      frequencies of Sonar applications to the in
rate information and the rapid assimilation     frared portion of the frequency spectrum.
of the data. Accordingly, electronics is play   Advances are being made in many areas:
ing an ever-increasing key role. The ability    hydrophone developments using single
to use the broad electromagnetic spectrum       mode fiber optics; a digital scan converter
for surveillance, large-scale integrated cir    that is a real-time processor of thermal
cuits for signal processing, and electronics    imaging signals; fiber optics gyrocompass
for communications, weapons guidance,           development for navigation; acousto-Optic
and electronic warfare can rapidly change       signal processors for spectral environment
the balance of forces on the battlefield. An    analysis; laser position sensors; low-loss sin
accomplishment    in this area is the develop   gle-mode optical fibers for long-distance
ment of a theoretical technique for accurate    data transmission; integrated optics mate
calculation of electromagnetic Scattering       rials and devices for compact signal proc
from rough conducting surfaces, which will      essing; thermal detector arrays; infrared
contribute to the improved design and op        focal plane array detectors for Search and
eration of radar over rough terrain. Progress   tracking functions; air and ground mobile
was also made     in the area of electronic     infrared laser detectors; and monolithic mi
system design for radiation hardness. In ad     crowave integrated    circuits for conformal
dition, new layered structures for semicon      phased array radar. This technology is
ductors will increase the speed and frequen     providing new abilities for surveillance,
cy performance of low-temperature Semi          communications,    guidance,   and electronic
conductor   devices.                            warfare systems.

Integrated Circuits
                                                     Materials and Structures
The effectiveness of a modern military   sys
tem is often limited by the sensors in the      Advanced materials and structures research
system. The Very High Speed Integrated          and development     programs are essential
Circuit (VHSIC) program was designed to         for the evolution of new and improved de
improve signal processing abilities, provid     fense systems. Pioneering and revolution
ing more information   and faster responses     ary programs   in materials and structures
in the warfare environment. Chip sets de        Science and technology are continuing to
veloped under the VHSIC program have            provide the basis for significant advances in
wide applicability to defense systems, in       the performance of military aircraft, space
cluding surveillance, target identification     craft, missiles, and land and Seagoing plat
and acquisition, communications, guid           forms, as well as ordnance equipment. Pro
ance, Sonar, and electronic warfare. The        gram goals are to remove Constraints on
VHSIC program   is ensuring rapid transition    future defense systems imposed by short
from laboratory development to field Sys        falls in materials technology and to provide
tems. VHSIC technology is being installed       design flexibility for such systems to max
or tested in many systems such as tanks,        imize effectiveness and reliability.
large guns, and radar. Advances in Com            About one half of the materials and struc
puter-aided design systems address the          tures program   is directed at the broad in
needs of a large user community for rapid,      frastructure of activities applicable to prac
interactive design of VHSIC-complexity          tically all of the mission areas. This
chips.                                          infrastructure consists of work in such areas
                                                as nondestructive evaluation, fracture me
Electronic Devices                              chanics, corrosion protection, and coatings
                                                and adhesives. It also includes basic studies
Physical electronics research and develop       to increase knowledge    of the behavior of
ment are providing the electron device          materials over a broad range of military en
technology that is applied to both transmit     vironments. The other half of the materials
ting and detection devices, from the low        and structures program consists of discrete


48

                                                                                                     P00000124183
Case 6:15-cv-01517-AA          Document 381-18              Filed 10/15/18                Page 58 of 153




                projects directed at fulfilling specific military   posite material are different from those of
                needs. Examples are:                                either constituent. A composite usually con
                  • Laser hardened materials and struc              sists of a series of strong, stiff reinforcing
                      tures for aircraft, missiles, and             fibers embedded in a plastic, metal, or car
                      Spacecraft;                                   bonaceous matrix. National Security                       re
                  • Rapid solidification technology to de           search has been involved in the develop
                    velop new metallic compositions    for          ment of composite materials for 20 years
                      aircraft (including aeropropulsion),          and has made major advances in the de
                      Surface vessels and submersibles,     mis     velopment of organic matrix composites
                      Siles,and ordnance; and                       (graphite fibers embedded in an epoxy ma
                  • Metal matrix composites for a wide        va         These composites are being used in
                                                                    trix).




                                                                              all
                    riety of military equipment, such as    air     nearly       our current production aircraft




                                                                                     of
                      Craft (including   aeropropulsion),   mis     (F-14, F-15, F-16, F-18, AV-8B). Moreover,
                      siles, spacecraft,     armament,      and     practically every military helicopter uses




                                                                                                      its
                      Ordnance.                                     these composites                        structures.




                                                                                                 in
                                                                      Under the metal-matrix composite
                                                                    (MMC) program, scientists developed the
                Materials Technology
                                                                    technology     design, fabricate, and test




                                                                                          to
                                                                    successfully the 12-foot-long High Gain
                The growing complexity of systems de
                                                                    Antenna (HGA) support booms and wave
                mands a much deeper understanding of the
                                                                    guide for the NASA Manned Space Pro
                fundamentals of materials science and engi
                                                                    gram. The function       the high-modulus




                                                                                                      of
                neering. Because materials must respond to
                                                                    graphite fiber-reinforced aluminum (GR/
                an ever-widening range of mechanical,
                                                                    AL) boom          support the HGA during




                                                                                            to
                                                                                      is
                thermal,  and environmental loadings, a
                premium is placed on deeper understand              ascent and orbit, hold critical alignment
                                                                    (pointing accuracy    .04 degrees) during




                                                                                                  of
                ing of their structural behavior. Materials




                                                                                                               as
                                                                    orbit operations, and act      wave guide




                                                                                                               a
                technology needs include these:
                                                                                         the high electrical conductibility
                                                                                    of
                                                                    (because
                  • Currently,    the inservice performance
                                                                       MMC) for the antennae during radiofre
                                                                    of




                      of high-temperature engine materials
                                                                    quency performance. The new booms also
                      limits engine efficiency. Experimental
                                                                    provide   63 percent weight Savings Com
                                                                              to a




                      ceramic engine components are show
                                                                    pared    graphite fiber-reinforced epoxy
                      ing significant promise for raising the
                      present limits of engine performance.         (GR/E) GR/AL booms currently installed
                                                                    on spacecraft. An additional development
                  • Future tactical   and strategic missile de
                      signs are limited by the inadequate un        includes nickel-based superalloys for pro
                                                                    pulsion system turbine blades designed


                                                                                                                              to
                      derstanding of the mechanical, ther
                                                                    operate               higher (more efficient) tem
                                                                                 at




                      mal, and environmental responses of
                                                                    peratures             than previously available
                      the materials. Principal problem areas
                                                                    materials.
                      are Seeker domes for tactical missiles
                      and thermal     protection systems for
                                                                    Plasma Chemical Synthesis.            Plasma
                      Strategic missiles. Titanium, aluminum,
                                                                    chemical synthesis        technique that pro
                                                                                                 is
                                                                                                 a




                      nickel-based alloys, and graphite fibers
                                                                    duces ultrafine, ultrapure ceramic powders.
                      are materials of interest.
                                                                    Materials made by compacting                          those
                  •   The need for    a materials system to   de    powders are expected       produce ceramic
                                                                                                        to




                      feat future high-density penetrators is a
                                                                    hardware with   greatly improved    mechan
                      problem affecting the next generations
                                                                    ical and chemical properties. For instance,
                                                                                                                              a




                      of armored vehicles.
                                                                    new, unique plasma tube can create high
                Two expanded areas of materials
                                                                                                                          a




                                                            tech
                                                                    temperature plasma free    the impurities
                                                                                                              of




                nology are described below.
                                                                    that would otherwise contaminate the de
                Composite Materials. Composites         are         posit. Such materials have great potential
                manmade    materials composed of two or             for high-temperature structural applica
                more constituents. The properties of a com          tions. Used for turbine blades, for instance,


                                                                                                                              49

                                                                                                 P00000124184
       Case 6:15-cv-01517-AA                        Document 381-18                 Filed 10/15/18                           Page 59 of 153




they would allow aircraft engines to run at                   Manufacturing Technology
higher temperatures           for greater fuel
efficiency.
                                                         The Department




                                                                               of
                                                                                    Defense           must ensure
                                                                                                      resources. By




                                                                                            or its
                                                                                       of
                                                         the most effective use
Structures       Technology
                                                         continually providing new                   improved pro
                                                         duction processes, equipment, and meth
The structural design of complex military                ods, DOD can reduce production costs,
systems has evolved into a delicate balance
                                                         shorten production            leadtime, improve
of cost versus such mission requirements as
                                                         product quality and reliability, and provide
payload, range, speed, maneuverability,
                                                         alternate production sources.                 Substantial
survivability, and service life.
                                                         benefits also are derived from improved
  Major objectives of the structures tech
                                                         production safety and conservation  crit




                                                                                                               of
nology program include improving perfor
                                                         ical materials.
mance and optimizing size, weight, and
costs. One accomplishment    of the program              Computer-Aided Design/Computer
concerns airframe life. An extensive 3-year              Aided Manufacture
structural test of a new F-4 airframe at the
Air Force Wright Aeronautical Laboratories/                 major increase  engineering and man
                                                                               in
                                                         A




Flight Dynamics Laboratory verified that,
                                                         ufacturing productivity can be achieved
with minor structural modifications, the life
time of the F-4 aircraft can be doubled.
Along with relieving the stress on the U.S.
industrial base to produce replacement air
craft, this technological accomplishment
shows the way both to increase the service
               all




             other military aircraft and
                                                    to




lifetime of
establish the capability for designing new
aircraft with service lives far   excess of
                                    in




those previously thought possible. Further
more,                               industry
                                                    to




               will enable U.S.
         it




“design-in”      damage    tolerance (Safety as
pects), minimize      repair costs by designing
durability into the airframe,      and schedule
aircraft structural maintenance actions
based on actual usage rather than spec
                                           at




ified time intervals. The concepts
                                         of




                                   fracture
mechanics are rapidly being applied
                                               to




                                        the
design       many other items       military
                                      of
          of




equipment     planned for long-time service.
     Several research findings during 1984
                                practical
                                    of




merit mention: demonstration
                                    a




and accurate computational technique
                                                    to




model the postcracking stress-strain             be
                                                                                    Department
                                                                                                         of




              concrete; development           rapidly                                                         Defense
         of




                                         of




havior
solidified amorphous metals composed
                                                    of




                                                         The Navy's massive, one-armed robot, dubbed
iron, boron, and silicon, producing the most             HT”,           the most sophisticated and capa
                                                                      of




                                                                 one
                                                              is




                                                         ble robots   the world. This six-axis, jointed-arm
                                                                     in




sensitive magneto-mechanical materials
                                                                          to




                                                                            length
                                                                                       of




                                                         robot reaches                 nine feet with loads
                                                                           a




known; and identification     the strengthen
                              of




                                                            225 pounds and remarkable accuracy
                                                         of




                                                                                                                    of
                                                                                                                         +
                                                                               a




ing mechanism         particulate and short
                     in




                                                         0.005 inch, enabling      wide variety      precise
                                                                                                          of
                                                                                   a




fiber reinforced     composites.                         machining   and assembly      operations.




50


                                                                                                                                 P00000124185
Case 6:15-cv-01517-AA               Document 381-18                                      Filed 10/15/18                   Page 60 of 153




                 with Computer-Aided Design/Computer                                                  ment technology are essential accommo




                                                                                                                                                 to
                 Aided Manufacture (CAD/CAM). Addi                                                    date the power levels planned for future
                 tional increases can result by linking




                                                                                              all
                                                                                                      military spacecraft.
                 CAD/CAM tools throughout the production
                 process. With such an integrated system,                                             Aeronautics




                                                                                              a
                 product can be designed, engineered, man
                 ufactured, and tested using                                 single      com                         continued superiority




                                                                                                                     of




                                                                                                                                                           of
                                                                                                      The aim                                  U.S.




                                                                     its a
                 puter-based  description                                 geometry.                   military aviation    being served by the DOD




                                                                of




                                                                                                                             is
                      1983, an integrated CAD/CAM system                                              aeronautics program. Both high-perfor
                    In

                 was established. The system uses graphics                                            mance aircraft and rotorcraft are included.
                 terminals as work stations and interacts with                                           the Advanced Fighter Technology Inte




                                                                                                      In
                 data management tools and     variety                                                gration (AFTI) program, 26 research flights




                                                                                              of
                                                                          a
                 instruments and machines for mechanical                                              have validated advanced technologies that
                 analysis, design, and manufacturing                                       pro                       fighter aircraft that are lighter




                                                                                                                       to
                                                                                      of
                                                                                                      could lead
                 totype weapons.                                                                      and less costly, and that have twice the ma
                        At




                    present, the integrated system  being                                             neuverability     current fighter aircraft. The




                                                                                                                            of
                                                                                    is
                        design the Trident       warhead.                                             program was extremely successful—Superb
                              to




                 used
                Working from theoretical designs, descrip                 II                          performance with maneuverability equal




                                                                                                                                                                to
                        the warhead are given   computer                                                 greater than design goals was achieved.




                                                                                                      or
                             of




                tions
                                                                          in


                based digital form. Those descriptions are                                            F-16 flight                  advanced dig
                                                                                                                      tests incorporating
                stored     computer files and will replace                                            ital and direct force control system tech
                               in




                conventional engineering drawings. Rather                                             nology for quicker response and accom
                than requesting blueprints, manufacturing                                             panying improvements                  maneuverability




                                                                                                                                       in
                and quality control engineers will be able                                            and agility were completed    July 1983.
                                                                                              of to




                                                                                                                                              in
                examine the dimensions and shapes                                                     Also during 1983, supercritical variable
                parts and assemblies on computer termi                                                camber wings were delivered for installation
                       their offices.                                                                 and checkout on an F-111 aircraft. These
                         in




                mals

                   CAD/CAM enables engineers                                                          wings use Smooth leading and training edge
                                                                               to




                                                consider
                                                            to




                 more alternatives and  select the most                                               devices and can assume many shapes for
                cost-effective          design for production.  al                                    optimum performance over           wide operat
                                                                                         It




                                                                                                                                             a
                                                                                                      ing envelope, greatly improving aircraft
                             all




                                                design and manufac
                                                   of




                lows               members
                                                       a




                turing team                 have easy and immediate                                   flight characteristics, particularly   low and
                                             to




                                                                                                                                                      at
                                    the latest engineering data. During                                          speeds.      another high-perfor
                               to




                access                                                                                transonic
                                                                                                                                  In




                1984,                 were developed for
                               CAD models                                                             mance aircraft program, wind-tunnel aero
                                                                                                      dynamics, structural tests, and piloted sim
                                                                          as




                parts    other systems such      propellers
                              of




                and vehicle suspensions. As the CAD/CAM                                               ulation tests are providing supporting data
                                                                                                      for the X-29A Forward Swept Wing Flight
                                                                                              all




                        develops,     will be applied
                                                                                         to




                System
                                                   it




                national Security research designs.                                                   Demonstrator. The forward swept wing of
                                                                                                      fers substantial improvement     aircraft
                                                                                                                                                      in




                                                                                                                very high angles
                                                                                                                                             of
                                                                                                                 at




                                                                                                      control                     attack.
                   Air and Space Transportation
                                                                                                                                                                X

                                                                                                        Technology being developed      the
                                                                                                                                                      in




                                                                                                      Wing Rotor program and the Tilt Rotor pro
                Increased maneuverability    flight vehicles                                          gram offers the promise
                                                                 of




                                                                                                                                        of




                                                                                                                                   vertical takeoff
                has been receiving major research empha                                               and landing capability combined with the
                                   operate      low speeds,                                           flight performance      fixed-wing aircraft.
                                                  to




                                                                     at




                sis. Aircraft able
                                                                                                                                  of
                                                                                                                                  a




                possibly   the vertical mode, with adequate                                           These programs have included two-dimen
                                   in




                control and without serious compromise                                                sional circulation control airfoil wind tunnel
                                                                                              in




                Overall mission effectiveness also are being                                          tests,                           unique convertible
                                                                                                                                  of




                                                                                                               the first tests
                                                                                                                                  a




                developed.              Emphasis                Space transporta                      fan/shaft engine, and mission suitability
                                                           in




                      on the development      reliable ener                                           flights   the XV-15 tilt rotor system. The
                                                                                                                of
                                                                     of




                tion
                         is
                in gy




                             higher power levels than those                                           highlight   the X-wing program will come
                                                                                                                     of
                                        at




                  Sources
                  today's civilian and military spacecraft.                                             1985 with the flight testing the X-wing
                                                                                                                                               of
                                                                                                      in




                Major advances     space thermal manage                                               concept on the NASA Rotor Systems Re
                                                  in




                                                                                                                                                                51


                                                                                                                                  P00000124186
      Case 6:15-cv-01517-AA                 Document 381-18                 Filed 10/15/18         Page 61 of 153




search Aircraft (RSRA). Those tests will   ex    work to testand evaluation of products used
amine high-speed flight characteristics of       in military dentistry, infectious disease con
the stopped rotor and attempt to verify cur      trol, medical chemical warfare defense,
rent wind tunnel results. Additional accom       medical biological warfare defense, systems
plishments include reductions in aero            biotechnology, combat casualty care, ioniz
dynamic friction drag of up to 30 percent        ing radiation bioeffects, life support equip
using arrays of thin blades inserted into the    ment, and food and clothing.
boundary layer region above and parallel to         During 1983, there was an expansion of
the surface, and the application for aero        applications of biotechnology   (recombinant
dynamic sweep theory to axial flow engine        DNA, hybridoma, and monoclonal anti
compressor blades to reduce flow losses,         body techniques) in infectious disease,   bio
producing   an increase in engine efficiency     logical warfare defense, and chemical     war
and aircraft range of about three percent.       fare defense research. Other accomplish
                                                 ments include:
                                                   • Establishment    of frozen blood facilities
Space                                                  in Okinawa and on the U.S.S. Saipan
                                                       to demonstrate the feasibility that
National security space initiatives will, in           frozen blood and blood components
large measure, be dependent on the avail               can be stockpiled for contingencies,
ability of reliable energy Sources at power        •   Completion of the engineering design
levels significantly higher than those in cur          for an onboard Oxygen generation sys
rent civilian and military spacecraft. A pro           tem for aircraft,
gram established in February 1983 is exam          • Demonstration     that L-tryptophan can
ining various approaches to space nuclear              induce sleep and allow for unimpaired
reactor power. Nuclear reactors can greatly            performance if the sleep must be inter
expand power capabilities and perfor                 rupted because of emergencies or mis
mance of future civil and defense missions.          Sion requirements, and
     To accommodate     the power levels           • Completion of preliminary testing of a
planned for future military spacecraft, ma           completely genetically engineered vac
jor advances in Space thermal management             cine to protect against dysentery.
technology  are essential. Laboratory dem          Discoveries during 1984 include:
onstration of a new heat pipe has shown a          •   The finding that benzamide com
twofold increase in heat transport ability. A          pounds can be used to prevent cancer
flight test on Space Shuttle flight STS-8              in cells exposed to cancer-causing
successfully demonstrated the feasibility of           chemicals,
a high-capability, two-phase heat pipe for         •   The identification of the gene coding
high-power space system applications. In               for a major immunizing protein of the
tensive work to define the effects of the              infective malaria sporozoite,
space environment on space power           Sys     • Establishment of a screening pro
tems has continued.                                  cedure for nerve agent antidotes,
                                                   • A new sensitive assay for diagnosing
                                                     infections by dengue-3 virus, a major
      Medical and Life Sciences                      threat to U.S. forces in the Caribbean,
                                                   •   The identification of a new class of anti
The medical and life Sciences program is               malarial drugs, and
aimed at four major goals: improving the           •  The development of a universal blood
care of the combat casualty, the prevention           Type “O'” from Type “B” blood.
of militarily important disease and injury,        In addition, a computer-based system for
maintaining and enhancing personnelcom           administering ability tests to large numbers
bat effectiveness and performance of indi        of subjects was devised. The System allows
viduals and man-machine systems, and en          the investigation of the components of men
hancing human safety in military systems.        tal skills in ways not possible with con
The diverse research ranges from basic           ventional paper and pencil tests, providing


52


                                                                                                       P00000124187
Case 6:15-cv-01517-AA            Document 381-18                           Filed 10/15/18             Page 62 of 153




                the basis for improvements                      in personnel       ceptually definable today but far from the
                Selection and assignment.                                          engineering development stage, will be
                                                                                              produce reliable definition and




                                                                                              to
                                                                                   needed
                                                                                   prediction




                                                                                                   of
                                                                                                        local and intense           weather
                        Environmental Sciences
                                                                                   events. Transmission           studies similarly           are
                                                                                   concerned with gaining                  better   under




                                                                                                                      a
                Environmental              conditions       can be critical in     standing                                      and proc




                                                                                                 of
                                                                                                 fine-scale motions
                deciding         the outcome             of military conflict.     esses. As military applications increase




                                                                                                                                                in
                Accordingly, extensive    research is spon                         the millimeter and infrared spectra, the scat
                Sored in Oceanography, meteorology, ter                            tering and absorptive effects                       Snow,




                                                                                                                                  of
                restrial Science, and space Science.                               clouds, rain, dust, and Smoke acquire great
                                                                                        importance. Noteworthy accomplish




                                                                                   er
                Oceanography                                                       ments during this reporting period include:
                                                                                   integration    high energy meteorological




                                                                                                   of
                                                                                                   a
                Two key oceanographic research projects                            measuring system into the High Energy
                are Ocean acoustic tomography and remote                           Laser Test Facility; development




                                                                                                                                  of
                                                                                                                          new




                                                                                                                                       a
                Sensing by satellite. Acoustic tomography                                     probe the infrared properties




                                                                                                                                                of of
                                                                                              to
                                                                                   method
                applies the same principles as the medical                         clouds (used for assessing the limitations
                CAT Scan, but uses sound waves rather than                         electro-optical systems); and modification
                x-rays to measure physical properties of the                       of the electrical structure of thunderstorms
                Ocean in three dimensions, Over large areas,                                  control lightning hazards                       air




                                                                                              to




                                                                                                                                       to
                                                                                     order



                                                                                   in
                and for extended periods. Satellite tech                           borne systems.
                nology, while well advanced in   applica
                                                                     its




                        meteorology and other disciplines,                         Terrestrial Science
                        to




                tion
                remains probably                         10 years from      be
                                                    to
                                               5




                coming fully exploited                   and established           Terrestrial     research addresses long-range
                                                                              in




                Oceanography.               new acoustic sensor for                problems      in land combat, surveillance, nav
                                           A




                deployment             very deep ocean depths was                  igation, construction,   and surveying. Of the
                                   It at




                developed.             will provide significantly im               leading research efforts, one           detailed




                                                                                                                            in
                                                                                                                            is
                proved resolution   Ocean bottom charac                            mapping        the Earth's magnetic and grav
                                                                                                 of
                                               of




                        Other improved sensors, especially                         itational fields, an essential ingredient    the




                                                                                                                                         in
                teristics.
                microwave systems able                              penetrate
                                                               to




                                                                                   precise guidance
                                                                                                          of


                                                                                                               intercontinental     ballistic
                through atmospheric aerosols, and new ca                           missiles (ICBMs). An achievement



                                                                                                                                     of
                                                                                                                         note
                pabilities for recording and processing the                        was the making     precise geodetic meas
                                                                                                          of




                resultant voluminous data are significant                          urements using the Global Positioning Sys
                                       the above, plus other                       tem with microprocessor-controlled real
                                                of




                         interest. All
                            of




                areas
                innovative measurement technologies, are                           time solutions of the radio interferometric
                being used     advance our understanding                           equations.  This achievement will lead
                                   to




                                                                                                                                                to
                   currents, waves, atmosphere and deep
                of




                                                                                   highly accurate satellite orbits and
                                                                                                                                    to




                                                                                                                           more
                Ocean coupling (thermocline),                       turbulence,                                    azimuth, lati
                                                                                                                      of




                                                                                   accurate measurements
                and Ocean fine structure.                                          tude, and longitude for missile guidance
                                                                                   initialization. Another research effort
                                                                                                                                                in
                                                                                                                                           is




                Meteorology                                                        Arctic studies directed toward understand
                                                                                   ing the geophysical structure    the region,
                                                                                                                            of




                Mesoscale         modeling
                                      and electromagnetic                          and related interdisciplinary efforts    un
                                                                                                                                       to




                (EM) transmission studies are two examples                         derstand the physical processes by which
                of research thrusts that address mete                              Ocean, ice, and atmosphere              interact.
                orological        problems.       Mesoscale modeling
                     the atmosphere,            while Superficially sim            Space Science
                of




                         Synoptic (large-scale) modeling,                  pre
                       to




                ilar
                                    technical difficulty and                               clearly the newest
                                               of




                                                                                                                            the environ
                                                                                                                       of




                sents new order                                                    While
                        a




                potential payoff. Accurate observational                           mental domains     requiring      defense-related
                and advanced computational systems, con                            research, Space              Some ways the fastest
                                                                                                        in
                                                                                                        is




                                                                                                                                              53


                                                                                                            P00000124188
     Case 6:15-cv-01517-AA               Document 381-18              Filed 10/15/18           Page 63 of 153




growing and the most technology depen         technology; ultraviolet light applications, in
dent. The development of technologically      cluding ionospheric mapping and predic
sophisticated systems for space communi       tion; command and control systems perfor
cations, Surveillance, targeting, and weap    mance       prediction; over-the-horizon Sur
on deployment may in many cases depend        veillance    and communications;   laser and
upon research achievements    in Space Sci    particle beam technologies;         and the
ence.   Current studies address physical      character of magnetospheric substorms and
effects on orbital vehicles; remote Sensing   the space radiation environment.




54

                                                                                                   P00000124189
Case 6:15-cv-01517-AA           Document 381-18                                     Filed 10/15/18               Page 64 of 153




                                                                                                                                                 Space



                President Reagan's policy for space explo                                         imum Mission satellite, and capture
                ration, research, and technology develop                                          and return to Earth of two communica
                ment affirms the Nation's commitment                                  to          tions satellites, Palapa B-2 and Westar
                space programs that will provide new Scien                                        VI; and
                tific and engineering knowledge, create new                                       Departure from the solar system




                                                                                                                                                        of
                                                                                                                                     Pi—




                                                                                            •
                economic           opportunities,             improve the                         oneer-10, the first human-made object
                quality    of life, enhance                                   Security,              escape from the system.




                                                                                                   to
                                                         national
                and advance                    international           relations.          These and other space activities




                                                                                                                                                  of
                                                                                                                               1983
                Achievements   in space during 1983 and                                    and 1984 are further described below.
                1984 reflected this policy, yielding such ac
                complishments as the following:
                  • Initiation of the Space Station program                                                  Space Station
                      in compliance with the President's                            Jan
                      uary 1984 directive to develop a                              per
                                                                                                 January         1984,    President Reagan                   di




                                                                                           In
                    manently manned space station;
                                                                                           rected the National Aeronautics and Space
                  • Introduction of Challenger, the second
                                                                                           Administration (NASA)       develop   per




                                                                                                                                 to




                                                                                                                                                      a
                    Shuttle orbiter, into the Space Trans
                                                                                           manently         manned        space station within




                                                                                                                                                             a
                      portation System to maintain the
                                                                                           decade and invited other nations      partici




                                                                                                                                                 to
                      scheduled buildup of the four-Shuttle
                                                                                           pate. NASA's program       satisfy that direc




                                                                                                                                to
                      fleet;
                                                                                           tive has the following objectives:




                                                                                                                                                 to
                                                                                                                                  ensure
                  • First flight of Spacelab,                   the research
                                                                                           U.S. leadership                space beyond           1990,




                                                                                                                                                             to
                                                                                                                     in
                      facility       developed by the European
                                                                                           promote international cooperation,                              Stim




                                                                                                                                                      to
                      Space Agency in a major international
                                                                                           ulate the development                                           tech




                                                                                                                                 of
                                                                                                                     advanced
                      cooperative effort, aboard the Shuttle
                                                                                           nologies,   enhance capabilities for space



                                                                                                            to
                           its




                            longest flight and with   largest
                                                                              its




                      on
                                                                                           science and applications,     develop and




                                                                                                                                      to
                                      date;
                                a of to




                      crew
                                                                                           encourage private investment     the Com




                                                                                                                                           in
                      Flight          the Infrared Astronomical                     Sat
                  •




                                                                                                         space, and
                                                                                                             of
                                                                                                                      stimulate inter




                                                                                                                                     to
                                          joint project                                    mercial use
                      ellite,
                                                             of




                                                                  the United
                                                                                           est  scientific and engineering                      education.
                                                                                                 in




                      States, the Netherlands,                and the Unit
                                                                                             The Space Station program                          under way




                                                                                                                                           is
                      ed Kingdom;
                                                                                           with         3-year definition phase, and plans
                                                                                                     to a




                      Change               the third Interna
                                                       of




                                 the orbit
                                      in
                  •




                                                                                           are         request development funding begin
                      tional Sun-Earth Explorer satellite, re
                                                                                           ning    fiscal year 1987. Canada, Europe,
                                                                                                  in




                      named the International Cometary Ex
                                                                                           and Japan are participating  the definitionin
                      plorer, and retarget toward the comet
                                                                                           phase, along with domestic Scientific and
                      Giacobini-Zinner;
                                                                                           technological communities and commercial
                                               NOAA-8 and NOAA-9, the
                                      in of




                      Launch
                  •




                                                                                           interests. The program   emphasizing ad
                                                                                                                                is




                      first two                 series of Advanced Tiros-N
                                      a




                                                                                           vancement and application
                                                                                                                                          of




                                                                                                                        automation
                      spacecraft, which provide,    addition
                                                                      of in




                                                                                           and robotics.             key design objective                   the
                                                                                                                 A




                                                                                                                                                       is


                         their principal service    environ
                      to




                                                                                                                          evolutionary         growth,       in
                                                                                                                     of




                                                                                           accommodation
                      ment sensing,    new Service—Satellite
                                                 a




                                                                                           cluding an ability                 adapt        emerging          re
                                                                                                                         to




                                                                                                                                      to




                      aided search and rescue;
                                                                                           quirements and exploit new technologies,
                      Approval for initiation                         the Venus
                                                              of of
                  •




                                                                                           which will enable the Space Station
                                                                                                                                                   to




                                                                                                                               serve
                      Radar Mapper, the first   the moder
                                                                                           many uses into the 21st century.
                      ate-cost missions recommended by the
                      Solar System Exploration Committee;
                      Launch                   the multidiscipline              experi
                                          of




                                                                                                                 Space Flight
                  •




                      ment carrier, the Long Duration Ex
                      posure Facility, and the Earth Radia
                                                       of




                      tion Budget Satellite;                                               Operational
                                                                                                     capability   the Space Shuttle
                                                                                                                                of




                                  the Tracking and Data Relay                              continued   develop during 1983 and
                                                                                                             to
                                          of




                      First use
                  •




                      Satellite System;                                                    1984. However,     need for expendable
                                                                                                                      a




                      Capture             and repair         the Solar              Max    launch vehicles remains.
                                                        of
                  •




                                                                                                                                                             55


                                                                                                                          P00000124190
      Case 6:15-cv-01517-AA                  Document 381-18                  Filed 10/15/18                      Page 65 of 153




                                                             *
                                                             &                 -      &

                                                    National Aeronautics and Space Administration
                                                                                                         &



Astronaut Jeffrey A. Hoffman surveys the attachment of two snagging devices connected to Discov
ery's remote manipulator system in preparation for a rendezvous with a troubled Syncom IV satellite.




Space Shuttle                                        included the first noncareer astronauts,
                                                     among them       European Scientist, making
                                                                   a




The Space     Shuttle   Challenger    joined the     possible round-the-clock Scientific opera
Columbia, bringing the operational fleet to          tions that yielded data   astronomy, Solar
                                                                                in




two vehicles. Both have flown several times.         physics, plasma physics, life Sciences, mate
Discovery, the third of the planned Shuttle          rials sciences, atmospheric     physics, and
fleet of four was delivered to Kennedy               Earth resources. Distribution        of data from
Space Center for ground processing before            the Spacelab flight was completed    1984,
                                                                                                    in




   first flight mid-1984. Nine Shuttle mis           and more than 50 publications
its




                                                                                       Scientific
                                                                                               in
              in




Sions were flown    1983 and 1984, deploy            journals have resulted.
                   in




ing one NASA and 10 commercial com                      Shuttle flights   1983 and 1984 also
                                                                         in




munications satellites. However, the major           included use of the Canadian Remote Ma
achievement was the first flight Spacelab,           nipulator System         move, deploy, and          re
                                                                         to
                                     of




  versatile European designed and built re           trieve articles outside the orbiter's payload
a




                                                     bay, plus experiments from
                                                                                           11




search facility, which had been 10 years                                                    the 40
                                                                                                of
                                              in




                                                                           the Shuttle Student In
                                                                        of




the making.    was carried into space by the         national winners
              It




Columbia on the longest Shuttle mission              volvement Project competition. The Shuttle
                                              to




date, 10 days.                                       Student Involvement Project    designed
                                                                                                             to
                                                                                          is




   The Spacelab mission included 71 inves            stimulate high school students    study Sci
                                                                                           to




tigations provided by the United States, Eu          ence and technology and
                                                                                     to




                                                                                  seek careers
                                                                                                             in




rope, Japan, and Canada.                             those fields.
                               Its




                               six-man Crew




56


                                                                                                                      P00000124191
Case 6:15-cv-01517-AA      Document 381-18                Filed 10/15/18           Page 66 of 153




                Expendable      Launch Vehicles                     cosmic x-ray sources. The satellite was orig
                                                                    inally scheduled for launch on the Ariane
                Expendable launch vehicles continued to             rocket, but the Ariane schedule was unable
                be an important component of the Nation's           to accommodate the EXOSAT's               launch
                Overall space transportation capability. A          window   needs. NASA, industry, and the
                new configuration of the Delta vehicle,             U.S. Air Force, working with the European
                completed in 1982, extended its ca                  Space Agency, prepared for and conducted
                pabilities, and 1983 was a busy year for the        the EXOSAT launch in 3 months             as   op
                Delta. Versatility of the Delta launch system       posed to the usual 3 years.
                was demonstrated by the May 1983 launch
                of the EXOSAT satellite.                            Upper Stages
                  The European Space Agency's EXOSAT
                mission was designed to acquire spectro             The Inertial Upper Stage, a two-stage          ex
                Scopic and temporal characteristics data on         pendable Solid propellant rocket vehicle       de




                                                                                                                    *
                                                                                                   º      -
                                                                   National Aeronautics and Space Administration
                Astronaut in the manned maneuvering unit approaches the spinning Westar-VI satellite for a dock over
                the Bahama banks. At right, the arm of the remote manipulator system, controlled from inside the
                orbiter, is poised to assist in the docking operation.



                                                                                                                   57

                                                                                         P00000124192
       Case 6:15-cv-01517-AA                                     Document 381-18                                Filed 10/15/18                        Page 67 of 153




signed and developed by the Air Force for                                   Astronomy and Astrophysics
use with the Titan expendable launch vehi
cle or Space Shuttle, performed suc
                                                                                         astrophysical research con




                                                                                                of
                                                                          As     result




                                                                               a
cessfully for first launch, conducted
                      its




                                                                 in
                                                                          ducted during 1983 and 1984,       new view




                                                                                                                               a
                                                 Its
October 1982 on the Titan.        second use,
                                                                                              emerging. Rocket and




                                                                          of
                                                                             the universe




                                                                                                         is
with the Space Shuttle       April 1983, was
                                      in

                                                                          satellite observations    ultraviolet wave




                                                                                                                    at
           place the first Tracking and Data
              to




intended
                                                                          lengths revealed that many stars eject enor
Relay Satellite                   geosynchronous orbit.
                            in




                                                                                                      high velocities.




                                                                                                     of




                                                                                                                         at
                                                                          mous amounts      material
However,           nozzle failure left the satellite

                                                                 in
               a




                                                                          Substantial           advances            also were made




                                                                                                                                                 in
   lower orbit. The satellite ultimately
a




                                                                          knowledge                  the chemical composition




                                                                                                of
              desired orbit, but     consider
               its




                                                       at




achieved
                                                                          and physical                      interstellar gas and




                                                                                                               of
                                                                                                    state
                            its




                                                                 its

able expense         intended lifetime. On
                      to




                                                                          dust.
third use, also with the Space Shuttle, the
Inertial Upper Stage performed flawlessly.
                                                                 It




                           launch the second Tracking                     Infrared Astronomical Satellite
                     to




     scheduled
is




and Data Relay Satellite fiscal year 1986.
                                      in




  Also during 1983 and 1984, activities                                   The Infrared Astronomical Satellite,
continued on the Centaur cryogenic-fueled                                 launched   January 1983, has obtained
                                                                                           in



                                                                                                                         stars, discovered
                                      its




upper stage                                 performance                   data on the formation


                                                                                                                    of
                     to




                          increase                              and
        for use on the Space Shuttle.
                                                                 to Its




adapt                                                                     new comets, and found                    new asteroid that
         it




                                                                                                                    a




                                                                                                                                                 or
purpose will be  boost heavy payloads                                     passes closer                  the Sun than any planet
                            to




                                                                                                    to




geosynchronous              orbit and the Outer plan                      previously known asteroid.      discovered
ets. Planned              uses in 1986 include the                        systems     particles around the star Vega,         It
                                                                                         of




launch of the Galileo Mission and the Inter                               themselves with stars that appear     be re
national Solar Polar Mission.                                                                     planets; clouds                      to
                                                                                                                    of




                                                                                                                                                 of
                                                                                   to




                                                                          lated   the formation
                                                                          dust above and below the Sun     the plane
                                                                                                                               in




Advanced Developments                                                        our galaxy; and three giant dust shells
                                                                          of




                                                                          asymmetrically placed around the star Be
    1983 and 1984, research focused on                                    telgeuse. The satellite's survey, which cov
In




tools and techniques for establishing  per                                ered 95 percent       the sky twice and 72
                                                                                                          of
                                                            a




manent U.S. presence       space. Included                                percent              third time, provided                        catalog,
                                      in




                                                                                        in a




                                                                                                                                   a




                           satellite place                                           November 1984, with over
                                            as




were such orbital services                                                issued
ment, retrieval, and maintenance; repair                                  200,000 infrared source entries, including
and refueling; and definition the system's                                20,000 new galaxies, compared with the
                                                 of




architecture and elements essential for fu                                approximately 1,000 sources previously
ture Shuttle and Space Station operations                                 cataloged.                addition,
                                                                                               In




                                                                                                                     the satellite made
     Earth orbit. Such advanced                        transporta         approximately 10,000 detailed observa
in




tion concepts                                                                           celestial objects.
                           as




                                                                                   of




                   orbital transfer vehicles                              tions
and Shuttle-derived unmanned launch ve                                      The Infrared Astronomical Satellite has
hicles were investigated. Also, analytical                                      joint program    the United States,
                                                                                                                 of




                                                                          been
                                                                                   a




studies complemented Space Shuttle flight                                 the Netherlands,                and the United Kingdom.
experiments    demonstrate capabilities for                               The spacecraft                 operated flawlessly                  until
                     to




satellite servicing and orbital operations                                                     1983,            which time                 cooling
                                                                                                                                     its
                                                                                                           at




                                                                          December
with large structures, and  define require                                fluid was exhausted, preventing further ob
                                            to




               future solar system exploration                            servation. The program's accomplishments
          of




ments
missionS.                                                                 mark      major advance                             astronomical
                                                                                                                         in
                                                                                   a




  The advanced development phase                                          observation.
                                                            of




                                       the
Shuttle Tethered Satellite System, cooper
                                                        a




ative program between Italy and the United                                Hubble Space Telescope
States, was concluded,                           identifying
                                                                 to a




            possible applications                                         The large space telescope, renamed the Ed
                                                       of
              of




number                             tethers
platforms, electrical power generation, and                               win     Hubble Space Telescope    1983,
                                                                                                                                   to in




                                                                                                                                                 is
                                                                                  P.




propulsion.                                                               the first space facility designed be serv


58


                                                                                                                                                          P00000124193
Case 6:15-cv-01517-AA          Document 381-18                                  Filed 10/15/18                   Page 68 of 153




                iced in space from the Space Shuttle. A                                   High Energy Astronomy
                multipurpose astronomical observatory, it is                              Observatories
                scheduled for launch in the second half of
                1986, and it will serve international                          astro      The High Energy Astronomy Observatories
                nomical research. The telescope will enable                               (HEAOs) have continued    provide results




                                                                                                                                to
                observations in the infrared, visible, and                                           range     astrophysical  phe




                                                                                                                          of
                                                                                          on    wide




                                                                                                 a
                ultraviolet regions of the spectrum. Operat                               nomena, especially regarding the most cha
                ing above the atmosphere, it will observe                                 otic and energetic processes occurring




                                                                                                                                                             in
                objects 50 times fainter and 7 times more                                 the universe. The High Resolution Gamma
                distant than the largest ground-based tele                                Ray Spectrometer on HEAO-3 observed




                                                                                                                                                             a
                Scopes. The telescope's principal compo                                   galactic “ridge”                gamma rays emitted by




                                                                                                                     of
                ments, including  primary and secondary                                   excited aluminum-26 nuclei, providing firm
                                             its
                mirrors, have been manufactured and test                                              recent processing   heavy nu




                                                                                                                                           of
                                                                                                           of
                                                                                          evidence
                ed. Integration   major subsystems began                                                   the Milky Way galaxy. The
                                            of

                                                                                          clei    stars




                                                                                                 in



                                                                                                                in
                   late 1984; operational verification tests                                                      aluminum-26 only




                                                                                                                          of
                                                                                          radioactive lifetime
                in




                                                                                                                                                    is
                                                                                                                               its
                will begin     1985.                                                        million years, assuring   relatively recent
                                  in




                                                                                          a
                   The telescope includes five primary sci                                production.
                entific instruments, four developed by the
                United States and one by the European                                     Gamma Ray Observatory
                                             Its




                Space Agency.       fine guidance sensors,
                the primary purpose                provide                                The critical design reviews for the Gamma
                                                     of




                                        which
                                                                     to
                                                                     is




                stability        the observatory, are considered                          Ray Observatory    instruments were com
                             to




                to be       sixth Scientific instrument because of                        pleted   1984, and fabrication and assem



                                                                                                      in
                        a




                their ability           determine accurately the                     lo   bly began. Preliminary design review
                                   to




                                                                                                                                                        of
                                                                                                                                the
                          stars. They will be used    cali                                spacecraft also was completed                         1984. BL
                                                                               to
                             of




                cations




                                                                                                                                           in
                brate the positions    nearby and distant                                 Lacerta objects, thought                              variety




                                                                                                                                to
                                                   to of




                                                                                                                                                              of
                                                                                                                      be




                                                                                                                                           of a
                Stars and galaxies;   reveal new informa                                  quasar, will be primary objects                         study for
                tion on the unseen companions       binary                                these instruments.
                                                                          of




                Star Systems;  provide more accurate posi
                                       to




                tional information                   on the satellites of
                Jupiter, Saturn, Uranus, Neptune,  and Plu                                       Solar System Exploration
                to; and   establish better positional refer
                             to




                ence Systems on compact stars.                                            Several Solar system exploration spacecraft
                   The Hubble Space Telescope's scientific                                were on extended missions during 1983
                investigations will be conducted through                                  and 1984.
                the Space         Telescope
                                                                                     at




                                     Science Institute
                Johns Hopkins University. That institute                                  Voyager               and Voyager
                                                                                                                                 2
                                                                                     is




                                                                                                           1




                an independent research center, operated
                                  by




                for NASA                                                                  Following encounters with Saturn    1981,
                                                                    of




                             the Association     Universities
                                                                                                                                                  in




                               Astronomy,
                                                                                     of




                for Research                   consortium                                 the two Voyager spacecraft are continuing
                                       in




                                                                a




                17 major universities.       expected      at                             their journeys through the Solar system.
                                                                                to
                                                       is
                                                       It




                                                                                                                                     fly




                tract visiting scientists from the United                                 Voyager                     by Uranus
                                                                                                                               to




                                                                                                       scheduled
                                                                                                                                                             in
                                                                                                            is
                                                                                                       2




                States and abroad, who will conduct their                                 January 1986. The unique orbit   Voyager
                                                                                                                                             of




                observations and participate                                                           be higher above the ecliptic
                                                                     in




                                                                                                                to




                                                  Scientific                                 causes
                                                                                                           it
                                                                                          1




                meetings and symposia    the institute. The                               (the plane containing the Sun and the
                                                           at




                staff will number approximately 250, in                                   Earth) than any other spacecraft. Radio
                cluding 30 astronomers from the associa                                   wave emissions have been detected by both
                tion and 10 from the European Space                                       Voyagers; the waves are believed    origi
                                                                                                                                                   to




                Agency.                                                                   nate from the heliopause    50 AU (astro
                                                                                                                                    at




                                                                                                                                                             59


                                                                                                                          P00000124194
        Case 6:15-cv-01517-AA                                      Document 381-18                        Filed 10/15/18                          Page 69 of 153




nomical units) distance. Voyager 1 is ex                                 Space Agency's Giotto mission and the So
pected to cross this boundary in the early                               viet Union's Vega mission, both




                                                                                                                           of
                                                                                                             which
part of the next century.                                                will encounter the comet during March
                                                                         1986. The Pioneer Venus Orbiter and




                                                                                                                                     a
International                Solar Polar Mission                         Spartan spacecraft launched and retrieved
(Ulysses)                                                                by the Shuttle also will make observations.


The International                  Solar Polar Mission                   Galileo
(ISPM)           spacecraft,
                     now called                            Ulysses,
completed an integration and test phase at                                    August 1983, scientists successfully con



                                                                         In
the European    Space Agency (ESA) in                                                     White Sands, New Mexico,




                                                                                            at
                                                                         ducted tests
1984. This joint ESA/NASA spacecraft is                                    deployment                 the atmospheric probe for
                                                                         of




                                                                                                 of
Scheduled for launch in 1986 with the                         Shut       the U.S.–German Galileo Mission                Jupiter.




                                                                                                                          to
                                                                              November, the German-built                        retro
                                                                         In
  Centaur. Ulysses will complete  Swingby
tle




                                                      a




      Jupiter mid-1987 and pass over the                                 propulsion  module was integrated into the
of




                   in




Sun's pole late   1989, providing the first                              spacecraft.   1984, testing the spacecraft




                                                                                                                of
                                                                                         In
                             in




                             the polar regions                           began         preparation        for launch           1986.
                                                                                  in




                                                                                                                          in
                                                      of




observations                                               the Sun.
                        in




Pioneer-10 and Pioneer-11                                                Venus Radar Mapper

Pioneer-10 and Pioneer-11 are on ex                                      The Venus Radar Mapper was approved for
tended missions, probing the outer limits                                           fiscal year 1984.
                                                                    of




                                                                                                                                       of
                                                                         initiation                     the first
                                                                                       in




                                                                                                                 is
                                                                                                                 It
the solar system. Pioneer-10 has passed the                              the moderate-cost missions recommended
         Neptune and Pluto and                                     ap    by the Solar System Exploration
             of




orbits                                                                                                          Commit
                                                             is




proaching the interstellar boundary.                               Pi    tee established         by the NASA Advisory
oneer-11 has passed the orbit                                                               identify affordable means
                                                      of




                                   Uranus                                Council
                                                                                       to




and   moving toward the expected position                                conducting   solar system exploration.  will                  of
       is




                                                                                                                                It


   the solar wind's apex. Trajectory data                                                 1988 for extended mapping
of




                                                                         be launched
                                                                                            in




from both satellites are being analyzed                                  of the surface of Venus.
                                                                    to




help locate  possible massive body
                                                              at




                                        the
                   of a




boundary    the Solar system.
                                                                                Solar-Terrestrial Physics
Comet Exploration
                                                                         Solar-terrestrial physics includes study
                                                                                                                                       is in of




              1983, the third International                              the essential processes by which energy
                   of
In




      the fall
Sun-Earth Explorer spacecraft was diverted                               diverse forms     generated by the Sun,
                                                                                                 is




from its “halo” orbit around the Sun-Earth                               transported    Earth, and ultimately vitally
                                                                                            to




colinear libration point begin  long jour                                influences the terrestrial environment. The
                                      to



                                                  a




ney        September 1985 encounter with                                 field involves the very basic sciences and
        to
        a




the short-period comet, Giacobini-Zinner.                                has potential for application   routine ac
                                                                                                                     to




Renamed the International Cometary Ex                                    tivities on Earth and     mankind's expan
                                                                                                           to




plorer, the spacecraft will carry out the first                          sion into space, including the forecasting
                                                                                                                                       of




                human-made object with                                   radiation hazards     personnel aboard
                                                                                                         to
                    of




encounter
                    a




                                                                    a




comet and provide data on the solar wind.                                polar-orbiting, high-altitude, and inter
This retargeting      spacecraft   an inno                               planetary spacecraft.
                              of




                                                      is
                                  a




vative, low-cost approach     an active pro
                                           to




gram     Solar system exploration.                                       Solar Maximum Mission
            of




   Preparations are under way for explora
       Comet Halley during      1985-1986                                The 1984 in-orbit repair and improvement
                                                its
        of




tion
                                                                         of




appearance. American Scientists will use the                                the Solar Maximum Mission (SMM)
Space Shuttle Astro-1 payload                                            spacecraft marked the first use     the Space
                                                      to




                                                                                                                      of




                                    observe
             March 1986 and will partici                                               capture, repair,     redeploy
                                                                                    to




the comet                                                                Shuttle                        and
                    in




                                                                                                                                        a




        coinvestigators on the European
         as




pate                                                                     satellite. Since repair and improvement, the



60

                                                                                                                                                      P00000124195
Case 6:15-cv-01517-AA     Document 381-18              Filed 10/15/18                  Page 70 of 153




                SMM has commenced        observation   of the    permitted     spend more time     the geo




                                                                               to




                                                                                                                     in
                                                                               it
                global structure of the Solar corona, includ     magnetic tail                 any previous




                                                                                       of
                                                                                the Earth than
                ing the structure and dynamics of Solar          spacecraft had. ISEE-3 Sampled particles,
                prominences. These observations will allow       fields, and radio waves    unexplored                           re




                                                                                                           in
                comparisons   with results from Skylab. One      gions     the Earth's magnetic tail                            dis




                                                                                                                           at
                                                                          in
                of the most profound results derived from        tances up      240 earth radii, demonstrating




                                                                                to
                analysis of the 4 years of SMM data is that      the feasibility   complicated orbits for use




                                                                                       of
                there is a 155-day period in the occurrence           the proposed multispacecraft                        Interna




                                                                 in
                of Solar flare outbreaks. This periodicity im    tional Solar-Terrestrial                   Physics (ISTP)
                plies that the magnetic phenomenon driv          program.
                ing Solar flares originates deep within the
                Sun, not from the Sun's surface as had           Dynamics            Explorers
                previously been thought.
                                                                 The Dynamics Explorer (DE-1) spacecraft
                Active Magnetospheric Particle                                provide spectacular images




                                                                                  to




                                                                                                                                     of
                                                                 continued
                Tracer Explorers                                 the Earth's aurora—the visible manifesta
                                                                             the complicated                               energy




                                                                        of




                                                                                                                      of
                                                                 tion                                     transfer
                The United States, the Federal Republic of       through the magnetosphere.                          DE-1 was
                Germany, and the United Kingdom each             launched           1981 with             lower altitude       com




                                                                               in




                                                                                                     a
                contributed a satellite to the Active Magne      panion, DE-2, which reentered the at
                tospheric Particle Tracer Explorers              mosphere     1983. These observations




                                                                                  in
                (AMPTE) mission. The three spacecraft            have confirmed                 connection       between the




                                                                                            a
                were launched together on August 16,




                                                                                                                                     its
                                                                 Earth's electrodynamic               environment          and
                1984. To carry out the main AMPTE objec          neutral atmosphere.
                tive of gas releases in the solar wind and
                distant magnetosphere, the West German
                Ion Release Module (IRM) and the United
                                                                        Earth and Its Environment
                Kingdom Subsatellite (UKS) were placed in
                the same highly eliptical orbit with an ap       Earth Sciences
                ogee of about 19 earth radii. To observe the
                entry of the tracer ions into the magne          The view
                                                                               of




                                                                                    Earth and its environment                  from
                tosphere, the U.S. Charge Composition Ex         Space has engendered     realization that un
                                                                                                      a


                plorer (CCE) was placed in an orbit having       derstanding our planet requires an inter
                an apogee of about 9 earth radii. The IRM        disciplinary research program that empha
                made three gas releases in 1984, one of          sizes understanding         the processes
                                                                                                     of




                                                                                                                                that
                which created an artificial comet on De                                                                              bi
                                                                                                                               its
                                                                 affect Earth's habitability, particularly
                cember 27, 1984, visible from the ground.        ological productivity and air and water
                The objective of this experiment is to learn     quality. Elements     the Nation's land re
                                                                                                of




                more about the complicated         electro       Search program range from fundamental
                                                                                                      its




                dynamic processes involved in the transfer                                 environment,
                                                                                                                                     to
                                                                             of




                                                                 studies     Earth and
                of energy between the Sun and the Earth.         experiments demonstrating                  how data from
                In particular, the sources of the Van Allen      Space can be used                    benefit Society.
                                                                                                 to




                radiation belts, ring currents, and aurorae
                are being investigated.                          Suborbital Observations

                International Sun-Earth Explorer                 There were 35 successful balloon flights
                                                                                                                                     in




                Earth-Moon Orbit                                 fiscal year 1984, including               high
                                                                                                                          of




                                                                                                 series
                                                                                                            a




                                                                 resolution   gamma    ray  telescope   flights,
                The third International Sun-Earth Explorer                      October and November,
                                                                                                                                     to




                                                                 conducted
                                                                                  in




                (ISEE-3) spacecraft was moved from                             the annihilation of antielectrons
                                                           its




                                                                 observe
                original position    the Sun-Earth libration     (positrons)            our galaxy. Also
                                                                                                          of
                                 in




                                                                             the center
                                                                                  in




                point        complicated looping trajectory      during 1984, 38 sounding rockets were
                      to
                      a




                around the Moon and Earth        1983. This      launched successfully.  major project
                                              in




                                                                                                          A




                                                                                                                                     61

                                                                                                 P00000124196
             Case 6:15-cv-01517-AA                                      Document 381-18                        Filed 10/15/18                     Page 71 of 153




using sounding rockets to study plasma                                       The Eastern Coastal Wetlands project will
physics in space was begun in Greenland in                                   investigate key biogenic gas emissions,                     nu
December 1984. It will continue through                                      trient transport mechanisms,       and the com
February 1985. The Kuiper Airborne Ob                                                         biomass estimates with remotely




                                                                                         of
                                                                             bination
servatory flew 64 missions for a total of 511                                                     assess wetland biogeo




                                                                                                    to
                                                                             sensed      data
hours of flight time in fiscal year 1984. Fly                                chemical     processes and large-scale influ
ing above the absorbing water vapor in                                       ences. The Sequoia National Park project,




                                                                                                                                             a
Earth's atmosphere, it uses a 1-meter tele                                   joint project between NASA and the Park
scope to observe infrared and submillimeter                                  Service, will combine               and correlate          infor
radiation.                                                                   mation on boreal forest biogeochemical
                                                                             cycling with remotely sensed data   com




                                                                                                                                   to
Earth Resources                                                              pare representative regions




                                                                                                                         of
                                                                                                            the boreal
                                                                             forest. The Amazon Basin Gas Emission
Landsat 4, launched in 1982, and Landsat                                     Study will measure biogenic gas emissions
5, launched in 1984, provided multi                                          from the Amazon, both       develop tech




                                                                                                                    to
spectral, thermal-infrared,                          and radar data.         niques for correlating aircraft and ground
Both satellites have the high-resolution                                                                      investigate




                                                                                                                          to
                                                                             emission measurements and
Thematic Mapper sensor. However, Land                                        large-scale      biogeochemical             cycling          the




                                                                                                                                    in
sat 4 developed technical problems in 1983                                   tropics.
                                          its




that curtailed use of    Thematic Mapper.                                       Operational U.S. environmental satellites
       1983 and 1984, Studies continued                                      include both polar-orbiting and geostation
                                                                        to
           In




investigate the origin, evolution, and dis                                   ary satellites. The current polar-orbit system
tribution of life and life-related chemicals on
                                                                                         of




                                                                             consists      two advanced National Oceanic
Earth and throughout the universe. Recent                                    and Atmospheric              Administration         (NOAA)
discoveries   meteorites of molecules that                                                                                      sun-syn
                          in




                                                                             TIROS-N spacecraft flying
                                                                                                                           in


are precursors the genetic material
                               to




                                                                                                          7:30 a.m. and 2:00 p.m.
                                                                  of




                                    cells
                                                                                                     at




                                                                             chronous orbits
have broadened ideas about the univer                                        local solar time. The NOAA-6               spacecraft
sality   the chemistry   life. Laboratory                                    provides routine environmental
                of




                                                of




                                                                                                                                data from
experiments demonstrated the synthesis                                       the morning orbit. On December                     12, 1984,
                                                                        of




biologically important molecules,                                  pre       NOAA-9 was launched into the                       afternoon
viously              inferred from spacecraft observa                        orbit, replacing            NOAA-7. NOAA-9                   the
                                                                                                                                    is




                     be present   the atmospheres                                                                                        So
                to




                                                                   of




tions                                              the                       first operational spacecraft                 carry the
                                    in




                                                                                                                     to




outer planets. Examination      ancient ter                                  lar Backscatter Ultraviolet Radiometer,
                                                      of




restrial rock samples revealed the presence                                  which provides global measurements   at
                                                                                                                                        of
                                                        as


                                                                  as




   primitive life forms                  3.5
of




                         rocks    old                                        mospheric ozone concentration. NOAA-9
                                          in




                                                                                                                                             is




billion years. The same samples are provid                                   also equipped with Earth radiation budget
                                                                                                       complement
                                                                        as




ing information on such characteristics
                                                                                                                    to




                                                                             instruments intended
temperature and atmospheric composition                                      NASA's dedicated Earth Radiation Budget
of the environment which life arose. Such
                                     in




                                                                             Satellite  measuring Earth's radiation bal
                                                                                         in




findings will help            describe the sequence                          ance; that
                                                                                              is,
                                    to




                                                                                          the balance between Earth's
           events that took place on Earth and assist
of in of




                                                                             incoming and outgoing energy. NOAA-9
           evaluating the probability                                        carries search and rescue instruments that
                                                       of




                                          occurrence
           similar events on other planets.                                                                    those successfully test
                                                                                                          of




                                                                             are continuation
                                                                                a




                                                                             ed on NOAA-8.
Environmental Studies                                                          The system                operational     geostationary
                                                                                                    of




                                                                                                  two spacecraft, GOES
                                                                                                         of




                                                                             satellites consists
          biogenic gas emissions over the                                               75 degrees west longitude and
                                                                                    at
                     of




Studies                                                                      East
ocean and from selected ecosystems con                                       GOES-West               135 degrees west longitude.
                                                                                                at




firmed the large-scale influence  biolog                                                                    July 1984,
                                                             of




                                                                                                         of




                                                                             Since the failure   GOES-5
                                                                                                                         in




                                                                                                                                             a




ically mediated processes on the composi                                     single satellite, GOES-6, has been provid
tion and dynamics                               the atmosphere.              ing imagery routinely from      midcountry
                                          of




                                                                                                                         a




Several field projects were initiated                                        location           approximately             108 degrees
                                                                                           at




                                      1984
                                                              in




  define ecosystem behavior and function.                                    west. GOES-7                 scheduled       for launch
                                                                                                                                             in
                                                                                                     is
to




62


                                                                                                                                                      P00000124197
Case 6:15-cv-01517-AA          Document 381-18                          Filed 10/15/18                  Page 72 of 153




                March 1986. In addition to maintaining                      an       Fifty experiments completed final accep
                around-the-clock              watch of developing                 tance tests for the Long Duration Exposure
                weather conditions, the GOES satellites                    car    Facility, which the Shuttle deployed    April




                                                                                                                                               in
                                                                           col




                                                                                                                       to
                                                                                  1984 and will return      Earth   1985. Data




                                                                                                                                    in
                ry an atmospheric Sounder, a system to
                lect data from            remote Earth-bound            plat      from      the experiments will document the
                forms, and instruments to monitor solar                                        long-term space exposure on vari




                                                                                             of
                                                                                  effects
                activity and Earth's magnetic field.                              ous materials and components.




                                                                                                                                         In
                                                                                                                      related




                                                                                                                                         a
                  On October 5, 1984, the Space Shuttle                           activity, space environment effects facility




                                                                                              a
                                                                    Budget        began operations      NASA's Langley Re




                                                                                                                   at
                launched       NASA's Earth Radiation
                Satellite. In conjunction with the Earth radi                     search Center. That facility will allow sim
                ation budget instruments on the NOAA pol                                     the space environment (elec




                                                                                               of
                                                                                  ulation
                ar-orbiting Satellites, the instruments on the                    trons, protons, and vacuum) and evaluation
                NASA satellite will provide data on Earth's                          materials for -space use. Several com




                                                                                  of
                Overall energy balance and the processes                          posite materials have already been tested.
                for absorption of Solar energy, retransmis                          The Massively Parallel Processor was de
                Sion of the energy to space, and transfer of                               NASA's Goddard Space Flight




                                                                                              in to
                                                                                  livered
                energy from different regions of Earth.                                                            enable the modeling




                                                                                                              to




                                                                                                                                                         of
                                                                                  Center              1983
                  On     October flight, the Shuttle also                         complex space science phenomena that
                        its




                                           5




                               Earth-viewing instruments,                         cannot be modeled using conventional
                                     of




                carried   set
                        a




                including reflight                       SIR-B imaging            computers.    recently was used
                                             of




                                                                                                                                              to
                                      the                                                                             model




                                                                                                       It
                radar. Other instruments                     the set were         complex weather patterns.
                                                        in




                                                                             a
                carbon monoxide measuring radiometer;                               An orbiter-borne experiment, the High
                                                                             a

                feature discrimination device for differen                        Resolution Accelerometer Package, flew on
                tiating clouds, Snow, water, and land; and                        Shuttle flights STS-6, STS-7, and STS-8.
                                                                             a




                high-resolution, large-format film camera.                        Data from determined the lift-to-drag ratio


                                                                                                  it
                The discrimination device's purpose was                           of the Shuttle orbiter                     the free molecular




                                                                                                                        in
                proof-of-concept   for application    future                      flow regime.
                                                                  in




                automated Satellites. The imaging radar suf                          The National             Bureau             of Standards           de
                                                     problems with the            veloped practical techniques




                                                                                                                                         to
                                                   to




                                                                                                                 measure
                                   of




                fered       loss        data due
                        a




                                                    White Sands, New              communication satellite antenna charac
                                               to




                communications line
                Mexico, but the total complement                       instru                                                space       the man




                                                                                                                                         of
                                                                                  teristics  the confined
                                                                                              in
                                                                  of




                ments acquired much data.                                         ufacturing facility and                   to   predict an anten
                                                                                  na's performance                      long distances.             The
                                                                                                                   at




                                                                                  techniques, expected                    be used broadly by
                                                                                                                        to



                            Space Research and
                                                                                  the communications                    community, are cur
                                Technology                                        rently being used
                                                                                                                                                   of
                                                                                                        the manufacture                                 the
                                                                                                                  in




                                                                                  Intelsat   satellite.
                                                                                             6




                Technology                                                  to                                                      area, the       Na
                                                                                       In




                                    advancement         was directed                        another         measurement
                ward extending the life                      critical Space                         Standards developed
                                                        of




                                                                                  tional Bureau
                                                                                                             of




                                                                                                                                                         a


                Shuttle components. Tests                                         100-percent quantum efficiency detector
                                                         of




                                               turbine blade
                thermal barrier coatings applied with    new                      based on inversion layer photodiodes. The
                                                                       a




                vacuum plasma spray technique showed                                                  expected
                                                                                                            be used widely
                                                                                                                        to




                                                                                  detector
                                                                                                                                                         in
                                                                                                is




                great promise for eliminating severe spalling                                       solar radiation for space
                                                                                                            of




                                                                                  measurement
                   the Shuttle's main engine. Studies     de                      Science and other applications. Commercial
                                                                       of
                in




                sign concepts for high-performance ex                             versions that have been compared with the
                                                                                  Bureau's standards have all achieved an                               ex
                                                                            as




                pander-cycle engines identified oxygen
                                                                            a




                                                                            tur
                                                                   as




                promising combustor coolant and                                   ternal quantum efficiency high enough
                                                                                                                                                         to
                                                                   a




                bine-drive working fluid. Techniques for im
                                                                                                              as




                                                                                  permit their use    quantum efficiency and
                proving component efficiencies critical                                                         provided by
                                                                                                                                    as




                                                                                  Spectral response standards
                                                                             to




                operation  high combustion                   pressures also       the manufacturer,                     without calibration
                               at




                are being developed.                                              against the Bureau's standards.




                                                                                                                                                        63


                                                                                                                   P00000124198
     Case 6:15-cv-01517-AA                 Document 381-18              Filed 10/15/18           Page 73 of 153




       Applications of Space                    Simulator. The portable system will be used
             Technology                         to train firefighters by simulating realistic
                                                emergency firefighting situations and en
Results from space research and tech            vironments.   NASA and the Veterans'      Ad
nology often find application in other areas.   ministration entered into a joint agreement
A project to demonstrate compressed tele        to develop a multichanneled      tissue stim
vision transmission  for highway traffic Sur    ulator that will help paraplegics and quad
veillance that was successfully completed       raplegics achieve various        degrees of
with the State of Maryland's Department of      mobility.
Transportation and Dalmo Victor offers a          The Programmable       Implantable Medica
possible solution to improving highway Sur      tion System, whose development was      men
veillance, safety, and accident rescue. Em      tioned in the 1982 Annual Science         and
ploying simulation technology developed         Technology    Report,   was submitted   to the
for aerospace use, NASA is helping the          Federal Drug Administration for approvalas
Federal Emergency Management Agency             an investigational device in 1983. Approval
and industry develop a Firefighter's Training   was granted in early 1984.




64

                                                                                                     P00000124199
Case 6:15-cv-01517-AA               Document 381-18                                  Filed 10/15/18                 Page 74 of 153




                                                                                                                                                 Health



                The Reagan Administration's strategy with                                                    Basic Research in
                respect to health-related research epito                                                       Microbiology
                            overall Science and technology




                           its
                mizes
                policy: (1)    provide substantial support for




                                   to
                the basic research                      that must continue                 to   Two advances           that have occurred                       the




                                                                                                                                                          in
                underlie improvements     health care, (2)                                      biological




                                                                                           to
                                                             in
                                                                                                          sciences        little more than




                                                                                                                                in
                                                                                                                                a




                                                                                                                                                                 a
                encourage close collaboration between in                                        decade are particularly significant   health




                                                                                                                                                   to
                stitutions that conduct basic research (in                                                                     the power




                                                                                                                                            of
                                                                                                related research both because
                cluding universities and other nonprofit in                                     ful tools they  provide for understanding
                stitutions) and the commercial sector                                                        physiological processes




                                                                                           in




                                                                                                                                                           at
                                                                                                fundamental                             the
                       realize more rapidly the social and                                      molecular and cellular levels, and because
                          to


                order
                economic returns on these investments,                                            the prospects they offer for broad spec




                                                                                                of




                                                                                                                                            a
                                                                                                            truly revolutionary        applications.           Re
                            to




                and (3)            ensure that scientific information




                                                                                                       of
                                                                                                trum
                required                 improve
                                       the quality                                                                DNA technology,
                                                                                                                            whereby                         spe
                                 to




                                                                             of



                                                                                           of
                                                    lives                                       combinant
                individuals and protect the health                                              cific genes can be removed from one                         spe




                                                                                    of
                                                         the
                public     collected, analyzed, and widely                                      cies and “spliced” into the DNA




                                                                                                                                                 as of
                                                                                                                                                         another
                           is




                disseminated. Significant accomplishments                                       species    replicate indefinitely




                                                                                                            to
                                                                                                                                                     the host
                during 1983 and 1984 include these:                                             reproduces, provides prospects for the                      pro
                     Successful cloning                                                         duction           important biological products
                                                             of




                                                                                    of




                                                                                                             of
                                          the second   two
                  •




                                                                                                                                                                in
                                                                       or



                      proteins that are absent                            defective             (human insulin, growth hormone, and
                                                                       suffering from      in   terferon, for example), the development




                                                                                                                                                                 of
                      the blood
                                              of




                                   individuals
                      common types       hemophilia, with the                                   vaccines, and the control                   genetic disor
                                                        of




                                                                                                                                       of
                      prospect for producing     safe, genet                                                                                     hybridoma




                                                                                                                                            or
                                                                                                ders. Monoclonal antibody
                                                                       a




                      ically engineered                      product for treating               technology  makes possible the production
                      the disease;                                                                                     pure, uniform anti
                                                                                                of




                                                                                                                                 of
                                                                                                  unlimited amounts
                      Preliminary indications that adding ra




                                                                                                                                                                 of or
                                                                                                                     specific molecule




                                                                                                                            to
                                                                                                bodies that bind




                                                                                                                            a
                 •




                      dioactive bismuth-212 to monoclonal                                       cell, yielding powerful tool for the study
                                                                                                                  a
                      antibodies makes the latter about                                         biological and genetic processes and for the
                      100,000                                                                   diagnosis and treatment      many diseases,
                                                                             to




                                           times more lethal      cancer



                                                                                                                                      of
                      cells              mice than unaltered antibodies;                        including cancer.
                                 of in




                                         positron emission tomography                             The following discussion              research con

                                                                                                                                       of
                      Use
                 •




                      (PET)     detect mild cardiovascular
                                                                                                            or




                                                                                                                 supported      by the Department
                                         to




                                                                                                                                                                 of
                                                                                                ducted
                                             prognosis fol                                                                                  (HHS) high
                                                   as




                                                                                                Health and Human Services
                                                                  to




                      disease and    an aid
                      lowing Coronary bypass Surgery;
                      Initial clinical testing                         computerized
                                                                     of
                                                               to to a
                 •




                      robotic arm intended      allow patients
                      with spinal cord injury   perform both
                      Self-care and work-related tasks;
                      Discovery                      possible method for
                                               of
                                                    a
                 •




                      identifying              individuals who are highly
                                                                                           as




                      Susceptible                   developing
                                               to




                                                                          leukemia
                                               exposure                ionizing radia
                                                                  to
                                          of




                         result
                      a




                      tion; and
                      Completion
                                                    of



                                                                   of




                                                         set   criteria that
                                                         a
                 •




                      promises                     improve substantially the
                                              to




                      ability                                                                        Department
                                                                            of




                                                                                                                      of




                                                                                                                           Health and Human Services
                                         to




                                relate the level     bacterial
                      contamination     bodies of fresh water
                                                        in




                                                                                                                       DNA and RNA, the mole
                                                                                                                           of




                                                                                                Nucleic acid. View
                           specific effects on human                                            cules that carry genetic information.
                      to




                                                                                 health.




                                                                                                                                                                65

                                                                                                                                P00000124200
     Case 6:15-cv-01517-AA                     Document 381-18                                Filed 10/15/18                     Page 75 of 153




lights a few recent advances made possible           expect that similar rapid progress will occur
by the increasingly        sophisticated     ca      in the study of other types of cloned immu
pabilities that are based in large measure on        nocompetent                    cells.
these new technologies.                                The recent identification                     and molecular
                                                     Sequencing of the T cell receptor for antigen




                                                                                              its
                                                     and the cloning of        genes provide the
Clotting Factors     VIII    and   IX
                                                     opportunity for the most fundamental stud
                                                            the immune system's recognition, ac




                                                        of
                                                     ies
The successful cloning in 1982 of clotting
                                                     tivation, and signaling events. Further ap
factor IX, the coagulation protein absent or
                                                     plication     molecular genetics will allow




                                                                          of
defective in hemophilia B, was followed in
                                                     researchers utilizing recombinant DNA
1984 by the announcement of the cloning
                                                     technology                     duplicate genes important




                                                                               to




                                                                                                                            in
of clotting factor VIII, the coagulation pro
                                                     immunoregulation                        and ultimately            syn




                                                                                                                  to
tein absent or defective in hemophilia A.
                                                     thesize clinically important compounds                                for
Several aspects of these achievements are
                                                     therapeutic use.      prime example                                   the




                                                                                         A




                                                                                                                   is
noteworthy. The latter gene is by far the
                                                     study         lymphokines,cellular products that
                                                              of

largest ever cloned, representing 0.1 per
cent of the human      X   chromosome.       It is   control lymphocyte      functions but may be
                                                     absent      certain immunologic       deficiency
                                                                  in



anticipated that the development and test
                                                     states. The  genes  for  many




                                                                                                     of
                                                                                        these factors
ing of a genetically engineered clotting fac
                                                     have already been successfully cloned and
tor, leadingto a pure, safe product for the
                                                     expressed. The therapeutic use




                                                                                                             of
                                                                                         cloned
treatment of hemorrhage in hemophiliacs,
                                                     products    lymphocytes could be     major
                                                                      of




                                                                                                                 of
might take 3 to 5 years.
                                                     clinical benefit                     the treatment of AIDS as
                                                                                     in




                                                                                                                        dis
                                                             as




                                                     well   other deficiency and regulatory
Regulation     of the Immune System                            the immune system.
                                                                  of




                                                     orders


The number of conditions      that potentially       Acquired Immune Deficiency
may be treatable by clinical immune manip            Syndrome
ulation is very large, and the conditions
range in severity from mild, seasonal al             Strong evidence has been produced
                                                                                                                            to




lergic rhinitis to acquired immune deficien          demonstrate that variant of human can
                                                                                                     a
                                                                                         a




cy syndrome  (AIDS). Considering the an              cer virus—called HTLV-III—is the agent re
nual socioeconomic burden of such dis                sponsible for acquired immune deficiency
eases as AIDS, arthritis, severe combined            syndrome.    Recent research results include
immunodeficiency syndrome, systemic                  isolation of the HTVL-III virus from infected
lupus erythematosus, allergies, juvenile             persons, the development                             method for
                                                                                                       of
                                                                                                    in a




onset diabetes, asthma, and, perhaps, mul            growing the viruses     cells        the labora
                                                                                             in
                                                                                              T




tiple Sclerosis, it is clear that any gain in        tory         bulk amounts, the biochemical and
                                                            in




clinical management would yield enormous             immunological                       proteins
                                                                                                            of




                                                                     characterization
benefits.                                            and genes    the virus, and the detection
                                                                                                                            of
                                                                           of




   It is now possible to clone several types of      the presence                          blood
                                                                                    of




                                                                       viral antibodies
                                                                                                              in




cells from the immune system and to estab            samples    infected persons.
                                                                     of




lish long-term cultures in the laboratory.             This research has led to the commercial
Progress is most advanced with regard to T           development                  assay kits                           anti
                                                                                    of




                                                                                                     to




                                                                                                 detect
cells, and recently there has been significant                            the virus. The kits are being                em
                                                                  to to




                                                     bodies
progress in several areas: the extent of the T       ployed    screen blood donated for transfu
cell repertoire, mechanisms of T cell activa         sion and for producing blood products for
tion, interactions between    T   cells and other    hemophiliacs. With the identification
                                                                                                                      of




                                                                                            the
immunocompetent        cells, the immuno             causative agent,  rational approach can be
                                                                                     a




regulatory substances Secreted by cloned T           directed toward primary prevention
                                                                                                                            of




cells, and the role of T cells in antibody           AIDS. Accordingly, efforts are now under
production by B cells. It is reasonable to           way          develop                 protective vaccine.
                                                             to




                                                                                      a




66

                                                                                                                                     P00000124201
Case 6:15-cv-01517-AA       Document 381-18               Filed 10/15/18         Page 76 of 153




                Transplantation      Biology and                          Basic Research in the
                Immunology                                                   Neurosciences

                The probability of organ transplant rejec
                tion has been diminished by improving the          Neurotransmitter      Receptors
                match of histocompatibility antigens be
                tween the prospective donor and recipient.         Recent research in the neurosciences       has
                Advances in elucidating the genetic control        been directed toward understanding the
                of a number of histocompatibility antigens         behavior of cellular membranes and the im
                have been made through the application of          portant proteins (such as hormone and
                molecular genetic methods, including re            neurotransmitter receptors) embedded
                combinant DNA techniques. As such genet            there. For example, investigators are clon
                ic mechanisms are more thoroughly under            ing genes for the acetylcholine receptor, a
                stood, the success rate of organ transplanta       key component of neuromuscular junc
                tion should improve. The outlook for               tions. The acetylcholine receptor consists of
                crossing species barriers in treating such   dis   four polypeptide chains; these chains make
                eases as diabetes also is encouraging.             up a membrane channel that, when stimu
                   Transplantation    research studies have        lated by acetylcholine molecules, opens to
                identified subsets of lymphocytes responsi         permit potassium and sodium ions to pass
                ble for rejection reactions to foreign tissues.    through.
                These immunocompetent         cells distinguish      The cloning and sequencing of acetyl
                foreign from “self” tissue by recognizing cell     choline receptor genes have allowed re
                Surface molecules known as transplantation         Searchers to develop hypotheses about how
                antigens. For example, successful treatment        these molecules curl up on themselves to be
                of kidney recipients with monoclonal anti          responsive   to chemical   signals from both
                bodies has been reported. The uniquely             inside and outside the cell. In addition,
                engineered antibodies react with specific T        through biochemical studies of the protein,
                cells that are produced by the recipient and       Scientists are developing a model to explain
                are responsible for rejecting the kidney.          how such receptors can become desensi
                Therefore, the antibodies can be used              tized to acetylcholine after repeated ex
                therapeutically to destroy cells of the im         posure. If validated, such hypotheses could
                mune system responsible for rejection of           shed light on a wide range of neurophar
                organ transplants.   A clinicaltrial employing     macologic behavior, including drug
                the antibodies    in kidney transplantation   is   addiction.
                being planned.
                   The use of bone marrow transplantation          Selective Vulnerability in
                to reconstitute the immunodeficient patient        Neurological Disorders
                has been complicated by the appearance of
                graft-versus-host disease caused by the            The concept of “selective vulnerability”   re
                presence of aggressive   T lymphocytesin the       fers to a disease process that attacks a spe
                donor marrow. Monoclonal antibodies, re            cific portion of the brain or central nervous
                cently developed from specific hybridomas          system (CNS), initially harming only that
                prepared against donor T cells, have the           segment but eventually reverberating
                potential to destroy such lymphocytes and          throughout the body. Selective vul
                avoid the graft-versus-host complication. In       nerability may be due to genetic, develop
                such situations, one can treat the bone mar        mental, or environmental factors. The spe
                row in vitro with the monoclonal antibodies        cific factor and the part of the CNS initially
                prior to the transplant or treat the patient       affected are unique for each neurological
                afterwards and destroy residual cells that         disease.
                have been carried over. A clinical trial of          Selective vulnerability occurs in many
                such hybridoma antibodies in bone marrow           neurological disorders. In amyotrophic lat
                transplantation is being initiated.                eral Sclerosis (ALS), the motor neurons that




                                                                                                               67


                                                                                       P00000124202
     Case 6:15-cv-01517-AA                  Document 381-18                    Filed 10/15/18           Page 77 of 153




                                                                   -      §&
                                                       Department of Health and Human Services

Modern biological research tools enable more precise, speedy, and detailed characterization   of cell
Structures.




control voluntary muscle function die, while        some animals but not in others. They have
surrounding nerve cells are healthy. In Par         learned that the metabolite MPP is convert
kinson's disease, the substantia nigra, re          ed from    MPTP by monoamine oxide
sponsible for producing much of the brain's                         is MPP that actually kills
                                                    (MAO) and that it
dopamine (a neurotransmitter that enables           the substantia nigra cells. Perhaps most im
coordinated movement), withers and dies.            portant, they have found that treating ani
A genetic  factor signals the caudate nucleus       mals with such MAO inhibitors as pargyline
deep in the brain to become metabolically           prevents the conversion of MPTP and thus
inactive in Huntington's disease. In pres           also prevents this type of permanent Parkin
bycusis, the central auditory cortex seems          sonism in animals. These promising find
to lose neurons, perhaps as a result of aging.      ings have sparked    renewed interest in re
   In addition to pinpointing the specific Se       search in Parkinson's disease and may lead
lective vulnerability in many neurological          to prevention of the disease in susceptible
disorders, scientists have been exploring the       people and to safer, more effective treat
implications of the concept. Recent         re      ments for its victims.
search in Parkinson's disease is an example.
Drug addicts who use heroin containing an           Alzheimer's        Disease
impurity known as MPTP often develop
extreme symptoms of Parkinson's disease,            Studies of patients with Alzheimer's disease
apparently because MPTP kills cells in the          have demonstrated a significant loss of cho
substantia nigra. Using this knowledge, in          linergic function in these patients. This is the
vestigators have developed new drug and             first example of a transmitter-specific neu
animal models of Parkinson's disease and            ronal lesion that accounts for the symptoms
discovered why the disease can appear in            of a major disorder of a cognitive function.


68


                                                                                                            P00000124203
Case 6:15-cv-01517-AA       Document 381-18                   Filed 10/15/18                   Page 78 of 153




                  A number of areas of the brain are            in   vates them in order to monitor the action of
                volved in Alzheimer's disease: cells from the        drugs on normal brain events. Recent stim
                nucleus basalis, the hippocampus, the cor            ulation studies have described at least one
                tex, and the Raphe nucleus. Although cho             system of neurons that is responsible for the
                linergic loss is significant, loss of other   neu    rewarding impact of drugs and another Sys
                rotransmitters is also observed.                     tem that is responsible for physiological ad
                  Diagnosis     of Alzheimer's   disease is very     diction. Those findings imply that the prop
                difficult, but recent evidence of an                 erty of a drug responsible for




                                                                                                                                  its
                                                                                                           abuse
                amyloidlike protein present in the blood of          liability  different from that which      re




                                                                                                                                        is
                                                                                   is
                Alzheimer's patients may provide a simple,           Sponsible for    dependence-producing    lia




                                                                                               its
                reliable method of detection. Other meta




                                                                                or
                                                                     bility                therapeutic




                                                                                     its
                                                                                                                action.
                bolic abnormalities in both glucose utiliza
                tion and choline metabolism in peripheral
                tissues also may provide new diagnostic in                           Nuclear Medicine
                formation and greater understanding of the
                molecular basis of the disease. An animal
                                                                     Over the years, the Department    Energy's




                                                                                                                                 of
                model of Alzheimer's      disease now under
                                                                     Nuclear Medicine  program  has provided in
                development should vastly accelerate          labo                                                   the widespread




                                                                                                                to
                                                                     formation          that has led
                ratory investigations.
                                                                           nuclear technology




                                                                           of
                                                                     use                        modern clinical




                                                                                                                  in
                                                                     and laboratory medicine, opening avenues
                Role of Heredity in Alcohol, Drug,                      diagnosis and treatment that otherwise


                                                                     of
                and Mental Disorders                                 would not have been available.


                Evidence continues to emerge that heredi             Radioisotopes
                tary factors play a critical role in the de
                velopment of alcohol, drug, and mental               Radioisotopes  are being used increasingly
                (ADM) disorders. Scientists have described             provide improved understanding
                                                                     to




                                                                                                                                        of
                                                                                                            the
                two heritable forms of alcoholism.       Recent      metabolic processes    the brain and heart.


                                                                                                        of in
                data indicate    that high-risk sons of alco             recent example    continuing progress
                                                                     in In
                                                                        a




                holics identified by genetic studies have di           this area,                 radioisotopes



                                                                                                                     of
                                                                                  combination
                                                                                           a




                vergent electrophysiologic responses to ex           has been used to demonstrate    substantial



                                                                                                                          of a
                posure to alcohol. Such biologic markers             difference     the metabolism       fatty acids
                                                                                        in




                Offer important insights into the basic func         (the heart's principal fuel) by the heart mus
                tions that result in ADM disorders and offer               healthy rodents and that       hyperten
                                                                           of




                                                                                                                           of
                                                                     cle
                potential tools for predicting who may be            sive rodents. Similar metabolic differences
                genetically susceptible to the development           have been observed     patients with heart
                                                                                                         in




                of ADM disorders. Other work pursuing bi             disease caused by  reduced blood supply.
                ologic markers has identified a discrete sub         By Suggesting     new potential indicator
                                                                                                                                             of
                                                                                               a




                Set of Schizophrenic     patients with altered       heart disease, these observations may be
                dopaminergic metabolism and normal ce                the basis for improved methods for detect
                rebral ventricles who appear to have a bet           ing and treating previously unsuspected
                ter prognosis than other schizophrenics.             heart disease.
                                                                                              radioisotopes
                                                                                                                            as




                                                                       The use                                   internal
                                                                                           of




                Neuroanatomic         Pathways in Drug                                     therapeutic radiation
                                                                                     of




                                                                     Sources                                         also
                                                                                                                                      is




                Action                                               showing            great deal  promise.
                                                                                                     of




                                                                                                             has been
                                                                                                                            It
                                                                                   a




                                                                     demonstrated           that combining monoclonal
                Neurophysiologic      methods are helping      sci   antibodies             with atoms of radioactive
                entists map the specific neuroanatomic               bismuth-212               endows       the antibodies                 with
                pathways involved in the rewarding, de               the potential    deliver toxic radioactivity
                                                                                               to




                pendence   producing, or analgesic actions           directly
                                                                                   to




                                                                                cancer cells with little effect on
                           drugs. Extracellular recordings           nearby healthy tissue. This
                                                                                                                                 to




                of abused                                                                          due     the fact
                                                                                                                   is




                have helped to locate those pathways and             that bismuth-212 emits alpha radiation,
                                                                                                                                             a




                detect the electrical stimulation     that acti      type    radiation made up   particles with
                                                                              of




                                                                                                                     of




                                                                                                                                             69

                                                                                                     P00000124204
     Case 6:15-cv-01517-AA                    Document 381-18                          Filed 10/15/18                       Page 79 of 153




enough energy to harm any cell they strike,         study may lead to the ability to time the
but with a range short enough to affect only        onset of the disease in these at-risk individu
immediately    neighboring cells. Because           als so that they may have specific informa
half of the radioactivity in the drug decays        tion to plan their lives. Such studies provide
each hour, any leftover radioactivity quickly       insights into a broad range of inherited cere
disappears from the body. Early results of          bral disorders, making it possible to identify
studies on mouse cells suggest that adding          the effect of an abnormal gene on cerebral
bismuth-212 to monoclonal antibodies                physiology and provide an important link
makes the latter about 100,000 times more           between the disciplines of molecular biolo
lethal to cancer cells than unaltered               gy and neuroscience.
antibodies.                                            Studies with PET have also been provid
                                                    ing a wealth of information about the meta
Positron Emission Tomography                        bolic and biochemical basis of human car
                                                    diovascular disease. Conventional tech
In another area of study, positron emission         nologies can diagnose the presence of
tomography (PET) has provided previously            developed heart disease quite well, al
unavailable information and insights into           though early detection by these techniques
both normal and abnormal functions of the           is difficult. Positron emission tomography is
                                                    unique in               ability          detect mild car
                                                                      its



human brain. PET allows doctors to study
                                                                                        to
the metabolism of various labeled sub               diovascular       disease.        PET    has also demon
                                                                its




stances in selected areas of the body. Over         strated   value     conjunction with Coro
                                                                                 in




the past year this work has centered on a           nary bypass surgery. The important issue




                                                                                                                       is
number of the major health problems facing          whether tissue               alive and has survived the
                                                                            is
                                                                             all




the U.S. population.                                initial attack.                                    of patients
                                                                       In




                                                                                   recent studies
  One such problem,     seizures, affects ap        before and after bypass surgery where
proximately one percent of the population           positron emission tomography indicated
of the United States. Using PET and deox            that tissue was not viable, patients did not
yglucose, scientists have been able to iden         recover. Where the tests did indicate that the
tify the area in which a seizure originates by      tissue remained                   viable,     the patients
the lack of absorption of the deoxyglucose.         improved.
An inability to absorb deoxyglucose sig
nifies a lack of metabolic activity in a specific
                                                        Rehabilitation Research and
area of the brain. In some patients, that area
can be surgically removed, allowing the in
                                                               Development
dividual to resume a normal and productive
life.                                                   newly established evaluation
                                                                                                                 at




                                                                                                       unit           the
                                                    A




   The use of PET in conjunction with mo            Washington, D.C., Veterans' Administra
lecular biological tools to study a variety of      tion (VA) Medical Center helping
                                                                                                            to




                                                                                     make
                                                                                             is




degenerative diseases has led to exciting           effective devices and techniques available
and significant new knowledge.            Hunt      to disabled veterans. The unit evaluates de
ington's disease is a disorder characterized        vices and stimulates private sector involve
by dementia, psychiatric symptoms, and in                    the manufacture and marketing
                                                                                                                       of




                                                    ment
                                                           in




voluntary movements.        Studies with PET        those that are effective. This    part
                                                                                                                 of




                                                                                              an
                                                                                                  is




have indicated that approximately one-third                  reduce the time lag between the
                                                             of to




                                                    effort
to one-half of at-risk individuals have mild        design     technical system for the disabled
                                                             a




                                            spe
                                                          its




to moderate metabolic alterations in a              and     clinical application. The problem
                                                                                                                       is




cific area of the brain (caudate) at a time         complicated because the limited market for
when they are free of symptoms. Recently,           Some devices makes them uneconomical
these studies have been expanded to in              for many companies        produce and mar
                                                                                        to




clude research by molecular biologists who                 recently initiated major technology
                                                         A




                                                    ket.
have identified a genetic linkage marker that       transfer effort places special emphasis on
                                                                             of




can identify which patients have the abnor          the assessment      research results and the
                                                                                 an integrated information
                                                                            of




mal Huntington's gene. This collaborative           establishment


70

                                                                                                                                P00000124205
Case 6:15-cv-01517-AA      Document 381-18                Filed 10/15/18         Page 80 of 153




                 generation and dissemination system. The          New Devices
                 objective is to make valid, relevant informa
                 tion accessible to VA clinicians, admin           During the past year, significant progress
                 istrators, researchers, and consumers who         was made in three projects supported by
                 could use it to improve patient care.             the Veterans' Administration's Rehabilita
                                                                   tion R&D program: functional electrical
                 Prosthetic Foot                                   stimulation devices, digital hearing aids,
                                                                   and computer design of artificial limbs.
                 A  revolutionary prosthetic device, the VA           Functional electrical stimulation devices
                 Seattle Foot, comes closer to duplicating the     promise to restore partial use of muscles to
                 action of the normal foot than anything pre       people who have lost control over those
                 viously designed. The new foot, molded of         muscles as a result of spinal cord injuries.
                 fiberglass and foam, is equipped with a spe       For example, an electric current applied to
                 cial plastic spring that enables the wearer to    electrodes implanted in the leg muscles of a
                 bend the foot, push off the balls of the feet,    paraplegic causes those muscles to con
                 and put 2 1/2 times the body weight on the        tract. Research is focusing on the use of
                 heel. Through an agreement with the U.S.          microprocessors to simulate such processes
                 Army's Natick Material Testing Center, the        as standing, walking, sitting, and climbing
                 foot has been “walked” on a machine for 2         stairs. A device using functional electrical
                 million steps (the equivalent of 2 years of       stimulation in conjunction with a pro
                 walking) without excessive wear or failure.       grammed microprocessor would, in princi
                 The manufacturer that provided the clinical       ple, return to paraplegics virtually complete
                 trial prototypes    will commercially produce     use of their legs.
                 the VA-Seattle     foot, and availability is ex     Digital hearing aids now being developed
                 pected during 1985.                               can be tuned to the specific needs of the
                                                                   hearing impaired person. An associated test
                 Robotic Arm                                       and evaluation device measures hearing
                                                                   loss and determines the parameters that will
                 A decade-long research effort reached fru         produce the most intelligible speech with
                 ition in 1983 as scientists and engineers at      the hearing aid.
                 two VA spinal cord injury centers began             A new technique uses recent advances in
                 clinical testing of a robotic arm and work        Computer Aided Design/Computer Aided
                 table for patients with spinal cord injury.       Manufacturing    (CAD/CAM) to determine
                 There is a critical need for devices that will    the precise   shapes required for artificial
                 enable such patients—particularly those           limbs. Since the  CAD/CAM data are digi
                 who have lost the use of all four limbs—to        tized and can be stored in a magnetic mem
                 care for themselves. The robotic arm/work         Ory, Subsequent fittings can be repeated, or
                 table uses robotics and computer tech             adjustments can be made on a computer
                 nologies to allow such patients to perform        image with a light pen.
                 self-care (grooming, feeding, etc.) and
                 work-related (typing, page-turning, tele
                 phoning, etc.) tasks. Through an inter
                 agency agreement with the Department
                                                                     Health and the Environment
                                                              of
                 Commerce's Minority Business Develop
                 ment Agency   (MBDA), a minority-owned            The Environmental Protection Agency
                 small business with high-technology ca            (EPA) shares with the National Institutes of
                 pabilities has been competitively selected to     Health and the Food and Drug Administra
                 manufacture    the prototype robotic arm/         tion responsibility in the evaluation and as
                 workstation   and develop the commercial          sessment of threats to human     health from
                 version. The first prototype was delivered        toxic chemicals. The Department of Energy
                 for evaluation in 1985, with the first com        (DOE) also conducts an extensive health
                 mercial version to follow within 6 months.        effects research program.




                                                                                                              71


                                                                                      P00000124206
            Case 6:15-cv-01517-AA                   Document 381-18                Filed 10/15/18         Page 81 of 153




Water Quality and Health                               Methods to estimate          environmental
                                                     effects on populations as opposed to indi
Criteria for the protection of human health          viduals also are being developed. The goal
are important where the designated use for           of EPA's research is to develop laboratory
a body of water includes public water Sup            methods that correlate closely with field
ply, the taking of fish for human consump            measures of significant health or ecological
tion, or recreational use. Depending on the          effects. This research, combined with com
nature of a pollutant, human health criteria         plementary studies at the National Cancer
may be less stringent or more stringent than         Institute, the National Center for Tox
criteria that protect aduatic life. Because use      icological Research, and the Food and Drug
designations vary, human health criteria             Administration, will help to bridge the gap
also need to be modified on a site-specific          between laboratory         data and human
basis. In addressing these needs, EPA's re           epidemiology.
search is fulfilling its responsibility   to           Most human exposures to energy-related
provide current technical information con            chemicals involve complex mixtures of toxic
cerning aquatic life and human health pro            and nontoxic substances rather than indi
tection to EPA regulatory offices and to re          vidual compounds.     An important goal of
gions and states. In addition to providing           the health effects research program at the
new information, EPA evaluates, integrates,          Department of Energy is to establish a
and synthesizes the research results of other        sound Scientific basis for predicting poten
organizations.   A   principal   accomplishment      tial human health risks associated with ex
in 1984 was the completion   of the Fresh            posures   to biologically active chemicals
water Recreational  Water Quality Criteria           when they exist in complex chemical mix
Document. These criteria represent a sub             tures. At present, predictive capabilities are
stantial improvement in our ability to relate        extremely limited, and it is often assumed
the level of bacterial contamination     of water    that the toxicity of a mixture equals the sum
to specific effects on human health.                 of the toxicities of its individual   toxic   com
                                                     ponents. However,     recent research results
Estimating Health Effects from Toxic                 question the validity of the additivity princi
Substances                                           ple for certain complex mixtures such as
                                                     coal-derived synfuel products that contain
Pesticides and toxic substances can cause a          relatively high concentrations of polycyclic
variety of well-documented,  biological re           aromatic compounds (PACs).
sponses. However, much less is known                    In one aspect of this work, the induction
about the detection, measurement, and im             of skin tumors in mice dermally exposed to
portance of subtle effects on growth, genet          a coal-derived   synfuel product and to       indi
ic material, and specific organ systems.             vidual fractions derived      therefrom by a
EPA's research on pesticides and toxic               standard separation method was studied. It
chemicals    includes continued efforts to           was found that the tumorigenic activity of
identify, measure,     and evaluate biological       the unfractionated synfuel product was less
responses    (endpoints) of medical signifi          by a factor of 2 to 4 than the sum of the
cance. This entails the development of new           activities of the derived chemical class frac
testing systems using different organisms            tions. In related research using a rodent
and analytic techniques. It also involves the        skin-tumor bioassay, the tumorigenic ac
Selection of animal test systems most appro          tivity of benzo(a)pyrene (Bap, a potential
priate for prediction of adverse effects on          PAC carcinogen) was reduced 2- to 4-fold
humans. Studies are being conducted on               when it was applied to the skin along with
dermal absorption and other uptake routes,           the unfractionated synfuel material. These
the different responses of organ systems,            findings received support at the molecular
and the relative sensitivity of an individual in     level where it was demonstrated that a 5- to
stages of development from conception to             100-fold reduction in Bap-DNA adducts oc
adulthood.                                           cured if the Bap was administered with a




72

                                                                                                              P00000124207
Case 6:15-cv-01517-AA           Document 381-18                   Filed 10/15/18                    Page 82 of 153




                 coal liquid as compared to Bap admin                                                  biological damage




                                                                                                                         of
                                                                             direct measurement
                 istered to skin alone. The data show that                   caused  by ionizing radiation also are being
                 components in energy-related complex                        developed. One type       biological dosime




                                                                                                                          of
                 chemical mixtures can interfere with the                    ter that appears                  particularly             promising




                                                                                                                                                         is
                 Carcinogenic and genotoxic activity of toxic                based on the genetic response




                                                                                                                                                  of
                                                                                                                                                       the
                 PACs. These studies not only provide a                                                  high-energy                               Space




                                                                                                    to




                                                                                                                                             of
                                                                             nematode                                               forms
                 Sound Scientific basis for predicting human                 radiation.
                 health risks from energy-related chemical                     Radiation studies by the Department




                                                                                                                                                         of
                 mixtures, but they also provide generalized                 Energy have been ongoing for Some time
                 concepts of broad applicability.                                                  human populations




                                                                                                                         of
                                                                             and include studies
                   In a related development, research at the                 exposed      wide range




                                                                                               to




                                                                                                                               of
                                                                                                         radiation doses




                                                                                                a
                 Department of Energy's Lawrence Berkeley                    and dose rates. This research continues to
                                                                                                                                                   Japa




                                                                                                                   of,
                 Laboratory has led to the development of a                  focus on studies                            among          others,
                 model System based on human mammary                         nese atomic bomb survivors, radium dial
                 epithelial cells for the study of mechanisms                painters, uranium miners, nuclear shipyard
                 leading to tumor formation from, for exam                   workers, and DOE and DOE/contractor
                 ple, exposure to hazardous Organic prod                     employees who operate DOE facilities.
                 ucts and effluents from new energy sources.                      major component




                                                                                                                              of
                                                                                                       this research




                                                                                                                                                       is
                                                                                  A




                                                                                                                                                       a
                 The research showed that the human epi                      health and mortality study      current and




                                                                                                                                     of
                 thelial cells could be grown outside of the                                   facilities owned by DOE




                                                                                                              at
                                                                             former workers
                 body (in vitro) and retain most of the nor                       predecessor agencies. Scientists



                                                                             or
                                                                                    its




                                                                                                                                                   at
                                                                                                                    the
                 mal functions of similar cells inside the                   Los Alamos National Laboratory, the Pacif
                 body. It was further demonstrated               that the         Northwest             the Hanford En
                                                                                                     Laboratory,
                                                                             ic
                 cell cultures respond to chemical car                       vironmental Health Foundation, Oak Ridge
                 cinogens in a manner similar to the epi                     Associated Universities, and the University
                 thelial cells in normal tissue. This model                     North Carolina are conducting parts
                                                                             of




                                                                                                                                                         at of
                 System is particularly      important                                                   investigations

                                                                                                     In




                                                                                                                               to
                                                              to health      the research.    addition
                 research because most human                 cancer, in      individual facilities, the study spans ac
                 cluding Over 99 percent of human mamma                                multiple facilities, with specific in
                                                                                          at



                                                                             tivities
                 ry cancer, is of epithelial origin.                         vestigations      workers exposed           plu
                                                                                                     of




                                                                                                                                                  to
                                                                             tonium, workers with an excess




                                                                                                                                            of
                                                                                                                   annual
                 Effects of Nuclear Radiation                                radiation dose limits, and workers from sim
                                                                             ilar facilities (e.g., uranium processing
                 A new ionizing radiation measurement                de      plants)      different geographic locations.
                                                                                           at




                 vice recently developed at the National             Bu      The   study  compares the mortality experi
                 reau of Standards is more than 100 times as                             exposed workers with those


                                                                                                                                                        of
                                                                                          of




                                                                             ences
                 Sensitive as conventional        chemical dosime            both the general population and unexposed
                 ters. The device has attracted significant                  workers. Although the principal objective                                  is
                 commercial interest because of its broad                                the protection
                                                                             to




                                                                                                                               of




                                                                                assist                     the health and
                                                                                           in




                 applicability to radiation measurement                      safety               DOE facilities and
                                                                                                              at
                                                                                          of




                                                                                                                                                   of




                                                                                       workers                         the
                 needs in medicine, agriculture, radiation                   general public, the study provides needed
                 Safety,    radiation   processing,    and environ           empirical data on the individual and com
                 mental and space science. The heart of the                                  chronic exposure
                                                                                                                                              to
                                                                                                         of




                                                                             bined effects                         toxic
                 device is a liquid-core fiber-optics sensor.                chemicals and low-level ionizing radiation.
                                                                       Its




                 Sensitization depends on anomalous disper                                        the Argonne National
                                                                                                                   at




                                                                               Recent research
                 Sion and Spectral changes    refractive in                  Laboratory has identified   possible meth
                                                      in




                                                                                                                               a




                 dices     the waveguide core induced by                     Od for identifying individuals     who are highly
                           in




                 ionizing radiation. The liquid core itself con                                                             re
                                                                                                                                                  as




                                                                             Susceptible         developing leukemia
                                                                                                    to




                                                                                                                                                  a




                                            specially designed                            exposure     ionizing radiation. The
                                                                                     of




                                                                                                              to
                       of


                                 of




                                             of




                 sists   one       series                                    Sult
                                 a




                               dye solutions with the solu                   development                      very efficient but aberrant
                                                                                                         of




                 radiochromic
                                                                                                         a




                                  provide an optimum re                      (error-prone)                capacity                      repair DNA
                                                                                                                                   to
                                   to




                 tion Selected
                 Sponse     the particular type                              damaged by radiation has been observed
                            to




                                                            of




                                                  radiation
                                                                                                                                                        in




                 being measured.        Dosimeters         designed for      dogs (canine and human myelogenous leu


                                                                                                                                                        73


                                                                                                                   P00000124208
         Case 6:15-cv-01517-AA                Document 381-18            Filed 10/15/18      Page 83 of 153




kemia are similar diseases). Understanding     individuals offer the opportunity for early
the mechanisms of radiation-induced     leu    diagnosis, treatment, and perhaps preven
kemia and the ability to detect susceptible    tion of a life-threatening blood disease.




74


                                                                                                 P00000124209
Case 6:15-cv-01517-AA         Document 381-18                     Filed 10/15/18             Page 84 of 153




                                                                                                                    Energy



                 Advances in energy research and develop                            free-electron laser in an amplifier
                 ment reflect the Reagan Administration's                           mode, making the device a promising
                 policy, as set forth in the October 1983                           candidate for numerous applications,
                 National   Energy Policy Plan, to focus on                         including extremely powerful particle
                 research  objectives that are likely to provide                    accelerators;
                 industry with the basis for commercial ap                       • Successful  testing of a semiconductor
                 plications rather than competing with com                         controlled rectifier at 550°C, paving the
                 mercial-scale demonstration. Significantac                        way for improvements in electronic
                 complishments during 1983 and 1984                                 control instrumentation for use in a
                 included      the following:                                       number of hostile environments;
                    •   Demonstration of an experimental                         • Refinements      in a method for produc




                                                                                                          Department of Energy

                 The Atomic Resolution Microscope (ARM), recently installed at Lawrence Berkeley Laboratory's
                 National Centerfor Electron Microscopy, achieved a resolution of 1.6 angstroms (the approximate size
                 of a single hydrogen atom) at one million electron volts. The ARM enables materials scientists and
                 biologists   for   the first time to observe   individual atoms in any solid material.


                                                                                                                           75


                                                                                                    P00000124210
              Case 6:15-cv-01517-AA                                 Document 381-18                                    Filed 10/15/18                   Page 85 of 153




         ing thick samples of amorphous metals                                couraging energy confinement time




                                                                                                                                                of
         whose use in communications,    light                                                         high plasma




                                                                                                                           at
                                                                                                   of
                                                                              four-tenths    second




                                                                                                   a
         ing, and electric power production                                   Currents.
         could ultimately save several hundred
         million dollars annually;
     • Use of Sophisticated control                  chemistry        Fundamental Energy Research
         to fabricate     solar cells whose                 con
         version efficiencies have been tested at                                                    energy in




                                                                                                                                to
                                                                     Fundamental research related
       greater than 20 percent;                                             important aspects   physics,




                                                                                                                      of
                                                                     cludes                              chem
     • Significant improvements in advanced                          istry,    biology,          mathematics,               and materials
       radioisotope thermoelectric generators                        Science.
         required  to power future civilian and
         military space missions;                                    Physics
     •   Successful testing of the most                      ad
         vanced liquid metal-cooled test reactor                     Research                   physics seeks               better under
                                                                                        of in




                                                                                                                       a




                                                                                                                                                SO
         supporting breeder reactor research—                        standing     the basic processes    nature




                                                                                                                                 in
         the Fast Flux Test Facility at the Han                      that they can be applied


                                                                                                                  to
                                                                                                 benefit mankind.
         ford Engineering        Development               Labo      The production, storage, distribution, and
         ratory—which exceeded   goal                                        energy make up One such area
                                               its




                                                             of




                                                                              of




                                                                                                                                                of
                                                                     use
                                                             a




         burnup level 80,000 megawatt days                           application. Advances  physics made dur
                          of




                                                                                                                 in


         thermal;                                                    ing 1983 and 1984 are described                                         the



                                                                                                                                       in
         Operation              pilot-scale,         liquid-fed      following paragraphs.
                        of
                        a
  •




                           convert high-level
                                                                                                                                           as
                                                                        The free-electron laser, operating
                                to




         ceramic     melter                                                                                    an
         radioactive waste directly into glass                       amplifier, was demonstrated
                                                                                                                            at



                                                                                                      conversion
         monoliths suitable for disposal                             efficiencies and power levels that make
                                                             in




                                                                                                                                             it
                                                             a




                                                                                                                                             a
         deep geological        repository; and                      candidate source for numerous applica
         Achievement,         by the Tokamak Fusion                  tions, including extremely powerful acceler
  •




                                Princeton,    the en                 ators. The advantages
                          at




                                                                                                                      of
                                                 of




         Test Reactor                                                                              free-electron
                                                                                                                       a




                                                                                        efficiency      converting
                                                                                                  its




                                                                     laser include
                                                                                                                            in




                                                                                                              abil
                                                                                                                                       its




                                                                     electrical energy into laser light and
                                                                     ity                      wide range
                                                                                                                                      of




                                                                                                            wave
                                                                          to




                                                                            be tuned over
                                                                                                             a




                                                                     lengths. Operating    the amplifier mode,
                                                                                                         in




                                                                                                                                                to it




                                                                                                   being able
                                                                                                                           of




                                                                     offers an additional benefit
                                                                     produce high-powered pulses       laser light.
                                                                                                                                of




                                                                        recent experiments, microwave radiation
                                                                     In




                                                                     power levels were boosted by
                                                                                                                                                of




                                                                                                        factor
                                                                                                                                 a




                                                                     more than 2,500        free-electron laser
                                                                                                         in
                                                                                                         a




                                                                     amplifier.   microwave   signal was sent
                                                                                          A




                                                                     through the laser amplifier, raising the sig
                                                                     mal's power from 30,000 watts
                                                                                                                                to




                                                                                                        more than
                                                                     80 million watts.
                                                                       The first superconducting proton Syn
                                                                                 now operating
                                                                                                                           at




                                                                     chrotron                     the Fermilab
                                                                                        is




                                                                     near Chicago.     1984, the first round
                                                                                                                                                of
                                                                                                  In




                                                                     experiments was carried out   the new Fer
                                                                                                                           at




                                                                     milab Tevatron accelerator with proton en
                                 Department                Energy
                                                      of




                                                                     ergies    up      record 800 billion electron
                                                                                                to
                                                                                   of



                                                                                                a




                                                                     volts. This device    being modified     pro
                                                                                                                                       to




An atomic resolution image
                                      of




                                  zirconia shown
                                                                                                        is
                                                       is




   this micrograph from the new Atomic Resolu                        duce colliding beams    antiprotons and
                                                                                                                  of
in




tion Microscope (ARM). The micrograph dem                            protons. Research has begun on      large
                                                                                                                                      a




onstrates the ability    the ARM
                          of




                                           to




                                       discriminate
                                                                     accelerator colliding beam machine called
between atomic species        solids. Zirconia (zir
                                 in




conium oxide)         material commonly used                         Superconducting Supercollider, envisioned
                                                               in
                     is
                     a




                                                                     as




pigments,     refractories,    and ceramics.                                  proton-proton              collider with an energy
                                                                     a




76


                                                                                                                                                            P00000124211
Case 6:15-cv-01517-AA      Document 381-18                 Filed 10/15/18         Page 86 of 153




                of 20 trillion electron volts per beam. This     tion in combustion systems have been car
                project is the product of Outstanding success    ried out at atmospheric pressure, despite
                resulting from the substantial U. S. effort      the fact that soot formation is most often a
                and leadership in Superconducting     magnet     problem in systems that operate at high
                technology.                                      pressure. Advanced laser techniques have
                  In 1984, the Nobel Prize in Physics was        provided new details on increased soot for
                awarded to two European physicists, Carlo        mation in high-pressure systems. In these
                Rubbia and Simon Van der Meer, for their          systems, Soot is increased not because SOOt
                part in the discovery of the W and Z parti        particles became larger, but because there
                cles in the proton-antiproton collider at the    are more of them.
                European      Laboratory for Particle Physics       A new theoretical approach,       applicable
                (CERN) near Geneva, Switzerland. These           to extremely rapid chemical reactions, has
                experiments have also found evidence for a       been developed that allows improved cal
                new heavier kind of quark, called the “top”      culation of heats of formation. This ap
                quark. Experiments in 1984 at the Stanford       proach has shown that previously accepted
                Linear Accelerator Center with colliding         values for heats of formation of the radicals
                beams of positrons and electrons dis              NH and NH2 are not correct and, for the first
                covered a surprisingly long lifetime for the B   time, the heats of formation of several other
                meson, a particle that contains a heavy          radicals made up of carbon, hydrogen, and
                quark called the “bottom” quark, dis             oxygen atoms have been determined. The
                covered in the electron-positron collider at     experiment promises new insights to the
                Cornell University. A new electron-positron       understanding  and exploitation of combus
                collider, the Stanford Linear Collider (SLC),    tion processes.
                now being built at Stanford will begin in           Rugged, efficient, and inexpensive pho
                depth studies of the Z particles and the top     toelectrodes have been fabricated using 1
                quark in 1986.                                   micron-thick amorphous silicon films on a
                  A very sensitive test of the electroweak       stainless steel base. The efficiency of this
                theory, involving   measurement of the           photocathode     for converting visible light to
                amount   of neutrino Scattering from elec        electricity   is between one and two       per
                trons bound in target atoms, has been initi      cent—only    about one-third less than effi
                ated at the Clinton P. Anderson Meson            ciencies attained using expensive single
                Physics Facility of the Los Alamos National      crystal electrodes under the same condi
                Laboratory.   Using 14 tons of instruments       tions. This type of electrode produced a
                and 2,000 tons of shielding, electron-neu        photovoltage 50 percent greater than that
                trino Scattering events have been observed       from a single crystal electrode.
                at a rate of roughly   one every 2 days.
                                                                 Biology
                Chemistry
                                                                 Photosynthesis, the energy process that
                Chemical processes are key to the produc         providesfood, fuel, and fiber for life on
                tion of energy and to controlling the impact     Earth, is thought to have two light-driven
                of the energy production      process on the     photosystems connected by a biochemical
                environment. Advances in chemistry          in   chain called the electron transport system.
                clude the following.                             Recent research has explained how the two
                   An improved understanding      of the   com   photosystems   are regulated jointly. The
                plex phenomena    involved in the behavior       mechanism involves the adding of phos
                of flames has resulted from the use of ad        phorous to two key proteins, light-harvest
                vanced   laser diagnostic techniques. The        ing chlorophyll and protein complex, in re
                formation of soot, particulate matter result     sponse to signals from the electron trans
                ing from incomplete combustion, is a se          port chain. This mechanism of adding and
                rious Source of reduced efficiency during        removing photosynthetic proteins affords a
                combustion and a potential environmental         more balanced distribution of the trapped
                hazard. To date, most studies of soot forma      light energy between the two photosystems


                                                                                                              77


                                                                                       P00000124212
       Case 6:15-cv-01517-AA                  Document 381-18               Filed 10/15/18            Page 87 of 153




and, consequently,    appears to improve the        computers       for large-scale scientific
overall efficiency of photosynthesis. Under         computation.
standing such control mechanisms is impor
tant to designing artificial light trapping de      Materials Science
vices and could result in strategies designed
to enhance plant productivity.                      Major advances     have been made in the
     Methanogenesis     is a natural process that   development    of amorphous metals. Metals
occurs in many anaerobic ecosystems                 normally   have a crystalline structure, with
where oxygen is present at very low levels.         atoms arranged in periodic arrays called
Methanogenesis has been used in anaero              lattices. In contrast, atoms in amorphous
bic digestors to produce methane gas,               metals do not form periodic arrays—their
which is used as a fuel. Despite the wide           distribution   is random. The production of
spread occurrence and utilization of meth           amorphous      metals requires the rapid cool
anogenesis, the microbial ecology is still not      ing of molten metals—at rates about
completely understood. Two recent ad                100,000 times faster than had previously
vances provided new insights into mecha             been possible. Recently, the controlled dif
nisms of methanogenesis. First, it has been         fusion of chemical elements into and out of
observed that the microbial populations             metallic crystals has been used to produce
change appreciably        during
                              the course of         thick samples of amorphous metals.
microbial activity development in an anaer           The resulting materials may find com
obic digestor      before stabilization is          mercial applications in communication,
achieved. The dynamics        of these changes      lighting, and power transformers. Energy
have been documented. Second, is the de             losses in power transformers made of crys
velopment of highly specific immunologic            talline steels are estimated to cost over 600
agents, produced against various species of         million dollars per year in the United States
methanogenic     bacteria, which have made          alone. Most of this annual cost could be
identification  easier, faster, and more reli       saved by substituting amorphous     metals for
able. These processes have important im             steel.
plications for the environment and for the             Research on high-temperature instru
production of fuel, particularly in less de         mentation has led to progress in Solid-state
veloped    countries.                               electronic devices. Critical needs for these
                                                    devices are well known: instrumentation     for
Mathematics                                         jet engine control, geothermal well-logging,
                                                    and controls for nuclear power plants. But
In 1983, scientists at the Los Alamos        Na     most transistors fail when heated above
tional Laboratory addressed three prob              200°C. In a major advance, a device called
lems in computational modeling: a particle          a semiconductor-controlled rectifier—a
in-cell model, commonly used in plasma              switch—has functioned at 550°C. This      con
physics models; a hydrodynamics  model,             trolled rectifier is one of a family of devices
used in weapons design and combustion               formed from alloys of gallium, phospho
modeling; and a Monte Carlo model, used             rous, arsenic, and aluminum now under
in modeling critical phenomena in materials         study for future energy-related applications.
and in fundamental particle physics. The            Other components, such as transistors and
problems were studied with the aim of re            diodes, also should be feasible with similar
designing the computational algorithms              temperature capabilities.
into sets of independent processes     that
could be executed concurrently using a par
allel architecture computer. It was demon
                                                         Advanced Energy Projects
strated that simultaneous execution of a
large number of independent processes               The Reagan Administration's policy with re
speeded up the computation by a factor of           spect to advanced energy systems is to Sup
10. These results hold promise for the de           port long-term generic basic research un
sign of even faster parallel architecture           derlying such systems, while leaving devel


78


                                                                                                          P00000124213
Case 6:15-cv-01517-AA           Document 381-18                       Filed 10/15/18               Page 88 of 153




                 opment to the private sector. Significant                      velopment       xenon chloride (XeCl) laser




                                                                                                   of
                                                                                                    a
                 achievements in solar and wind power sys                       system for automated high-production-rate
                 tems are highlighted                                           processing     these Solar cells was com




                                                                                                   of
                                                    below.
                                                                                pleted. To date, these solar cells have
                 Solar Energy                                                                         about 16.5 percent.




                                                                                                                  of
                                                                                achieved efficiencies
                                                                                  Also during 1984, improved reaction
                            were made in optical Switching                      chemistry control enabled the fabrication




                                                                                                                                                of
                 Advances
                 materials using electrochromic multilayer                      an aluminum-gallium-arsenide       cell that
                 films that control solar transmittance for                     reached 20 percent efficiency under one
                 maximizing heat gain in the winter, minimiz                    Sun illumination, the highest achieved




                                                                                                                                                to
                 ing cooling loads in the Summer, and im                        date for this type     cell. By purifying




                                                                                                                  of
                 proving the use of daylight. Laboratory                        feedstock  gases,    gallium-arsenic-anti




                                                                                                              a
                 scale working models approximately 30                          monide        cell was made             that achieved           an
                 centimeters in diameter have been pro                          active-area efficiency                 26.7 percent under




                                                                                                                  of
                 duced, confirming the capability to transmit                                    130 suns; this the highest




                                                                                                        of
                                                                                concentration




                                                                                                                              is
                 selectively desired levels of Sunlight to inte                 efficiency ever reported for    single-func




                                                                                                                             a
                 rior building        spaces.       A    tenfold   change in    tion cell.
                 transmittance was demonstrated, and ther                          The quality and efficiency




                                                                                                                             of
                                                                                                                commercial
                 mochromic materials that reflect thermalra                     concentrator collectors also have improved
                 diation in response to increases in ambient                    dramatically.  Using inexpensive Fresnel
                 temperature also have been identified.                                                           80, silicon




                                                                                                                                 of
                                                                                lenses for concentration ratio




                                                                                              a
                       This research confirms the technical fea                 concentrator cells, and good quality Con
                 sibility of direct control by building occu                    trol, Solar cell modules now reach efficien
                 pants of heat gains and losses and daylight                           greater than 15 percent. This im

                                                                                        of
                                                                                cies
                 use, as well as of more efficient energy stor                  provement parallels that the experimen




                                                                                                                        of
                                                                                                                         made by Sandia
                                                                                 tal

                 age in conventional building materials and                            concentrator          module
                 thermal energy transport between exterior                      National Laboratories.                 Using high-efficien
                                                                                cy




                 walls and interior spaces.                                         silicon Solar cells, the Sandia module
                   The 10-megawatt Solar One solar ther                         converts 17 percent       the incident Sunlight


                                                                                                                  of
                 mal technology plant near Barstow, Califor                     into electricity, the highest module efficien
                                                                                cy




                 nia, completed                test and evaluation phase               ever obtained with silicon technology.
                                        It its




                    August 1984.                  now being managed by
                a in




                                               is




                   local utility                 grid-connected mode            Wind Energy
                                                                          to
                                      in
                                           a




                 obtain operating and maintenance data.
                 The parabolic dish/Stirling Engine Module                      The Federal research program                       wind ener
                                                                                                                              in

                    Rancho Mirage, California, which has the                    gy complements   and supports the activities
                 at




                 world's efficiency record for converting so                       manufacturers and users. Technological
                                                                                of




                 lar energy      electricity, also completed                    accomplishments include tests    new, very
                                                                                                                                 of
                                                                          its
                                 to




                 evaluation phase and   being run daily for                     thick airfoils and advanced, laminar-flow,
                                                    is




                 operating and maintenance data.                                                       improve system effi
                                                                                                                to




                                                                                vertical-axis airfoils
                                                                                ciencies; tests              variable-speed        generators
                                                                                                        of




                 Solar Photovoltaic Technology                                  for increased wind energy capture with re
                                                                                duced aerodynamic and structural loads;
                 Solar photovoltaic   technologies advanced                                      the design      new, ver
                                                                                                        of




                                                                                                                             of




                                                                                and initiation
                                                                                                                             a




                   many areas during 1983 and 1984. Low                         tical-axis,
                                                                                          machine testbed facility
                                                                                                                                           to
                 in




                                                                                                                     test
                 cost, high-efficiency Solar cells were pro                     advanced concepts and scaling effects on
                          the Oak Ridge National Laborato                       Darrieus turbines.
                           at




                 duced
                    from single-crystal silicon by glow dis
                 ry




                                                                                     The private sector also made significant
                 charge implantation doping followed by                         progress     developing and producing com
                                                                                              in




                 pulsed laser annealing,    method that                         mercial wind machines, primarily     the 50
                                                                                                                                      in
                                                                          is
                                                         a




                 easily automated. Three patent applications                        300-kilowatt range. The electric utility
                                                                                to




                 for this process have been filed, two                          grid-connected capacity
                                                                                                                                       a of
                                                                          of




                                                                                                                        at




                                                                                                            the end    1984
                 which have been granted already, and de                             Over 1,000 megawatts represented                         two
                                                                                of




                                                                                                                                                79


                                                                                                              P00000124214
             Case 6:15-cv-01517-AA                Document 381-18                  Filed 10/15/18    Page 89 of 153




fold growth over 1983, with an attendant          modules. Design of a ground demonstra
tripling of electric energy production to         tion system also began in 1984. Fabrication
about 180 million kilowatthours. The value        of thermoelectric modules for assembly of
of this energy sold to utilities was $12.6        the ground        demonstration      system is
million. Most of these machines are in            planned for 1985, with testing to begin in
“wind farms” made up of hundreds of ma            1986. Since the MITG's power output can
chines. The preponderance of them are lo          be scaled in 20-watt increments by varying
cated in California, with small installations     the number of generator slices (identical
in 11 other states.                               Sections of the standard design), usually
                                                  without any major design changes, the
                                                  MITG's basic design will be adaptable for
         Space Power Systems                      many uses.
                                                    Three major generic categories of space
During the past decade, four National Aero        Systems are the probable first users of space
nautics and Space Administration (NASA)           nuclear reactor power systems: communi
and two U.S. Air Force space missions were        cations satellites for both commercial and
powered successfully by radioisotope ther         military use, radar surveillance and remote
moelectric      generators
                        (RTGs). In 1983,          Sensing Satellites for civil and military ap
there were significant advances in RTGs           plications, and power systems for manufac
built by the Department of Energy (DOE)           turing and other activities supported by a
for the NASA Galileo Mission and the              developing space station. Military space
NASA/European Space Agency Interna                radar is the most likely first application.
tional Solar Polar Mission (ISPM–renamed
Ulysses in 1984). Plans are to launch both
                                                   Providing for Long-Term Energy
missions aboard the Space Shuttle in 1986,
Galileo to Jupiter and Ulysses for studies of
                                                                Needs
the Sun. Manufacture   of the thermoelectric
converters for the Galileo/ISPM flight            Government research and development
qualification generator and the initial two       continues to focus on advanced tech
flight generators was completed.                  nologies with high potential for meeting
    In 1983, design began on an advanced          long-term     needs that have insufficient    in
modular RTG system to satisfy future civil        vestment      by private industry because     of
ian and military mission     requirements   for   their associated risk, or because private in
higher power per unit System mass,          re    dustry cannot capture the benefits of this
liability, and safety. Work on an advanced,       investment.
modular, terrestrial RTG for special applica
tions began late in 1983 and continued       in   Fossil Fuels
1984. The Space Reactor Development
Program has been expanded into the Tri            An important evaluation tool and              pe
Agency    (DOE, NASA, and Department of           troleum data system, the computer-accessi
Defense) SP-100 Space Reactor Program             ble Tertiary Oil Recovery Information
and is being carried out by the SP-100 Proj       System  (TORIS), was completed during
ect Office at the Jet Propulsion Laboratory.      1984 and is the result of 3 years' effort. The
The NASA Lewis Research Center and the            system contains predictive models, with as
Los Alamos National Laboratory provide            sociated economic models and data bases
major support       in the areas of aerospace     that allow the user to determine the applica
technology and nuclear technology,                ble enhanced oil recovery (EOR) processes
respectively.                                     for a particular reservoir situation and to
                                                                             oil




     Progress
          in the development of a new             predict the amounts of     recoverable both
RTG concept for a modular isotopic ther           technically and economically. The predic
moelectric generator (MITG) also was               tive/economic    models can be used to define
made. DOE completed fabrication and be             the contributions    that EOR technology can
gan performance testing of eight MITG test                     domestic production. The National
                                                          to




                                                   make


80


                                                                                                         P00000124215
Case 6:15-cv-01517-AA             Document 381-18                                        Filed 10/15/18                      Page 90 of 153




                 Petroleum          Council used TORIS in its                                 re     effort includes improved technologies for
                 cently completed             study of the potential of                              producing electricity and energy by direct
                                                                                                     coal combustion and the combustion of




                                   oil
                 enhanced                recovery. Venezuela, through
                   cooperative   agreement with the United                                                                which can substitute for




                                                                                                                                   of
                                                                                                     coal mixtures (all




                a
                                                                                                     liquid and gaseous fuels    certain applica




                                                    oil
                           improve    recovery techniques,




                             to




                                                                                                                                                 in
                 States




                                                                                               is
                 contracting for the documentation                                                   tions), and the production   liquid and gas




                                                                                                                                                  of
                                                                                         of
                                                          the
                 predictive models and will use these models                                         eous fuels by coal combustion.
                                EOR potential.                                                               driving force                  energy research and




                                       its
                 to




                                                                                                                                       in
                    estimate




                                                                                                       A
                   Certain microorganisms might be used                                              development      the abundant coal resource




                                                                                               in




                                                                                                                             is
                               reduce the viscosity                                                       almost every region   the country. Ad




                                                                                      of




                                                                                                                                             of
                                   to




                                                                                                     in
                 the future                             thick
                                               generate spe                                          vanced combustion techniques, par
                                             oil
                 underground      deposits,




                                                                      to
                                                                                                     ticularly the atmospheric fluidized-bed




                                                                                               oil
                 cial chemicals underground        improve




                                                                           to
                                                                                                     combustor, continued      gain   foothold

                                                          or
                 recovery processes,              away”




                                                                                                                                            to




                                                                                                                                                                        of in
                                                               to
                                             “eat        sulfur




                                                                                                                                                       a
                                                            mi                                       the industrial boiler market. By the end
                       oil




                        reservoirs. To test the concept




                                                                                         of
                 in




                                                                                                     1984, 75       80 atmospheric fluidized-bed
                                                    oil
                                                             recovery, researchers




                                                                                                                       to
                 crobial-enhanced
                    the University   Oklahoma determined,                                            boilers, principally large industrial boilers,
                                                   of
                 at




                 during 1984, that microorganisms can plug                                           were         use        the United States. Among the




                                                                                                             in


                                                                                                                        in
                 Selected high-permeability areas    the res                                         units that came online during the year were
                                                                                 of                  the final two Government-sponsored     dem
                                                    oil




                          improve      recovery. The Univer
                             to




                 ervoir
                 sity   Southern California made significant                                         onstration              atmospheric              fluidized-bed
                        of




                                                                                                               late 1984, General Electric,




                                                                                                                  In




                                                                                                                                                                        in
                 progress     determining how large these                                            boilers.
                                  in




                 microorganisms must be        order    plug                                         work cofunded with DOE, completed ex
                                                                                      In to
                                                                     in




                 the microscopic pores    reservoirs.   addi                                         periments using  special gas turbine sim
                                                             in




                                                                                                                              a a
                 tion, after  years   testing, the University                                                                  coal gasifier. After 250




                                                                                                                              to
                                                                                                     ulator linked
                                                    of
                                  2




                      Georgia                                       identify                                         test runs, the experiments con
                                                                                                                of
                                                                                                     hours
                                                             to
                 of




                                                                                               of




                                       was able                                  strains
                 bacteria         that produce special surfactant                                    firmed that                  conventionally             designed


                                                                                                                             a
                                              reduce underground oil                                 Cyclone, which separates Solid impurities by
                                       to




                 chemicals
                 viscosity.                                                                          centrifugal force, could protect turbine




                                                                                                                                             or
                      As part                  fossil energy research and                            blades from corrosion        deposition. The
                                         its
                                   of




                 development,                the Department        Energy                            results could open the door       vastly sim




                                                                                                                                                       to
                                                                                 of




                                        foster the development                                un     plified, less expensive, “combined-cycle”
                                   to




                                                                                         of




                 also seeks
                 Conventional and novel natural gas re                                               electric power plants fueled by coal.
                                        the supplies  natu                                              With regard       research and develop
                                                          to




                                                                                                                                  to
                                                                                      In of




                 Sources that can add
                 ral gas from conventional sources.    May                                           ment on coal-derived                    synthetic        fuels, the
                                            previous small
                                                               its




                 1984, DOE followed                                                                  first synthetic natural gas from coal
                                                                                                                                                                   to
                                                                                                                                           be fed
                 scale fracture tests   the “tight” sands de                                         into commercial pipeline was produced
                                                     in




                                                                                                                                                                        in
                                                                                                          a




                 posits near Rifle, Colorado, with the first                                         July             the Great Plains Coal Gasifica
                                                                                                                     in at
                                                                                               of




                                                                                                           1984
                 five planned full-scale fractures. The target                                       tion Plant      Beulah, North Dakota, and the
                              lenticular (lens-shaped) sand                                          first electricity    be made from commer
                                                                                                                              to
                                       of




                 was Series
                                                                                                                                                         a
                       a




                 formations embedded       the western shale
                                                               in




                                                                                                     cial-scale coal gasification/combined-cycle
                 rock. These concretelike deposits could                                             power plant was generated                                the Cool
                                                                                                                                                              at




                 contain as much as 240 trillion cubic feet of                                       Water Demonstration Project                               Daggett,
                                                                                                                                                        at in




                 natural gas, which may be recoverable                                               California. Also, laboratory tests the Pitts
                                                                                               if




                 predictable fracturing and extraction tech                                          burgh Energy Technology Center showed
                 niques can be developed.       the first full                                       the possibility   substituting water for the
                                                                                                                              of
                                                                      In




                                                    keep the                                         costly recycled coal oil now used
                                                                                to




                 Scale test, researchers were able                                                                                          direct
                                                                                                                                                                   in




                 large fracture within the target area, thus                                         liquefaction.
                 increasing optimism for developing suitable
                 recovery techniques.                                                                Uranium            Enrichment
                      The Department                         Energy's fossilenergy
                                                        of




                 Strategy gives high priority                                establishing            Operational experience and reliability data
                                                                        to




                 the Scientific and engineering foundations                                          on uranium enrichment obtained        1983
                                                                                                                                                                   in




                 for greatly increasing the use   coal. This                                                                  the suitability               the Set
                                                                            of




                                                                                                                                                                        III
                                                                                                                                                       of




                                                                                                     demonstrated


                                                                                                                                                                        81

                                                                                                                                       P00000124216
                Case 6:15-cv-01517-AA                             Document 381-18                           Filed 10/15/18                        Page 91 of 153




gas centrifuge for commercial application.                         decision that resolved all issues before




                                                                                                                                       of in in
                                                                                                                                  it
However, despite the unit's acceptable tech                        the CRBRP construction permit hearings
nical performance and long-term reliability,                                the applicant. Conceptual design




                                                                           of
                                                                   favor
it became increasingly evident that chang                          the  large-scale   prototype breeder for




                                                                                                                                       a
ing market conditions would favor the high                         1,300-megawatt LMFBR with natural cir
er performance Set V gas centrifuge. As a                          culation was also completed   1983. This




                                                                                                                 in
consequence, the decision was made to                              design provides     benchmark for future




                                                                                              a
limit further procurement of the Set   ma                          large   LMFBR            development.
                                                       III

          the approximately 3,150 machines                              During          1984, fuel        the Fast Flux Test
           to




chine




                                                                                                     in
then under contract. During 1984, the Set                          Facility (FFTF) located                 the Hanford  Engi




                                                                                                      at
   development progressed                                          neering              Development            Laboratory
                                                             of
                                            to




                                                                                                                                       in
                                the level
V




high-speed testing   full-sized prototypes.                        Richland, Washington, the most advanced
                              of




       the centrifuge components had pre
      of




All                                                                liquid metal-cooled test reactor supporting
viously been tested individually       full de                     breeder reactor research, exceeded      goal




                                                                                                                            its
                                                  to




sign speed and were found                                              burnup level  80,000 megawatt days
                                           to




                                 be satisfacto
                                                                   of




                                                                                               of
                                                                     a
ry




   for use        fully assembled centrifuge.                      thermal (MWD/T). The uranium-plutonium
                 in
                 a




Also, process selection was instituted                             mixed Oxide fuel  the FFTF continues to
                                                                                               in
                                                             in




June 1984 to assess the relative merits of                         operate flawlessly. Data now available show
the Set   advanced gas centrifuge      com                         that fuel lifetimes and burnup levels                             ex
                                                       in
            V




                                                                                                                                in
parison with the atomic vapor laser isotope                                     150,000 MWD/T are attainable. This
                                                                           of




                                                                   cess
separation (AVLIS) process. The Process                            means that considerable cost Savings can
Evaluation Board made                   recommendation             result from reduced fuel fabrication and re
                                    a




   the Secretary                May 1985
                                  Energy                           processing requirements, reduced plu
to




                             of




                                            in




regarding which                                                    tonium inventory, and fewer plant shut
                         of




                   the two advanced tech
nologies should be selected for further de                         downs for fueling.
velopment and ultimate deployment.                                     The Integrated Equipment Test (IET) fa
                                                                            Oak Ridge National Laboratory
                   5,




                1985, Secretary     Energy
                                                  of




   On June                                                         cility
                                                                           at




                                                                                                                                       in



John     Herrington announced the follow                           Oak Ridge, Tennessee, supports the engi
       S.




ing strategy                                                       neering development       reprocessing
                                                                                                           of




              ensure that the U.S. uranium
                  to




enrichment program remains competitive                             equipment and systems for liquid metal re
into the next century:                                             actor fuels. All major systems    the IET
                                                                                                                      of




                 the AVLIS technology for                          were completed      September 1983, and
                        of




      Selection
                                                                                               in
  •




      future development and potential                             testing              selected equipment and systems
                                                                                In of




      deployment,                                                  began.               1984, the facility was modified
                                                                                                                                       to




      Placing    standby the Oak Ridge Gas                         accommodate                remote operations                   and
                   in
  •




      eous Diffusion Plant, and                                    maintenance testing    equipment and Sys
                                                                                                     of




      Termination of the Advanced Gas Cen                          tem modules. The facility   capable  test
                                                                                                                            is, of
  •




                                                                                                           is




      trifuge and Gas Centrifuge Enrichment                        ing      cold configuration only, that   not
                                                                         in
                                                                         a




                                                                   using irradiated fuel, but will provide engi
                                                             as




      Plant projects     an orderly fashion
                              in




                                                                                                          it
                        as




      promptly       possible.                                     neering data and design information useful
                                                                   for reliable operation   follow-on hot facili
                                                                                                     in




Breeder Reactors                                                   ties where prototype reprocessing tests can
                                                                   be conducted using irradiated fuels. These
Although the Clinch River Breeder Reactor                          hot tests will be necessary eventually    re
                                                                                                                                to




Plant (CRBRP), the 375-megawatt electric                           duce technical and economic risks                            indus
                                                                                                                           to




Liquid Metal Fast Breeder Reactor                                  try   acceptable levels. During 1984, Con
                                                                         to




(LMFBR) planned for construction      Oak                          ceptual design work was done on hot test
                                                       at




                                                                                                                       a




Ridge, Tennessee, was discontinued, dem                            line planned for installationthe Fuels and
                                                                                                               in




onstration of various fast breeder reactor                         Materials Examination Facility (FMEF),
technologies            continued                1983. The         Richland, Washington, for the Breeder Re
                                           in




CRBRP           engineering        design was virtually            processing Engineering Test (BRET). Fur
completed   1983, and the Nuclear Reg                              ther efforts on BRET beyond 1985 are
                  in




                                                                   being deferred pending the results
                                                                                                                                of




ulatory Commission (NRC) had issued                                                                        the
                                                             a




82

                                                                                                                                                      P00000124217
Case 6:15-cv-01517-AA        Document 381-18                               Filed 10/15/18               Page 92 of 153




                                                                                               Reactor      Building
                                                                                                    Containment
                                                                                                   PolarGantry
                                                                                                             Crane      Dump
                                                                                                                           HeatExchanger




                                        º:ãº
                          control ~
                               Room




                     –
                     —
                                        `-

                                --§3.el-tº-7
                                           *~                          ===  ** {}
                                                                          TA3,
                                                                           -                                         Secondary
                                                                                                                            Pump

                                                                       sº
                                                                       T.
                                                    3||       ||                                                HeatExchanger
                                                                                                       Intermediate
                                                                       º

                                                                   -
                         Loading
                    Bottom     Transfer
                                     Cask            .                 -                           Primary
                                                                                                         Pump
                                                :
                                               `.
                                                          .        -                          Reactor
                                       Interim
                                             Exam
                                                andMaintenance
                                                           Cell                           Decay
                                                                                    Interim   Storage
                                                                                                    Vessel




                                                                                                                     Department of Energy

                 The Fast Flux Test Facility (FFTF), located on the Department of Energy's Hanford Site near Richland,
                 Washington, provides tests of reactor fuels and materials for liquid metal-cooled technology develop
                 ment. Below is a cutaway            of the Reactor Containment Building showing the location                      of major
                 components.




                 DOE review of the breeder program and                                technology     to improve       both accident    pre
                 Supporting fuel-cycle development needs.                             vention and accident recovery, oppor
                   By early 1983, the design, fabrication,                            tunities for the research and development of
                 and hydrostatic testing of the helical coil                          advanced techniques for the storage, ship
                 Steam generator model, a once-through,                              ment, treatment, and disposal of nuclear
                 70-megawatt steam generator unit, was                               waste are also provided. During 1983, the
                 successfully    completed. The completed                            TMI program demonstrated a vitrification
                 unit was shipped in May 1983 to the Energy                          process for reducing the waste volume sig
                 Technology Engineering Center (ETEC) at                             nificantly. In the process, resins are inciner
                 Canoga Park, California, where it was in                            ated and radionuclides and residual ash are
                 stalled in the Steam Components Test In                             incorporatedinto glass. The program also
                 stallation (SCTI) for sodium testing under                          developed a high-integrity container de
                 simulated-power reactor operating                                   signed to maintain structural integrity for
                 conditions.                                                         Safe and reliable commercial           shallow-land
                                                                                     disposal for a minimum of 300 years.
                 Nuclear Reactor Safety                                                 The Nuclear Regulatory Commission's
                                                                                     research program during 1983 and 1984
                While the primary objective of DOE par                               placed major emphasis on responding to
                ticipation in the cleanup of the Three Mile                          problems identified as a result of operating
                 Island   (TMI) nuclear plant is to develop                          plant experience; for example, pressure


                                                                                                                                        83

                                                                                                              P00000124218
            Case 6:15-cv-01517-AA                  Document 381-18                                   Filed 10/15/18                Page 93 of 153




vessel integrity, pipe cracking, and steam          Magnetic Fusion
generator degradation. Research is directed
toward ensuring that adequate safety mar            The Reagan Administration continued to
gins are maintained over the anticipated            provide strong support for the Magnetic Fu
lifetimes of components of nuclear power            sion Energy Program during 1983 and
                                                                              long-term poten




                                                                                               its
plants that degrade with time.                      1984, in recognition of
   When a pressure vessel is subjected to           tial. Fuel reserves for fusion energy are vast,
cold emergency core cooling water during a          Secure, inexpensive, and domestically avail
loss-of-coolant accident, the combination of        able, and fusion energy systems appear




                                                                                                                              to
thermal stressing with the action of the inter      be environmentally   acceptable and safe.
nal pressure,    called pressurized    thermal      However,     produce       human-made re




                                                                       to




                                                                                           in
                                                                                           a
shock (PTS), could pose a serious threat to         action the fusion reactions that take place
the vessel's integrity. A facility for PTS was      naturally   the Sun and stars requires heat

                                                                      in
completed at the Oak Ridge National Labo            ing fusion fuels     extremely high tem




                                                                                     to
ratory in April 1983 to support research on         peratures, resulting   numerous technical




                                                                                          in
the effects of irradiation embrittlement and        problems that must be overcome before




                                                                                                                              a
the growth of assumed cracks on pressure            practical         system for producing electrical
vessels in Service. In 1984, the first PTS          power becomes             reality.
                                                                                     a


experiments ever performed were com                    The fusion program     pursuing three
pleted—on a flawed pressure vessel with a           strategic objectives—science, technology,   is

thickness approaching that of a full-scale          and technology transfer—that must be
reactor pressure vessel.                                      meet the program's goals. The
                                                                      to




                                                    achieved
  Other research to determine         the   rela    science objective                predict the
                                                                                     to




                                                                                                           to

                                                                          be able
                                                                                     is




tionship between irradiation and reduction                      high-temperature  plasmas   con
                                                                      of




                                                    behavior
in fracture toughness (aging caused by reac         fined           the magnetic fusion configurations
                                                               in




tion of the steel of the pressure vessel with       mentioned           above. The technology objec
                                                                         unique fusion compo
                                                                       develop
                                                                 to




the neutron flux from the reactor core) has         tive
                                                            is




been under way for a number of years. A             ments that can  operate under conditions rel
significant step during 1983 was the start of                 fusion energy. The technology
                                                                 to




                                                    evant
a program to remove a number of sizable             transfer objective       provide knowledge
                                                                                          to
                                                                                     is


                                                                                                 be




pieces of steel from the wall of the reactor        and experience that will             identify
                                                                                                                  to




                                                                                 used
pressure vessel of the Gundremmingen—a                range    options for private sector invest
                                                                    of
                                                    a




nuclear power plant in the Federal Republic         ment and commercial                         development.                Be
of Germany—during the decommissioning                         the global benefit    fusion applica
                                                               of




                                                                                                     of




                                                    cause
of the plant. The material will be tested to        tions, the commonality        goals, the Scale
                                                                                                of




determine the actual long-term, in-service          and difficulty    the research, and the lack
                                                                                of




                                                                                                                              of




degradation of the steel's fracture toughness       competitive commercial                       pressures, interna
caused by the integrated flux rate during           tional collaboration                        fusion energy de
                                                                                           in




operation.                                          velopment                   particularly         appropriate.
                                                                           is




  In 1984, the high-integrity container was             The applied plasma physics activity,
demonstrated successfully at a commercial           working   closely with the confinement sys
low-level    waste burial   ground.   GPU Nu        tems  activity described below, provides the
clear Corporation, owner of the TMI plant,          physics base for the Magnetic Fusion Ener
subsequently purchased high-integrity con           gy Program. Magnetic confinement con
                                                    cepts that have progressed the stage
                                                                                                                              of
                                                                                                          to




tainers and used them to dispose of wastes
                                                                            high-temperature                                plas
                                                                      to




                                                                                                                       of




generated at TMI. Samples were taken from           medium-                                                    tests

the damaged     TMI reactor core and exam           ma physics principles are the tokamak,
ined in various laboratories, thus providing        stellarator, and reverse field pinch, which
insight into the temperature conditions that        are toroidal systems; and the tandem mir
existed during the accident. DOE also par           ror,       linear system.
                                                           a




ticipated in the development of tooling and             Among the plasma confinement                                        con
procedures for lifting the TMI reactor head         cepts under investigation, the tokamak has
and jacking the reactor plenum.                     achieved the best conditions       terms of
                                                                                                                in




84

                                                                                                                                       P00000124219
Case 6:15-cv-01517-AA             Document 381-18                                      Filed 10/15/18                   Page 94 of 153




                              time, temperature, and densi                                          the experimental verification




                                                                                                                                                     of
                 confinement                                                                                                          theoretical




                                                                                                                                                     a
                  ty.
                               the program's tokamak facili                                         concept called the thermal barrier. Thermal




                                       of
                     Several
                 ties, among them the Princeton Large                                               barriers play key roles   stopping plasma




                                                                                                                                           in
                 Torus, the Doublet      GATechnologies                                             leaks from the ends of tandem mirror ma




                                                       III
                                                             at




                                                                                            in
                 San Diego, the Impurity Study Experiment                                           chines.   second tandem mirror has begun




                                                                                                              A
                      Oak Ridge National Laboratory, the                                            operation




                                                                                                                                                                    of
                                                                                                                      at
                                                                                                                 the Massachusetts Institute


                        at
                 B
                 Princeton Beta Experiment, and the Alcator                                         Technology. This experiment will contribute
                                                      Tech                                             the understanding




                                                                                  of
                       the Massachusetts Institute
                        at




                                                                                                                                               of
                                                                                                                              tandem mirror
                 C




                                                                                                    to
                 nology, have been able explore different                                           physics and   the optimization  design.




                                                                  to




                                                                                                                           to




                                                                                                                                                          of
                                             plasma be                                                Plasmas   fusion machines need to be




                                                                                                                       in
                 and complementary aspects




                                                                            of
                 havior                near reactor-level plasma




                                                                                                                                                    or
                                                                                                                  as
                                                                                                                                     particles are
                                  at
                                                                                                    refueled     fuel   burned




                                                                                                                                is
                 conditions.                                                                        lost from the plasma.   significant develop




                                                                                                                                      A
                    Significant progress toward achieving the                                                 1984 was the capability




                                                                                                                                                              to
                                                                                                    ment                                     refuel




                                                                                                             in
                 energy break-even point has been made                                              plasmas by firing fuel pellets deep into reac




                                                                                            in
                 toroidal system research.       criterion that                                     tor-grade plasmas.     pneumatic-type injec




                                                                                                                                 A
                                                                       A
                                                  to


                 must be satisfied      reach this break-even                                       tor fired frozen hydrogen pellets




                                                                                                                                                         at
                                                                                                                                      almost




                                                                                                                                                                    2
                 point   that the product    plasma density,                                        kilometers per second, greatly improving
                                                                  of
                             is




                 energy confinement time, and temperature                                           plasma conditions      Several experiments.




                                                                                                                                     in
                                                                                       At
                 must be greater than   certain value.  GA                                          Further, centrifugal-type injector acceler
                                                        a




                                                                                                                  a
                 Technologies,         Japanese scientists,                                         ated single pellets            kilometer per
                                                             of




                                                                                                                                 to
                                team                                                                                      almost
                                        a




                                                                                                                                                    1
                 working under an agreement between DOE                                             Second and indicated      could provide this




                                                                                                                                          it
                 and the Japan Atomic Energy Research In                                            acceleration on the repetitive basis needed
                 stitute, realized density-temperature-con                                          for   fusion reactor.


                                                                                                         a
                                            a




                 finement product that about 30 percent                                                 New, more effective beam technology,
                                                                                            of
                                                             is




                 that needed for the energy break-even                                                       heat fusion plasmas, also has been
                                                                                                             to
                                                                                                    used
                 point. The Tokamak Fusion Test Reactor,                                            tested successfully. These new beam
                                                                                            a




                 device designed                            reach energy break                      Sources will improve the investigation




                                                                                                                                                                   of
                                                   at to




                 even,  operating                          Princeton. This device                   high-temperature plasmas. The most
                             is




                 has achieved an encouraging                                 energy     con         powerful neutral particle beam plasma
                                                                                                                       date, achieving beam
                                            of




                                                                         of




                 finement time   four-tenths                                     second             heating system
                                                                                            to at




                                                                                                                                to
                                                                         a




                 high plasma current.                                                               pulse lengths  up    30 seconds long, was
                                                                                                                           of

                                                                                                                                     to
                                          also was used
                                                             It




                 demonstrate      plasma startup technique                                          Successfully tested. These beams should be
                                        a




                 using radiofrequency current. Prospects are                                        sufficient for obtaining the energy break
                 encouraging that this reactor can reach fu                                         even plasmas expected     the Tokamak Fu
                                                                                                                                           in



                 Sion energy break-even conditions.                                                 sion Test Reactor over the next few years.
                    Recent experiments with the reverse field                                            new heating Source, high-frequency,
                                                                                                        A




                 pinch,    toroidal fusion device, indicate                                         high-power         electromagnetic                waves gener
                              a




                 favorable increase  plasma confinement                                             ated by           newly developed                gyrotron tube,
                                                       in




                                                                                                              a




                 time and temperature with an increase                                                                  heat the electrons pref
                                                                                                                                to
                                                                                            in




                                                                                                    has been shown
                                      these findings indi
                                                 If,
                                                        as




                 plasma current.                                                                    erentially   fusion plasma, thus providing
                                                                                                                  in
                                                                                                                  a




                 Cate,   higher current, longer pulsed reverse                                        promising additional mechanism for plas
                                                                                                    a
                          a




                       pinch  machine can achieve density,                                          ma heating and control. Extrapolation
                                                                                                                                                                    of




                 field
                 temperature, and confinement parameters                                            results from plasma heating tests    1984
                                                                                                                                                              in




                          reactor values, the reverse field                                         indicate that should be possible
                             to




                                                                                                                                                          to




                 close                                                                                                                 build
                                                                                                                       it




                                                                                                                                                                   a




                 pinch concept may lead                                                             reactor-size plasma heating system with                        gy
                                                                  to




                                           attractive reactor
                                                                                                    rotron technology.
                                            as




                 features such    compactness, low capital
                 Costs,      and simple heating systems.
                   The Tandem Mirror Experiment-Up
                 grade
                                                                                                        Nuclear Waste Management
                             at




                          the Lawrence Livermore National
                 Laboratory has continued
                                                                       to




                                              establish the                                         Low-Level Waste Treatment
                 basic Scientific principles                            confining      plas
                                                                   of




                 mas with combined electric and magnetic                                                significant technological                   achievement
                                                                                                                                                                   in
                                                                                                    A




                 fields. major achievement     1984 was                                             low-level radioactive waste management
                                                                            in
                             A




                                                                                                                                                                   85

                                                                                                                                 P00000124220
          Case 6:15-cv-01517-AA                      Document 381-18                Filed 10/15/18         Page 95 of 153




during 1983 was the development of a ge               the waste and control its release to the       en
neric licensing submittal for a waste incin           vironment for thousands of years.
erator at an operational nuclear power                   Also during 1984, a pilot-scale, liquid-fed
plant. The research identified and resolved           ceramic melter (LFCM) was operated in the
the many safety issues that reinforced the            radioactive mode at Hanford, Washington,
confidence   of utility management     in the   li    to convert liquid high-level radioactive
censability of an incinerator,      potentially       waste directly into glass monoliths suitable
leading to retrofit installation of incinerator       for disposal in a deep geologic repository.
type equipment by industry.                           Planned research and development tests
  Low-level nitrate wastes are generated at           employing this system will provide the tech
several defense plants, and treatment is              nology, design, and operational             data
necessary prior to disposal. A method to              needed for production-scale vitrification
treat nitrate salt wastes thermally without           projects at West Valley, New York, and other
generating nitric oxide above regulatory              U.S. locations. Plans are under way to use
limits was demonstrated successfully in               this technology at West Valley for solidifying
1984. After a detailed     review of the      ca      about 600,000 gallons of high-level radio
pabilities of thermal processing Systems, the         active waste stored at this former spent-fuel
Thagard    High Temperature Fluid Wall Re             reprocessing plant in New York.          Addi
actor was selected to test the thermal        de      tionally, this technology will be used to so
struction of nitrate wastes. The success of           lidify high-level radioactive waste at DOE
the test burn demonstrated       a viable means       sites in South Carolina and Washington.
to reduce the volume and hazardous
characteristics of nitrate wastes without   gen       Waste Storage and Disposal
erating air emissions above regulatory
limits.                                               In accordance      with the Nuclear Waste      Pol
  Also in 1984, the Brookhaven National               icy Act of 1982, the Department of Energy
Laboratory completed laboratory studies               conducts an extensive program aimed at
necessary to validate the use of two addi             the eventual establishment of repositories
tional waste solidification agents—poly               for the permanent disposal of high-level ra
ethylene and Sulfur cement—for treating               dioactive waste and spent nuclear fuel. This
low-level radioactive   waste.                        program includes the development of inter
                                                      im Storage capabilities prior to the avail
High-Level    Waste Treatment                         ability of a permanent disposal repository in
                                                      a manner that protects fully the health and
On November 8, 1983, ground was broken                safety of the public.
for the Department of Energy's Defense                  The major objectives of spent-fuel           re
Waste Processing Facility (DWPF), the first           Search and development activities are to
production-scale facility in the United               encourage and expedite the efficient use of
States for the immobilization of high-level           existing storage facilities and the addition of
radioactive waste. The DWPF will solidify             new at-reactor storage capacity through:
the high-level radioactive waste currently              • A cooperative demonstration program
stored in 51 tanks at the Savannah          River           with the private sector to demonstrate
Plant in South Carolina in borosilicate glass               spent-fuel rod consolidation in existing
in steel canisters for disposal in a Federal                water basins;
repository. It will begin operation in 1989             •   A cooperative demonstration program
and will process the waste inventory back                   with the private sector to develop dry
log over approximately 15 years.                            storage technologies that the Nuclear
   In September 1984, a 3-year program                      Regulatory Commission can approve
directed by the Materials Characterization                  generically;
Center of Battelle Pacific Northwest Labo               • Consultative      and technical   assistance
ratories demonstrated that borosilicate                     to utilities on a cost-shared basis in   an
glass, as an immobilizing host for defense                  ticipation   of NRC licensing of onsite
high-level radioactive waste, could contain                 storage technologies;   and


86


                                                                                                               P00000124221
Case 6:15-cv-01517-AA        Document 381-18                    Filed 10/15/18         Page 96 of 153




                  •   A cost-shared dry-storage           research     vironmental area surveys, gathering of cli
                      and development         program at Federal       matological data, mechanical tests of rock
                      facilities to collect the necessary licens       Samples, a report on in situ Stress measure
                      ing data.                                        ments, and continued       operation of the   50
                  Rod consolidation involves dismantling               station seismic network. Also completed
                the fuel assembly and rearranging the                  were the conceptual design of the horizon
                spent-fuel rods into a more compact array.             talemplacement    hole drill and liner installa
                This is a cost-effective method for increas            tion equipment for the repository, a pre
                ing significantly the capacity of Some utility         liminary concepts report for the subsurface
                storage pools. In 1983, Government                     facilities, and preparation of a repository
                owned consolidation equipment was modi                 Sealing plan.
                fied to handle boiling water reactor spent                Basalt formations   at the Hanford Reser
                fuel for use in a cooperative demonstration            vation in Washington are under study as a
                program with the Tennessee Valley Au                   potential site for the first high-level nuclear
                thority(TVA). This demonstration of the                waste repository. Two accomplishments
                disassembly and consolidation of 12 boiling            during 1984 were the construction of the
                water reactor assemblies is being conducted            baseline hydrologic monitoring system and
                at the spent-fuel storage     pool   at the   Browns   establishment    of the seismic surveillance
                Ferry Reactor        in Limestone         County,      network. The final design for the first       ex
                Alabama.                                               ploratory shaft in basalt was completed        in
                  Dry-storage systems are an alternative               1984, and design of the underground           de
                method for providing additional spent-fuel             velopment and of the second shaft required
                storage at nuclear power plants. Potential             for the in situ test program was initiated.
                systems for dry storage include casks, dry             Related basalt project activities during 1984
                wells,                 Agreements were
                          silos, or vaults.                            centered on waste form and waste package
                signed    in March 1984 with the Virginia              evaluation. Most representative of this work
                Electric Power Company and the Carolina                were completion of the methodology       for
                Power and Light Company for cooperative                evaluating waste package alternatives and
                dry-storage demonstrations of fuel in Sever            the development of probabilistic waste
                al types of storage casks and in horizontal,           package containment and release perfor
                modular,    concrete silos. The demonstra              mance models.
                tions will expand the data base for licensing            Salt project activities during 1984 em
                dry storage and will build on previous dem             phasized repository design, systems engi
                onstrations,   such as the one with TVA.               neering, and waste form studies. Accom
                Tests, some at Federal sites, are expected to          plishments included the issue of both a draft
                include conditions approaching the bound               Systems engineering management plan and
                ing parameters and limiting conditions of              a Salt repository performance assessment
                the dry-storage equipment.                             plan. Additional achievements included op
                  During 1983 and 1984, repository and                 eration of a 60-station microseismic net
                waste package design and development ac                work in the Permian and Paradox Basins (at
                tivities continued for each of the three geo           sites in Texas and Utah, respectively), in situ
                logical media under investigation for the              stresshydraulic fracture tests at one hole
                first permanent repository: tuff (sand from            and pump testing in two other holes in the
                compacted volcanic ash), basalt (marblelike            Permian Basin, and completion of the Per
                volcanic rock), and bedded and domed Salt              mian Basin area geologic characterization
                formations.                                            report and the location recommendation
                  During 1984, significant progress was                report.
                made  in obtaining data relevant to the                  SubSeabed disposal is being studied as a
                characterization of tuff, including detailed           potential alternative to mined geologic re
                fracture mapping and characterization near             positories. The basic concept is to implant
                the planned site for the exploratory shaft,            Solidified wastes in high-integrity canisters
                hydraulic tests in several boreholes, Soil             beneath the ocean floor within sediments of
                sample collection      in Several trenches,      en    the midplate    regions.    During 1983 and


                                                                                                                     87


                                                                                              P00000124222
       Case 6:15-cv-01517-AA                         Document 381-18                     Filed 10/15/18                      Page 97 of 153




1984, the major activities were research                    lantic)        cooperation     with the United       King




                                                                      in
and development on the concept of Sub                       dom, France, the Netherlands, and the
seabed disposal targeted toward a report on                 Commission          the European Commu




                                                                                of
      feasibility                                           nities. Penetration depths   30 36 meters




                                                                                                           to
                                                                                                 of
its




                         1990.
                    in




   Major accomplishments included the                                                            pre




                                                                                                                as
                                                            into the sediment were observed
testing   nonradioactive experimental                       dicted. The telemetry system transmitted
             of




components                                                                          surface ships                    suc




                                                                                           to
                    to




               evaluate the Subseabed                       the deceleration data
                                                            cessfully. The capability    predict                 con
                                      an

concept. The components




                                                                                                  to
                                 of


                                 situ heat
                                      in

transfer experiment were deployed      the      to          taminant transport was developed, and




                                                                                                                      to a
ocean floor and retrieved successfully                      physical oceanographic field program
                                                     A in
preparation for         year-long test   1986.              obtain the necessary data was started. Radi
                                       as in
                         a




                                               an




             free-fall penetrator tests                     ation sensitivity studies on bacteria were
         to of




series                                      alter
              drilling was completed successfully           initiated, using the change     DNA com




                                                                                                      in
native
     the Nareas Abyssal Plain (Northwest             At
                                                                      as
                                                            plexes




                                                                                            of
                                                                            an indicator         radiation effects.
in




88


                                                                                                                                 P00000124223
Case 6:15-cv-01517-AA       Document 381-18                Filed 10/15/18         Page 98 of 153




                                                                                  Natural Resources



                The Reagan Administration's policy with      re         oxidation leading to acid drainage can
                spect to management of the Nation's natural             be reduced by 60 to 95 percent at the
                resources is geared to achieve an appropri              source. This procedure is being used at
                ate balance   among the goals of economic               about 40 sites to prevent mine site
                progress,  a minimally disturbed environ                acidification or to reduce treatment
                ment, and materials security for the United             costs at surface mines and coal-refuse
                States. Scientific research is essential for the        disposal areas.
                attainment of those policy objectives. Sig
                nificant events associated with this policy
                that occurred during     1983 and 1984       in         Resource Assessment and
                cluded the following:                                           Analysis
                  • President   Reagan proclaimed an Ex
                      clusive Economic Zone for the United         Marine Resources
                      States which encompasses 3.9 billion
                      acres of the ocean floor and also ex         On March 10, 1983, President Reagan took
                      tends the internationally acknowl            a significant step with respect to the avail
                      edged definition of the continental          ability of both living and nonliving marine
                      shelf at least 200 miles from the            resources when he proclaimed an Exclusive
                      shoreline. A comprehensive long              Economic Zone (EEZ) for the United
                      range program for the assessment and         States. This zone encompasses Some 3.9
                      utilization of ocean minerals within this    billion acres of the ocean and seafloor with
                      zone is under review.                        in 200 nautical miles of the coastlines of the
                  •   The National Oceanic and              At     50  states, the Commonwealth of Puerto
                      mospheric  Administration   developed        Rico, the Territories of the Virgin Islands,
                      and demonstrated a technique to aid          American Samoa, Guam, and numerous
                      fishermen by using data from the Nim         islands of the Pacific Ocean and the Carib
                      bus 6 satellite to chart oxygen-de           bean Sea. Under evolving international law,
                      pleted waters in the northern Gulf of        the EEZalso extends the “continental shelf”
                      Mexico that are almost devoid of finfish     at least   200 miles and farther where
                    and shrimp.                                    appropriate.
                  • The Bureau of Reclamation        initiated a     Representatives of industry and of the
                      pilot program for remote monitoring of       academic community met with Govern
                      the structural behavior and condition        ment technical officers in November 1983
                      of concrete arch dams, embankment            at a symposium   entitled “A National Pro
                      dams, and potential landslide zones.         gram for the Assessment and Development
                      Remote sensing allows continuous             of the Mineral Resources of the United
                      monitoring to permit rapid reaction          States Exclusive Economic Zone.” During
                      during emergencies and provides time         1984, recommendations        of the sym
                      to prepare for or avoid major safety         posium's panels were evaluated under U.S.
                      problems.                                    Geological Survey (USGS) leadership and
                  • In research associated with    implemen        incorporated into a proposed effort to
                      tation of the Low-Level Waste Policy         provide a comprehensive long-range pro
                      Act of 1980, the U.S. Geological Sur         gram for the assessment and utilization of
                      vey demonstrated the utility of com          U.S. ocean mineral resources. The program
                      plex computer models to simulate             document is being reviewed by the Depart
                      movement of radionuclides in ground          ment of the Interior.
                      water and completed a report identify           In 1984, a 40,000-mile pole-to-pole
                      ing and describing the major geological      cruise of the S. P. Lee (Operation Deep
                      and hydrological problems associated         sweep) was completed. The operation was
                      with existing low-level radioactive          designed to advance reconnaissance Sur
                      waste disposal sites.                        veys in the Bering Sea, Hawaii, American
                  •   The Bureau of Mines developed an in          Samoa, the Marshall Islands in the Trust
                      expensive technique by which pyrite          Territory of the Pacific Islands, and other


                                                                                                              89


                                                                                          P00000124224
        Case 6:15-cv-01517-AA                              Document 381-18                   Filed 10/15/18             Page 99 of 153




                                                                                                                º
                                                                                          Department of the Interior

The Geological Survey using research ships to study and assess availability of ocean floorminerals on
the continentalshelf




island areas of the Pacific and Antarctic                       have involved coordination with several
Shelf. While a portion of the cruise was                        U.S. oceanographic         institutions and the Ca
outside the continental shelf and EEZ wa                        nadian    Geological       Survey on the Gorda
         all




ters,                                                           and Juan de Fuca ridges.
               of




                    the information will be useful
                                                           in




formulating             better understanding                        The coordinated         and cooperative    ven
                                                      of




                                                  the
                     a




                                                                               USGS, NOAA, and
                                                                          of




origins and locations    probable mineral                       tures                                           the
                                   of




occurrences    these offshore areas.
                         in




                                                                oceanographic        institutions will extend over
     USGS, cooperation with the National                        several years because the detailed knowl
                    in




Oceanic and Atmospheric    Administration                       edge necessary for the successful exploita
(NOAA),    planning   digitally produced                               the many strategic and critical miner
                                                                     of




                                                                tion
                is




                                   a




                                                                als found
                                                 as



                                                           as




          maps covering the EEZ
          of




                                                                              the seabed      still scant.
                                                                               in




                                                                                                                    A
                                                                                                   is




series                              well
land  extending inland approximately 100                        modern high-resolution “Seabeam” Swath
miles. Current plans call for the series                        mapping system aboard the NOAA ship
                                                           to




display several types       geological and                      Surveyor will provide the needed
                                       of




geophysical data               1:1,000,000.                     bathymetric surveying and mapping
                              at




                                            of




                      scale
                                                                                                              of




                                                                                                        the
                              a




The base data categories will include Se                        seafloor. USGS, using the research vessel
lected metric contours and state boundaries                     Farnella, will conduct geophysical and geo
for the land portions       the maps and                        logical investigations using Seismic Systems,
                                       of




shoreline and bathymetric contours for the                        side-scan sonar system developed by the
                                                                a




EEZ offshore. Initial mapping efforts have                                          Oceanographic Sciences,
                                                                                     of




                                                                British Institute
concentrated     the EEZ off the coasts of                      and bottom-sampling equipment. New de
                         in




California,          Oregon,   and Washington          and      velopments        geological framework, plate
                                                                                in




90


                                                                                                                            P00000124225
Case 6:15-cv-01517-AA        Document 381-18            Filed 10/15/18        Page 100 of 153




                tectonics, and microterrane phenomena            al areas. The satellites showed where ap
                will guide future reconnaissance and re          propriate temperature conditions existed
                Source assessment activities.                    for fish, which often were hundreds of miles
                                                                 from their traditional locations.
                Fisheries
                                                                 Land Resource Mapping Surveys
                Based on research conducted by National
                Marine Fisheries Service Scientists (working     USGS has long recognized the need for
                with the California Institute of Technology's    image maps as tools for resource analysis
                Jet Propulsion Laboratory (JPL)    and the       and as map supplements, as well as a
                Scripps Institution of Oceanography), Cal        means for providing coverage of unmapped
                ifornia fishermen have begun using satel         areas. After Landsat 1 was launched in
                lites to help them catch tuna, salmon, and       1972, the agency began to produce multi
                other fish. The satellites help to locate prom   color maps, and earth scientists quickly rec
                ising fishing spots by detecting areas of        ognized the global application of small
                warm and cold water and by showing sharp         Scale, image-base maps for compiling and
                changes in color that mark Ocean fronts or       analyzing land use, geologic, and hydro
                boundaries and indicate where fish can be        logic data over regional areas. USGS has
                found. The tuna, for example, is a visual        continued to develop techniques for pro
                feeder that likes warmer waters and cruises      ducing color image maps from multispectral
                along the color breaks. Logbook data      col    imagery. Recently, imagery from the higher
                lected by fishermen, superimposed on             resolution Landsat 4 Thematic Mapper
                color break charts, show that fish catches       (TM) has made possible the production of
                correlate well with the fronts shown on the      color image maps at 1:100,000 scale.
                satellite images. NOAA, JPL, and the                The Great Salt Lake and Vicinity Landsat
                Scripps Institution of Oceanography have         TM image map was prepared during the
                established a cooperative program to dis         latter part of 1984 at a scale of 1:100,000
                tribute experimental sea-surface color           and involved several new developments in
                charts to albacore tuna fishermen, directing     the art of image mapping. Four images
                them to ocean color boundaries where tuna        spanning an 8-day period were required to
                tend to gather.                                  produce the mosaic and to permit precise
                   Using NOAA     7 satellite data to depict     geometric and radiometric adjustment to a
                thermal conditions on the continental shelf      common base. Although the map required
                off the east coast of the United States,         7 months to produce after image acquisi
                NOAA has constructed charts that can             tion, this is a far shorter period than can be
                guide fishermen to temperature fronts            expected for conventional map production.
                where surface and midwater fish species          The map displays transitory phenomena of
                tend to congregate. During 1983, NOAA            high importance, since this is the highest
                also developed a technique to use data           level of the Great Salt Lake in over 100
                from the Coastal Zone Color Scanner              years. The time required to produce such
                (CZCS) on the National Aeronautics and           image maps can be reduced further in
                Space Administration's Nimbus 6 satellite to     pressing situations.
                chart hypoxic waters in the northern Gulf of       In early 1983, a cooperative,    pilot digital
                Mexico. Hypoxic waters have very low con         production project involving the   USGS and
                centrations of dissolved oxygen near the         the Bureau   of the Census was begun to
                bottom. The location of these waters is of       collect and process transportation and hy
                concern to fishermen because they are al         drographic data for the State of Florida.
                most devoid of finfish and shrimp. These         These data are displayed on 48 maps at a
                techniques were particularly useful in find      scale of 1:100,000.  The purpose was to
                ing fish in 1983. Because of the abnormal        enable the USGS to develop and test new
                warming of the Ocean temperatures result         production procedures and Software and to
                ing from the El Nino phenomenon, many            incorporate a Scanning and editing System
                fish moved northward, away from their usu        into a production     system. The successful


                                                                                                              91


                                                                                       P00000124226
     Case 6:15-cv-01517-AA                     Document 381-18             Filed 10/15/18            Page 101 of 153




completion    of this pilot project has resulted    USGS conducted a pilot study in coopera
in the implementation of a high-volume dig          tion with the U.S. Forest Service to establish
ital production system in both agencies. A                     scope, and methodology for
                                                    feasibility,
digital cartographic data base containing           mineral-resource assessments of national
transportation and hydrographic features            forests and other public lands. The first area
from USGS 1:100,000-scale maps will exist           studied was the San Isabel National Forest
for the entire United States by the end of the      in Colorado, which covers 1,240,000 acres.
decade. The Bureau of the Census will en            The assessment outlines areas in the forest
hance the data base through the addition of         that have high potential for concealed de
Street names and census geocodes.                   posits of molybdenum and copper, and
  The use of satellite and aircraft image           high and moderate potential for gold and
data has become common for producing                silver as well as for other minerals including
land resources inventories in Bureau of       Rec   lead, zinc,    tungsten,   uranium, thorium,
lamation projects. Land cover features have         iron, coal, fluorspar, and gypsum. Informa
been mapped and digitized for studies on a          tion is also obtained about possible deposits
variety of subjects including wildlife habitat,     of Sand, gravel, limestone,    and other   con
agricultural crop patterns, hydrology, water        struction materials.
used in irrigation, and geology. For exam             The USGS Development of Assessment
ple, the Bureau and the State of Wyoming            Techniques and Strategic and Critical Min
have completed a study that applied remote          erals Programs sponsored more than 160
Sensing techniques to an assessment of the          research projects during 1983 and 1984 in
beneficial use of water in the upper Green          which concepts and techniques to improve
River Basin. In that study, a practical tech        mineral resource assessments were de
nique was developed for applying both sat           veloped, and quantitative syntheses of
ellite images and aerial photographs to             available domestic and international re
monitor the extent of irrigated cropland.           sources of strategic and critical mineral
  The U.S. Fish and Wildlife Service has            commodities were provided. Also during
been evaluating the accuracy, precision,            1984, remote sensing techniques were de
and cost of producing land cover maps from          veloped to map and identify minerals asso
different types of remotely sensed data.            ciated with argillitic and propylitic altera
Three mapping techniques have been eval             tions that are common in Several types of
uated for the shale-oil-rich   Piceance Basin,      mineral deposits. Using newly available
Colorado: supervised classification of              Landsat Thematic Mapper data with low
Landsat Multispectral Scanner (MSS) digi            spectral resolution in the near infrared, min
tal data, visually interpreted Landsat MSS          eral exploration applications have been de
1:250,000-scale false-color composite im            veloped   and tested to identify and map
ages, and visually interpreted 1:24,000             Several clay and sulfate minerals.
Scale color-infrared aerial photographs.              The Federal Mineral Land Information
Preliminary results indicate that the latter        System     (FMLIS)    is being developed by
technique is the most effective of the three        USGS to enable land managers, pol
for producing land-cover       inventories.         icymakers, and others to retrieve, display,
                                                    and analyze minerals information on
Mineral and Energy Resource                         Federal lands rapidly. This program stems
Assessments                                         from the Department of the Interior's inter
                                                    est in knowing the coincidence of Federal
During 1983, USGS and the Bureau of                 land, mineral deposits, and restrictions to
Mines published the two-volume Profes               mining. Started in 1983, the program is in a
sional Paper 1300 entitled Wilderness Min           conceptual demonstration phase with plans
eral Potential. This publication summarizes         to reach operational status by 1986. The
the results of 20 years investigations of the       objectives are (1) to develop a national-level
resource potential of Forest Service lands          geographic data base of published informa
being considered by Congress for designa            tion on Surface and subsurface Ownership,
tion as wilderness areas.        During 1984,       restrictions to mining, and mineral assess


92


                                                                                                         P00000124227
Case 6:15-cv-01517-AA             Document 381-18                              Filed 10/15/18              Page 102 of 153




                ments and deposits, and (2) to develop pro                             matically warns miners before   rate indicat




                                                                                                                                    a
                cedures for accessing and analyzing those                              ing that the potential collapse




                                                                                                                                         of
                                                                                                                             roof




                                                                                                                                                      is
                                                                                                                                         a
                data with available geographic information                             reached.
                system technology. The data base is to be
                used for policy decisions at the state, region                         Improved Materials

                 al,
                       and national levels.

                                                                                                 Mines research on extending the




                                                                                                 of
                                                                                       Bureau
                Resource Recovery                                                      performance      materials has focused on




                                                                                                           of
                                                                                       improving wear resistance       mining and




                                                                                                                                   in
                   the past   years, Bureau




                                                                 of
                                               Mines inves
                In




                                   2                                                   mineral processing applications, but the re
                tigations have disclosed new Alaskan de
                                                                                       sults sometimes have broader significance.




                                                                      as
                posits                          chromium,
                             of



                          such critical metals
                                                                                           one project, researchers found that




                                                                                       In




                                                                                                                                                     a
                cobalt, nickel, and platinum. Other work
                                                                                       special heat treatment can improve twen
                has resulted   methods for capturing cobalt
                                       in




                                                                                       tyfold the spalling resistance    large-diam




                                                                                                                                    of
                that         now lost when Missouri lead ores are
                        is




                                                                                       eter grinding balls used for pulverizing ores.
                processed,  and     using advanced tech
                                             in




                                                                                          another project, they learned that Small




                                                                                       In
                nology for extracting titanium metal from
                                                                                                   aluminum can improve mark




                                                                                                      of
                                                                                       additions
                Colorado perovskite, one
                                                                  In of

                                              the Nation's                             edly the wear resistance    low-alloy steels.




                                                                                                                              of
                largest titanium resources.      addition, re
                                                                                         Seeking substitutes for strategic and crit
                                   significant improvements
                                            to




                search has led
                                                                                       ical materials that are largely imported, the
                  recovering from domestic resources such
                in




                                                                                       Bureau has investigated ceramics and met
                                             fluorite, van
                                                                 as




                essential mineral products                                             als. Recent research      ceramics has shown




                                                                                                                        in
                adium,            platinum-group metals, and                           that alumina        refractories        made from            do
                alumina.
                                                                                       mestic materials can be impregnated with
                                        investigating
                                            of




                  The Bureau   Mines
                                                             is




                                                                                                                  give them proper
                                                                                  a




                                                                                                                         to
                                                                                       various salt solutions
                composite methodology for constructing
                                                                                       ties comparable        the imported bauxite



                                                                                                                to
                mine hazard evaluation maps using Land
                                                                                                              line high-temperature


                                                                                                                  to
                                                                                       and chromite used
                                          and digital ter
                sat data, aerial photographs,                                          furnaces. Substitutions research       metals




                                                                                                                                             in
                rain data     combination with other                            geo
                                  in




                                                                                       has yielded two promising methods for
                logical, geophysical, and geochemical                          infor   hardsurfacing steels that do not require crit
                mation from field studies                        mining regions.
                                                            in




                                                                                       ical alloying metals. Both methods circum
                To reduce the subjectivity factors inherentin
                                                                                       vent the need for welding (which has sever
                the visual interpretation    remotely sensed
                                                            of




                                                                                          disadvantages),   and both involve the
                                                                                       al




                data, the Bureau                  using digital processing
                                             is




                                                                                       casting    steel against either


                                                                                                                                                    or
                                                                                                 of




                                                                                                                        shell



                                                                                                                                                    a
                                                                                                                                        a

                techniques      identify lineaments from
                                       to




                                                                                       powder layer that forms the surface needed
                Landsat digital data. Although     not ex
                                                                          is
                                                                          it




                                                                                         provide the required wear properties.
                                                                                       to




                pected that lineament studies will result
                                                                                  in
                                                      all




                                        mine hazards, the
                                                 of




                the identification
                remote Sensing technique                            considered                        Water Resources
                                                                 is




                                                                                  a




                valuable tool  identifying                        potential prob
                                        in




                lem areas.                                                             Dam and Reservoir Management
                      addition, the Bureau  Mines has re
                                                                 of
                       In




                cently developed    Remote Mining Support                              During recent years,     has become appar
                                                                                                                        it
                                             a




                (RMS) system that permits remote-con                                   ent that significant research must be con
                                                                                                 to




                trolled support  coal mine roofs, eliminat                             ducted         ensure that dams are safe and
                                            of




                ing the need for miners    install supports                            stable,   that downstream flows are con
                                                            to




                by hand      potentially dangerous areas.                                           minimize damage    land and
                                                                                                 to




                                                                                                                                        to




                                                                                       trolled
                                  in




                          the system    date show not only                             people,
                                                      to
                            of




                Tests                                                                          and that water    conserved and
                                                                                                                              is




                        safety  and easier compliance with                             used properly. The Bureau
                                                                                                                                   of




                better                                                                                              Reclamation
                roof-control regulations but also increased                            has under way               development
                                                                                                                                   of




                                                                                                        number
                                                                                                            a




                productivity. Another Bureau development,                              programs aimed
                                                                                                                in at




                                                                                                                     these ends.
                used with the RMS system,    monitoring                                     Heavy runoff                the Colorado River
                                                                                  of
                                                                 is




                the roof-to-floor            closure rate, which auto                  drainage basin during the spring
                                                                                                                                              of




                                                                                                                                                   1983


                                                                                                                                                    93


                                                                                                                     P00000124228
     Case 6:15-cv-01517-AA                Document 381-18                         Filed 10/15/18                         Page 103 of 153




resulted in cavitation damage to the left        current concerns as ground-water con
spillway tunnel of the Glen Canyon Dam in        tamination, flood analyses, effects of toxic
Arizona. Damage of this type is charac           wastes, acid precipitation, and stream
teristic of spillway tunnels, where water        quality.
                                                                         USGS published




                                                                                                       its
flows down a steep section of tunnel and              In 1984, the                                          National
then through a horizontal section before         Water Summary 1983—Hydrologic Events
exiting to a river. As part of the repair pro    and Issues, which includes state-by-state




                                                                                             a
gram initiated by the Bureau of Reclama                       major water-related issues,




                                                                  of
                                                 Overview




                                                                                                                    a
tion, air slots are being constructed in both    perspective on national water issues, and




                                                                                                                    a
of the spillway tunnels to prevent future                    major hydrologic events.     re




                                                                  of
                                                 calendar




                                                                                                               A
damage. The air slot allows a layer of air to                             this publication entitled                Na




                                                                        of
                                                 vised version
be trapped under the water flowing in the        tional Water Summary 1984—Hydrologic
tunnel. The layer of air acts to cushion the     Events, Selected Water Quality Trends, and
impact of the water on the tunnel lining,        Ground-Water Resources, was published




                                                                                                                    in
protecting it from erosion. The use of air       1985.       this publication, the occurrence,
                                                             In
slots in spillway tunnels is an economical       availability, and use        ground-water re




                                                                                     of
method of ensuring proper performance                          each state and several water
                                                                 in
                                                 sources
under high flow conditions. It also provides     quality trends                                                    dis
                                                                             in
                                                                                  surface    water           are
means by which smaller, more economical          cussed. Information resulting from an ex
tunnels can be used successfully for spill                       ground-water studies being
                                                                        of


                                                 tensive series
way construction while providing adequate        conducted through the USGS's Regional
protection of major water storage facilities.    Aquifer System Analysis Program are high
  The Bureau of Reclamation     is conducting    lighted. Some   the areas being surveyed
                                                                         of




a pilot program for remote monitoring of the     are the Floridian aquifer system, which un
structural behavior and condition of con
                                                             all




                                                               Florida, Southeastern Georgia,
                                                             of




                                                 derlies
crete arch dams, embankment       dams, and      and small parts   adjoining Alabama and
                                                                             of




potential landslide zones. The concrete          South Carolina; the Alluvial Basin parts
                                                                                                             in



dams receiving sensors include Glen Can            Nevada and Utah; the Atlantic Coastal
                                                 of




yon Dam in Arizona, Morrow Point Dam in          Plain; the central Midwest; the Central Val
Colorado, Flaming Gorge Dam in Utah,             ley    California; the Columbia Plateau
                                                       in




                                                                                                                    in




and Crystal Dam in Colorado. The sensors         parts    Washington, Oregon, and Idaho;
                                                            of




will monitor movements of the dams that          the High Plains; the Northeast Glacial Val
would indicate potential instability or struc    leys   the New England States; the north
                                                        in




tural distress. Systems of remote sensors        ern Great Plains; the northern Midwest;
allow continuous monitoring of dams and          Oahu, Hawaii; and the Snake River Plain
                                                                                                                    in




related features, permitting rapid reaction      the Pacific Northwest.
during natural or wartime emergencies and
providing time to prepare for, and possibly      Radioactive Waste Disposal Site
avoid, major safety problems. If the results     Assessments
are as anticipated, the Bureau of Reclama
tion expects to install a more comprehen         Geohydrologic expertise
                                                                                            to




                                                                                be included
                                                                                                                    in




sive network of remote sensors on its            the criteria for future low-level radioactive
projects.                                        waste site selection               under the Low-Level
                                                 Waste Policy Act        being developed
                                                                             of




                                                                  1980
                                                                                       is




Water Supply and Quality                         by the USGS's Water Resources Investiga
                                                 tion Program                     pilot study              Sheffield,
                                                                                                      at
                                                                         is in
                                                                            a




In 1983 and 1984, USGS's Federal-State           Illinois, which
                                                                                      of




                                                                   one      the six low-level
Cooperative Program continued to concen          radioactive waste disposal sites   the Unit
                                                                                                      in




trate on water resources investigations of       ed States. Program accomplishments
                                                                                                                    in




highest priority to the Nation. Hydrologic       1984 included completion   detailed hy
                                                                                                 of




data collection and interpretive studies were    drogeologic           descriptions
                                                                                            of




                                                                                           the five other
proceeding in every state, Puerto Rico, and      commercial            low-level     waste sites and the
                                                                                                 three U.S.        De
                                                                                            at




several of the territories, with focus on Such   conduct of similar studies


94

                                                                                                                             P00000124229
Case 6:15-cv-01517-AA         Document 381-18            Filed 10/15/18        Page 104 of 153




                                                                                                        º
                                                                                        Department of the Interior

                 Aerial view of Glen Canyon Dam and Lake Powell at elevation    of 3,700 feet. Both spillways   are
                 operating.




                 partment of Energy waste disposal sites.          Oceanic and Atmospheric Administration's
                   In addition, the USGS demonstrated and          Geostationary Operational Environmental
                 documented the usefulness of complex              Satellite (GOES) for data relay. USGS oper
                 computer models to simulate the move              ates the telemetry at 1,000 of those stations
                 ment of radionuclides in ground water and         for such Federal agencies as the Corps of
                 identified and described the major geologic       Engineers, the Bureau of Reclamation, and
                 and hydrologic problems associated with           the National Weather Service, and for state
                 existing disposal sites for low-level wastes.     and local cooperators.  Data transmissions
                 Finally, the USGS provided technical assis        are received from the satellite relay at nine
                 tance both to the Nuclear Regulatory Com          direct-readout ground stations operated by
                 mission in the preparation of criteria for low    USGS. Data are transmitted automatically
                 level waste burial site selection, and to state   to host computers from the ground station
                 agencies as they prepared to select new sites     computer controllers for computation, Stor
                 in accordance with the Low-Level Waste            age, and dissemination over USGS's na
                 Policy Act.                                       tionwide distributed information system.
                                                                   Satellite telemetry provides near-real-time
                 Hydrologic Monitoring                             data for river forecasting, reservoir manage
                                                                   ment, hydropower generation, irrigation,
                 Approximately 1,400 USGS hydrologic               and water control.
                 gauging stations are equipped with auto              In 1984, the Bureau of Reclamation de
                 mated instrumentation that provides for           veloped techniques for using satellite and
                 data transmission using the National              airborne multispectral Scanners, together


                                                                                                                95


                                                                                        P00000124230
     Case 6:15-cv-01517-AA                 Document 381-18               Filed 10/15/18            Page 105 of 153




with limited ground reference information,       cedure that will simplify future planning and
to monitor certain water quality parameters      the issue of permits for mines.
on inland lakes and reservoirs. Those tech
niques are being used operationally on Bu
reau reservoirs in the Western United                             Forestry
States. In addition,     portable     hydro
meteorological   monitoring   stations, which    Forest Products
transmit data hourly through the GOES sys
tem, support such diverse activities as wind     Forest Service engineers have developed a
energy research, high-elevation precipita        new machine that slices small-diameter
tion measurement,      and reservoir and         trees, logging residues, and unsalable mate

stream monitoring.                               rial into chunks much larger than con
                                                 ventional wood chips. The chunkwood has
                                                 characteristics superior to wood chips for
Acid Mine Drainage                               use as wood fuel or for the production of
                                                 structural flakeboard   and other composite
Although the American mining industry            wood products. Scientists at the Forest
spends over a million dollars a day treating     Products Laboratory have identified for the
acid mine water so that it can be discharged     first time an enzyme active in breaking
safely, the environmentis visibly affected by    down lignin, the natural plastic that makes
the thousands of miles of streams and rivers     up 25 percent of wood. This discovery,
that are being seriously polluted by acid        along with increased understanding of the
water from many abandoned mines. The             wood decay process, may lead to biological
Bureau of Mines is addressing this problem       methods for controlling decay. Cooperative
with three principal objectives: to develop      research at the Forest Products Laboratory
techniques to control pyrite oxidation           and several universities has led to structural
(thereby attacking the problem at its            analysis methods to predict the stiffness and
source), to reduce the costs associated with     strength of light-frame floor and wall com
the treatment of acid mine drainage, and to      ponents in housing. Both suppliers        and
avoid future problems by improving the           users can predict how changes in materials
prediction of acid formation.                    or construction will affect the serviceability
   The Bureau of Mines has developed an          and safety of such floor and wall systems.
inexpensive technique by which pyrite ox            Working with different species in different
idation can be reduced 60 to 95 percent at       climatic conditions, researchers have found
the source. Research has shown that iron         two ways to dry wood more efficiently. First,
oxidizing bacteria, which are a part of the      operators of small sawmills now can kiln-dry
acid-producing system, can be killed easily      lumber profitably with a commercial-sized
with dilute solutions of anionic surfactants,    solar kiln developed by researchers at the
the active ingredient of many household          University of Montana. For small mills, the
detergents. This procedure is being used at      profitability of the solar kiln is substantial.
about 40 mine sites to prevent site acidifica    Large mills can use the kiln as a predrier.
tion or to reduce treatment costs at Surface     Second, scientists at Mississippi State Uni
mines and coal-refuse disposal areas.            versity have developed a procedure for dry
   In cooperation with industry and several      ing dimension lumber with superheated
state regulatory agencies, the Bureau of         steam. This system uses approximately
Mines is also directing a major field evalua     one-fourth  less energy than present Sys
tion of a method for predicting acid poten       tems and   produces   straighter, more uni
tial before mining. The quality of water from    formly dried lumber.
reclaimed areas at 30 mine sites in the East
and Midwest is compared       with predictions   Logging Systems
of water quality based on current over
burden analysis and leaching techniques.         Working with True Fir on California Soils,
The objective is an empirical predictive pro     forest scientists at the University of Califor


96


                                                                                                       P00000124231
Case 6:15-cv-01517-AA     Document 381-18               Filed 10/15/18          Page 106 of 153




                 nia have found that soil bulk density more          Surface erosion from forest roads is the
                 than doubles on skid trails and landings.       primary source of long-term sediment        pro
                 This finding has led to measures     of de      duction in logging areas. Forest Service
                 creased yield due to the reduced growth of      engineering researchers have developed
                 individual trees and to a smaller number of     techniques     to predict the surface erosion
                 trees becoming established. Experimenting       expected     for given soils, geologic   condi
                 with different soils and species, researchers   tions, vegetation,   road specifications,   and
                 at Oregon State University  have established    climatic events.
                 that such compaction    problems last 30 to
                 50 years, particularly on the best sites. For   Forest Fire Control
                 est engineers at Oregon State have de
                 signed logging Systems that reduce Com          A   computer    system showing the probable
                 paction to manageable proportions.     Fed      location of fires caused  by  lightning has
                 eral forestry agencies are again willing to     been developed by fire researchers working
                 offer sales based on tractor logging, which     at the Northern Forest Fire Laboratory. The
                 significantly reduces costs to taxpayers on     system currently being tested by the Forest
                 several million acres of forest land. In one    Service and the Bureau of Land Manage
                 40-acre unit, for example, lumbermen            ment sorts data from thousands of lightning
                 could use the newly designed skid trails        strikes and on the condition of forest fuels,
                 instead of an expensive skyline, thus reduc     and displays in map form where fires are
                 ing harvesting costs by $50,000. When that      most likely to start.
                 reduction is multiplied by the hundreds of
                 operations in the region each year, the ben
                 efit is substantial.




                                                                                                              97


                                                                                       P00000124232
      Case 6:15-cv-01517-AA                                                Document 381-18                        Filed 10/15/18                       Page 107 of 153




Environment



The Reagan Administration continues to
recognize the Government's                                responsibility
to protect the environment.                           The principal
component of       strategy        stress re
                            its




                                                           to
                                                     is
search that addresses significant gaps    the




                                                                      in
             information required                                    under

                                                                to
scientific
          wide range    environmental prob
                                   of




stand
        a




lems, particularly data gaps associated with
critical regulatory needs.
   Major advances     1983 and 1984 in
                                   in




cluded the following:
       new procedure
                                            to




                         concentrate and
      A
  •




       culture viruses from drinking water
       samples was developed, facilitating the
       field testing  drinking water supplies.                                       Rotavirus                                               Tº
                            of




       Refinements                     remote airborne                 and
                                  in
  •




                                                                                                     Environmental Protection Agency
       spaceborne            sensing devices have                          im




                                                                                                                                                  vi
                                                                                  Electron micrographs                 two gastroenteritis


                                                                                                                  of
       proved our ability   analyze the dy
                                            to




                                                                                  ruses implicated    waterborne outbreaks. New
                                                                                                        in
                  pollutant transport and
                    of




       namics                                                                     techniques developed by EPA researchers can
       transformation              phenomena.                                     concentrate viruses   drinking water, thus enab
                                                                                                             in



       Advancements         air pollution control                                 ling detection      even under field conditions.
                                   in
  •




       technologies have led        significant re
                                                  to




       ductions     facility size and improve
                       in




                                                                                     drinking water into less than one-half
                                                                                  of




       ments           cost efficiencies.
                  in




                                                                                  cup. The half cup
                                                                                                              of




                                                                                                         concentrate then can
       New developments        climate model
                                             in
  •




       ing, carbon cycle, and vegetation re
                                                                                  be placed into cell cultures designed   de                 to
                                                                                  tect the presence
                                                                                                             of




                                                                                                       human enteric viruses.
       sponse research are defining the nature
                                                                                  This method can be used under field condi
       and magnitude     the uncertainties Sur
                                   of




                                                                                          or




                                                                                  tions             minimally equipped bacteriology
                                                                                               in




       rounding the greenhouse effect.
                                                                                  laboratories to concentrate                      viruses from
     The following sections highlight
                                                                           2 of




                                      few
                                                                 a




                                                                                  large volumes     water. The concentrates
                                                                                                         of




the contributions made during the past
                                                                                  can then be shipped        an appropriately
                                                                                                                       to




years by federally supported environmen
                                                                                  equipped virological testing facility for cell
tal research            measurement                    and monitor
                  in




                                                                                  culturing. With this method, local laborato
ing, water quality control, air quality Con
                                                                                  ries have, for the first time, standardized,
trol, acid rain source-receptor relationships,
                                                                                  step-by-step procedures      concentrate vir
                                                                                                                         to




and the global environment.
                                                                                  uses         drinking water.
                                                                                          in




Measurement, Monitoring, and                                                      Toxicity Testing
        Assessment
                                                                                  Samples      substances found
                                                                                                                                   at
                                                                                                of




                                                                                                                     waste sites
Viruses             Drinking Water                                                                         different chemicals,
             in




                                                                                                                   of




                                                                                  often contain dozens
                                                                                            which may be toxic. To analyze
                                                                                           of




                                                                                  some
There are more than 100 different types                                           each waste sample,       attempt      identify
                                                                                                                   to




                                                                                                                                        to
                                                                            of




human viruses that can be transmitted by                                          each and every chemical        that Sample,
                                                                                                                              in




drinking water, many  them extremely dif                                                       determine the potential toxicity
                                                                                                 to




                                                                                  and then
                                       of
                                             of or




                                                     20 microscopic                  each would be very difficult. To make
        to




                                                                                  of




ficult    detect. Even 10
particles     100 gallons                            water could be               matters worse, there are often insufficient
             in




                                                           1983, re               data available on the individual chemicals
                                                           In
                  to




detrimental           human health.
               at




searchers           the Environmental                        Protection                                with certainty their potential
                                                                                  to




                                                                                     determine
Agency (EPA) developed     procedure using                                        toxicity.
                                            a




advanced filter techniques                                                          EPA has developed an economic method
                                                     to




                               concentrate
the viruses present     100-gallon Sample                                         by which   researcher can identify the en
                                   in




                                                                                                a
                                        a




98


                                                                                                                                                           P00000124233
Case 6:15-cv-01517-AA           Document 381-18                              Filed 10/15/18                  Page 108 of 153




                 vironmental toxicity of a waste sample                       with              Scientists are now able to chart the air
                 out knowing                                                               motions over the Northeastern United




                                           its
                                                 chemical contents.               The
                                               simple, reliable,                           States and Southeastern Canada  suffi




                                                                                                                                                 in
                                             of



                                                            of
                 method consists         set




                                             a
                      inexpensive   bioassays                                                            begin




                                                                                                                                                      of
                                                                                                            to



                                                                                                                         to
                 and                          that covers most                             cient detail           answer some     the
                 significant toxic reactions that might be ex                              questions posed by large-scale atmospheric
                 pected. Use




                                                                                                                              as
                               this method can assist inves                                pollution                  “acid rain.” The




                                      of
                                                                                                     issues such
                 tigators   determining the presence, de                                   Department      Energy's (DOE’s) Cross-Ap




                                                                                                             of
                                in
                 gree, and nature       toxicity      given                                palachian Tracer Experiment made use




                                                      of




                                                                                                                                                           of
                                                                       in
                                                                       a




                                                                                                                                                            a
                                                                                           newly developed, chemically inert tracer
                              or
                 sample           samples. Preliminary test




                                           of
                           mix
                 ing   1983 indicated that the method could                                gas which was injected into the atmosphere
                      in


                 be extremely useful for determining the ex                                  Ohio and Sudbury, Ontario. The tracer




                                                                                           in
                        contamination and for assessing the                                gas was spread by the prevailing winds and
                         of



                 tent
                 effectiveness             of    cleanup operations.




                                                                                   In




                                                                                                        as
                                                                                           sampled       passed off the east coast. The




                                                                                                        it
                 1984, the method underwent rigorous field




                                                                                                                                        as
                                                                                                      that movement,




                                                                                                       of
                                                                                           details                         determined
                 testing.                                                                  from the 3,000 samples taken, will furnish
                                                                                           information that atmospheric Scientists can
                 Airborne and Spaceborne                                                   use   testing and developing mathematical




                                                                                                  in
                 Monitoring                                                                models to determine which sources of at
                                                                                           mospheric        pollutants            pollu




                                                                                                                                                 to
                                                                                                                   contribute
                 EPA and the National Aeronautics and                                                               regions




                                                                                                  at
                                                                                           tion    which sensitive           downwind.
                 Space Administration (NASA) have cooper                                                              Chichon, Mexico,




                                                                                                                  of
                                                                                              The effects




                                                                                                                             El
                                                                                                             the
                        developing various Light Detection                                 volcanic eruption




                                                                                                                        of
                 ated
                         in




                                                                                                                 1982 and the Mt. St.
                 and Ranging (LIDAR) laser systems for                                     Helens activity




                                                                                                                   of
                                                                                                                        1980 have been sorted
                 monitoring the environment, and they have                                 out from solar radiation measurements
                 also cooperated     analyzing observations                                taken with   computer-controlled radi
                                                 in




                                                                                                             a
                 from regional-scale atmospheric field stud                                ometer developed       DOE’s Pacific North




                                                                                                                        at
                 ies. The airborne Ultraviolet-Differential                                west Laboratory. Although Mt. St. Helens
                 Absorption          LIDAR (UV-DIAL)                   system was          produced    large spike   sulfur dioxide,




                                                                                                                              of




                                                                                                                                                            its
                                                                                                         a

                 deployed
                                                            of




                                                      investi                                                    sulfate particles was rapid and
                                                                        to




                                                                                                            to
                              the summer      1981
                                 in




                                                                                           conversion
                 gate pollutant deposition above the mixing                                the stratospheric aerosol injection was
                 layer created by convective cloud activity.                               short-lived. Consequently, experts ex
                                                                                   of In




                 1984, analysis focused on the character                                   pected no long-term effect on weather from
                 cloud residue. The results supported the                                  stratospheric loading by gas from Mt. St.
                 hypothesis that convective clouds induce                                  Helens. The pattern      aerosol develop
                                                                                                                             of



                 significant exchanges   pollution con                                                               Chichon erup
                                                           of




                                                                                                                                   El

                                                                                           ment associated with the
                 centrations between the mixed and the                                           April 1982 was quite different. The
                                                                                                  of




                                                                                           tion
                 cloud layers. Moreover,  the cloud residue                                             stratospheric aerosol particles
                                                                                                            of




                                                                                           first influx
                          into highly correlated layers                                                                            lati
                                                                                   of




                 evolved                                                                   did not appear over middle-northern
                 ozone and aerosols that elongated and                                     tudes until September 1982, when mea
                 tilted the vertical as result of mean wind                                                                                       of Sub
                         in




                                                                                           surements showed              an abundance
                                                       a




                 shear.                                                                    micron-sized particles. The particles have
                                                                       as




                    Remote sensing devices, such      airborne                             since grown steadily   approach   relatively
                                                                                                                         to




                                                                                                                                             a




                 and spaceborne LIDAR, are powerful, cost                                  large average diameter      one micron. The
                                                                                                                              of




                 effective tools for analyzing the dynamics                                larger than expected size
                                                                                    of




                                                                                                                                   of




                                                                                                                         the sulfuric acid
                 pollutant transport and transformation                       phe          particles and their long residence time may
                 nomena. They are expected                                     pos         well change solar radiation levels reaching
                                                                  to




                                                 make
                                                                             it




                              distinguish between gases and                   aero         the Earth insolation and thus have cli
                         to




                 sible
                 sols            atmospheric pollutant                        con          matological consequences.
                           in




                                  trace the transport path
                                             to




                 centrations and
                             each agent      concern. The                                  Checking Incinerators
                                     of




                                                             of




                    the air
                 in




                 knowledge gained can lead    better under
                                                                  to




                 standing             pollutants           and,    ultimately,                         the major problems associated with
                                                                                                  of




                                                                                           One
                                                                                    to
                                 of




                 their control.                                                            burning      hazardous        waste mixtures                    the
                                                                                                                                                      is




                                                                                                                                                           99


                                                                                                                        P00000124234
      Case 6:15-cv-01517-AA                                           Document 381-18                          Filed 10/15/18                         Page 109 of 153




                                                                    mix




                                                       all
need to verify immediately that                                             compounds         (VOCs). Approximately    mil




                                                       of




                                                                                                                                        5
                                                                a
ture's hazardous components are ade                                                          petroleum gases, 1-1/2 million




                                                                                           of
                                                                            lion tons




                                                                                                                                                 10
quately destroyed. promising approach                                                     chemical industry gases, and




                                                                                    of
                                  A                                         tons
                            tracer compound that
                     of



involves use                                                                million tons                            furnace gases are




                                                                                                     of
                                                                                                          blast




                                                                       is
                         a




                                           destroy                                     industrial flares each year. Until
                   to




                                                         to
both easier             detect and harder                                   burned




                                                                                          in
than the hazardous constituents of the                              mix     recently, however, little was known about
ture being burned.                     1983, scientists                     their efficiency. An EPA study has found
                                  In




                                                                 at
                                                                      the
                              Standards (NBS) identi                        that, under most conditions, industrial flares
                             of




National Bureau
                   compounds
                                                    as


                                                                            destroy 98       99 percent    VOCs under
                        of




                                                                                                to
fied number                       candidates




                                                                                                                         of
      a




                                                                            normal operating conditions. However, in
           as




for use    tracers. The tracers are relatively
easily detected, and they can be added                                      Stability can result from an excessive gas
                                                                       to

the hazardous waste mixture being burned.                                   feed rate or too low     heat content  the




                                                                                                                                            in
                                                                                                               a
Monitoring
         the exhaust gas for the tracer                                     gases.  other words, when


                                                                                      In
                                                                                                           flame    about




                                                                                                                                       is
                                                                                                                         a
compound would allow incinerator oper                                          go out, poor destruction efficiency can
                                                                            to


           determine rapidly the destruction                                          addition, the practice
                                                                                      In                         injecting
          to




                                                                                                                                  of
ators                                                                       occur.
efficiency                       1984, NBS                                                    prevent smoke forma
                                                  In




                                                                                                          to
                of




               the incinerator.                                             Steam into flares
scientists conducted                   full-scale      tests    of the      tion may reduce efficiency by quenching
candidate       tracer compounds.      addition,                            the flame.
                                                       In




EPA researchers plan         investigate several
                                        to




    them for performance                                                    Environmental Toxicology
of




                              fluidized bed
                                             in




incinerators, cement kilns, and pilot-Scale
incinerators.                                                               EPA's research on pesticides and toxic
                                                                            chemicals includes continued efforts to
                                                                            identify, measure, and evaluate biological
                                                                            responses (endpoints)     medical signifi
                                                                                                                    of




                                                                            cance. This entails the development
                                                                                                                                        of
                                                                                                                  new
                                                                            testing Systems using different organisms
                                                                            and analytic techniques. The selection
                                                                                                                                                 of


                                                                            animal test systems most appropriate for
                                                                            predicting adverse effects on humans con
                                                                                      receive high priority. Studies are
                                                                                      to




                                                                            tinues
                                                                            being conducted on dermal absorption and
                                                                            other uptake routes, on the different re
                                                                            sponses      Organ systems, and on the rela
                                                                                          of




                                                                            tive Sensitivity
                                                                                                      of




                                                                                                an individual   various
                                                                                                                                  in




                                                                            stages         development              from conception
                                                                                                                                                 to
                                                                                      of




                                                                            adulthood.
                                                                                                     EPA on environmental                    tox
                                                                                                at




                                                                                 Research
                                                                            icology has shifted from single-species bio
                                                                            assays   tests with complex systems. This
                                                                                      to




                                                                                                                                                 is




                                                                            accompanied     by increasing efforts    deter
                                                                                                                                       to




                   Environmental Protection Agency                          mine the applicability      laboratory results
                                                                                                                   of




                                                                               the prediction     ecological effects under
                                                                                                          of




                        NBS scientists, EPA
                                                                            in
                                  of




With the assistance
                                                                       is




developing   technique using tracer compounds                               field conditions. Extrapolation from the lab
               a




  measure the completeness      burning hazard
                                             of
to




                                                                            oratory                                 necessary
                                                                                          to




                                                                                               the field                               because
                                                                                                               is




ous waste mixtures and chemical industry gases.
                                                                                                   population, com
                                                                                                               of




                                                                            field measurement
                                                                            munity, and ecosystem changes   complex
                                                                                                                                  is




                                                                            and expensive.
Industrial Flares                                                             The goal                    develop laboratory                meth
                                                                                                     to
                                                                                                is




                                                                            ods that correlate closely with field meas
                                                                                      significant health    ecological
                                                                                                                             or




U.S. industry uses thousands
                                                    of




                                                                                     of




                                                         flares (tall       ures
pipes with flames on the tops)                              destroy         effects. The health-related research, com
                                                         to




waste gases containing volatile                                organic      bined with complementary
                                                                                                                                            at




                                                                                                         studies    the


100


                                                                                                                                                          P00000124235
Case 6:15-cv-01517-AA          Document 381-18                                Filed 10/15/18                 Page 110 of 153




                 National Cancer Institute and the National                              validated protocols       establish (1) single




                                                                                                                         to
                 Center for Toxicological Research of the                                pollutant criteria that account for local water
                 Food and Drug Administration, will help to                              quality characteristics                  and varying Sen
                 bridge the gap between laboratory data and                                          local aquatic species, (2) criteria




                                                                                                        of
                                                                                         sitivities
                 human epidemiology. The ecological re                                   for single pollutants that account for interac
                 Search, combined with studies sponsored                                 tions between chemicals       known pollutant




                                                                                                                                  in
                 by the Department of the Interior's Fish and                            mixtures, and (3) criteria for mixtures




                                                                                                                                                           of
                 Wildlife Service, will help in the extrapola                            unknown pollutants and toxicity control for
                 tion of laboratory results to field effects.                            complex effluents.              To ensure that water
                                                                                         quality goals are ecologically                  attainable, an
                                                                                         orderly process has been established




                                                                                                                                                           to to
                              Water Quality              Control                         classify possible uses and levels     use,




                                                                                                                                              of
                                                                                                     attainability,     ecological  re




                                                                                                                              to to
                                                                                         determine                  set
                 Water Quality Determination                                             quirements for the use,    ensure that those
                                                                                         requirements are met, and, finally,




                                                                                                                                                           to
                 The Clean Water Act delineates two types                                monitor for results.
                 of regulatory           requirements     to restore and                      The wasteload allocation (WLA) process,
                 maintain the quality of the Nation's waters.                               which margins      safety, distribution




                                                                                                                        of




                                                                                                                                                           of
                                                                                         in
                 Technology-based standards are uniform                                  treatment burdens, and nonpoint Source
                 national requirements for discharges by in                              controls are considered,    the basis for per




                                                                                                                                  is
                 dustries and sewage treatment facilities.                               mit limitations for individual dischargers.
                 They are applied without regard to the type                             Many water quality models are available,
                 or quality of the water body receiving the                              but most have not been adequately                              field
                 discharge.   Water quality-based                     standards,                                the range                                ap




                                                                                                                                                    of
                                                                                         tested and are limited




                                                                                                                              in
                 which have been adopted by
                                                                   to all




                                                                            57 states    plication.      Dynamic         WLA
                                                                                                                      models that can
                 and territories, define the uses  be made                                           assess accurately complex multi
                                                                                                        to
                                                                                         be used
                                          protect the uses.                              ple-discharge situations are needed.
                                                    to
                 of




                   water and criteria
                 Ambient water quality criteria for the pro
                                       human health complement                           Ground-Water              Protection
                                of




                 tection
                 aquatic life criteria              providing      scientific
                                               in




                                                                    a




                 basis for the formulation                    water quality              Ground-water supplies account for nearly
                                                         of




                 Standards.                                                                    our drinking water and      large por
                                                                                                of of




                                                                                         half


                                                                                                                                          a
                       major research priority    solving the                            tion  the water used for  irrigation.  They
                   A




                                                              is




                 technical problems associated with translat                             are highly vulnerable
                                                                                                                             to



                                                                                                                 contamination and
                 ing water quality standards into permit con                                        clean up once contaminated. To
                                                                                                        to




                                                                                         difficult
                                                                                         improve monitoring capability,                                  re
                                               10




                 ditions.               years, EPA has given                                                                                  EPA
                               to In




                            the last
                 priority              developing technology-based                       Searchers are evaluating                     geophysical       and
                 Controls, with less emphasis on developing                              geochemical methods for detecting and
                 the information base and tools needed to                                mapping subsurface leachates and ground
                 Support               water quality-based            approach.          water contaminant plumes. Several meth
                               a




                 Although                                   (second                      ods are being evaluated
                                                  to




                                                                                                                                  at




                                  adherence            minimum                                                      hazardous waste
                                            technology requirements                      sites selected  coordination with EPA's re
                                                                                                              in




                 ary treatment)
                 has improved the Overall quality  the Na                                gional offices. At those sites, EPA will test
                                                                       of




                 tion's rivers and streams,   good deal                                  the techniques against different types   tar
                                                                                    of




                                                                                                                                                    of
                                                         a




                 Surface water may require additional con                                gets (for instance, plumes
                                                                                                                                        of




                                                                                                                          conductive
                                                                                                                    volatile organics, hydro
                                                                                                               or




                        water quality standards are
                                                                       to




                 trols                                be met.                            contaminants
                         if




                   Difficult water pollution problems that still                         carbon lenses)              different hydrogeologic
                                                                                                                   in




                 remain are those caused by toxic sub                                    regimeS.
                 stances, nonpoint Sources,
                                                          or




                                                            factors that                   Certain easily detectable constituents
                                                                                                                                                           in




                 limit the capacity               the water body     as                  ground water, called indicator parameters,
                                             of




                                                                               to




                                    To implement water
                 Similate pollutants.                                                                    detect the presence    haz
                                                                                                                                                   of
                                                                                                             to




                                                                                         can be used
                 quality-based controls, state permitting                                ardous substances.              Indicator parameters
                 agencies need better information                              field     are chosen because they are easy               meas
                                                                                                                                              to




                                                                       and


                                                                                                                                                         101


                                                                                                                        P00000124236
              Case 6:15-cv-01517-AA                                        Document 381-18                         Filed 10/15/18               Page 111 of 153




ure and because their presence may indi                                     extensive monitoring tests, health effects
cate the presence of other hazardous Sub                                    (animal) studies, and analytical work. EPA's
stances of concern. EPA researchers are                                     contribution included partial funding                        and
testing the rate of migration of selected in                                experimental design support.
dicator parameters with other hazardous
ConstituentS.
  Scientists have also traced the behavior of                                           Air Quality Control
                                                      its


neptunium, which could find       way into
soil plants through contaminated ground                                     Many sources      air pollutants are already




                                                                                                   of
water. The purpose                                                          equipped with pollution control equipment
                                                                      to
                                         of




                        this research
                                                                 is




determine under what conditions the nep                                     that represents




                                                                                                                                          of
                                                                                              substantial investment




                                                                                                   a
tunium could be consumed by humans                                          resources. Small improvements        the effi




                                                                                                                               in
                                                                      in




edible roots and plants. Neptunium  ma                                      ciency     this equipment can mean large
                                                                                        of
                                                               is
                                                               a




jor concern from the standpoint                                             cost savings (and improved air quality).




                                                                                                                                          In
                                                          of




                                                            nuclear
                                                                            addition, industry can realize dramatic re
                                    its




waste disposal due                            long half-life,
                                                                its
                                    to




                                                                Soil
solubility and mobility, and                                reported
                                                      its




                                                                            ductions     pollution by operating existing
                                                                                          in



availability               plants           approximately       1,000       processes more efficiently—often with ad
                                    of
                   of in




times that                 plutonium.          For the first time,          vanced  computerized controls—with   little
                                                                            or




experiments                                                                    no additional investment                   for pollution
                                                                      of




                                this area used amounts
                           in




neptunium equal                             concentrations that             control equipment.
                                    in to




could be expected
                                                          of




                     the event      minor
                                                            a




accident. These new studies conclude that                                   Particulate           Control
                           available for ani
                             neptunium
                     of




the amount
mal/human consumption depends on the                                        Two     the most well-established air pollu
                                                                                   of




type                                                                        tion control technologies are the fabric filter
         of




                                                of




        soil and the level   contamination.
While the findings suggest that the Soil-plant                              and the electrostatic precipitator. Although
uptake     neptunium was previously Over                                    these technologies have been         wide
              of




                                                                                                                                   in




estimated     studies using higher than ex                                  spread use for more than two decades, they
                   in




pected levels, they also suggest that there                                 remain costly and energy consuming.
                    neptunium                                                 Recently,        EPA sponsored             investigations
                                  of




                                                          to




could be transfer                animals
and humans who eat plants that have been                                    that yielded major advances    both tech
                                                                                                                          in




exposed     neptunium.                                                      nologies. For electrostatic precipitators,
               to




                                                                            EPA's researchers have developed staged
Water Reuse                                                                 collectors and improved electrodes. Those
                                                                            advances can be applied
                                                                                                                    to




                                                                                                        both new and
                                  the West,                                 existing precipitator units. Demonstration
                                                     of




Even      water-short areas
         in




                                       com                                           1983 indicated that the improved
                                            as




drinking water              disposable
                                                                                   in




                 used                                                       tests
                             is




                                            a




                                                                                                            efficiently that the size
                                                                                                       so




modity.   most cases, cities consume drink                                  units worked
              In




ing water once and pour the treated left
                                                                                                                                           to
                                                                                     of




                                                                            (area)    the collectors could be reduced
overs into the river for the next town                                                                       comparable
                                                                                                                      of
                                                                                             to




                                                                            one-third      one-fifth that
downstream.                However,
                         the Denver Water                                   standard units.
Department     testing the potential for pu                                      Fabric filters work much like vacuum
                        is




                                                                            cleaner bags, but on    much larger Scale.
                                     its




rifying and reusing     water.
                                                                                                               a




   EPA and the Denver Water Department                                      EPA researchers applied electrostatic forces
cosponsored   an experimental water reuse                                      incoming particles and applied the Op
                                                                            to




treatment facility. The facility design                                     posite charge     the fabric bags. This elec
                                                                                                   to
                                                                      is




based,            part, upon the space pro                                  trostatically augmented filtration process
          at




         least
                             in




                                                                                               pilot scale
                                                                                                       at




gram's experience with water recycling. The                                 was evaluated                    1983. Tests
                                                                                                                         in




purification         facility takes wastewater                                               may cut the cost
                                                                                                                                    of




                                                                 from       indicate that                          fabric
                                                                                                  it




                                            plant and sends                 filtration systems by one-half
                                                                                                                              or




the Denver Metro                                                                                               more.
                                                                                                                                           In
                                                                      it




                                                                proc        addition, the improved units take up far less
               as




                                    as




through   many                              nine treatment
          The resulting water will be used                                  space than the old units.
                                                                      in




esses.




102


                                                                                                                                                    P00000124237
Case 6:15-cv-01517-AA         Document 381-18                            Filed 10/15/18                       Page 112 of 153




                 Sulfur Emissions Control                                              power plant                  Fergus         Falls,        Minnesota,




                                                                                                               in




                                                                                                                                                                       of
                                                                                       showed that the increased surface area
                 Coal combustion is one of the primary                                 pressure-hydrated   lime—the particles are
                 sources of sulfur oxide emissions east of the                            small that 25,000




                                                                                       of so
                                                                                                               them stacked on top




                                                                                                                          of
                                                                                                                       inch high—




                                                                                                                                         as an
                 Mississippi River. To control such emissions,                            each other are barely
                 approximately 160 coal-burning power                                  resulted     only one-third      much lime




                                                                                                     in
                 plants have ordered or installed flue gas                             stone being used compared                                 more Con




                                                                                                                                            to
                 desulfurization (FGD) systems called scrub                            ventional limestone-injection                          techniques.
                 bers. Several years ago, EPA researchers                                  DOE-sponsored research also                                           pro
                 determined that the addition of organic                               gressed on techniques     clean the Smoke




                                                                                                                               to
                 acids, such as adipic acid, improved both                             stack gases   coal-burning power plants.




                                                                                                                                                                       In
                                                                                                          of
                 the performance and the efficiency of FGD                             December 1984, testing was completed on
                 scrubber systems.                                                            two techniques that use electron




                                                                                               of
                                                                                       one
                    To prove their point, in 1983 researchers                                   help clean sulfur oxide- and nitro




                                                                                                 to
                                                                                       beams
                 tested the addition of organic acids to oper                          gen oxide-laden combustion gases. The
                 ating commercial scrubber systems. Results                            technique was tested   the Tennessee Val




                                                                                                                              at
                 at the San Miguel Electric Cooperative in                             ley Authority's Shawnee Power Plant near
                 Jourdanton, Texas, have been encourag                                 McCracken, Kentucky, and was effective




                                                                                                                                                                       in
                 ing. Sulfur oxides removal, limestone use,                            simultaneously               removing         both sulfur and
                 generatingcapacity, waste handling, and                               nitrogen           Another testing pro
                                                                                                      pollutants.
                 system operability improved significantly.                            gram on                   the electron




                                                                                                                                         of
                                                                                                 second version




                                                                                                     a
                 Further studies indicate that the utility could                       beam technology, one which substitutes
                 reduce scrubber operating costs by approx                             ammonia           for the lime, was begun      De




                                                                                                                                                               in
                 imately $500,000 per year by converting to                                                 power station   Indianapolis.



                                                                                                     at
                                                                                       cember




                                                                                                                                         in
                                                                                                     a
                 organic acid-enhanced operation. In an                                    DOE also took the first step, response




                                                                                                                                                 in
                 other evaluation at City Utilities Southwest                                congressional  directive (Public Law
                                                                                       to
                                                                                       a



                 Power Station in Springfield,                Missouri,       sul      98–478),    determine industry's interest
                                                                                                         to




                                                                                                                                                                    a in
                 fur oxides removal improved                   from 70        per      Scaling up “clean-coal technologies.”




                                                                                                                                                                    In
                 cent to 90 percent with the addition of                               November 1984 announcement,                                              DOE
                 organic acids. Since the tests, City Utilities                        asked industry                    suggest ways
                                                                                                                    to
                                                                                                                                                               which




                                                                                                                                                       in
                                                                                       Federal incentives might accelerate the de
                                             its




                                                                               to to




                 has converted        scrubber system
                 organic acid-enhanced                    operations                   velopment      new technologies that could
                                                                                                          of




                 achieve compliance                with regulations.                                                                                           pollu
                                                                                                                               of

                                                                                       reduce the emissions       certain air
                   EPA researchers estimate that sulfur                                tants linked to acid rain.
                 emissions could be reduced, nationwide, by
                 approximately               four percent per year                     Scrubber Sludge
                 through the widespread use       Organic acid
                                                              of




                 additives. Use of such additives   scrubbers
                                                                   in




                                                                                       Scrubbers keep sulfur dioxide out    the air,
                                                                                                                                                       of of




                                              under con
                                                              or




                                  operation                                            but they also produce thousands
                                                                                                                                                                       of
                 that are either
                                        in




                                                                                                                            tons
                 struction could reduce total U.S. sulfur                              sludge each year. One attractive way    dis
                                                                                                                                                               it of




                 emissions (approximately 24 million tons                              posing            the sludge would be
                                                                                                                                                 to
                                                                                                    of




                                                                                                                                                      turn          into
                 per year) by approximately 900,000 tons.                                  useful     and marketable product.                                   Wall
                                                                                       a




                   The Department    Energy, working                                                 being produced commercially
                                                    of




                                                                                       board                              from
                                                                                                is




                 through  Grand Forks Project Office                                   scrubber sludge gypsum    Japan and the
                               its




                                                                                                                                    in
                                                                               in




                 North Dakota, also completed                                          Federal Republic    Germany. To investi
                                                                                                                      in of




                                                                    successful
                                                               a




                                                                                                            this country, EPA re
                                                                                               its




                                              technique for                                     potential
                                                         of




                 field test  October 1984                                              gate
                              in




                                                          a




                 injecting “pressure hydrated” lime into                               searchers engaged        cooperative study
                                                                                                                         in
                                                                                                                         a
                                                                               a




                               absorb sulfur pollutants chem                           with their counterparts
                                   to




                                                                                                                                    at




                 coal boiler                                                                                       the Tennessee
                 ically. Pressure-hydrated lime        created                         Valley Authority and determined that sim
                                                                    is




                                                          high                         ple and low-cost processes   produce gyp
                                                                         at




                                                                                                                                      to




                 when water and calcium are mixed
                 temperatures and pressures, then released                             sum from scrubber   sludge are competitive
                 from the pressurized mixing vessel. The                               with conventional sludge waste treatment
                 test,        the Otter Tail Power Company's                           processes. Although there far more Scrub
                         at




                                                                                                                                    is




                                                                                                                                                                    103


                                                                                                                         P00000124238
      Case 6:15-cv-01517-AA                                Document 381-18                          Filed 10/15/18                      Page 113 of 153




ber sludge produced in the United States                         the South and the West. Sulfur dioxide
than there is gypsum needed, several of the                      emissions appear        follow the same pat




                                                                                               to
                                                                 term. Additionally, the USGS,




                                                       to or
                                                       it all
power plants studied could eliminate                                                                support




                                                                                                                                   of
                                                                                                                in
        their scrubber sludge by Selling                              Interagency   Program    on Atmospheric
       of




most                                                             the
nearby wallboard                cement manufac
                           or

                                                                 Deposition,         published            report on the           de




                                                                                                      a
turers. The economics are especially good                        sign     the deposition-monitoring




                                                                        of
                                                                                                                       network.
for power plants burning high-sulfur coal                             To decrease the uncertainties                   related to
under stringent emission limits.                                 the aquatic effects                acidic deposition, EPA




                                                                                               of
                                                                 initiated        National          Surface Water Survey




                                                                             a
                                                                 (NSWS). The NSWS            three-phase field




                                                                                                     is
                                                                                                     a
                                                                 project that documents the chemical and
      Acid Precipitation Studies                                 biological status                         re




                                                                                            of
                                                                                     lakes and streams




                                                                                                                             in
                                                                 gions potentially sensitive    acidic deposi




                                                                                                           to
                                                                 tion. The survey will select regionally repre
                                          or




The term “acid precipitation”  “acid rain.”
means the atmospheric deposition                                 Sentative surface waters, basing the Selec
                                                 of




                                     acidic
  acid-forming compounds
                                                            or




                              either dry                         tions on chemical, physical, and biological
or




                                      in




wet form. Such compounds exist     the                           parameters,    quantify changes
                                                                                     to              aquatic
                                                     in




                                                                                                                      in
                                or




                                                                 resources through                  long-term        monitoring
                    as




atmosphere    gases  aerosol particles
containing sulfur oxides (SO.), nitrogen ox                      program.                      a
ides (NO.), hydrogen chloride, sulfuric acid,                       The first phase   the NSWS      designed
                                                                                               of




                                                                                                                  is
nitric acid, and certain sulfate and nitrate                         quantify the chemistry

                                                                                                                of
                                                                                                  lakes and
                                                                 to




compounds. Although Scientists generally                         streams     areas now believed to contain
                                                                             of in




                                                                                                                                   a
agree that these compounds are responsi                          majority   low-alkalinity water. Phase   will


                                                                                                                             II
ble for deposition   varying degrees                             quantify the biological components and the
                          of




                                                            of




acidity, many questions                                          Seasonal and Spatial variability     region
                                                                                                                  of

                          remain about the
                                                                                                                      a

causes, effects, and methods     mitigating                      ally representative subset
                                                                                                                of



                                                                                                  lakes and
                                           of




   controlling acid deposition.                                  streams. Phase III will define certain lakes
or




                                                                                 regionally representative
                                                                                       as




   Research on acid deposition    coordi                         and streams
                                                is




nated through the National Acid Precipita                        sites for long-term monitoring program
                                                                                                                                   to
                                                                             a




tion Assessment Program (NAPAP), which                           quantify changes     the chemistry and biol
                                                                                            in




oversees projects conducted by EPA, DOE,                         Ogy      aquatic ecosystems.
                                                                        of




the National Oceanic and Atmospheric Ad                            One      the most important questions
                                                                             of




                                                                                                                                   in




ministration (NOAA), the Department                              the aquatic effects research program
                                                      of




                                        the                                                              the
                                                                                                                             is




Interior (DOI), and the U.S. Department                                     direct-response and delayed-re
                                                            of




                                                                             of




                                                                 extent
Agriculture (USDA). The objective    de                          sponse systems. Some watersheds will be
                                                 to




                                                                                                                                   in
                                                 is




velop the necessary data understand fully                        dynamic equilibrium with acidic inputs from
                                 to




                                             acid depo           the atmosphere and will respond quickly;
                                           of




the sources and characteristics
                                                            or
         as



                     as




                                            damage               others will exhibit significant sulfur retention
                                      of




sition    well    the extent
potential damage.                                                   contain appreciable neutralizing capaci
                                                                 or




                                                                 ties and will respond only after long delayS.
Aquatic Effects                                                     direct-response systems prevail       Sen
                                                                                                                           in
                                                                 If




                                                                                  the country, then no addi
                                                                                     of




                                                                 sitive areas
During 1984, the U.S. Geological Survey                          tional changes      surface water chemistry
                                                                                          in




(USGS), which has the principal respon                           would be     expected,  given no change
                                                                                                                                   in




sibility within the Federal Government for                       present acidic loading rates. However,    de
                                                                                                                             if




appraising the Nation's water resources,                         layed-response systems predominate, more
published                                                        water may become acidic because
                                     of




                                                                                                                        of




                An Evaluation             Trends           the
                                                     in




                                                                                                        acidic
Acidity         Precipitationand Related Acid                    deposition even     current loading rates do
            of of




                                                                                          if




ification       Surface Water  North America.                    not change. Research results will influence
                                 in




The report indicated that acidity                                decisions concerning the immediacy      pos
                                                of




                                                                                                                           of




                                  streams
                                                                                                        1984,
                                                                                                                       In




during the past 15 years decreased     the                       sible controls on sulfur emissions.
                                                      in




Northeast United States, but increased                                research plan                 investigate
                                                            in




                                                                                             to




                                                                                                                     the direct/
                                                                 a




104


                                                                                                                                            P00000124239
Case 6:15-cv-01517-AA        Document 381-18                      Filed 10/15/18                  Page 114 of 153




                 delayed           response       phenomenon was               vironmental pollution, including acid depo
                                                                                                   major       contributing




                                                                                                                            or
                 developed.                                                    sition, may be




                                                                                                        a
                      A multidisciplinary research program                     cause. EPA will accelerate research    iden




                                                                                                                                           to
                 conducted in the continental shelf waters of                  tify the cause-and-effect mechanisms                              for




                                                                                                                                            of
                 the Southeastern           United States has studied          est changes and the interactive effects




                                                                                                                                                of
                                                                                                                          air
                 the general circulation patterns of water on                  pollutants associated with acidic deposition.
                                                                               That research will be conducted         close




                                                                                                                                       in
                 the shelf and their controlling factors. Such
                 investigations are needed to determine the                    cooperation         with the U.S. Forest Service.
                 major mechanisms and pathways for re
                 moval of natural and energy-related con                       Dry Deposition Monitoring
                 taminants from the Southeastern coastal re
                 gion and how biological activity modulates                         growing body




                                                                                                         in of
                                                                                                                 evidence indicates that




                                                                               A
                 basic physical-chemical processes.                            dry deposition,                               gases and




                                                                                                                                 of
                                                                                                                 the form
                   Some contaminants, such as trace ele                        aerosols,  contributes significantly




                                                                                                                                           to
                                                                                                                      total
                 ments and organic substances, tend to be                      deposition. However, few data exist on dry
                 absorbed by biological particles in the                       deposition, primarily because      the diffi




                                                                                                                                  of
                 coastal waters. Their removal from the                        culty    developing and deploying accurate




                                                                                         in
                 water depends on the intensity of biological                  monitoring instruments.     1984, EPA initi




                                                                                                                       In
                 production. Research conducted on the                         ated field testing   prototype dry deposi




                                                                                                         of
                                                                                                             a
                 Southeastern continental shelf and inner                      tion monitor.
                 coastal region has shown that Gulf Stream
                 meanderings force nutrient-laden water to
                 intrude onto the shelf at the shelf break.                                   Global Environment
                 Organisms  increase due to higher light              in
                 tensity and are removed in complex                   ex       Climatic Trends
                 change patterns at the shelf edge by mean
                 derings controlled by freshwater inflow                       Major climatic changes, such     the degra




                                                                                                                                 as
                 from rivers and estuaries and by wind forc                                         protective ozone layer
                                                                                          of

                                                                               dation   the Earth's
                 ing, depending on prevailing wind. Results                       the heating    the atmosphere, may be
                                                                               or




                                                                                                        of
                 from this research              have been published           occurring,              measurable and significant
                                                                                                  at




                 in a special volume of the American                                                        human activities. Be
                                                                                          of as




                                                                               rates,
                                                                                                             of
                                                                                                  result
                                                                                             a




                 Geophysical Union. It also appears that ma                                    the potential implications




                                                                                                                                           of
                                                                               cause                                         such
                 jor regional cross-shelf transport of particles               changes, Federal research
                                                                                                                            in   this area       de
                 occurs on a Seasonal basis in relation to                     Serves mention.
                 general circulation patterns. These trans                          Searles Lake,    dry lakebed    south
                                                                                    In




                                                                                                                                       in
                                                                                                             a




                 port processes are currently being studied.                   ern California, researchers from the USGS
                                                                               have uncovered important clues      the Na
                                                                                                                                      to



                 Terrestrial           Effects                                 tion's climatic history. Searles Lake was one
                                                                                                       the Great Basin, which
                                                                               of




                                                                                  about 100 lakes
                                                                                                             in




                 Terrestrial effects of acidic deposition fall                 extends from the Sierra Nevada Mountains
                                                                                    California     to the Wasatch Mountains
                                                                               in




                                                                                                                                                     in



                 into two major categories: effects on water
                 sheds and soils and effects on forests.           Acid        Utah.     the distant past, when cool, wet
                                                                                          In




                 ification of surface water is a watershed                     weather prevailed, the lakes would fill with
                 level phenomenon, and a full understand
                                                                                                                  as




                                                                               water, only
                                                                                                  to




                                                                                             shrink    the climate warmed
                           the biogeochemical processes in                     and became drier. Expansion and con
                          in all




                 ing of
                 volved    watersheds                not expected for          traction of the lakebeds left indelible marks
                                                  is




                 Some years. However,              EPA does expect             on the surrounding territory.
                                                                       to to




                 expand     knowledge                    the processes           Interpreting these marks, the USGS Sci
                              of its




                                                   of




                 the point    being able               predict more accu       entists have been able to reconstruct the
                                                  to




                 rately the effects   changing acidic inputs.                  area's climate for the past 30,000 years.
                                            of




                    Preliminary data on foliar damage and                      Although dry for the past 10,000 years, the
                 growth reductions              several species                lakes once fluctuated rapidly, indicating
                                                                 of




                                                                trees
                                            in




                                       forest types suggest that en            quick and dramatic shifts climatic condi
                                                                                                                       in




                      different
                 in




                                                                                                                                                105


                                                                                                             P00000124240
         Case 6:15-cv-01517-AA                  Document 381-18             Filed 10/15/18       Page 115 of 153




tions.   Data from Searles Lake and a              A considerable    amount of research     re
number of other paleoclimatic studies indi       ported  Over the past 2 years supports a
cate that we are currently in a time of abnor    finding of a significant overall lowering of
mally warm and stable climatic conditions.       the estimated magnitude of release of both
Unless human activities change the natural       historical  and contemporary amounts of
system, many researchers conclude that we        terrestrial carbon. For example, the net
can expect a change to cooler and more           amount of carbon released because of con
                       the (geologically)
variable climates within                         temporary    changes in land use has been
near future.                                     justifiably revised downward by a large
                                                 amount, from a range of 1.8 to 4.7 gigatons
Greenhouse      Effect                           of carbon per year to 0.5 to 1.8gigatons per
                                                 year (a gigaton is roughly equal to 10°
One of the major issues involving human          grams). This has greatly reduced the magni
impacts upon the Earth's climate is the          tude of the incompatibility   between    esti
greenhouse   effect. At issue is whether the     mates of oceanic carbon dioxide uptake
large volumes of carbon dioxide (CO2) pro        and terrestrial carbon dioxide release. Fur
duced in the combustion of fossil fuels will     ther, more recent estimates of early at
cause the atmosphere to warm by blocking         mospheric carbon dioxide levels based on
the escape of heat from the Earth. The           refined analyses of occluded air in early
Department of Energy is the lead Federal         19th century ice are 20 parts per million
agency for investigating the carbon dioxide      (ppm) by volume higher than values re
effect. Other agencies involved include          ported previously. The higher values are
NASA, NOAA, USDA, NBS, USGS, EPA,                also more compatible with reduced        esti
and the National Science Foundation              mates of terrestrial fluxes.
(NSF).                                             These new findings continue to suggest
  Key tools for investigating the green          that the oceans may be assimilating more
house effectare mathematical models of the       carbon dioxide from the atmosphere than
atmosphere and ocean. NASA, NSF,                 has been estimated. Refinements     in ocean
NOAA, and DOE have cooperated in de              carbon-cycle models averaged globally
veloping several such models, called Gen         have resulted in estimates of the amount of
eral Circulation Models (GCM). The models        carbon dioxide taken up by the Oceans that
have been developed to the extent that an        are 25 percent higher than those estab
understanding of the similarities and dis        lished previously. However, current ocean
parities between the models themselves           models are still unable to accommodate     an
and between the models and data can be           assumption of a significant release of carbon
examined. A key uncertainty is the effect of     dioxide from terrestrial ecosystems. Further
growing atmospheric CO2 concentrations           progress toward balancing the carbon cycle
on the oceans. With regard to CO2-induced        depends on more realistic and geograph
changes in the Earth's water cycle, NOAA         ically detailed models of both oceanic and
researchers have found that, in the winter,      terrestrial carbon systems. Development of
soil moisture in the subtropical steppes         such models, in turn, depends on an en
tends to decrease as atmospheric CO2 in          hanced data base of carbon reservoirs and
creases. This change is caused by the pole       fluxes in both time and space.
ward shift of the middle-latitude rain belts.
In addition, investigators using the NOAA        Ozone Layer Measurement
models determined that the surface air tem
perature over the continents responds more       The Earth's Ozone layer shields the planet's
quickly to increased CO2 levels than does        living creatures from harmful levels of the
the surface temperature of the oceans. In        Sun's ultraviolet light. Depletion of the
other words, the enormous thermal inertia        ozone layer is a cause for international con
of the oceans tends to moderate sudden           cern. To determine to what extent the ozone
shifts in global climate.                        layer may be depleted by human activities




106

                                                                                                     P00000124241
Case 6:15-cv-01517-AA      Document 381-18            Filed 10/15/18          Page 116 of 153




                 requires extremely  precise measurements       violet photometer, that allows the exact   cal
                                                                              instruments used for long




                                                                              all
                 of the ozone layer's ultraviolet adsorption    ibration of
                 values.                                        term ozone monitoring. With this device,
                                                                                          monitoring sys




                                                                                             all
                   Ozone   layer measurements    come from      ozone layer data from
                 three sources: NASA satellites, NOAA                                        common measure




                                                                                        to
                                                                tems can be tied




                                                                                        a
                 ground stations, and an EPA field monitor      ment basis. As result, the models used




                                                                                                            to
                                                                                    a
                 ing network. Until recently, however, scien    assess the impact    human activities on the




                                                                                        of
                                            among the data
                 tists reported discrepancies                   ozone layer will provide predictions that are
                 from these sources. To remedy the situa        more precise and that can be used with
                 tion, NBS researchers designed and built, in   greater confidence than was possible with
                 1983, a new instrument, called an ultra        earlier techniques.




                                                                                                           107


                                                                                         P00000124242
            Case 6:15-cv-01517-AA                   Document 381-18                      Filed 10/15/18     Page 117 of 153




Transportation



Transportation in the United States is a pub         policy development and analysis. National
lic-private sector partnership. The Nation's         needs are addressed in areas in which the
highways, waterways, and airways typically           Department of Transportation (DOT) and
are owned and operated by various jurisdic           several other agencies participate actively in
tions in the public sector, while vehicles,          a public-private partnership to preserve and
railways, and transportation Services typ            improve the Nation's transportation in
ically are owned and operated by individu            frastructure or to enhance public Safety, na
als and private organizations.                       tional economic efficiency, national eco
   Federally sponsored research in this part         nomic competitiveness, and system
nership is designed to provide Scientific and        efficiency.
technical support to further two objectives:           Federal transportation R&D activities can
(1) meeting direct responsibilities of the           be organized into three categories: System
Government, and (2) meeting national                 preservation or improvement, transporta
goals, for example, national defense and             tion safety, and mission and policy support.
commerce, particularly where incentives              The following summary is organized
for research sponsored by the private Sector         accordingly.
or other jurisdictions in the public Sector are
inadequate.
                                                               Transportation System
  Research and development to meet the
Government's direct needs supports Opera                           Improvement
tional and regulatory programs and Federal
responsibilities in national transportation          The Federal Government has a strong inter
                                                     estin preserving the transportation Systems
                                                     designed to enhance long-term economic
                                                     and military security. Research in recent
                                                     years has emphasized efforts to define cost
                                                     effective methods of system preservation
                                                     and maintenance and to improve the effi
                                                     ciency of transportation systems operation.



                               :             º--
                                                     Highway Systems


                                                     The Federal Highway Administration
                                                     (FHWA) has initiated research to ensure the
                                                     structural safety of new and existing bridges
                                                     in areas that are vulnerable to earthquakes.
                                                                      Earthquake Engineering        Re
                                                                its




                                                     Under
                                                     search Program, FHWA developed com
                                                     prehensive guidelines that provide for de
                                                     sign and construction    earthquake-resis
                                                                                    of




                                                     tant bridges without increasing the Com
                                                                              or




                                                     plexity    design   construction costs. The
                                                               of




                                                     guidelines have been adopted by the Amer
                                                     ican Association        State Highway and
                                                                               of




                 Department of Transportation
                                                                                    as




                                                     Transportation Officials      guide Specifica
                                                                                    a




                                                     tion and will apply   more than 85 percent
                                                                               to




The DOT hazardous materials research program
provides technical support for the development              highway   bridges
                                                     of




                                                        the                   constructed   the
                                                                                                   in




and modification of regulations and enforce          United States.
ment activities relating to the bulk transport of      Other research by FHWA       1983 and
                                                                                              in




hazardous gases and liquids. R&D projects iden
                                                                    new procedures for using
                                                                         to




                                                     1984 has led
                                                                                                        a




tify problems with the integrity of cargo tanks,
including design and construction,   and carrier     nuclear density gauge mounted on Steel
                               operations and        wheel pavement rollers      improve the
                                                                                         to




practices    in cargo   tank
maintenance.                                         quality         asphalt-concrete    pavements. The
                                                                of




108

                                                                                                                P00000124243
Case 6:15-cv-01517-AA     Document 381-18                 Filed 10/15/18         Page 118 of 153




                 gauge, called a Density Monitoring Device           NASA's broad-based research and tech
                 (DMD), controls the quality of asphalt-con          nology program is addressing the critical
                 crete pavement by continuously reading              single- and counter-rotation propeller, drive
                 and recording    pavement    density and Sur        system, and aircraft technology gaps that
                 face temperature. DMD measurements                  must be bridged before industry will invest
                 minimize the amount of core or static nu            the billions of dollars required to carry these
                 clear gauge testing necessary to ensure ac          unique concepts to operational status. A
                 ceptable material. They also provide an effi        major emphasis of the program is design,
                 cient and immediate method for correcting           fabrication, and ground test of a single-rota
                 problems in mixing and placing of asphalt.          tion, large-scale (9-foot diameter), highly
                 The DMD may be used with asphalt-con                swept propeller in preparation for flight re
                 Crete highways   and airport pavements.             search to evaluate and correlate its struc
                                                                     tural integrity and acoustic characteristics.
                                                                        During cruise flight, air near an aircraft's
                                                                     skin becomes turbulent, increasing drag
                                                                     and fuel consumption. NASA studies of sys
                                                                     tems to maintain laminar     (smooth) airflow
                                                                     in these regions indicate that Savings of up to
                                                                     20 percent in fuel consumption might be
                                                                     achieved. Flight tests of two laminar flow
                                                                     systems installed on the wing leading edge
                                                                     of a Jetstar aircraft began in 1984.
                                                                        Major advances in aircraft jet engine effi
                                                                     ciency were achieved in cooperative work
                                                                     between NASA and the Federal Aviation
                                                                     Administration (FAA). A 5-year research
                                                                     program resulted in development of ener
                                                                     gy-efficient engine technologies that can re
                                                                     duce fuel consumption by up to 18 percent
                                  Department of Transportation       and reduce direct operating costs by 10
                                                                     percent for future jet transport aircraft.
                 A  new gauge mounted on steel wheel pavement
                 rollers, called a Density Monitoring Device, con    These advances are the result of improved
                 trols the quality of asphalt-concrete pavement by   component efficiencies, increased engine
                 continuously reading pavement density and sur       pressure ratios, higher bypass ratios, and
                 face temperature.                                   use of digital engine control systems. Poten
                                                                     tial fuel savings have been verified in experi
                                                                     mental engines over a full range of Operat
                 Improved System Efficiency                          ing conditions. Many of the technologies
                                                                     developed also can be applied to advanced
                 Advanced turboprop concepts could make              turboprop transports and helicopter        en
                 the single largest technological contribution       gines for commercial    and military aircraft.
                 to air transport fuel efficiency since the in
                 troduction of the high-bypass-ratio turbofan        Marine Systems
                 engine in the 1960s. In a cooperative effort,
                 the National Aeronautics and Space Ad               In recent years, containerships have domi
                 ministration (NASA) and industry are de             nated the general cargo sector of the com
                 veloping technologies that could reduce the         mercial shipping industry. Containerships
                 fuel consumption of turbine-powered     air         greatly increase the efficiency of cargo   han
                 craft by 15 to 30 percent and lower direct          dling, as containers can be transferred
                 operating costs by at least 5 percent. Those        quickly between a ship and a highway or
                 gains should be achieved while maintaining          rail vehicle. They also reduce packaging
                 the speed, cabin comfort, and low noise             and handling costs. However, the domi
                 levels of modern     commercial    jet aircraft.    nance of containerships impedes the move


                                                                                                                109


                                                                                         P00000124244
            Case 6:15-cv-01517-AA                                        Document 381-18                         Filed 10/15/18                Page 119 of 153




ment of cargos too large to                                       con     The assessments cover self-test devices,



                                              fit
                                                    inside




                                                             a
tainer. Both commercial shippers, who                                     preliminary alcohol breath test devices,
must rely on   dwindling supply  break                                    drunk driver warning systems, and several




                                                        of
                    a




bulk ships for large cargos, and the military                             behavioral tests that are available for use by
Services, which must ship oversized vehicles                              enforcement programs. NHTSA believes
and materials, are affected.                                                    the most discriminating tests are the




                                                                                 of
                                                                          two
     The Maritime Administration                       (MARAD)            eye gaze nystagmus (eye jerking) test and
has developed  module for carrying large                                  the divided attention performance test. Fur
                         a




cargos on containerships. The module,                                     ther research and testing were conducted




                                                                                                                                          in
called SEA SHED,      40 feet long, 25 feet                                           study the feasibility                           assign




                                                                                            to




                                                                                                                                 of
                                                                          California
                               is




wide, and 12 feet high and fits into the                                  ing convicted drunk drivers




                                                                                                                            to
                                                                                                                                 vehicles
space    several containers. The units can                                equipped with               performance test and
         of




                                                                                                  a
be stacked, and movable floor panels allow                                warning signals that are activated  the test




                                                                                                                             if
the bottom units to be reached from above.                                  not passed. An alcohol tester that uses
                                                                          is




                                                                                                                                          a
This will allow containerships                              carry         balloon and reaction tube also was labora
                                                       to



                                                                    a




much wider range     cargos, enhancing the                                tory tested, but the device, which                           avail
                               of




                                                                                                                                  is
competitive position    the American ship                                 able commercially for personal use, re
                                    of




ping industry and the industry's capacity                                 ceived low ratings based on unreliable test
                                                                    to




respond            national defense emergencies.                          readings.
              to




     MARAD         has also worked closely with                                Demand for smaller and lighter pas
ocean and waterway barge operators   de                                   senger vehicles has made the problem




                                                                                                                                          of
                                                              to




velop   broad range    fleet management                                   driver and passenger protection more diffi
                                    of
        a




technologies, and has applied computer/                                   cult. Side impact crashes account for about
communications capabilities                                                              highway fatalities and one
                                               to




                                                                                             of




                               increase the                               one-fourth
productivity and competitiveness     water                                        highway injuries.   1983 and 1984,
                                                                                   of
                                                        of




                                                                          third
                                                                                                              In




borne transportation                     the United States.               NHTSA initiated side    impact thoracic pro
                                    in




                                                                                                  a




                                                                          tection program      develop new concepts
                                                                                                  to




                                                                          for reducing injuries and fatalities. Results
         Transportation Safety                                            have been promising, and the concepts that
                                                                          merit further research              will be identified
Driver and Passenger Safety                                               SOOI).
                                                                               The threat of fire            transit vehicles has
                                                                                                        in




About 25,000 deaths are attributed                                alco
                                                             to




                                                                                            major concern             both the Urban
                                                                                                                 to




                                                                          become
                                                                                        a




hol-impaired            driving
                       each year; impaired                                Mass Transit Administration     (UMTA) and
                     major threat    public                               public transit operators. Although the oc
                                                        to




drivers constitute
                             a




safety. The National Highway Traffic Safety                                                                  rare, the
                                                                                        of




                                                                          currence     severe transit fires
                                                                                                                            is




Administration (NHTSA) has been      leader                               potential effects              major transit
                                                                                                  of




                                                                                               fire
                                                                                                                 in
                                                        a




                                                                                                  a



                                                                                                                 a




   establishing scientific evidence on the                                system are dramatic, given both the large
in




effects that alcohol              has on drivers' motor                   number and density       passengers carried
                                                                                                        of




skills. However, the highway safety com                                   and the high capital investment involved.
munity has long recognized that effective                                 UMTA has conducted research to establish
responses      the problem   alcohol-im
                                              of
                   to




                                                                          test procedures and performance criteria
paired driving must come from the driving                                 for materials used  the interior of mass
                                                                                                       in




public; government intervention can be                                    transit vehicles, and has issued new
effective only the margins.     recognition
                                               In
                        at




                                                                          guidelines for testing the flammability and
   this, NHTSA   investigating several new                                Smoke emission characteristics of such
of




                          is




measures that may be used by individuals                                  materials.
to determine their blood alcohol level and                                     NASA's Langley Research                    Center has
the degree   which their driving ability has
                   to




                                                                          developed   new materials for    lightweight
                                                                                                                       a




been impaired by alcohol.                                                 seat that can be used    aircraft and auto
                                                                                                            in




     NHTSA                       preliminary                       as                                     injury
                                                                                                                       of
                                                                                        to




                                                                          mobiles     reduce the risk
                                                                                                                                        in




               has conducted
                                                                                                                                        a
                                          a




                legal and public acceptability                            crash. The seat design uses   load-limiting
                                                                    of
              of




sessment
                                                                                                                      a




various alcohol-related countermeasures.                                  torque tube system      the seat structure.
                                                                                                        in




110

                                                                                                                                                   P00000124245
Case 6:15-cv-01517-AA          Document 381-18               Filed 10/15/18               Page 120 of 153




                                                                                               Department of Transportation

                 The Urban Mass TransitAdministration conducts research and testing onfire-resistant characteristics of
                 materials used in the interior of mass transit vehicles. The transit bus above tests poorly 4 minutes and
                 50 seconds after an interior fire has been set.




                 The torque tube maintains a relatively con                         being installed on 80 miles




                                                                                                                          of
                                                                         Tall Wall                               the
                                                                                     is




                                                                         New Jersey Turnpike                 $50 mil
                                                                                                        as

                 stant resistance to applied force for many                                        part

                                                                                                               of
                                                                                                               a
                 degrees of rotation and is compatible with              lion median improvement project and on




                                                                                                                               8
                 present and anticipated seat construction.                        bridges       on the Hudson County
                                                                                of




                                                                         miles
                 The system limits longitudinal        and vertical      Extension.
                 impacts transmitted to the seat and              occu
                                                            its




                 pant during    crash.                                   Hazardous        Materials Transportation
                                   a




                                                                         Safety
                 Highway Safety
                                                                         Pipelines and cargo tanks are used       trans
                                                                                                                     to




                 The Tall Wall,        42-inch-highconcrete safe         port vast quantities    hazardous liquids and
                                                                                                   of
                                   a




                         barrier developed by FHWA,
                 to ty




                                                        designed         gases essential for the national economy.
                                                       is




                                                                                              such materials offers im
                                                 all




                         prevent vehicles      sizes and weights         Bulk transport
                                                                                            of
                                            of




                 from crossing      highway median into op               portant economic benefits but can include
                                    a




                 posing traffic lanes.   has been successfully           significant safety risks. The DOT hazardous
                                            It




                 impact-tested        15 degree angles with              materials research program          provides tech
                                       at




                 minicompact and standard sized passenger                nical support for the development and
                 vehicles, each traveling 60 miles per hour,                             hazardous materials regula
                                                                                          of
                                                 at




                                                                         modification
                 and with       loaded tractor-trailer truck travel
                                                                                                                               of




                                                                         tions and enforcement activities.  series
                                                                                                                 A
                               a




                 ing    53 miles per hour. The new concrete              research and development            projects under
                          at




                 safety barrier remains     place while  re              taken by FHWA and the Research and Spe
                                                 in




                                                                  it




                 directs vehicles into the proper lane. The              cial Programs Administration (RSPA) will


                                                                                                                           111


                                                                                                  P00000124246
       Case 6:15-cv-01517-AA                                   Document 381-18                      Filed 10/15/18                    Page 121 of 153




identify problems pertaining to the integrity                        rail industry                study wheel instability




                                                                                            to
of cargo tanks, including their design and                           caused by exposure




                                                                                                                to
                                                                                                     of
                                                                                             wheels     excessive
construction, and motor carrier practices in                         heat during braking. The program will es
cargo tank operations and maintenance.                               tablish criteria for wheel discoloration to
   Work completed in 1983 and 1984 re                                                wheel has been exposed




                                                                                                                                 to
                                                                     indicate when




                                                                                           a
vealed that (1) regulations on the inspec                            excessive heat, which could cause thermal
tion, retest, and requalification of cargo                           and mechanical damage and possible
tanks are inadequate,            (2) regulations              con               the wheel. Improved inspection




                                                                               of
                                                                     failure
taining the specifications for the con                               criteria may detect dangerous wheel condi
struction of cargo tanks are too complex                             tions before operational failure occurs.
and have resulted in conflicting and vague
interpretations by industry, and (3) the in                          Marine Safety
creasing use of unauthorized corrosive
products in cargo tanks is causing internal                          The Coast Guard continued several                           re
and external corrosion of many tanks.                                search and development projects                            im




                                                                                                                           to
Other factors identified           as critical for            im     prove marine safety. The Fire and Safety
proved performance           of cargo tanks include                  Test Detachment evaluated Smoke and tox
vehicle stability, vehicle brake perfor                                 gas hazards and firefighting foams, and
                                                                     ic




mance, driver qualification,       and the                           other research projects evaluated response
qualifications of personnel who load and                             equipment for hazardous chemicals and the
unload the tanks. Development of stan                                dangers posed    marine personnel by Such
                                                                                             to




dards to control these factors, in coopera                                          1983 and 1984, the Coast
                                                                                     In




                                                                     chemicals.
tion with the cargo tank industry, is critical to                    Guard developed portable monitors




                                                                                                                                 to
reducing the number of collisions, Overturn                          safeguardhazardous chemical response
accidents, and loading-unloading acci                                teamS.

dents. Such accidents are the major causes                             MARAD also conducts      variety  re                of
                                                                                                           a




of the unintentional release of bulk hazard                          search experiments through     Computer
                                                                                                               its




ous materials.                                                       Aided Operations Research                         Facility
                                                                     (CAORF)      the National Maritime Re
                                                                                     at




Rail Safety                                                          search Center     Kings Point, New York.
                                                                                             in




                                                                     Both public and private sponsors use
The expanding use of concrete rail ties for                          CAORF      evaluate and enhance safety
                                                                                    to




high-speed passenger Service has increased                           and operational performance                     potentially
                                                                                                               in




the need for inspectors to determine the                             hazardous           situations.  The increasing use
                                                                                         as




structural safety of ties that have developed                             CAORF                tool for evaluating modifi
                                                                     of




                                                                                         a




cracks or have missing rail fasteners. When                                          harbors and waterways testifies
                                                                                to




                                                                     cations
                                 the rail fas                             CAORF's effectiveness                           safety
                                                                     to




   cracks grow and extend
 tie




                                                                                                                     in
                                          to to




tener insert, the ties may fail   support the                        enhancement.
rail laterally. This eventually causes rails
                                                                to




spread under load and increases the poten                            Aviation Safety
                         1983 and 1984, the
                            In




tial for derailment.
Federal Railroad Administration                           (FRA)                                           light
                                                                                                                          as




                                                                     Fires and such natural phenomena
completed research that isolated the proba                           ning, icing, and wind shear are threats
                                                                                                                                 to
                                    as




               cracking      irregular wheel                         aviation safety. On December   1984, after
           of
                 tie




                                                                                                               1,




ble cause
          Irregular treads cause dynamic                               years   research and planning, the FAA
                                                                                of




treads.
                                                                     5




wheel impact loads far                                        pre    and NASA conducted     Controlled Impact
                                                         of




                             excess
                                    in




                                                                                                       a




                             the ties design                         Demonstration that simulated    survivable
                                     of




dicted loads and   excess
                       in




                                                                                                               a




                                   Safety in                                   landing accident by flying  four
                                                                                or




loads. The project   resulting                                       takeoff
                                              in
                            is




                                                                                                                          a




spection criteria for determining                  the    condi      engine Boeing 720 into the ground. The
                                                       no longer     objective was    collect data on the effec
                                                                                            to




tions under which           cracked tie
                                                  is
                       a




safe.                                                                                antimisting kerosene and the               be
                                                                                of




                                                                     tiveness
   FRA initiated the multiyear Wheel Safety                                  various aircraft components and
                                                                               of




                                                                     havior
Research Program                 partnership                         equipment under the heavy stresses
                                                                                                                                 to




                                                        with the
                            in




112


                                                                                                                                          P00000124247
Case 6:15-cv-01517-AA      Document 381-18                Filed 10/15/18                 Page 122 of 153




                 which they are subjected. The aircraft      de     solving. The FAA is concentrating on two
                 scended under remote control from 2,300            paths of investigation. One uses error trend
                 feet into a prepared impact area at Edwards        analysis   to predict fault occurrences in
                 Air Force Base, California.                        equipment. The second evaluates the feasi
                    The postcrash fire, larger than expected,       bility of using expert control rules as aids to
                 raised questions about the effectiveness of        air traffic controllers. Both investigations are
                 antimisting kerosene, on which research            expected to result in a significant reduction
                 and development had been recommended               in airline maintenance and operations costs.
                 in 1980 by the Special Aviation Fire and              In December 1983, NASA opened the
                 Explosion Reduction Advisory Committee.            National Transonic Facility, providing a sig
                 At the end of 1984, the results of the             nificant advance in the ability of ground
                 postcrash fire were being evaluated. Final         based research to simulate the airflow                   pat
                 judgment on the effectiveness of antimisting       terms around aircraft flying at transonic
                 kerosene has not yet been made.                    speed (near the speed of Sound). Also in
                                                                    1983, NASA started development of the
                                                                    Numerical Aerodynamic Simulation facility,
                 Transportation Mission Support                     a large supercomputer-based scientific
                                                                    computational         system that will play an im
                 Highway Support




                                                                                               all
                                                                    portant role in            phases




                                                                                                             of
                                                                                                          aeronautical
                                                                    research and development and         other




                                                                                                                       in
                 The completion   in May 1983 of the new            computationally intensive areas. Together,
                 Turner-Fairbanks Highway Research Cen              the National Transonic Facility and the                  Nu
                 ter (TFHRC) in McLean, Virginia, marked            merical Aerodynamic Simulation Facility
                 an important milestone in the evolution of         will provide capabilities necessary for the
                 research and development capabilities for          United States to maintain its lead    aero




                                                                                                                       in
                 FHWA. The new center contains unique               nautical research and development.
                 and specialized laboratories in highway              FAA also initiated joint research and




                                                                                                        a
                 driving simulation, human factors, roadside        development effort under the NEXRAD
                 Safety analysis, highway electronics, struc        program with the Department




                                                                                                                  of
                                                                                                  Defense
                 tures, hydraulics,   pavement    performance,      and the Department   Commerce




                                                                                                                       to
                                                                                                        of
                                                                                                     meet
                 and environmental instrumentation, adding          common         needs           weather detection. New
                                                                                              in



                 substantially to the Nation's capability in        Doppler weather radars will replace existing
                 highway research. The center will play a           National Weather Service radars, providing
                 major role in research efforts to provide a        new hazardous weather detection                              ca
                 cost-effective highway system with          en     pabilitiesthe National Airspace System.
                                                                                   in




                 hanced safety and operational capabilities.          NASA's Langley Research Center has

                                                                                                                                  a
                 Research at TFHRC will emphasize the de            program   improve instruments for pilots
                                                                                   to




                 velopment of fundamental insights into five        flying alone     instrument meteorological
                                                                                         in




                 major categories of highway transportation:        conditions, that      pilots
                                                                                               is,




                                                                                                             of




                                                                                                    air taxis and
                 Safety, traffic operations, environmental          corporate and private aircraft. An objective
                 and maintenance management, pavement                    find ways     maximize pilots' abilities
                                                                         to




                                                                                              to
                                                                    is




                 technology,   and structures and hydraulics.       and reduce their limitations. One means to
                                                                    do this     replace the conventional steer
                                                                                   to
                                                                              is




                 Aviation Support
                                                                                                                            as




                                                                    ing yoke with    side-stick controller     has
                                                                                          a




                                                                    already been done      some aircraft for other
                                                                                                   in




                 In 1983, the FAA initiated a program to            reasons. This helps
                                                                                                     to




                                                                                             clear the instrument
                 investigate the application of artificial intel    panel for electronic displays. Continuing
                 ligence, or so-called knowledge engineer           cockpit research will address control de
                 ing, to air traffic control procedures and         vices that are programmed            pilot's
                                                                                                             to




                                                                                                  ease
                                                                                                                       a




                 maintenance operations. Of particular in                              peak work by responding
                                                                               at



                                                                                              of




                                                                    burden     times
                 terest is the use of artificial intelligence con      voice commands from the pilot. Voice
                                                                    to




                 cepts to develop expert systems that apply         synthesis     enable the plane
                                                                                    to




                                                                                                                  to




                                                                                                   talk back
                 nonmathematical knowledge to problem               also will be studied further.


                                                                                                                                 113


                                                                                                     P00000124248
      Case 6:15-cv-01517-AA                        Document 381-18                          Filed 10/15/18                       Page 123 of 153




Marine and Air Navigation Support                           The FAA has initiated procurement




                                                                                                                      of
                                                                                                the
                                                         Microwave Landing System (MLS), which
The Coast Guard, with the U.S. Navy and




                                                                                                                all
                                                         will provide precision guidance      types




                                                                                                           to
NASA, evaluated data on the performance                                          landings. This sys




                                                                             all
                                                         of




                                                                                             of
                                                           aircraft      kinds




                                                                        in
and cost-effectiveness of various cutters                tem will enhance operations    airports, es




                                                                                                      at
and aircraft that might be used to modern                pecially    bad weather, by providing




                                                                     of in




                                                                                                                            a
      its




       existing fleet. Test data on several                          approach paths    place




                                                                                                                      of
ize                                                      number                                 the




                                                                                                      in
advanced marine vehicles and lighter-than                single path available from the present In
air patrol vehicles revealed favorable visual            strument Landing System (ILS).




                                                                                                                In
                                                                                              some
and sensor Surveillance capabilities, and en             locations, theMLS will reduce community
hanced possibilities for search and rescue               noise levels by allowing approaches Over
and law enforcement. The Coast Guard                     the least populated areas. Unlike ILS, the
also completed    research and development               MLS        not significantly affected by weather

                                                               is
             VHF-FM direction finding sys
                                                         or
efforts on                                                  terrain and structures around airports.
                  a




tem for search and rescue operations.                    Plans call for the installation 1,250 micro




                                                                                                      of
  Progress continued on developing sen                   wave landing systems.
sors to increase the detection and sur                        worldwide, all-weather navigation and
                                                          A




veillance abilities of Coast Guard aircraft.             timing system     under research and de
                                                                                  is
Operational evaluations        the Forward               velopment   by the Department




                                                                                                           of
                                    of




                                                                                           Defense
Looking Infrared sensor showed that                      and the interagency Federal Geodetic Con
                                                   its




nighttime proficiency could improve search               trol Committee (FGCC). When fully de
capability, be helpful  covert law enforce               veloped, the Global Positioning System
                               in




ment (for example, drug interdiction), and               (GPS) will enable vessel and aircraft per
find shipboard use. The AIREYE sensor                    sonnel to determine                their relative location
system underwent         successful Safety               and velocity via satellite with greater speed,
                                                   of
                               a




Flight test series on the HU-25A Falcon jet.             accuracy, and    lower cost than other avail
                                                                                 at




The first AIREYE system will become oper                 able methods. Several types           geodetic
                                                                                                           of




ational           1985.                                                                      man
             in




                                                         GPS receivers are    various stages
                                                                                                                of
                                                                                       in




                                                         ufacturing and testing.    1983 and 1984,
                                                                                                In




  Tritium-powered  radioluminescent            lights
are under development by the Department                           commercially available receivers
                                                               of




                                                         tests
   Energy (DOE) for lighting and marking                                              under the auspices
of




                                                                                                                      of




                                                         were conducted                                                    the
tactical military airfields, making rapid run            FGCC. These tests compared                                   con
way repair, and lighting remote civilian air             ventionally determined measurements with
ports where electrical utility       portable            measurements from commercially available
                                         or




power                                                    GPS receivers. Agreement      GPS receivers
                                                                                                     of




                   obtain. This has resulted
                          to




         difficult
            is




     cooperative effort sponsored by DOE                 with known terrestrial (land surveyed) val
in
a




and supported by the Department          De              ues has ranged from      part per 50,000
                                              of




                                                                                                                            to
                                                                                            1




fense, the States   Alaska and Florida, and                                      part per million.
                          of




                                                         better than
                                                                             1




Several interested user organizations.




114


                                                                                                                                     P00000124249
Case 6:15-cv-01517-AA         Document 381-18                           Filed 10/15/18                 Page 124 of 153




                                                                                                                            Agriculture



                 Food and agricultural Sciences provide re




                                                                                                                      as
                                                                                              methodology,                 reflected            the cost




                                                                                         of in




                                                                                                                                           in
                 search and education programs that serve                                        applying
                                                                                                    this technology




                                                                                                                                            to
                                                                                                                       make
                 the largest industry in the United States.                             current crop acreage estimates. Per
                 Agriculture and forestry combined are re                               state, costs were reduced from
                 sponsible for approximately 25 percent of                              $300,000          about $120,000




                                                                                                                           to
                                                                                                    1978




                                                                                                            in
                                      product and em                                             1983.




                                                                                         in
                 the U.S. gross national
                 ployment. These sectors also provided                                   The U.S. Forest Service joined with the




                                                                                    •
                 $18.4 billion in export trade surpluses in                              National Aeronautics and Space Ad
                 fiscal year 1983. Examples of major accom                               ministration,           the Environmental                   Pro
                 plishments in federally supported agri                                  tection Agency, and the States Mary




                                                                                                                                            of
                 cultural research in fiscal years 1983 and                              land, Delaware, New Jersey, Pennsyl
                 1984 are as follows:                                                    vania, and West Virginia   detect and




                                                                                                                                      to
                   • State Agricultural         Experiment                               map damage      forest areas from the




                                                                                                                 to
                                                                      Stations
                       are conducting   studies to reduce the                            gypsy moth. The result     more accu




                                                                                                                                 is
                                                                                                                                 a
                       cost of commercial nitrogen fertilizer.                                          the acreage defoliated




                                                                                                                 of
                                                                                         rate estimate
                       For example, it has been shown that                               and more precise determination




                                                                                                                                                  of
                                                                                                                            the
                       placement of nitrogen fertilizer in band                          locations of the centers of infestation.
                       applications below the organic matter                             The USDA's Extension Service has de




                                                                                    •
                       that accumulates on the surface of no                             veloped,      cooperation with Texas




                                                                                                         in
                       till




                           corn acreage conserves Soil mois                              A&M        University,        microcomputer                 soft
                       ture and reduces soil erosion. The re                             ware programs




                                                                                                                      to
                                                                                                             assist farmers with
                                 saving   up   25 pounds                                 their decisions on crop insurance. The
                                                        to
                                           of




                       sult                                                  of
                              is
                              a




                       nitrogen per acre.                                                Extension Service and the Federal
                          feeding system being developed for                             Crop Insurance Corporation held four
                       A
                  •




                       frying chickens shows promise for re                              regional workshops




                                                                                                                            to
                                                                                                                   train Extension
                       ducing the amount                                                 specialists             these computer
                                                    of




                                                                                                                           of
                                                                                                            in
                                               abdominal fat.                                                    use
                       All parties benefit—the consumer will                             programs. The workshop training en
                       consume      less fat and lose less of the                        abled state specialists      train county




                                                                                                                                 to
                       chicken's weight     cooking, the poul                                 who then assisted farmers
                                                                                         staff,                           mak




                                                                                                                                                in
                                            in




                       try processor will realize higher dress                           ing decisions on crop insurance needs
                       ing percentages, and the producer will                            for 1983.
                       save feed.
                           new shipping fever vaccine has been
                       A
                  •




                                                                                                   Crop Production
                                            the cattle industry.
                                           is to




                       made available
                       Shipping fever       the animal health
                       problem       greatest concern                                             progress continues
                                                                                                                                                  to
                                                                                  Considerable
                                                                       to
                                    of




                                                          beef                                                           be
                       cattle producers, costing the U.S. beef                             applying the results
                                                                                                                                 of



                                                                                  made                          fundamental
                                                                                             in




                       industry     least $20 per head an                                     improved crop production. Ac
                                    at




                                                                                                  to




                                                                                  research
                       nually. The new vaccine     considered                     complishments     water use efficiency, con
                                                                                                            in
                                                             is




                          be the first effective preventative                     trol methods for crop protection, and plant
                       to




                       measure against the disease.                               biotechnology are particularly noteworthy.
                       The U.S. Department        Agriculture's
                                                         of
                   •




                       (USDA's) Statistical Research Service's                    Water Use Efficiency
                       area survey data were used with Land
                                     calculate improved crop
                                                                                  In




                                                                                       recent research into the effects of carbon
                                      to




                       sat   data
                              4




                       acreage estimates for Arkansas,                  Colo      dioxide  on plants,   has been found that
                                                                                                                 it




                       rado, Kansas, Missouri, Oklahoma,                          carbon dioxide improves water use efficien
                                                                                  cy




                       Iowa, and Illinois   1983. Data Ob                                plants. New data also confirm that
                                                   in




                                                                                        of




                                                                                                    carbon dioxide will meas
                                                                                                            of




                       tained from Landsats  and   provided                       elevated levels
                                                    4

                                                                  5




                       much better coverage      major agri                       urably increase growth and dry weight gain
                                                         in




                       cultural producing areas than had been                        plants. These findings are based on re
                                                                                  of




                       available previously. The last decade                      Search on whole plants that have been                               ex
                       has also seen significant improvements                     posed continuously                                                 car
                                                                                                                  to




                                                                                                                                                  of




                                                                                                       elevated levels


                                                                                                                                                       115


                                                                                                                 P00000124250
      Case 6:15-cv-01517-AA                           Document 381-18                              Filed 10/15/18                         Page 125 of 153




                                                 ---------
                                                                                          potential for testing. The




                                                                                     of
                                                               evaluation
                                                               wheat models were developed by the                                Agri
                                                               cultural Research Service (ARS)                              cooper




                                                                                                                       in
                                                               ation with university scientists. Researchers
                                                               conducted initial evaluations with                                soy




                                                                                                                            a
                                                               bean model developed cooperatively with
                                                               the University Florida and corn model




                                                                                          of




                                                                                                                  a
                                                               developed with ARS Scientists. Extensive
                                                               work continued            developing and refining




                                                                                           in
                                                                              evaluate functional relationships




                                                                         to
                                                               tools




                                                                                                                                     in
                                                               simulation models. The research with                              pro
                                                               cess-level growth models                                              im




                                                                                                                                at
                                                                                           aimed




                                                                                                             is
                                                               proving        early-Season
                                                                                       forecast methods




                                                                                                                                     in
                                                               the Statistical Research Service's yield fore
                                                               casting and estimation program        replace




                                                                                                                       to
                                                                  supplement the present system       using
                                                               or




                                                                                                                            of
                                                               relatively simple empirically based model
                                                               ing techniques. As part      the cooperative




                                                                                                         of
                                                                                               a
                                                               program with other institutions for both the
                                                               corn and soybean models, the models in
                                                 *             clude “feedback” to allow use of actual field
                              º          *   *   º             measurements for adjusting the models




                                                                                                                                     to
                       2                             N
                        Department of Agriculture              the reality growth.
                                                                                  of




                                                                                yield-modeling

                                                                                                                           to
                                                                           of




                                                                    Part                                 research
                                                                                                                           is
                              against coccidiosis,                                                                    test
To test their effectiveness                              an
                                                                                           full range        modeling ca
                                                                                                             of



Agricultural Research Service microbiologist                   and evaluate
                                                                                       a




prepares to inject hybridoma-produced coccidia                 pabilities, one          establishing rela
                                                                                          of




                                                                                which
                                                                                                        is




antibodies   into poultry.                                     tionships between meteorological data and
                                                               yield potential.                    barley model tested
                                                                                               A




                                                               favorably             North Dakota.          this procedure
                                                                                in




                                                                                                             If




bon dioxide in containment              situations that        can be expanded,                    relatively low cost ca
                                                                                               a




approximate normal field conditions (natu                      pability could be developed for many
ral light and temperature). For soybeans                       CropS.
and several other species grown inside such                              addition,        objective forecasting                 meth
                                                                    In




containment,     increased levels of carbon              di    ods have, for              second year, provided time
                                                                                     a




oxide cause doubling of water use efficien                          input for estimating U.S.S.R. grain
                                                               ly




cy, and,for field-grown corn, the water use                    production.
efficiency may increase 35-100 percent.
   Implications of improved water use effi                     Control Methods for Insects and
ciency include the protection of plants from                   Weeds
drought and other stresses and, possibly,
reduction in the quantity of water required                    Data accumulated over many years on the
                                                     or




for the plant to complete     life cycle                       biology, ecology, and dynamics
                                  its




                                                          to




                                                                                                                           of




                                                                                                   insect
produce harvestable yield. Altered water                       populations, on the effects control meth
                                                                                                             of




use efficiency could affect water require                      ods on insects, and on the development
ments for irrigated croplands and might in                                                            ma
                                                                                                                             as




                                                               and epidemiology
                                                                                                of




                                                                                       such diseases
directly affect the natural plant population                   laria and river blindness have been used to
   localized areas.
in




                                                               develop            computer
                                                                                    simulation technique.
                                                                              a




                                                               The simulation  predicts insect population
Plant Growth and Yield                                         density over extended periods
                                                                                                                      of




                                                                                                 time and
                                                               the prevalence and incidence    disease re
                                                                                                                  of




Extensive  evaluation conducted on two                                  the density
                                                                         to




                                                                                                   of




                                                               lated                   insects. Simulations
wheat models has resulted  recommenda
                                  in




                                                               have been developed for mosquitoes, flies,
tions for both model improvement and
                                                                                                                       as




                                                               and ticks, and for such diseases    malaria,


116


                                                                                                                                              P00000124251
Case 6:15-cv-01517-AA      Document 381-18               Filed 10/15/18              Page 126 of 153




                 dengue,                                           lymerization and can be used       encapsu




                                                                                                                      to
                          and river blindness. Simulations
                 have been adapted to analyzing the effects                       directly on the seed coats




                                                                                                                                         of
                                                                   late herbicides
                 of control methods—for example,                   crop seeds                       hard glossy matrix On




                                                                                     or
                                                                                              in
                                                                                              a
                 pesticides, biological control, attractants,      inert granules.             Several herbicides formu
                 and sterile insect releases—on both the




                                                                                          oil
                                                                           tung                and applied directly




                                                                                                                                    to
                                                                   lated                                             the




                                                                          in
                 density of insects and the transmission of                      crop seeds    extremely low




                                                                                                               at
                                                                                     of
                                                                   seed coats
                 disease. The simulation technology is ideal       rates per acre have given excellent weed
                 for training and educational     purposes   as    control without crop injury. Other agri
                 well as for planning research and                 cultural chemicals, including germination
                 Operations.                                       stimulants, fungicides, growth regulators,
                     Research conducted by Southern Uni            and biocontrol organisms, can also be en
                 versity on the distribution of soybean para       capsulated using tung oil. Layers    Com




                                                                                                                               of
                 Sitic nematodes in Louisiana showed that                       such active ingredients have




                                                                                    of
                                                                   binations
                                                                                                                         crop seeds,




                                                                                         to
                 13 parasitic nematodes were closely associ




                                                                                                                    of
                                                                   been added                 the seed coats
                 ated with soybean roots. The area of in           achieving controlled-released                          granules.
                 festation by parasitic nematodes, especially      Farmers can practice this technology                             using
                 Soybean cyst nematode          (Heterodera        farm-produced  materials.
                                                                                              coordinated by




                                                                                                             or
                 glycines), is enlarging rapidly. In many Loui        Research conducted
                 siana parishes, two or more species of            regional laboratories  the California, Flor




                                                                                                     at
                 nematodes were infecting soybean cultivars        ida, Michigan, New Jersey, and New York
                 at the same       time. Application of            Agricultural           Experiment                Stations         has
                 nematicides, insecticides, and fungicides re      provided  data that support 82 safe toler




                                                                                                                                         or
                 duced nematode numbers for all treatments         ance levels for pesticide residues food




                                                                                                                          in
                 at the Soybeans   flowering period. But the       feed crops established by the Environmen
                                                                       Protection Agency during the past year.
                                                                    tal
                 populations increased to a high level at the
                 end of the growing season. This research          These tolerances allow pesticide protection
                 will assist in identifying the distribution of    for fruit, vegetable, nut, and feed crops val
                 and damage caused by nematodes to Loui            ued   more than $15 billion annually, thus
                                                                          at




                 siana's Soybeans, which are the State's lead      benefiting the farmers, ranchers, and
                 ing cash and export crop.                         COInSUlmerS.

                   Soybeans     resistant to soybean cyst
                 nematode have been developed by the Ag            Plant Biotechnology
                 ricultural Research Service. The soybean
                 cyst nematode causes production losses es         Agricultural Research Service scientists
                 timated at $150 million annually. Three           have devised an inexpensive and extremely
                 new Soybean varieties have now been re            Sensitive diagnostic test for the presence

                                                                                                                                         of
                 leased for commercial production. Two of          viroids     potatoes. Several countries are
                                                                               in




                 these,CN 210 and CN 290, are resistant to         using the test
                                                                                              to




                                                                                      ensure disease-free seed
                 race 3 of the Soybean cyst nematode. Be           potatoes. The new test    based on    reac
                                                                                                          is




                                                                                                                               a




                 cause of their resistance and early maturity,     tion that occurs between the viroid present
                 they extend the production area about 150            plant Sap and genetically engineered
                                                                   in




                 miles farther north on cyst-infested fields in                            research on potato
                                                                                                        of




                                                                   DNA.
                                                                           In




                                                                            another line
                 the central Midwest. The third        variety,    spindle tuber viroids, recombinant DNA
                 Epps, has been released for production            clones, containing cDNA inserts    the viro
                                                                                                                         of




                                                              in
                 the South, and it is resistant to races 3 and 4   id, have been found     be infectious. This
                                                                                                        to




                 of the Soybean cyst nematode, soybean             work on pathogen genetic modification
                 mosaic virus, and phytophthora rot. Epps          may yield molecular basis for understand
                                                                                a




                 has the potential to increase yields by as        ing host-pathogen                                        use may
                                                                                                                         Its




                                                                                                   interactions.
                 much as 10 bushels per acre, or $60 per                                                                   complete
                                                                                                   to




                                                                   enable researchers     construct
                                                                                                                      a




                 acre at Current Soybean prices.                   genetic map
                                                                                         of




                                                                                   the viroid.
                   Researchers have demonstrated that                   ARS,    the University
                                                                                                               of




                                                                                                California
                                                                                                                                         at




                 tung oil adds controlled-release properties       Berkeley, and the California Agricultural
                                         dries rapidly by po       Experiment Station have jointly established
                                      oil




                 to herbicides. The


                                                                                                                                     117


                                                                                                   P00000124252
           Case 6:15-cv-01517-AA                     Document 381-18                           Filed 10/15/18                     Page 127 of 153




the Plant Gene Expression Center (PGEC)               for species in the grass family and con
at Albany, California. Research at PGEC               stitutes a significant step in biotechnology
will focus on identifying the mechanisms              applications for these                       important crop
that turn a given gene's activity on or off.          plants. Forage grasses, grown on approx
PGEC will assemble experts in the various             imately one-half of the open land in Ten
facets of the field to unravel the complex            nessee, Support a livestock industry. De
biology of plant gene expression, stimulate           velopment   of a new genotype or strain of
and coordinate complementary research                 orchard  grass could reduce the cost of pro
among public and private research groups,             ducing beef cattle by 5 percent, a potential
and ensure that the knowledge is quickly              saving of about $15 million annually to the
transferred to the farm. PGEC's mission is            State's farmers.
to convert fundamental       research into new          University of California researchers have
genetics   tools to improve the yield and             shown that two discrete types of particles
quality of crop plants and to render them             within the leaf are responsible for oxygen
resistant to insects, diseases, and environ           production, an essential part of higher plant
mental stresses.                                      photosynthesis. These particles are located
   Researchers at the University of Ten               laterally along membranes. Apparently,
nessee have developed a genotype or strain            various  parts of the photosynthetic systems
of orchard grass that produces embryos di             are held loosely together to allow for elec
rectly on the surface of leaf segments                tron transport, proton transport, adenosine
cultured on a special formulation of Salts,           triphosphatase             formation,        and other ener
hormones, and sugar. This discovery of di             gy-conserving               processes. The                        photo
rect embryogenesis                                    Synthetic apparatus                may shift                      compo
                                                                                                                  its
                       from leaf cells is a first
                                                                response      environmental condi
                                                                                    to




                                                      nents
                                                                in




                                                      tions, especially light quality. The finding
                                                                                                                             is
                                                           significant       step         understanding how
                                                                                     in
                                                      a




                                                      plants make use    light                      produce
                                                                                   of


                                                                                               to




                                                                                                                 food.
                                                         One       impediments                           genetic engi
                                                                                                    to
                                                                    in of




                                                               the
                                                      neering    higher plants has been the lack
                                                                                                                             of




                                                        suitable vector (an agent that can “carry”
                                                      a




                                                      the gene) for transferring desirable genes
                                                      into target plants.               The candidate                   vector
                                                      most often studied has been      plasmid
                                                                                                              a




                                                      (DNA segment) derived from the bacterium
                                                      Agrobacterium tumefaciens. The plasmid
                                                      (Ti) may be used    transfer pieces  DNA
                                                                                    to




                                                                                                                        of




                                                      carrying-specific genes into host plants.
                                                      There are several problems, however. One
                                                         that the plasmid, when introduced into
                                                      is




                                                      the host plant, causes tumors      develop
                                                                                                         to




                                                                                                                             in




                                                      the  plant. Within the past   years, work has
                                                                                               2




                                                      progressed       the point that     now feasi
                                                                            to




                                                                                                             is
                                                                                                    it
                                                              by




                                                      ble,     genetically altering the    plasmid
                                                                                                                  Ti




                                                             introduced genetic message,      elim
                                                              its




                                                                                                                        to




                                                      and
                                                      inate tumor formation (called “disarming”
                                                      the plasmid). Furthermore,      also possible
                                                                                                        is
                                                                                                   it




                     Department of Agriculture
                                                         demonstrate the expression     an intro
                                                      to




                                                                                                              of




Plant geneticists in Beltsville, Maryland, are de     duced genetic character    host plant cells.
                                                                                               in




termining the structure of a soybean DNA seg
                                                      Three laboratories, two  the United States
                                                                                              in




ment that resembles the movable genetic ele                       Europe, independently con
                                                      and one
                                                                        in




ments first discovered in corn. Each band repre
                                                      ducted experiments   “disarm” the Tiplas
                                                                                         to




sents a “letter,” or nucleotide,    in the genetic
code. This research is expected to lead to soy                    demonstrate the new genetic
                                                                        to




                                                      mid and
bean improvements.                                    character, and they obtained similar results.


118


                                                                                                                                      P00000124253
Case 6:15-cv-01517-AA       Document 381-18               Filed 10/15/18          Page 128 of 153




                 This information brings the day closer when        ment of tests to permit rapid, positive identi
                 it should be possible to introduce into recip      fication of cattle infected with Johne's dis
                 ient plants traits that will improve cultivated    ease. Once established in a herd, this costly
                 Species.                                           disease is hard to eradicate. The lengthy
                                                                    process begins with diagnosis of infected
                                                                    animals, which requires culture tests of 12 to
                            Animal Production                       16 weeks duration. Combined losses in
                                                                    1982 for Minnesota, Oregon, and Wiscon
                 Significant   advances are also being made         sin were estimated at $118 million. The
                 in applying the results
                                      of fundamental                newly developed tests are derived from pu
                 research to improvements in animal                 rified extracts of Mycobacterium paratuber
                 production.                                        culosis, the causative agent. Researchers
                                                                    have established that a specific fatty acid is
                 Animal Biotechnology                               found only in this bacterium. The final step
                                                                    now under way is to incorporate this Sub
                 Texas Scientists are studying basic mecha          stance into tests for detecting the disease.
                 nisms occurring in genetic resistance to dis          University of Georgia scientists have de
                 ease in cattle. They and others have found         veloped a vaccine that protects against egg
                 that this hereditary resistance involves two       transmission of mycoplasmosis,     a serious
                 fundamental mechanisms. One mecha                  cause of poultry respiratory disease and re
                 nism is centered in receptors for cellular         duced productivity. Another vaccine gives
                 attachment and penetration by disease mi           significant protection against egg produc
                 croorganisms.  The other involves inter            tion losses from mycoplasmosis in commer
                 ferons—a family of protective proteins     pro     cial egg pullets. These vaccines are reducing
                 duced by cells reacting to disease agents.         the 10-15 percent egg production losses
                 The Texas scientists have identified in cattle     caused by mycoplasmosis and are helping
                 two classes of genes, one of which regulates       to lower the estimated annual loss of $97
                 cell receptor protection against viral infec       million from this disease in commercial
                 tion. The identification of structural genes       layers.
                 responsible for these two important resis            Halting the spread of the deadly H5N2
                 tance factors will make possible the screen        avian influenza that has decimated poultry
                 ing of cattle for genetic resistance and Selec     flocks in Pennsylvania and Virginia owes
                 tive breeding of resistant animals.                much to ongoing research by ARS Scientists
                   Introducing beneficial genes into live           who developed a serologic test for detecting
                 stock may someday depend on Scientists'            the disease. This knowledge helped
                 ability to view nuclei in embryos shortly          USDA's Animal and Plant Health Inspec
                 after fertilization. Recently, ARS scientists      tion Service in eradication efforts. The out
                 were able to centrifuge cow and pig em             break cost the poultry industry about $55
                 bryos at more than 15,000 times gravity,           million. Had the disease spread as far as the
                 causing the sedimentation of dense mate            Mississippi River, it would have cost poul
                 rials in the Ova and allowing for the first time   trymen     and consumers an estimated $4
                 the visualization of cell nuclei. Further, the     billion.
                 embryos were undamaged by the treat                   Florida State Agricultural Experiment
                 ment, and healthy pigs have been born              Station poultry Scientists are developing a
                 when centrifuged embryos injected with             feeding system for frying chickens (broilers)
                 genes were transferred into surrogate              that shows promise for reducing           the
                 mothers.                                           amount of abdominal fat. Restricting caloric
                                                                    intake during the last 10 days before the
                 Animal Protection                                  birds are marketed lowers the abdominal    fat
                                                                    level. Doing so does not increase the cost of
                 Scientists in Oregon and Colorado have             producing edible, ready-to-cook poultry
                 made significant steps toward the develop          meat. Consumers benefit from buying less




                                                                                                              119


                                                                                        P00000124254
                  Case 6:15-cv-01517-AA                                    Document 381-18                             Filed 10/15/18                        Page 129 of 153




fat and losing less in cooking, the poultry                                 rent technical assistance and cost-sharing
processor realizes higher dressing percent                                            soils where the cost per ton




                                                                                        to




                                                                                                                                                        of
                                                                            funds
ages, and the producer                                                      erosion control                 lowest.




                                                                                                       is
                                        Saves      feed.
                                                                                    USDA study   farmer participation




                                                                                                            of




                                                                                                                                                        in
                                                                               A
Hog Industry                                                                the Soil conservation targeting program
                                                                            showed that participating farmers generally
                                                                            had larger farms and more education than
       its




       continuing program        research on
                                             of



In
                   farm subsectors, USDA                                    the average farmer. Participating farmers
                            of




the structure
analyzed the U.S. hog industry          1984.
                                                                            were deeply concerned about erosion
                                                          in




                                                                            problems and had installed conservation
Changes       the way hogs are produced af
                  in




                                                                            practices before the targeting program
fect the input and supply industries, market
ing,  processing, and distribution. The                                     began.
                                                                              “Farming with     relative”    highly related
            U.S. hog farmers declined by




                                                                                                                            is
                                                                                                       a
                  of




number
                                                                                          approved
                                                                             to




                                                                                             of
nearly 80 percent between 1950 and 1980                                        the use                soil erosion control
                                                                            practices, according




                                                                                                                  to




                                                                                                                                                   at
       peak                  million, while                                                            researchers      the
                         of




from            more than
                                          2
         a




average sales per farm increased from 31                                    Idaho and Washington State Agricultural
                                                                            Experiment Stations.




                                                                                                                                                        of
                                                                                                                  In
        nearly 200 during the same period.                                                         the Palouse area
             to




head
                                                                            Washington and Idaho, father-son farm op
                                                  all




   1980, about 40 percent                         hogs were
                                             of
In




                                                                                                                main




                                                                                                                                              to
                                                                            erators seem to be more sensitive
                                                           or




produced     operations                      1,000
                                        of




                                                       more
                   in




head (accounting for percent     total U.S.                                                         for future genera
                                                                            taining soil productivity
                                                     of
                                   3




                                                                            tions than farmers with no kinship ties




                                                                                                                                                        in
hog farms). Large operations had clear and
                                                                            their farm operations.   addition, farmers
                                                                                                                      In




Substantial advantages over Smaller opera
                                                                            who expect their children                           become farm
                                                                                                                           to



tions, indicating that the shift                    large opera
                                               to




                                                                            ers are more likely
                                                                                                                 to




                                                                                                     use erosion control
tions will probably continue. Large opera
                                                                            practices than those who expect their chil
tions enjoy Several important advantages,
                                                                                    go into other occupations. Thus, the
                                                                                    to




including more pigs persow, more intensive                                  dren
                                                                                              the family farm may be im
                                                                                                  of




                                                                            continuation
        facilities with year-round operations,
       of




use
                                                                            portant not only for providing income and
less power and labor per unit production,
                                                                                                                                                        a
                                                of




lower feed costs, and more effective mar                                    desired lifestyle, but also for protecting the
                                                                            productive resources
                                                                                                                  of




keting through direct selling. Although                                                                 the Soil.
                                                                               ARS scientists report that no-till reduces
                                 all




about 95 percent      hog farmers run their
                                 of




                                                                            soil erosion and increases yield
                                                                                                                                         of




                                       part                                                                        cotton.
                                                           or
                       as




businesses    Sole proprietorships
                                                                                      years    experimental cropping
                                                                                        11




                                                                                                   of




                                                                            After
                                                                                                                                                        in




nerships, many        very  large farms (an
                              of




                  the
                                                                            Oxford, Mississippi, use
                                                                                                                           of




                            5,000 head                                                                  conservation
                                                or
                       of




nual sales                                             more) are
                                                                                                                                a




                                                                            tillage system for cotton compared with
                                             or
                    as




organized                corporations             cooperatives.
                                                                            conventional tillage reduced erosion by
                                                                             more than 70 percent and increased seed
                   Land Resources                                            cotton yield by 20 percent. Conservation
                                                                             tillage practices are significant step                                help
                                                                                                                                              in
                                                                                                            a




Soil Conservation                                                            ing
                                                                                   to




                                                                                     reduce soil loss.


                                                                             Remote Sensing                           Crop and Forest
                                                                                                             of




Targeting               the concept    concentrating
                                          of
                   is




                                                                             Conditions
                                                                 of A or




conservation             efforts geographic areas
                                   in




on problems considered most critical.
USDA-supported study        the State                                             continuing      USDA priority
                                          in




                                                                                                                                         to




                                                                                                                  monitor
                                                                                                                                    is
                                                                            A




Washington suggests that targeting was                                       crop conditions and      provide more accu
                                                                                                                 to




           accelerating the adoption                                         rate statistics on land use. This objective
                                                                 of
                   in




effective
                                                                                                                                                        is




conservation measures        critical eroding                                advanced by USDA's multiagency program
                                        in




areas. Greater effectiveness       the use of                                for Agriculture and Resources Inventory
                                                  in




conservation dollars, however,                            could be           Surveys Through Aerospace Remote Sens
achieved            the most efficienterosion               control          ing (AgBISTARS), which includes research
                  if




practices were used first. Erosion could be                                     develop and test various applications
                                                                             to




                                                                                                                                                        of




                                                                                                Earth from Landsat and
                                                                                                       to




reduced by 15 percent by redirecting cur                                     data transmitted


120


                                                                                                                                                                 P00000124255
Case 6:15-cv-01517-AA        Document 381-18              Filed 10/15/18         Page 130 of 153




                 polar-orbiting    satellites. The two principal    trimmings of meat, which are restructured
                 USDA agencies participating in           AgPI      into firm, palatable, uniform, steaklike cuts.
                 STARS are the Statistical Reporting Service        Restructured meat can be particularly
                 and ARS. The Soil Conservation      Service        useful in institutional meal Service, in which
                 also is involved in the program, and      aero     requirements for uniformity of quality,
                 Space remote Sensing is used by the       Agri     shape, and size of portion are paramount.
                 cultural Stabilization and Conservation            This technology is being adopted by the
                 Service, Forest Service, Federal Crop Insur        civilian and military food industry.
                 ance Corporation, Foreign Agricultural                A highly sensitive, precise analytical tech
                 Service, and Extension      Research   Service.    nique has been developed to measure ac
                    Much of USDA's research on the poten            curately   vitamin D in milk, blood, and
                 tial utility of data from polar-orbiting satel     tissues of animals and man. Concentrations
                 lites is focused on data from the National         of vitamin D in blood and tissues previously
                 Oceanic and Atmospheric Administration's           had to be estimated by inoculating live ani
                 polar-orbiting satellites. Preliminary results     mals. Use of the new laboratory technique,
                 from other research show relationships be          developed   by ARS Scientists, opens new
                 tween vegetative indices and changes in            research avenues to understanding the role
                 temperature from day to night that may             of vitamin D in metabolic diseases of the
                 prove useful in detecting plant stress.            kidney, bone, and intestine of animals and
                   The Forest Service has under develop             humans.
                 ment new ways to use Landsat Multi                    Increased potassium intake is known to
                 spectral Scanner digital data for forest man       lower blood pressure. In a year-long ARS
                 agement, and major advances have been              study in which diet samples were analyzed
                 achieved using such data for forest invento        (instead of estimated) Scientists discovered
                 ries. Landsat data also are important for          less than an optimal ratio in the intake of
                 mapping forest fuels—materials accumu              potassium in relation to Sodium. When po
                 lated on the forest floor that ignite easily and   tassium intake was increased, sodium ex
                 spread wildfires. Those data, together with        Cretion increased and blood pressure de
                 data on such variables as slope, aspect, and       creased in males. The observed effect of the
                 weather, are used in computer-simulated            ratio of dietary potassium to sodium intake
                 fire-spread      models to predict wildfire        on hypertension may have wide-ranging
                 behavior.                                          health implications.
                   In research on the use of satellite data to         The typical U.S. diet is high in calories,
                 improve area estimates for various specialty       fat, sugar, and salt. These nutrients have
                 crops, projects were carried out in Idaho for      been associated as risk factors in heart   dis
                 potatoes; in New York for orchards, vine           ease and diabetes. Dietary modifications
                 yards, and vegetable crops; and in Califor         found beneficial during previous human
                 nia for numerous crops. To increase effi           studies were incorporated by ARS scientists
                 ciency in analysis and production, research        into a 7-day-cycle menu. The modification
                 is continuing on Statistical methodology, use      included small reductions of total fat, sugar,
                                         Mapper sensor,
                 of data from the Thematic                          and Salt and increases in fiber and polyun
                 data processing, automation, and other             Saturated fat. Consumption of the modified
                 techniques.                                        diet for 13 weeks reduced blood lipids, im
                                                                    proved glucose tolerance, and lowered
                                                                    blood pressure. End-of-study subject eval
                             Food and Nutrition
                                                                    uations showed 66 percent felt better and
                                                                    44 percent rated the diets of higher quality
                 Nebraska State Agricultural Experiment             than their prior self-selected diets. Three
                 Station meat scientists have conducted             fourths of the subjects indicated a desire to
                 basic research on meat manufacturing, re           change their diets to conform more closely
                 structuring, and processing that is changing       to the modified diet.
                 the food industry. They have developed                Fructose is entering the U.S. food supply
                 processes for using the cheaper        cuts and    in increasing amounts as a Sweetener in


                                                                                                               121


                                                                                         P00000124256
      Case 6:15-cv-01517-AA               Document 381-18             Filed 10/15/18          Page 131 of 153




processed foods. Accordingly, a study has       also appeared to be impaired with high
been conducted to determine the effect of       fructose levels. Carbohydrate-sensitive
high intakes of fructose on human health,       men exhibited greater effects than did nor
using normal and carbohydrate-sensitive         mal men. The results indicate that individu
adult male subjects. Including fructose in      als who are carbohydrate-sensitive (9 to 16
the diet increases the blood lipids, high lev   percent in the United States) should avoid
els of which are considered to be a risk        excessive consumption of foods containing
factor in heart disease. Glucose   tolerance    high levels of fructose.




122


                                                                                                  P00000124257
Case 6:15-cv-01517-AA   Document 381-18   Filed 10/15/18   Page 132 of 153




                                                                   Chapter IV

                        International Cooperati OT 1 ſº
                             Science and Technology




                                                                       White House




                                                               P00000124258
    Case 6:15-cv-01517-AA                        Document 381-18         Filed 10/15/18              Page 133 of 153




    This chapter describes the political and substantive scope of U.S. cooperative international
    activities and gives recent and ongoing examples of cooperative efforts under bilateral and
    multilateral auspices. The chapter is divided into three sections:
      • Overview

        • Bilateral      Cooperative   Activities
        • Multilateral       Cooperative Activities




President    Reagan                 for international cooperation in space with leaders from indus
                         discusses prospects
trialized          From left: G. Thorn (EEC), Chancellor Kohl (FRG), President Reagan, Prime
            countries.
Minister Thatcher (UK), Prime Minister Andreotti (Italy), O Lambsdorff (FRG), and Prime Minister
Nakasone (Japan).




                                                                                                         P00000124259
Case 6:15-cv-01517-AA         Document 381-18                               Filed 10/15/18                Page 134 of 153




                                          Overview                                                   appreciable resources




                                                                                                                                                     to
                                                                                        committed                                 the
                                                                                        Sustained development        their own scien




                                                                                                                             of
                                                                                        tific and technological infrastructures.
                 The Reagan Administration     supports and
                 encourages international cooperation in sci                              The scientific benefits resulting from co
                                                                                        operation with the industrialized democ
                 ence and technology as an integral aspect of
                                                                                        racies are almost self-evident. Cooperative
                   broad Science and technology policy be
                  its
                                                                                        programs with those countries provide U.S.
                 cause recognizes that two important class

                         it
                                                                                        Scientists and engineers with access




                                                                                                                                                            to
                                  the United States result




                                          to
                 es of benefits
                                                                                        unique and costly facilities and     excep




                                                                                                                                               to
                 from such cooperation:
                                                                                        tional talent and experience.   addition,




                                                                                                                                          In
                        Science and technology considera
                    •




                                                                                        Scientific and technological cooperation
                        tions have become                 essential adjuncts
                                                                                        play important policy roles by providing
                                                         U.S. foreign policy
                        to




                                                    of
                             the conduct
                                                                                        foundations for the shared goal    increas




                                                                                                                                              of
                                   their manifest importance
                                     of

                        because
                                                                                        ing the economic and military strength and
                        to the domestic affairs of all modern
                                                                                        the industrial competitiveness




                                                                                                                                         of
                        nations and    the achievement of U.S.                                                          the nations
                                           to



                                                                                           the Western alliance. Taken together, the




                                                                                        of
                        national goals, including industrial
                                                                                        research and development investments




                                                                                                                                                            of
                        competitiveness, economic prosperity,
                                                                                        the major Western European nations and
                        and national Security.
                                                                                        Japan are approximately               equal




                                                                                                                                                            of
                                                                                                                                              to
                                                                                                                                       those
                        The resources and capabilities avail
                   •




                                                                                        the United States.               has therefore become




                                                                                                                    It
                               U.S. scientists and engineers
                                to




                        able




                                                                                                                               of
                                                                                        feasible to think           terms           an international




                                                                                                               in
                        are effectively augmented through                         co




                                                                                                    of
                                                                                        division         labor where research activities




                                                                                                                                                            in
                        Operative international programs,                  par
                                                                                                          group    nations augment




                                                                                                                             of
                                                                                                         or
                                                                                        One nation




                                                                                                         in
                                                                                                         a
                        ticularly         fields that require          very ex
                                     in




                                                                                        and complement activities      another.




                                                                                                                                    in
                        pensive research facilities and                     which
                                                                       in




                      foreign facilities and capabilities are                             Scientific cooperation with those Eastern
                                                                                        European countries with which the United
                                               or




                      comparable        superior   our own.
                                                               to




                                                                                        States maintains reasonable political rela
                    President Reagan laid particular empha
                                                                                        tionships (including Yugoslavia, Hungary,
                 sis on the first                   his March
                                     of




                                   these benefits
                                                                  in




                                                                                        Romania,      and Bulgaria)               encouraged              pri


                                                                                                                             is
                 20, 1985, message      Congress on science,
                                                to




                                                                                        marily because     the demonstrable foreign
                                                                                                              of
                 technology, and American diplomacy.
                                                                                   In




                                                                                        policy benefits that result. particular, such

                                                                                                                                In
                 that address, he reiterated the Administra
                                                                                        cooperation        provides   “window” into the
                                                                                                                         a

                 tion's policy that:
                                                                                        Science policies         those centrally planned
                                                                                                               of




                    The United States                    committed to           role
                                                    is




                                                                                                          For the same reason, the Ad
                                                                            a




                                                                                        economies.
                    for Scientific and technological coopera                            ministration encourages limited,                              non
                    tion    international affairs, and we will
                           in




                                                                                        Official,   person-to-person            exchanges,                con
                                                                                  na
                                                                            all




                    pursue this goal
                                                to




                                                                       of




                                        the benefit
                                                                                        sistent with national security considera
                    tions willing  join us."
                                          to




                                                                                        tions, with the Soviet Union and all Eastern
                                                                                        European countries except Albania.
                 Political Scope                    Cooperation
                                               of




                                                                                            The Administration's approach     scien
                                                                                                                                               to




                                                                                        tific cooperation with less developed coun
                 The United States engages         cooperative
                                                             in




                                                                                        tries    an innovative and far-reaching de
                                                                                               is




                 Science and technology programs with                                   parture from past policies. Formerly, scien
                 countries throughout the world. Those                                  tific cooperation with those countries tend
                 countries include the industrialized democ
                                                                                             to




                                                                                        ed     be viewed as an entitlement conferred
                 racies, several
                                      of




                                   the Communist countries
                                                                                        for humanitarian reasons, with little expec
                    Eastern Europe, and—increasingly—se
                 of




                                                                                        tation of direct benefit the United States.
                                                                                                                          to




                 lected less developed countries that have                                contrast, the Reagan Administration rec
                                                                                        In




                                                                                        ognizes that significant scientific benefits
                                                                                        can be derived through cooperative pro
                 'Science, Technology, and American Diplomacy
                 1985, submitted   Congress by President Reagan on
                                                                                        grams with several economically                            less   de
                                     to




                 March 20, 1985, pursuant                                               veloped countries that are developing
                                                    to




                                                                        of




                                            Section 503(b)   Title
                                                                                  V




                 of Public Law 95-426.                                                  world-class capabilities                selected Scientific
                                                                                                                           in




                                                                                                                                                          125

                                                                                                                    P00000124260
      Case 6:15-cv-01517-AA                            Document 381-18                         Filed 10/15/18                        Page 135 of 153




fields. The Administration also recognizes                  eign colleagues              and between                nongovern
that political benefits—including   expanded                mental institutions and counterpart institu
trade—can result from an      improvement  in               tions abroad. Such agreements are ar
the scientific and technological capabilities               ranged and conducted privately outside




                                                                                                                                of
of those countries. In short, scientific coop               ficial bilateral and multilateral networks.
eration with countries that commit substan                    While international cooperative activities
tial resources to the development of their                  supported by the U.S. Government span
own Science and technology infrastructure                   the full range  Scientific and technological




                                                                                    of
is regarded as a long-term investment that                  areas supported on purely domestic basis,




                                                                                              a
can assist those countries both to imple                    major emphasis     placed on those areas




                                                                                                                                in
                                                                                         is




                                                                                                          or
ment realistic economic development goals                   which significant Scientific foreign policy
and to become more effective participants                   benefits for the United States are likely




                                                                                                                                to
in the global economic community.                           result. Within the civilian sector, those areas
     This new approach to Scientific coopera                include:
tion with the less developed countries is
                                                            Space,     which cooperative relationships
                                                                          in
reflected most visibly in our scientific rela
                                                            range from major hardware exchange




                                                                                                                                to
tions with the People's Republic of China
                                                            the management      ground monitoring and
and in the Science and Technology Ini
                                                            Operations stations           of
                                                                                  the sharing
                                                                                              to




                                                                                                                     of
tiative with India. The latter was formulated                                                  mission
on the occasion of Prime Minister Indira                    data. The United States benefits both scien
                                                            tifically and politically from such coopera
Gandhi's visit to Washington in July 1982
                                                                               by




                                                            tion: First,   sharing the cost   increasingly
                                                                                                               of
and renewed during Prime Minister Rajiv
Gandhi's visit in June 1985. In view of the                 expensive facilities; Second, by gaining ac
                                                                          the talent and expertise     foreign
                                                                   to




                                                                                                                     of
demonstrable success of this policy in these                cess

two instances, the Reagan Administration is
                                                            Scientists;     and finally, by assisting friendly
                                                                             all




                                                                         parts  the world
                                                                                                                to
                                                                                              of




                                                            nations                        make use
                                                                        in




likely to place even more emphasis on Sci
                                                               Space Science and technology for their
                                                            of




entific cooperation with selected less                de
                                                            Own domestic purposes, thereby helping
                                                                                                                                to
veloped countries in the future.
                                                            link countries into                    global network.
                                                                                              a




Substantive          Scope of Cooperation                   Energy,              which the U.S. Government
                                                                           in




                                                            participates   cooperative activities both bi
                                                                               in
             all




Virtually    Federal agencies with Science                  laterally and multilaterally. The objectives
                                                                                                                                of, of




and  technology-related  domestic programs                  such cooperation are
                                                                                                    to




                                                                                         share the costs
also support, engage in,   encourage Some
                                   or




                                                            and responsibilities for, expensive ad
          international cooperation. Many
                                                       of
        of




form                                                        vanced research facilities;
                                                                                                          to




                                                                                         accelerate the
the cooperative activities are conducted bi                                            energy research
                                                                   at




                                                                                                         of




                                                            rate    which the results
laterally with over 30 foreign partners under
                                                            and development are achieved;
                                                                                                                    to




                                                                                               increase
                    government-to-government
               of




the terms
                                                            the efficiency   research and development
                                                                                    of




“umbrella” agreements negotiated by the                     through joint planning, which could                                 ul
Department      State. Other bilateral pro
                    of




                                                            timately lead    joint construction and use
                                                                                    to




                                                                                                                                of




grams are the result   less formal negotia
                              of




                                                            major facilities; and     enhance prospects
                                                                                                   to




tions, carried out under the guidance
                                                  of




                                                            for mutual energy Security among Our prin
                                         the
Department       State, between     U.S. re
                    of




                                                            cipal allies through the development                                al
                                            a




                                                                                                                           of




search and development agency and cor                       ternative energy Sources.
                                                  a




responding foreign agency.  good deal
                                                       of
                                        A




cooperative activity                               with     Health,    which the U.S. Government
                                                                            in




                               also conducted
                          is




                              the many official    gov      supports wide-ranging cooperative pro
                         of




     the framework
in




ernmental multilateral organizations
                                                       to




                                                            grams both bilaterally and through several
which the U.S. Government adheres or                        multilateral organizations including the
maintains less formal relations. Finally, sev               World Health Organization and the Pan
eral Federal agencies support cooperative                   American Health Organization. Over the
disciplinary       research agreements                      past decade,                                                   lead
                                                                                     U.
                                                                                          S.




                                                between                                            excellence        and
U.S. Scientists and engineers and their for                 ership         health research has enhanced our
                                                                     in




126


                                                                                                                                         P00000124261
Case 6:15-cv-01517-AA      Document 381-18              Filed 10/15/18          Page 136 of 153




                 national stature in the world community.         government-to-government “umbrella”
                 Moreover, since disease and illness do not       agreements and through memoranda of
                 honor national boundaries and since the          understanding between counterpart agen
                 resolution of many health problems         ex    cies. The one-to-one nature of these bilat

                 ceeds the capacity of any one nation, inter      eral agreements and the fact that they are
                 national cooperation in this area is of direct   managed, on the U.S. side, by relevant re
                 benefit to the well-being of the U.S. public.    Search and development agencies allow the
                                                                  United States to focus on those areas that
                 Agriculture, through which the unsur
                                                                  are likely to return maximum scientific ben
                 passed strength and depth of U.S. research
                                                                  efits to this country. Coordination and over
                 capabilities assist countries throughout the
                                                                  sight of these arrangements by the Depart
                 world to cope with their basic needs. By
                                                                  ment of State are intended to optimize the
                 providing this help, the United States de
                                                                  contributions of each to specific U.S. for
                 rives both diplomatic and material benefits.
                                                                  eign policy objectives.
                 The stated goals of the U.S. agricultural
                                                                    Highlights of activities carried out in 1983
                 Science and technology cooperative pro                                                    pro
                                                                  and 1984 in a few selected bilateral
                 grams, carried out both bilaterally and mul
                                                                  grams follow.
                 tilaterally, are to improve U.S. agricultural
                 productivity, conserve global agricultural
                                                                  Industrialized Democracies
                 resources, and maintain and expand U.S.
                 agricultural export markets.
                                                                  The United States engages in cooperative
                 Basic science and engineering,                   activities with the industrialized democ
                 particularly in such fields as Oceanography,     racies both because of the obvious scientific
                 atmospheric Sciences, and Seismography, in       benefits resulting from collaboration with
                 which the phenomena of interest span na          nations whose Scientific resources and ca
                 tional boundaries and thus require global        pabilities are comparable to our own, and
                 explanation,and in high energy physics,          as a means for furthering shared mutual
                 where the uniqueness and expense of re           Security and economic     goals.
                 search facilities require collaboration
                 among scientists from many countries.            Western Europe. During 1983 and 1984,
                 Some international disciplinary cooperative      agency-to-agency programs with our tradi
                 activity is conducted under formal bilateral     tional Western European allies continued to
                 and multilateral auspices. However, one of       function   well. In addition,U.S. scientists
                 the principal strengths of the U.S. scientific   and engineers     pursued collaborative re
                 enterprise from an international perspective     search with colleagues from these countries
                 is that a great deal more activity is arranged   outside the structure of any formal agree
                 by U.S. Scientists and engineers working         ment. Significant new bilateral activities   in
                 through their own monofficial networks and       cluded these:
                 as a necessary and consistent extension of         • In 1984,   the U.S. Geological Survey
                 their domestic research interests.                     and the United Kingdom's Institute of
                                                                        Oceanographic Sciences (IOS) con
                   The two Sections that follow are intended
                                                                        ducted a 4-month survey of the sea
                 to illustrate the range and depth of U.S.
                                                                        floor off California, Oregon, and Wash
                 Scientific and technological cooperation by            ington within the U.S. Exclusive Eco
                 highlighting
                           selected achievements during
                                                                        nomic Zone. More than 250,000
                 1983 and 1984 under bilateral and multi
                                                                        Square miles were mapped      using the
                 lateral auspices.                                      unique Geological Long-Range           In
                                                                        clined Asdic (GLORIA) system de
                                                                        veloped by the IOS.
                 Bilateral Cooperative Activities
                                                                    •   The Infrared Astronomy Satellite,
                 More than 20 Federal agencies carry out                launched in January 1983, was a high
                 Cooperative Scientific and technological ac            ly successful joint undertaking of the
                 tivities with more than 30 countries through           United States, the United Kingdom,


                                                                                                               127


                                                                                       P00000124262
        Case 6:15-cv-01517-AA                                       Document 381-18                        Filed 10/15/18             Page 137 of 153




        and the Netherlands. The telescope                                nological    cooperation
                                                                                                 will be carried out
        operated for 4 months beyond         orig                         primarily                 basic and applied




                                                             its




                                                                                                                of
                                                                                     those areas




                                                                                       in
        inally projected lifetime and provided                            research and technology most relevant




                                                                                                                                 to
                                                                     a
                                        the inter                         the economic modernization and social



                                                    to
                     of




        wealth      new information
        national astrophysics community.                                  well-being      both countries. The agree




                                                                                            of
          grant award under the U.S.-France                               ment provides for continuing cooperation
        A
  •




        Cooperative Science Program admin                                   agriculture, energy, environmental affairs




                                                                          in
        istered by the National Science Foun                              and natural resources, Oceanography,
        dation supported    joint workshop on                             health, space, transportation, and indus
                                     a




        advanced automation and robotics.                                                                           mu




                                                                                                                          as
                                                                          trialization, plus other Scientific areas
        Participants agreed on joint research                             tually agreed.      1984, the U.S.–Spain Joint




                                                                                                 In
                                          a




        program            tactile and proximity                   Sen    Committee on Science and Technology ap
                      in




        sors and the development                                          proved awards for cooperative projects
                                                      of




                                                                                                                                 in
                                       robot
                                                            a




                                                                          the areas stated above as well as the basic




                                                                                                                     in
        vision system—areas    which France
                                          in




           an acknowledged world leader.                                  sciences. Additional programs including
        is




        The French Commissariat   l’Energie                               data exchange agreements and provision
                                                    a
  •




        Atomique and the U.S. Nuclear Reg                                 for the exchange    Scientists and engineers

                                                                                                      of
        ulatory Commission agreed,   Janu                                 were also initiated during 1984.
                                                            in




        ary 1984,    information exchange
                           to




        programs on radioactive                 waste            man
        agement Safety.                                                   Israel. Scientific and technical cooperation
                                                                                                      an




        Planning continued for the Galileo                                with Israel plays    important role     bilat


                                                                                                                          in
  •




                                joint venture                             eral relations between the two countries.
                                          as




        Mission, undertaken
                                          a




                                                                                                                               Un
                                                                                       3,




                                                                                            1984,

                                                                                                                          of
        between the United States and the                                 On June                   Memorandum
                                                                                                       a




        Federal Republic    Germany (FRG)                                 derstanding       on Energy Research and             De
                                                                     to
                                     of




        examine the composition and physical                              velopment         was signed between the U.S.
                    Jupiter and                                           Department           Energy and the Israeli Minis
                                                                                             of




        properties
                                               its
                          of




                                                                    A




                                 Satellites.
        German-built retropropulsion module                               try   Energy and Infrastructure
                                                                                of




                                                                                                              the areas
                                                                                                                     in




        was integrated into  U.S.-built space                                Solar energy, photovoltaics, biomass, en
                                                                          of
                                      a




        craft   1984, and testing was initiated                           ergy conservation, and fossilenergy, includ
                in




             anticipation  May 1986 launch.                               ing oil shale and coal. The agreement opens
                                 of
        in




                                     a




                  Department       Agriculture                            the way for exchange
                                                                                                                of




        The U.S.                                                                                       information and
                                               of
  •




        concluded an agreement with the FRG                               personnel and for joint projects.
        on the effects    acid rain on forest                               To supplement numerous unofficial ties
                                 of




        ecosystems  and crops,                 an important               between the United States and Israel, bilat
        and controversial issue                  both coun                eral foundations have been erected that
                                               in




        tries. This agreement augments and                                stimulate further relationships by providing
        complements ongoing environmental                                      medium for introductory contacts and
                                                                          a




        activities with the FRG under bilateral                           limited funding. The three research-ori
                                                       a




        agreement          administered         by the U.S.               ented foundations are the Binational Sci

        Environmental            Protection      Agency.                  ence Foundation   (BSF), the Binational In
                                                                          dustrial Research and Development Foun
Spain. Spain and the United States have                                   dation      (BIRD), and the Binational               Agri
                                                                     a




Special relationship, augmented  the politi                               cultural Research and Development Fund
                                                    to in




cal sphere  by Spain's accession the North                                (BARD). Joint research and development
Atlantic Treaty Organization    1982. This                                activities are financed through the interest
                                           a in




relationship was solidified by 1983 agree                                 generated by funds jointly provided by the
ment that provides the U.S. Navy and Air                                  two governments     decade earlier. The
                                                                                                       a




                               Spanish military facili                    Fiscal Year 1985 Continuing Resolution
                                to




Force with access
ties.Scientific           and technological coopera                       (Public Law 98-473) provided that   por
                                                                                                                          a




tion with Spain     facilitated by that agree                                     the Economic Support Funds (ESF)
                                                                                 of




                                                                          tion
                           is




         particular, Complementary Agree                                                       increase the endow
                                                                                                           to




ment.                                                                     for Israel be used
         7 In




ment            states that scientific and                       tech     ment of these foundations.



128

                                                                                                                                          P00000124263
Case 6:15-cv-01517-AA       Document 381-18                            Filed 10/15/18                         Page 138 of 153




                 Japan. A        major portion of the rapidly               in                       May 1984.               the planned




                                                                                                                                          to
                                                                                                                      In
                                                                                                                  addition
                 creasing trade between   the United States                                          research programs for Japan's fiscal
                 and the Asian and Pacific regions involves                                          years 1983 and 1984, the Committee
                 Japan, Our Second largest trading partner                                           encouraged the participation                             Ja




                                                                                                                                                         of
                 after Canada.   Since Japan's economic                 suc                          panese physicists   research and de




                                                                                                                                 in
                 cess has relied in large measure on the                suc                          velopment efforts associated with the
                 cessful development and application of                                              Superconducting Super Collider
                 technology, it is clear that our Science and                                        (SSC) and SSC planning meetings.




                                                                                                                      in
                 technology relationship with that country                                           During the last    years,  U.S.-Japan




                                                                                                                           2



                                                                                                                                           a
                 must keep pace with Japan's rapidly ex                                              research collaboration was initiated on
                 panding Scientific and technological base.                                          the TRISTAN Collider   KEK, the                          Ja




                                                                                                                                         at
                 The U.S.-Japan “umbrella” bilateral sci                                             panese National Laboratory for High
                 ence and technology agreement is our                                                Energy Physics.            large detector, AMY.




                                                                                                                            A
                 oldest government-to-government     ar                                                being worked on by      multinational




                                                                                                 is




                                                                                                                                         a
                 rangement,        having       been in existence           for                      consortium of universities and labora
                 more than 20 years. Involved are more than                                          tories with U.S. and Japanese institu
                 13 major Science and technology agree                                               tions playing major roles.
                 ments in a variety of fields; among them are                                          such ongoing activities be




                                                                                                                 to
                                                                                                In
                                                                                              addition
                 Space, medicine,             Oceans, agriculture,          en          tween U.S. and Japanese technical agen
                 vironment, energy,                fusion, high energy                  cies, meetings   February 1984 between




                                                                                                                   in
                 physics, and basic Sciences. Two recent ex                             the Administrator of the Environmental
                 amples of major achievements carried out                               Protection Agency (EPA) and his Japanese
                 under bilateral auspices are these:                                    counterpart resulted  the potential for ex




                                                                                                                            in
                   • In 1983, theU.S. Department of Ener                                panding work under the bilateral Environ
                      gy (DOE) signed implementing ar                                   ment Agreement, particularly    areas that




                                                                                                                                               in
                      rangements on Cooperation in fusion                               have been dormant                      for some time. Also
                      energy research and development with                              during 1984, after   years   negotiations,




                                                                                                                                         of
                                                                                                                           2
                      three Japanese governmental agencies                              the Department     Energy and the National

                                                                                                                      of
                      and the Japan Atomic Energy                           Re          Science Foundation (NSF) fully imple
                      Search Institute (JAERI), as well as                  ex                   new program  cooperation on


                                                                                                                                    of
                                                                                        mented
                                                                                                        a




                      tended the previously concluded                       fu          photosynthesis   and photoconversion   with
                      Sion research initiative under the               Dou              agents     the Japanese Ministry     Educa


                                                                                                                                                    of
                                                                                                       of




                      blet-III cooperative arrangement.                      In         tion, Science, and Culture and the Science
                      this latest cooperative venture, DOE                              and Technology Agency.
                      and JAERI share the cost of materials                                   1984, the U.S.-Japan Advisory Com
                                                                                                In




                      testing in research reactors located at                                                report
                                                                                                                                         to



                                                                                        mission submitted            the President
                                                                                                                        a




                                                                                          the United States and the Prime Minister
                                                                                        of of




                      the Oak Ridge National Laboratory.
                      Japan will contribute about $2 million                               Japan entitled Challenges and Oppor
                      per year, whereas DOE is to expend $4                             tunities   United States-Japan Relations.
                                                                                                        in




                      million. The two countries are cooper                             The Science and technology section
                                                                                                                                                         of




                                                                                                                              that
                      ating in the design, fabrication, and in                          report offers
                                                                                                                                      of




                                                                                                         number      recommend
                                                                                                                 a




                      stallation of a new vacuum vessel and                                                  particular,            suggested
                                                                                                                                                     a to




                                                                                        ations.
                                                                                                        In




                                                                                                                                                            both
                                                                                                                               it




                      in the modification             of the Doublet-III to             leaders that “the time has come for high
                      accommodate                     Once the vacuum                                   determine possible improve
                                                it.




                                                                                                              to




                                                                                        level review
                      vessel          installed,      JAERI   will assign six           ments and new directions for mutually ben
                                 is




                                 Scientists,          no cost        DOE,               eficial cooperation.” One promising pos
                           its




                                                at




                                                                to




                                                                              to
                      of




                                         as




                      participate    coequals with                          Sci         Sibility could emerge from talks held
                                                                  U.
                                                                       S.




                                                                                                                                                               in




                      entists on the Doublet-III staff.                                 1984 between     Japanese officials and of
                      Two meetings   the U.S.-Japan Com                                           the U.S. Agency for International
                                              of




                                                                                                      of




                                                                                        ficials
                  •




                      mittee on High Energy Physics took                                Development (AID). Those talks aimed
                                                                                                                                                               to




                      place during the past                   years: one                identify areas      Science and technology
                                                                             in in at




                                                                                                                   of
                                                         2




                      Brookhaven National Laboratory                                    cooperation that might aid developing
                      May 1983 and the second  Japan                                    Countries, particularly    Asia. Among sub
                                                                in




                                                                                                                               in




                                                                                                                                                              129

                                                                                                                           P00000124264
             Case 6:15-cv-01517-AA                         Document 381-18                     Filed 10/15/18                 Page 139 of 153




ject areas offering the most promise for col                afflict humans and cattle      similar ways




                                                                                                    in
laboration are the malaria vaccine clinical                              abortion, for example).   proj




                                                                            of
                                                            (induction




                                                                                                                  A
trials that will take place in Asia and selected            ect on developing




                                                                                                            of
                                                                                        biocontrols              weeds




                                                                                                                         is
research programs of the international agri                 the first one     involve several Yugoslav




                                                                                 to
cultural research centers and national               re     republics and the largest ever funded by the
search institutions.                                        Joint Board. One noteworthy collaboration
                                                                                 U.S. Department




                                                                                                                         of
                                                            initiated   1984




                                                                        in



                                                                                      is
                                                                                      a
Yugoslavia            and Eastern Europe                    Transportation (DOT) project    support




                                                                                                             to
                                                            transport research by Yugoslav Scientists.
The U.S. Government supports cooper                         Technical studies conducted by these scien
ative programs with several of the Commu                              superior quality and complement



                                                                       of
                                                            tists are
mist countries of Eastern Europe in order to                DOT highway research studies




                                                                                                            at
                                                                                                minimum
advance U.S. science through joint projects                 cost, thus increasing the total value




                                                                                                                   of
                                                                                                     each
with selected centers of excellence and to                  country's efforts. Yugoslav Scientists have
support foreign policy initiatives and                      correlated significant European transport
goals—particularly         to provide
                                this Nation                 technology with research being carried out
                                                               the United States and other countries.
                                                            in




with a window into Science and technology
planning in those countries. The nature and
extent of the cooperative programs, as well
as the balance between their scientific and
                                                            Other Eastern European Countries.
                                                            With the exception    Yugoslavia, Hungary
                                                                                        of



foreign policy returns to the United States,
                                                            remained the  principal Eastern European
vary both with the relative openness of a
                                                                    official U.S. cooperative activities
                                                                  of




                                                            focus



                                                                                                                         in
particular country to free scientific com
                                                            science and technology during 1983 and
munications and with the state of political
                                                            1984.   program managed by the National
                                                                  A




relations between that country and the
                                                            Science Foundation supported meritorious
United States.
                                                            collaborative research      selected disci
                                                                                               in




Yugoslavia.           Yugoslavia has been of par            plines between U.S. scientists and their
ticular importance to the United States for                 Hungarian colleagues.     addition, cooper
                                                                                             In




                             consistent rec                          transportation technology con
                                    its




over 30 years because of                                    ation
                                                                   in




        independence from the Soviet Union                  tinued under the terms of 1978 memoran
      of




ord
                                                                                               a




        relative openness                                              understanding         negotiated between
       its




                                       to




                                                                  of




and                          contacts and                   dum
trade with the United States and its allies.                DOT and the Hungarian Ministry        Trans
                                                                                                                  of




Science         and technology         cooperation   be     portation. DOT has found that Hungarians
tween the United States and Yugoslavia                      are doing advanced and highly comple
dates from the mid-1950s. The program,                      mentary research    the areas identified for
                                                                                      in




under the auspices               the U.S.-Yugoslavia        cooperation, and, under     project agree
                            of




                                                                                                  a




Joint Board on Scientific and Technological                 ment concluded                 1983, both sides have
                                                                                      in




Cooperation, provides for the exchange                      benefited from exchanges                                     re
                                                      of




                                                                                                       of




                                                                                                            research
Scientists and Scientific delegations  Such                 ports on rail track.
                                                in




           earthquake geology and predic                       The two other Eastern European coun
           as




fields
tion, occupational health, epidemiology,                    tries with which the United States currently
and metallurgy. Joint activities are managed                conducts active official programs are Ro
by U.S. technical agencies and their                        mania, for which NSF manages       program
                                                                                                             a




Yugoslav         counterparts.                              focused on bilateral seminars, and Bulgaria,
  Funds         for programs      sponsored      by the     for which NSF supports      modest cooper
                                                                                               a




U.S.-Yugoslavia Joint Board are contrib                     ative research program.   addition, NSF
                                                                                                  In




uted equally by the two countries. During                   keeps open nongovernmental channels for
1984, over 20 percent                                       science and technology contacts with these
                                  of




                                     those funds was
            agricultural           research projects,       and other Eastern European countries, in
                 to




allocated
                                                            cluding the Soviet Union, through     Sup
                                                                                                                   its




which included high-priority, mutually ben
eficial topics, for example, listeriosis, which             port    the National Academy
                                                                  of




                                                                                                            of




                                                                                             Sciences
might be spread through cows' milk and can                  Exchange         Program.



130

                                                                                                                                  P00000124265
Case 6:15-cv-01517-AA     Document 381-18                Filed 10/15/18                   Page 140 of 153




                  Prospects.   Prior to 1979, the U.S. Gov         with the People's Republic   China and




                                                                                                                         of
                 ernment engaged in a wide range of Coop           India and also provides examples    Se




                                                                                                                                    of
                 erative programs in Science and technology        lected bilateral projects with other less de
                 with the Soviet Union under the terms of          veloped countries, including Mexico, Brazil,
                 several official bilateral agreements. Most of    Pakistan, Egypt, Thailand, and Indonesia.
                 those agreements were allowed to lapse be
                 cause of the deteriorating political situation    People's Republic                            China. Coopera




                                                                                                           of
                 that began with the Soviet invasion of            tion between the United States and the
                 Afghanistan in 1979 and continued with the        People's Republic                        China (PRC)                 con




                                                                                                      of
                 Martial Law Declaration in Poland in 1981         stitutes the largest set




                                                                                                           of
                                                                                                                official science and
                 and the downing of the Korean airliner in         technology programs that either govern
                 1983. In June 1984, President Reagan ap           ment pursues. Since 1979, U.S.-Chinese
                 proved renewed cooperative efforts with           bilateral cooperation Science and tech




                                                                                                           in
                 the Soviet Union in carefully selected areas      nology has grown from               23




                                                                                                                    to




                                                                                                                                        of
                                                                                                 total




                                                                                                                9

                                                                                                                    a
                 Such as agriculture, health, and environ




                                                                                      as
                                                                   protocols      December 1984, with more




                                                                                           of
                 mental protection and safety. He noted in         than two dozen Federal agencies participat
                 his March 20, 1985, message to Congress           ing. On January 12, 1984, during the visit




                                                                                                                                             of
                 that he had taken this action primarily “to       Premier Zhao Ziyang                                 Washington,




                                                                                                                 to
                 convince Soviet Officials of Our desire for       George                 Keyworth,
                                                                                         Science Advisor




                                                                                                                                             to
                                                                                     A.
                 peace and Our willingness to explore what         the President, and Zhao Dongwan, Vice
                 ever roads might be open to take us there         Chairman of the Chinese State Science and
                 together.”                                        Technology Commission,                              extended the
                   In August 1984, Sanctions on official sci       basic U.S.-China Agreement on Coopera
                 entific and technological cooperation with        tion   Science and Technology for another

                                                                           in
                 Poland  also were lifted, and the Depart             years. They took that action   recognition




                                                                                                                         in
                                                                   of 5


                 ment of State requested U.S. technical                    rapid                 growth




                                                                                                                                   of
                                                                       the       and successful            bilat
                 agencies to initiate negotiations aimed at the    eral cooperation since the normalization




                                                                                                                                             of
                 resumption  of joint activities that had been     relations between the United States and the
                 Suspended. Several such negotiations were         People's Republic    China. As President

                                                                                                      of
                 in progress by the end of the year.               Reagan said during the signing ceremony,
                                                                   COOperation   Science and technology not
                                                                                           in




                 Less Developed Countries                          only contributes     the scope




                                                                                                                              of
                                                                                                        human
                                                                                                  to


                                                                   knowledge          China's modernization,
                                                                                                 to




                                                                               and
                 Selected less developed countries offer the       but also expands the ties between the gov
                 United States the potential for a consider        ernments and peoples
                                                                                                            of


                                                                                              the two nations.
                 able expansion in beneficial cooperative            Among the significant scientific highlights
                 Science and technology programs. Since                   the past         years, the fifth meeting
                                                                   of




                                                                                                                                    of   the
                                                                                      2




                 Several of these countries have developed         Joint Coordinating Committee for High En
                 excellent capabilities in selected areas, co      ergy Physics     particularly noteworthy,
                                                                                            is




                 operation augments U.S. Science and engi          since    also marks the occasion of the
                                                                                it




                 neering resources. In addition, by assisting      groundbreaking     ceremony for the Beijing
                 less developed      countries   that have   com   Electron-Positron Collider (BEPC), which
                                                                                                                                             is




                 mitted substantial resources to the develop       scheduled for completion       1988. The De
                                                                                                                 in




                 ment of their Science and technology in
                                                                                                                       as




                                                                   partment      Energy    acting
                                                                                     of




                                                                                                      consultant
                                                                                                      is




                                                                                                                          a




                 frastructure, the United States benefits po              the People's
                                                                                  Republic       China
                                                                   to




                                                                                                                    of




                                                                                                           the
                                                                                                                                    in




                 litically by increasing the abilities of those                  that facility, which the Chi
                                                                                           of




                                                                   construction
                 Countries to contribute resources to interna                                            “key
                                                                                                                              as




                                                                   nese Government designated
                                                                                                                              a




                 tional Science and technology activities, to      project”  November 1983.
                                                                                     in




                                                                                                                  Chinese coun
                                                                                                                 its




                 engage in expanded trade with the United                      addition,    DOE and
                                                                          In




                                 allies, and   identify with       terpart concluded                       protocol on Nuclear
                               its




                                                 to




                 States and
                                                                                                   a




                 democratic institutions and values.               Physics and Controlled Magnetic Fusion
                   The remainder of this section focuses on        Research   May 1983. The protocol entails
                                                                                     in




                 the highly successful cooperative programs        the exchange
                                                                                            of




                                                                                                 information             and scientists


                                                                                                                                         131


                                                                                                  P00000124266
         Case 6:15-cv-01517-AA                      Document 381-18                             Filed 10/15/18              Page 141 of 153




conducting basic research under DOE con              fixing bacterium associated with the mycor
tracts in universities and national laborato         rhiza (beneficial root fungi) of a pine tree.
ries. Activities under this protocolwill pro         Also, many fruitful exchanges are occurring
ceed when a    patent  annex is negotiated.          between Indian and U.S. scientists in both
   There is significant private sector par           the health and the nitrogren fixation proj
ticipation in many of the Sino-American co           ects. At last count, there were 70 projects
operative programs. For example, Scholarly           under the STI; 26 in health, 25 in monsoon
research exchanges under the basic sci               research, and 19 in agriculture.
ences protocol and exchanges of delega                 The Office of Science and Technology
tions under the housing and hydropower               Policy has designated the National Science
accords include people from private indus            Foundation as the U.S. executive agency
try and the academic community. There are            for the STI. Participating agencies, besides
now approximately 12,000 Chinese schol               NSF are DOE, AID, and the Department of
ars in the United States. About half of them         Health and Human Services. In 1984, NSF
are sponsored by the Chinese Government;             assisted the         STI startup       phase by allocating
                                                                      fiscal year 1984 appropria
                                                                           its
the remainder study under private auspices.          $2 million of
Another outgrowth of the official program is         tion and providing additional support




                                                                                                                  to
                                                                                             the
the purchase of equipment from the Amer              National Academy      Sciences for the STI
                                                                                      of
ican private Sector to support cooperative           Overview panel.   1985, each agency be
                                                                                 In



activities.                                          gan     Support Special initiative activities
                                                              to




                                                              own appropriation.
                                                               its




                                                     from
India. India, with the world's third largest
Scientific and engineering community, has            Mexico.         Because          the United       States and
developed world-class capabilities in Sever          Mexico share    common border, scientific
                                                                           a




al fields, including pure mathematics, statis        cooperation offers the potential for unique
tics, nuclear physics, Oceanography,     and   at    scientificand political benefits for both
mospheric science. The Indo-U.S. Science             countries. Mexico has developed im
and Technology Initiative (STI), initiated as        pressive        capabilities
                                                                                           in




                                                                                several Scientific
a result of a July 1982 meeting between              fields,       for example,
                                                                             Oceanography,    and
President Reagan and the late Prime       Minis      U.S. scientists maintain close working rela
ter Indira Gandhi, is intended to draw upon          tions with their Mexican colleagues    those
                                                                                                             in




those capabilities for the mutual benefit of         fields.
both countries. Thus, the STI exemplifies               President Reagan announced his Admin
the Reagan Administration's new invest               istration's new investment approach  Sci
                                                                                                              to




ment approach to Scientific      cooperation         entific       cooperation with less developed
with the less developed countries.                                         the International Meeting on
                                                                     at




                                                     countries
   Research projects pursued under the STI           Cooperation           and Development      Cancun,
                                                                                                       in




are jointly planned and financed by the two          Mexico,              October 1981.                an August
                                                                                                  In
                                                                     in




governments. They are intended to aug                                      Baja, California,     he and Mex
                                                                      to




                                                     1983 visit
ment, not replace, ongoing activities Sup            ico's President de                    Madrid agreed that
                                                                                      la




ported under the auspices of modest but              existing cooperative programs       Science
                                                                                                        in




long-standing cooperative programs             be    and technology    should be strengthened.
tween the two countries. Areas of      STI focus          The United States and Mexico cooperate
include agriculture (biological nitrogen fixa             many science and technology research
                                                     in




tion, improved nitrogen utilization efficien         areas.    They include agriculture, especially
cy, biomass for energy), health (blindness,                               arid zone agriculture;
                                                                     of




                                                     diseases    wheat
                                                                                  in




infectious diseases, reproductive immu               energy, particularlysolar, geothermal, and
nology), monsoon prediction, and pho                 nuclear; outer space; pests, diseases, and
            Already, in agriculture, there           medical problems common             the two
                                                                                                       to




tovoltaics.
have been two significant new findings: dis          countries; natural disasters; and marine Sci
covery of a photosynthetic organism (in ad                             the work, but not all,
                                                                            of




                                                     ence. Much
                                                                                                                       is




dition to Rhizobium) in the stem nodule of a         loosely coordinated by the U.S.-Mexico
legume, and identification of a nitrogen             Mixed Commission which met         De
                                                                                                             in




132


                                                                                                                                P00000124267
Case 6:15-cv-01517-AA          Document 381-18                              Filed 10/15/18                    Page 142 of 153




                 cember   1983 to review                   cooperative           re    agreement on underground    coal gasifica
                 search during 1981-1983                    and to agree on            tion. That agreement had been initiated




                                                                                                                                                                  in
                                                                                       1984 between the U.S. Department      En




                                                                                                                                                            of
                 the 1983-1985 program.
                   At that time, the Commission's                   coordinat          ergy and Brazil's energy company, CAEEB.
                 ing committee reviewed the status of many                                      addition, university-industry                       coopera




                                                                                           In
                 joint proposals tabled during the meeting                                                major focus                  discussion during




                                                                                                                                  of
                                                                                       tion was




                                                                                                     a
                 and considered the implementation of other                                                        Brazil by the Director




                                                                                                              to




                                                                                                                                                            of
                                                                                           1984 visit                                                            the




                                                                                       a
                 decisions. As a result of preparatory work,                           National Science Foundation.      cooper




                                                                                                                                                 A
                 the coordinating committee met in October                             ative program for research between univer
                 1984 to carry out     mandate. Perhaps the                            sity-based innovation centers   now



                                               its
                                                                                                                              the




                                                                                                                                                            in
                                                                                                                                            is
                 most important change was that new proj                               planning          stage.
                 ects jointly proposed by the U.S. and Mex
                                                                                       Pakistan. Pakistan, which shares common
                 ican operating agencies can now be ap
                                                                                       borders with Iran, Afghanistan, the Soviet
                 proved by the administering                     agencies.
                                                                                       Union, and India,   important    U.S. Stra




                                                                                                                                              to
                                                                                                                         is
                 Brazil.       Brazil,         countrywith great eco                   tegic interests    Asia. Agriculture has been




                                                                                                                   in
                                          a




                                                 potential,                                      particularly fruitful Scientific Coop




                                                                                  to




                                                                                                  of
                 nomic and industrial                         vital                      field


                                                                     is




                                                                                       a
                 U.S. interests           Latin America. The country                   eration between the two countries.
                                     in




                                         world leadership                                   December 1983, the Special Foreign




                                                                                           In
                 has achieved                                  several
                                                                     in
                          Science and technology,                     including        Currency Research Program with Pakistan,
                          of




                 areas
                 tropical ecology, certain fields                          geosci              administered by the U.S. Depart
                                                                     of

                                                                                       which




                                                                                                 of is
                 ence, and biomass research and                            applica                       Agriculture,         cosponsored                   work
                                                                     its




                                                                                       ment




                                                                                                                                                        a
                              gaSohol-using                                            shop with the Pakistan Agricultural Re
                         to




                 tion                                 automobiles.
                   Cooperation                       scientific and             tech   Search Council (PARC)      review program
                                              in




                                                                                                                                   to
                 nologicalresearch was highlighted during                              progress and outline research priorities for
                 President Reagan's visit    Brazil   De                               the future. Involving over 50 Pakistani prin
                                                            to




                                                                            in




                 cember 1982. The two countries estab                                  cipal investigators, their American Counter
                 lished scientific and technological working                           parts, and research administrators from
                         a




                 group which led     the negotiation                                   both nations, the conference resulted
                                           to




                                                                           of




                                                                                                                                                                 in
                                                         new




                                                                                                                                                                 a
                                                                            a




                 and expanded agreement for cooperative                                timely retrospective assessment                              mutually




                                                                                                                                                 a of
                                                                                                                                            At
                 scientific and technological                    research. The         beneficial research projects.                                planning
                 agreement provides for cooperation                                    session, the workshop identified the follow
                                                                                  in




                 many areas, including                   agriculture,       health,    ing major areas for future emphasis: animal
                 Oceanography, Space, meteorology, natural                             sciences, edible oils and oilseed, farm ma
                 resources, basic sciences, environment, en                            chinery, and agricultural mechanization.




                                                                                                                                                                  A
                 gineering, and industrial technology.                                            recommendations for improving
                                                                                                         of




                                                                                       number
                    Many cooperative research projects                           con   program operations and balance among re
                                               under an older bilateral                search priorities were also agreed upon.
                          to




                 tinue         function
                 science and technology agreement that has                             PARC has requested that another “priori
                                                                                       ties” workshop
                                                                                                                        be




                                        decade. Significant                                                              con
                                                                                                                                                        to




                 existed for well over                                                                 held   late 1985
                                                                                                                                  in
                                                     a




                 operational cooperation  and Some joint re                            tinue the pattern
                                                                                                                             of




                                                                                                            biennial review and
                 search programs  also continue on    direct                           planning sessions begun    1981.
                                                                                                                                       in
                                                                           a




                 agency-to-agency             August 1983,                                Prospects for expanded scientific cooper
                                                           In




                                   basis.
                 the U.S. Department     Agriculture signed                            ation with Pakistan have been heightened
                                                      of




                                                                                                                 the U.S.-Pakistan
                  an




                                                                                                                                  of




                    agreement with the Brazilian Agricultural                          with the establishment
                 Research Organization (EMBRADA)
                                                                                  to




                                                                                       Science and Technology                          Subcommission,
                 strengthen cooperation on information and                                           inaugural                                              Islam
                                                                                                               its




                                                                                       which held                                      session
                                                                                                                                                    in




                 documentation systems, biological control                             abad          September             1984. The Subcommis
                                                                                                in




                   pests, animal health, genetic engineering,                                                           wide range  issues involv
                                                                                                                                         of
                 of




                                                                                       sion dealt with
                                                                                                                   a




                 soil science, and energy                       agriculture.           ing current and projected cooperation
                                                           in




                   The U.S.-Brazil Joint Group on Energy                               between the United States and Pakistan
                                                                                                                                                                  in




                 Technology (JGET), which last met                                                   science and technology.
                                                                                                              of




                                                                                       the fields
                                                                                  in




                                                                                                                                                                  It




                 1978, finalized   January 1985   project                              focused particularly on areas    possible
                                                                                                                                                 of
                                          in




                                                                      a




                                                                                                                                                                 133


                                                                                                                             P00000124268
      Case 6:15-cv-01517-AA                 Document 381-18                Filed 10/15/18              Page 143 of 153




                                                                      National Science Foundation

A joint U.S.-Pakistan   research project in the sedimentation    laboratory of the Water and Power
Development Authority in Lahore, Pakistan. Watersamples from Pakistan's alluvial canals are analyzed
to determine silt content and particle size as input to sedimentation  models.




cooperation in biotechnology, Oceanogra                Since the resumption of American tech
phy, health research, and the development           nical assistance to Egypt in the mid-1970s,
of Science and technology manpower in               the U.S. Agency for International Develop
Pakistan. Each side agreed that the discus          ment has been working closely with Egyp
sions resulted in a better understanding of         tian counterpart agencies to strengthen the
the other's concerns,       views, and      ca      country's science and technology             in
pabilities. The delegations also agreed that        frastructure as a foundation for long-term
the Science and Technology Subcommis                economic development. The Government
sion should meet again in Washington at a           of Egypt and the country's Science and tech
date to be determined by the Joint                  nology communities are firmly committed
Commission.                                         to cooperate closely with the agricultural,
                                                    industrial, and health care sectors to solve a
Egypt. Egypt is vital to U.S. interests in the      number of clearly identified national de
Middle East, and Egyptian scientists and            velopment  problems. A science and tech
research institutions have considerable    po       nology sector assessment completed by
tential for contributing to the development         U.S. and Egyptian scientists during the past
of their country and the region. The Egyp           2 years identified the following    major   sub
tian Government's       present 5-year plan         stantive areas as priorities for continued
gives unprecedented     emphasis and budget         support: critical childhood diseases, public
support to research and productivity. A 5–          and private enterprise productivity, land
year Science and technology plan produced           use, and energy.
by the Egyptian Academy of Scientific Re               Several ongoing cooperative health-re
search and Technology outlines support              lated research projects involving U.S. and
services critical for a strengthened Science        Egyptian scientists are also continuing. One
and technology sector and provides for ap           significant project that also involves Israel is
plied research programs in many fields.             studying the epidemiology      of three arthro


134


                                                                                                           P00000124269
Case 6:15-cv-01517-AA         Document 381-18                             Filed 10/15/18                      Page 144 of 153




                 pod-borne diseases: Rift Valley fever, ma                              ment with Thailand, which was signed by
                 laria, and leishmaniasis. This project, begun                          the Secretary  State and the Thai Foreign




                                                                                                               of
                 in 1981, is being carried out by the National                          Minister on April 13, 1984,    the White




                                                                                                                                        at
                 Institute of Allergy and Infectious Diseases                           House       on the occasion             of Prime Minister
                 of the National Institutes of Health in coop                           Prem's U.S. visit.
                 eration with Ain Shams University in Egypt
                 and Hebrew University in Israel.
                                                                                        Indonesia. Indonesia,   the world's fifth
                 Thailand. The maintenance                        of Thailand's         most populous country, extends several
                 independence, territorial integrity, and sta                           thousand miles across sea lanes that are
                 bility is a major U.S. foreign policy goal,                                    the performance      the U.S. Security




                                                                                               to




                                                                                                                               of
                                                                                        vital
                 embodied in our commitment to Thai Se                                  mission     the Pacific and Indian Oceans.




                                                                                                    in




                                                                                                                                                          A
                 curity dating back 30 years. Thailand has                              moderate, constructive participant     vari




                                                                                                                                             in
                                                                                                                                             a
                 developed a high degree of stability based                             ety  international organizations, Indonesia




                                                                                              of
                 in part on  strong economic development.                                     founding                     ASEAN, support
                               its




                                                                                                                              of
                                                                                                                member




                                                                                        is
                                                                                        a
                 Cooperative Science and technology pro                                                       the keystone   U.S. policy




                                                                                                                                   of
                                                                                        for which




                                                                                                                                                          in
                                                                                                         is
                 grams contribute     U.S. objectives  as                               Southeast            Asia.
                                             to




                                                                              of
                 sisting Thailand's economic development                                     Indonesia has been an active participant
                                                 its




                 through expanding      industrial capability,                                 cooperative program jointly supported




                                                                                        in
                                                                                          a
                 agricultural achievement,                  and human serv              by the World Health Organization, the U.S.
                 ices. At present,                           U.S. technical             Centers for Disease Control, and AID




                                                                                                                                                          to
                                              several
                 agencies conduct                  mutually                                               less developed countries
                                                                    of



                                      modest level                                      train technicians




                                                                                                                    in
                                            a




                 beneficial bilateral cooperation with Thai                                applied field epidemiology. The key




                                                                                                                                                          to
                                                                                        in
                 counterparts. Some examples include cur                                the program lies   the supervision




                                                                                                                                             of
                                                                                                                             small




                                                                                                                   in




                                                                                                                                             a
                 rent work      Landsat ground station, agri                                       trainees who provide service


                                                                                                        of
                               at




                                                                                                                                                          to
                                                                                        number
                               a




                 cultural research, and    project involving                            their country while being trained      apply




                                                                                                                                             to
                                                       a




                 climate and weather models directed to                                 techniques     surveillance, field investiga

                                                                                                              of
                 ward improved             rice crop forecasting.                       tions, and longitudinal               epidemiologic       stud
                  AID has been working with the Govern                                  ies. Five trainees have graduated                    from the
                       Thailand to launch                                               Indonesian program and are working
                        of




                 ment                       broad-based                                                                       the




                                                                                                                                                  of in
                                                             a




                 Science and technology                 project                         epidemiology/public health field. Two
                                                                    to




                                                      enhance                                                                 the
                 the effectiveness and extend the range                                 graduates have been designated perma
                                                                                   of




                 public and private sector applications    Sci                                                the program and are
                                                                                                                         of
                                                                          of




                                                                                        ment full-time staff
                                       Thailand's develop
                                                                                                               as




                 ence and technology                                                    being trained    epidemiologic Supervisors.
                                                  to




                                                                                             broad U.S.-Indonesian science and
                                                                                          A




                 ment. Research and development activities
                 will help  diagnose and resolve problems                               technology agreement, which went into
                              to




                 limiting development,                    develop processes                                    good framework
                                                                                                        1979, provides
                                                     to




                                                                                        effect
                                                                                                   in




                                                                                                                              a




                                                                                        for expanded cooperation. Diplomatic
                                                             or




                 and products for improved     new industry
                 development, and      improve quality con                              notes renewing and amending the agree
                                                to




                 trol systems. The project will focus on bio                            ment were signed       White House cere
                                                                                                                         at
                                                                                                                         a




                 Science and biotechnology, materials tech                              mony   July 1984. Discussions continue
                                                                                                   in




                                                                                                                                                          in




                 nology, and applied electronics technology.                            Jakarta identify possible new science and
                                                                                                    to




                             bioscience and biotechnology                               technology      initiatives appropriate     Indo
                                                                                                                                             to




                 Activities
                               in




                 are centered on agricultural development                               nesian      needs and       realistic estimate of
                                                                                                                         a




                 and critical health concerns of Thailand.                              available U.S. resources.
                   The visit                                Science Advisor                  The Indonesian Government has pro
                                    of




                                         Presidential
                                        Bangkok     Sep
                              A.




                 George            Keyworth                                             posed cooperation     four main areas: (1)
                                                       to




                                                                         in




                                                                                                                         in




                 tember 1983 underscored U.S. interest                                               “technology processing” labo
                                                                                   in




                                                                                                        of




                                                                                        creation
                                                                                                        a




                 encouraging      Thailand's Scientific and tech                        ratory    adapt foreign technology      Indo
                                                                                                   to




                                                                                                                                             to




                 nological     development. To provide more                             nesian industrial needs, (2) establishment
                                                                                                                                                          of




                 tangible evidence   our desire                                         an electronics laboratory, (3) increased
                                                                   to
                                             of




                                                   enhance
                 cooperation, the United States concluded                               training                    U.S. research in
                                                                                                        of




                                                                                                    Indonesians
                                                                                                                              in




                 an umbrella science and technology agree                               stitutions and industrial plants, and (4) in



                                                                                                                                                     135


                                                                                                                         P00000124270
        Case 6:15-cv-01517-AA                      Document 381-18                               Filed 10/15/18                       Page 145 of 153




creased funding for projects of the National                 other Federal agencies support the par
Academy of Sciences.                                         ticipation  U.S. Scientists and engineers




                                                                         of




                                                                                                                                in
                                                             the 32 international scientific unions and
                                                             committees that make up the nongovern
             Multilateral Cooperative                        mental multilateral International Council




                                                                                                                                of
                     Activities                              Scientific Unions (ICSU). Finally, individual
                                                             U.S. Scientists maintain working relations
                                                             and actively collaborate with their                               col
Scientific and technological cooperation
                                                             leagues   major regionally supported                          labo




                                                                        at
within a multilateral framework comple
                                                                               the European Laboratory




                                                                                    as
                                                             ratories such
ments and augments bilateral cooperation.
                                                             for Particle Physics (CERN)       Geneva.




                                                                                                            in
While bilaterally negotiated agreements can
                                                                Highlights                           U.S.




                                                                                                                          to
                                                                                  in of
                                                                             recent events related
be tailored to the capabilities and needs of
                                                             participation                selected multilateral science
                                         its




the United States and each of                  foreign
                                                             and technology                activities follow.
partners, multilateral cooperation        provides
an opportunity for      broader exchange
                                                      of
                         a




                                                             Regional Multilateral Activities
experiences and perspectives. Since several
multilateral organizations have long-stand
                                                             The Reagan Administration                            has made
ing records for planning and implementing
                                                                                          regional multilateral organi
                                                                                  of

                                                             effective use
major Scientific projects, they provide estab
                                                             zations composed primarily                 our tradi



                                                                                                                of
lished mechanisms for carrying out cooper
                                                             tional allies                  promote the economic
                                                                                     to




ative activities. Finally, multilateral coopera
                                                             growth                                      ad


                                                                                                                          to
                                                                        of




                                                                       the Western alliance and
tion can facilitate international sharing
                                                      of




                                                             vance the scientific and political interests




                                                                                                                                of
expensive programs and facilities by dis
                                                             the United States, including those           in
                                                                                                                           of
tributing costs and responsibilities           among
                                                             creasing military security and strengthening
many nations.
                                                             industrial competitiveness.
    The U.S. Government's        major research
                                                             The Summit Science and Technology
                                                      a or




and development         agencies participate
                                                 in




maintain close working relations with                        Initiatives. The June 1984 London Eco
                                                                                                                               gov
                                                                                                                          or




large number       regional and global multi                 nomic Summit
                                                                                          of




                                                                                                            of
                   of




                                                                                               the heads         state
lateral organizations. They include Science                                the United States, Canada,
                                                                         of




                                                             ernment
   technology-related entities within broad                  France, the Federal Republic     Germany,
ly or




                                                                                                                of




  based regional organizations and less for                  Italy, Japan, and the United Kingdom, and
                        the Economic Sum                     the President of the Commission of the Eu
                          as




mal groupings such
mit, the North Atlantic Treaty Organization                  ropean Communities   reaffirmed the impor
(NATO), the Organization for Economic
                                                                                                                  as




                                                                    Science and technology
                                                                    of




                                                             tance                             essential
Cooperation and Development (OECD),                          components    international cooperation.
                                                                                  of




                                                                                                                                 It




and the Organization                                         also endorsed the report, Technology,
                               of




                            American States
(OAS); mission-oriented    technical agencies                Growth, and Employment, prepared by the
          the International Energy Agency                                                the 1982 Ver
             as




                                                             working group established
                                                                                                           at




such
(IEA), the European Space Agency (ESA),                      sailles Summit   the suggestion
                                                                                          at




                                                                                                                     of




                                                                                                French
the World Health Organization       (WHO), and               President Mitterand. During 1984, this
the Pan American Health Organization                         working group (on which the United States
(PAHO); and science and technology agen                        represented by the President's Science
                                                             is




cies within the United Nations system such                                                 reassess pro
                                                                                                        to




                                                             Advisor) met three times
   the International Atomic Energy Agency                    gress on the 18 international collaborative
as




(IAEA), the Food and Agricultural Organiza                   projects initiated during the previous
                                                                                                                                2




tion (FAO), the World Meteorological Or                      years and    identify key Science and tech
                                                                             to




ganization (WMO), and the International                      nology issues related     economic growth
                                                                                                   to




Oceanographic Commission (IOC).                              and employment. The working group's re
                   participation                             port     the 1984 London Summit exam
                                                                   to
                   to
        In




     addition                       these and
                                    in




other official multilateral organizations, the                               new technologies    stimu
                                                                                    of




                                                             ined the role
                                                                                                                     in




National Science Foundation and several                      lating economic growth, identified specific



136

                                                                                                                                          P00000124271
Case 6:15-cv-01517-AA       Document 381-18                             Filed 10/15/18                      Page 146 of 153




                 obstacles to the introduction                of new tech          ments for potential worldwide utilization
                                                                                                                        the Space Station.




                                                                                             its
                 nologies, addressed the topic of technology




                                                                                                                   of
                                                                                   into            definition
                 and the environment, and assessed pro                                  The political dimension                the Space Sta




                                                                                                                               of
                 gress in the 18 areas of cooperation.                             tion program                   particularly      important            be




                                                                                                             is
                   The United States is the lead or co-lead                                  the program's unique Scope and




                                                                                                  of
                                                                                   cause
                 country in 6 of the 19 collaborative science                      nature. The Space Station will be   major,




                                                                                                                                         a
                 and technology projects supported under                           long-lived manned facility, subject




                                                                                                                                             its to
                                                                                                                        more
                 the working group's auspices. Those proj                               less constant growth throughout                               oper




                                                                                   or
                 ects are Solar system exploration, remote                         ational lifetime. Cooperation     therefore




                                                                                                                                    in
                                                                                                                                    it
                 Sensing from Space, high energy physics,                          will require significant investments over
                 advanced materials research, fast breeder                         lengthy development                  and Operational peri
                 reactor design, and controlled nuclear                            ods combined                  with the need to formulate
                 fusion.                                                           utilization programs




                                                                                                                                        of
                                                                                                                                              limited




                                                                                                                         in
                                                                                                                               areas
                                                                                   experience.
                 Multilateral Cooperation in Space.
                                                                                     The Space Shuttle                        also continuing




                                                                                                                                                          to
                                                                                                                         is
                 Multilateral cooperation is being used as an
                                                                                                       for international co
                                                                                   provide opportunities
                 effective means for advancing U.S. interests
                                                                                   operation. During 1983 and 1984, the
                 in Space. At the London Economic Summit,
                                                                                   Shuttle launched payloads for Canada,
                 the Space Station was one of the six major
                                                                                   France, Germany,    Great Britain, India, In
                 themes for the United States. That meeting
                                                                                   donesia, and Japan. The payload that was
                 was an important step in the process of
                                                                                   most significant from the international as
                 developing the international aspects of the
                                                                                   pect was Spacelab, which was launched for
                 Space Station program following President
                                                                                   the first time November 1983. Spacelab,




                                                                                                            in
                 Reagan's January 1984 directive for the Na
                                                                                   designed and built by 10 European nations
                 tional Aeronautics       and Space Administra
                                                                                        the European Space Agency,          the
                                                                                   in




                                                                                                                                                is
                 tion (NASA)          to develop a permanently
                                                                                                   history's largest and most


                                                                                                            of
                                                                                   culmination
                 manned space station and his invitation to
                                                                                   comprehensive   multinational space project.
                 friends and allies to participate in the pro
                                                                                   On      first flight, Spacelab carried 71 inves
                                                                                            its




                 gram. The President thereby set the course
                                                                                   tigations provided by the United States,
                 of civil activities in space well into the 21st
                                                                                   member nations     the European Space
                                                                                                                   of
                 century. The communique issued at the
                                                                                   Agency, Japan, and Canada. Those in
                 conclusion of the London Summit wel
                                                                                   cluded experiments     microgravity Sci
                                                                                                                         in
                 comed the U.S. invitation for international
                                                                                   ences, life Sciences, astronomy, Solar phys
                                          its




                 participation       in         Space Station program,
                                                                                   ics, plasma physics, the atmosphere, and
                 acknowledged                                               pro
                                                          of




                                          the benefits         such
                                                                        a




                                                                                   earth Sciences. Spacelab offers both large
                 gram           technological
                           to




                                            and economic
                                                                                   payload capacity and the return      flight               of
                 growth, and noted that the Summit partners
                                                                                   experiment hardware, film, materials proc
                                              their potential
                                                         of




                 would examine the nature
                                                                                   essing Samples, and life Science specimens.
                 participation.
                                                                                               nations or institutions on   re
                                                                                                       to




                                                                                   Available
                                                                                                                                                      a



                   Even prior      the Economic Summit, sub
                                     to




                                                                                                        or




                                                                                   imbursable     cooperative basis, Spacelab's
                 stantial international interest    the Space
                                                              in




                                                                                   orbiting laboratory will serve international
                 Station surfaced. As     result, NASA estab
                                                  a




                                                                                   cooperation for many years.
                                      allow for productive
                                                to




                 lished framework
                        a




                                                              a




                 exchange                                                          NATO Science Committee. The impor
                                of




                             information based on studies
                 each interested party conducted with                              tance the United States attaches to interna
                                                                             its




                 Own funds. Europe, Japan, and Canada                              tional Science and technology cooperation
                 conducted parallel mission requirements                           as foundation for the economic and mili
                                                                                        a




                 studies which were factored into NASA's                           tary strength                        un
                                                                                                            of




                                                                                                   the Western alliance
                                                                                                                                                 to is




                 planning. Overall, the results                                    derlined by active U.S. adherence
                                                              of




                                                those stud                                                              the
                 ies were compatible with those     NASA's                         NATO Science Committee, established
                                                                   of




                                                                                                                                                          in




                 studies, providingadded confidence that                           1957. U.S. scientists and their institutions
                 the right course was being followed and                           continue to derive substantial benefits from
                 enabling NASA                    incorporate require                                                          programs;
                                             to




                                                                                   the Science              Committee's                               more



                                                                                                                                                         137

                                                                                                                     P00000124272
      Case 6:15-cv-01517-AA                            Document 381-18                             Filed 10/15/18                             Page 147 of 153




than 50,000 U.S. scientists have partici                                  OECD,




                                                                                                   as
                                                               objective               name implies,




                                                                                                        its




                                                                                                                                       to
                                                                                of




                                                                                                                                       is
pated during the years the programs have                       promote cooperation among the world's
existed. Many foreign recipients of fel                        major industrialized countries  order




                                                                                                                                         to
                                                                                                                       in
lowships choose to continue their research                     promote their sustained economic growth.
in U.S. universities, giving the United States                 During the past few years, OECD has been
the benefit of their talent and expertise.                     focusing increased attention on the roles




                                                                                                                                         of
  U.S. participation in the work of the                        Science and technology                                 meeting




                                                                                                                 in
                                                                                                                                       that
NATO Science Committee during 1984                             objective.
was highlighted by holding the committee's                               cooperation         with the Industry Com




                                                                    In
                                                               mittee and                 consultation with the Trade




                                                                                     in
spring meeting in Washington for the first
time in 15 years. This meeting was ad                          Committee, the OECD's Committee on
dressed by the President's Science Advisor,                    Science and Technology Policy (CSTP)
                                                               continued,       major priority, work on




                                                                                     as
the Undersecretary of Defense for Research




                                                                                     a
and Engineering, and the Assistant Secre                       studying obstacles              high-tech




                                                                                                   to
                                                                                     trade




                                                                                                                      in
tary of State for Oceans, Environmental,                       nology products.  progress report was pre




                                                                                               A
and Scientific Affairs. The committee met                      pared for the OECD Ministerial meeting




                                                                                                                                         in
for a half day at the National Science Foun                    May 1984. Reports on trade    several cate




                                                                                                                  in
dation for a briefing on the Foundation's                      gories        high-technology products (ma
                                                                          of




activities by senior officials. There were also                chine       tools, semiconductors, phar
meetings with the Committee on Science                         maceuticals,         and space products) were
and Technology of the U.S. House of Rep                        published           early 1985. This effort, the
                                                                                 in




resentatives and with senior officials of the                                   U.S. initiative the 1982 OECD
                                                                                                            at
                                                                         of




                                                               result
                                                                         a




National Academy of Sciences and the                           Ministerial meeting, involved considerable
American Association         for the Advancement               participation by several U.S. agencies.
of Science.                                                      The CSTP also continued its work on
                                                               various aspects     biotechnology, with
                                                                                                 of
                                                       its




  The Science Committee is continuing
programs    facilitate cooperation and ex                      working groups on safety and regulation                                   of
              to




change                                                         biotechnology holding several meetings
         of




              information    between Scientists
                                                       in in




NATO countries and                                             throughout the year. Work on patent pro
                            to




                             stimulate research
                Science. These programs,                       tection for biotechnological innovations led
                of




new areas
                                                                     study     comparative practice
                                                               to




                                                                                     of




highly respected by the Scientific communi                                                              this
                                                                                                                                  in
                                                               a




ty, include Advanced Study Institutes,                         area. The study, published        1985, en
                                                                                                                      in




focused tutorials to teach state-of-the-art                    dorses U.S. practice                        applying patent law
                                                                                                      in




                        universities; Ad                          biotechnology and recommends that
                                                               to




subjects not yet taught
                                 in




vanced Research Workshops, meetings                            other nations consider adopting similar
                                                       of




senior researchers   to review the state-of                    methods.
             given fields and make rec                           The work    OECD's Science and Tech
                                                                                      of




the-art
         in




ommendations for future research; collab                       nology Indicators Unit, which compiles
orative research grants     cover the trans                    comparative statistics on national research
                                 to




portation and communication costs                              and development budgets, scientific per
                                                       of




projects carried out by teams                                  sonnel resources, and other Science and
                                                 or




                                two    more
                                      in




                                                               technology
                                                                                                        of




countries;    and special program           panels
                                                                                                                           a to




                                                                             indicators    interest  Science
                                                       to




stimulate newly emerging areas                                 policy officials, was the subject
                                           of




                                                                                                                           of




                                 Science.                                                             review
The Research Fellowship Program, admin                         by user representatives during 1984. The
                                                                          that review will permit the unit
                                                                          of




                                                                                                                                         to




istered by the National Science Foundation,                    results
   the largest individual source    interna                    better allocate resources to serve user
                                           of
is




tional postdoctoral     fellowships             the hard       needs. Over the past few years, the unit's
                                           in




                           U.S. researchers.                   work has been greatly facilitated through
                      to




sciences available                                   has
                                                  It




supported the research                                         continuing
                                 of




                                  43 U.S. scientists                             consultations                with the National
   foreign laboratories.                                       Science Foundation. Those consultations
in




                                                               have resulted                   the standardization            of   defi
                                                                                          in




Organizationfor Economic Coopera                                          various types
                                                                           of




                                                                                                           of




                                                               nitions                    data with the aim
tion and Development. The principal                                improving cross-national comparisons.
                                                               of




138


                                                                                                                                                  P00000124273
Case 6:15-cv-01517-AA       Document 381-18                Filed 10/15/18        Page 148 of 153




                Multilateral Cooperation in Advanced                exchanges of ideas and integrated working
                Energy Systems. U.S. interests in promot            arrangements, leads to improved under
                ing multilateral research and development           standing and common approaches to reac
                on fast breeder reactors and magnetic fu            tor safety concepts. The final experiment in
                sion have been advanced considerably by             the planned series of eight was run in    July
                our assumption of a lead-country role for           1985. This highly successful experiment
                Economic Summit working groups in these             has led to discussions with new prospective
                 two areas. The Committee on Research               member countries to form a 3-year         pro
                 and Development of the International Ener          gram to analyze the results.
                 gy Agency (IEA) and the Nuclear Energy
                 Agency  (NEA)—a subunit of OECD–are                Other Major Initiatives. In 1984,          the
                 the principal forums implementing such             U.S. Patent and Trademark Office signed a
                 multilateral   cooperation   in energy-related     memorandum     of understanding with the
                 programs.                                          European   Patent Office, which represents
                   A  senior advisory panel, established un         11 European countries, and with the Japa
                 der IEA sponsorship, has given Strong en           nese Patent Office. The aim is to share tech
                 dorsement to the Department of Energy's            nical development in the automation of
                 Fusion Materials Irradiation Test Facility as a    those offices and, eventually, to harmonize
                 potential multilateral collaborative activity.     the intellectual property systems of the par
                 Critical development activities for this facili    ticipating organizations
                                                                                           and countries. Ten
                 ty were completed in 1983 with two suc             projects have been undertaken. They have
                 cessful demonstrations. The first was a flow       concentrated on standards to enable patent
                 test in the liquid lithium target, in which        data to be exchanged, on cooperative Con
                 neutrons would be produced during actual           version of paper documents to electronic
                 operation to simulate fusion irradiation Con       form, on search methods and techniques,
                 ditions. The second was the initial Operation      and on policies and procedures for ex
                 of the radiofrequency quadrupole portion           change of data and for the dissemination of
                 of the accelerator, which provides deuteri         data to the public. During the first year and
                 um ions to interact with the lithium target.       a half of the trilateral cooperation   among
                    In 1983, an agreement was signed under          the United States, Europe, and Japan,
                 the auspices of the NEA to establish a       3     standards have been established for charac
                 year international project based on the            ter and facsimile data, and substantial prog
                 Loss-of-Fluid Test Facility (LOFT). Objec          ress has been made toward the conversion
                 tives included examining international Safe        and exchange of patent data. The results of
                 ty issues, defining operating procedures in        joint search studies have been exchanged
                 accidents, and considering the design of           and considered in the development of auto
                 commercial plants and their safety systems.        mated systems. Other studies and COOper
                 The LOFT project      is funded   jointly by the   ative efforts are continuing.
                 governments,     utilities, and nuclear   indus      In a related development,   the Institute for
                 tries of Austria, the Federal Republic of Ger      Computer      Sciences     and Technology
                 many, Finland, Italy, Japan, Spain, Swe            (ICST) at the National Bureau of Standards
                 den, Switzerland,  the United Kingdom, and         has been investigating the technology
                 the United States. The United States is rep        needed to link different kinds of computers
                 resented by DOE, the Nuclear Regulatory            into resource sharing networks. Computer
                 Commission,      and the privately supported       networks   are not easily implemented      be
                 Electric Power Research Institute. Program         cause different manufacturers' systems
                 results are being used in assessing and im         often cannot communicate with each Other.
                 proving reactor safety and design Computer         To achieve compatible communications,
                 codes and regulations for reactor Safety and       special software (protocols) is required to
                 Siting.                                            manage the flow of information. ICST has
                    The project provides for member coun            been contributing actively to the develop
                 tries to send their reactor Safety Specialists     ment of international standard protocols
                 to work directly on the project and, through       and testing methodologies needed to deter


                                                                                                               139


                                                                                         P00000124274
      Case 6:15-cv-01517-AA                     Document 381-18                          Filed 10/15/18                           Page 149 of 153




mine the correctness of prototype network              During 1984, the most significant de
standards.                                           velopment was the September scientific
                                                                                                 complete        planning




                                                                                           to
                                                     conference                 Paris




                                                                          in
Global Multilateral Activities                       for the Tropical Oceans and Global At
                                                     mosphere (TOGA) experiment, which will
The United States is an active member of             commence       1985. Approximately 150




                                                                          in
Several governmental multilateral organiza           scientists from more than 35 countries                             par
tions, most of which are within the United           ticipated. TOGA's objectives are (1)                          de




                                                                                                                       to
Nations system. Several of these organiza            termine the extent that time-dependent                        be
tions, such as FAO, WHO WMO, and IOC,                                    tropical oceans and                 global at




                                                                   of
                                                     havior
facilitate science- and technology-related           mosphere                 predictable,




                                                                                                       to
                                                                                               (2)   understand




                                                                         is
                                                                                           that behavior, (3)




                                                                                     if of of
programs appropriate to their specific mis           the mechanisms




                                                                                                                             to
sions. One example will suffice to suggest           study the feasibility                  models for predicting
the potential of these bodies to further U.S.        variations, and (4)                   the feasibility  dem




                                                                                                                  is
Scientific interests.                                onstrated,    provide the scientific back

                                                                         to
                                                     ground for designing observation and data
World Climate Research Program.                      transmission systems for operational pre
Experience   has demonstrated        that govern     diction. This predictive capability would
mental multilateral organizations are often          have such enormous societal value that the
most effective in planning and implement             United States    vigorously                      supporting            the
                                                                                is




ing major global scientific research pro             climate program.
grams when they establish close working
links with nongovernmental multilateral sci          UNESCO
entific organizations. For example, in 1967,
the World Meteorological Organization and                                      20, 1985, message                  to   Con
                                                     In




                                                          his March
the nongovernmental      International Council       gress, President Reagan reiterated the Ad
of Scientific Unions agreed to sponsor                                              address Sci
                                                                                                      to




                                                     ministration's commitment
jointly the Global Atmospheric Research              ence and technology issues within the
Program (GARP). WMO was primarily re                 specialized agencies
                                                                                           of




                                                                             the United Nations
sponsible for services, logistics, and admin         whenever there are realistic expectations
                                                                                                                             of




istration, and ICSU had primary respon               shared benefits and success.      principle,
                                                                                                           In




sibility for research. The two organizations         UNESCO could provide                             an appropriate
established the Joint Organizing Commit                           for furthering many
                                                                                                                 of




                                                     mechanism                            the Sci
tee, which from that point on planned and            ence- and   technology-related    objectives
managed GARP                                         that the United States shares with other na
  GARP existed for more than 15 years                tions, including                 increasing the ca
                                                                                                of




                                                                              that
and was a considerable success in further            pability                      less developed coun
                                                                    of




                                                                      scientists
                                                                                        in




ing international
                cooperation and Scientific                         participate more effectively   global
                                                              to




                                                     tries
                                                                                                                  in




advances. A followup to GARP also co                 Scientific activities.
sponsored by WMO/ICSU, is the World Cli                   Unfortunately, during the last several
mate Research Program (WCRP), which                  years,UNESCO has departed substantially
will start formally in 1985. One significant         from the principles on which  was based
                                                                                                        it




feature of WCRP will be to explore in detail         and has evolved into    forum for raising
                                                                                                a




the coupling between the atmosphere and              political issues that are outside  scope and
                                                                                                           its




                                                                   basic U.S. values and interests.
                                                                    to




the oceans and the effects of that coupling          inimical
on the global climate.          ocean aspects will   Consequently,                 on December 28, 1983, the
                          Its




be managed jointly by the IOC and ICSU's             Secretary   State gave official notice
                                                                                                                       to
                                                                         of




                                                                                                                            the
Scientific Committee on Oceanic Research             Director General of UNESCO that the                                Unit
(SCOR).                                              ed States intended                   to withdraw            from that
  The United States     major participant            organization                1984 unless sub
                                                                              at




                                                                                                 of




                                                                      the end
                         is
                         a
     all




     aspects                                         stantial progress were made both
              of




              the World Climate Research                                                   revers
in




                                                                                                                 in




Program. NASA, NOAA, and NSF are the                 ing those policies that have departed sharp
                                                                                                       goals
                                                     ly




Federal agencies principally
                                                                                                                      of




                                    involved.             from the established                                              the


140


                                                                                                                                      P00000124275
Case 6:15-cv-01517-AA           Document 381-18                  Filed 10/15/18           Page 150 of 153




                 organization                    fiscal management                   the coming year, we will work with




                                                its
                                                                               and




                                                                                     in
                                      and in
                                                                                  countries, individuals, and private or




                                                                               all
                 procedures.          On December 19, 1984, the
                 Secretary            State announced, with regret,            ganizations    who seek improvement




                                                                                                                              in
                                 of
                                     progress was insufficient                 UNESCO         achieve that purpose. When




                                      of




                                                                                             to
                                                                       to
                 that evidence
                                                                               UNESCO




                                                                                                            its
                                              the original with                                            original mission




                                                                                                       to
                                                 of
                 warrant     modification                                                  returns
                 drawal notice. Consequently, the United                       and principles, we will rejoin UNESCO
                 States ceased participation    the gover                      and participate        the full range




                                                                                                                        of
                                                                                                                               its
                                                           in




                                                                                                  in
                          UNESCO science    programs,                          multilateral Scientific programs.”

                           of
                 nance                                with
                 the important exceptions   the Interna




                                                       of
                                                                            Meanwhile,  the Department      State,           co




                                                                                                                   of



                                                                                                                        in
                 tional Oceanographic Commission and the
                                                                            operation with several operating Federal         re
                 International Geological Correlation                Pro
                                                                            Search and development agencies,                 ac




                                                                                                                        is
                 gram, on December 31, 1984.
                                                                            tively exploring alternative mechanisms




                                                                                                                              of to
                     his March 20, 1985, message                     Con




                                                                to
                    In




                                                                            preserve U.S. interests      the best




                                                                                                                  in
                 gress,   President         Reagan said:
                                                                            UNESCO's scientific programs.
                    Despite U.S. withdrawal, we remain
                                            the belief that genuine re
                                       to




                    committed
                                 UNESCO               worthwhile goal,      *Ibid.
                            of




                    form
                                                is
                                                a




                                                                                                                             141


                                                                                                  P00000124276
Case 6:15-cv-01517-AA   Document 381-18   Filed 10/15/18   Page 151 of 153




                                                               P00000124277
Case 6:15-cv-01517-AA   Document 381-18   Filed 10/15/18   Page 152 of 153




                                                               P00000124278
            Case 6:15-cv-01517-AA              Document 381-18   Filed 10/15/18   Page 153 of 153

NATIONAL SCIENCE FOUNDATION
      WASHINGTON,       D.C. 20550                                                 UNIVERSITY
                                                                                           OFILLINOIS-URBANA



             OFFICIALBUSINESS
        PENALTYFOR PRIVATEUSE $300
                                                                            *||||||||||||||"
                                                                                  3 0112 101.052089
                                                                                     Permit No. G-69
RETURNTHIS COVER SHEET TO ROOM 233.IF YOU DO
NOT WISH TO RECEIVE THIS MATERIAL [], OR IF
CHANGE OF ADDRESS IS NEEDED [] INDICATE
CHANGE, INCLUDING ZIP CODE ON THE LABEL (DO
NOT REMOVE LABEL).




                                                                                                       NSF 86-12


                                                                                        P00000124279
